


Exhibit 10.10

 

Dated as of March 10, 2005

 

 

N-STAR REAL ESTATE CDO III LTD.,
as Issuer

 

 

N-STAR REAL ESTATE CDO III CORP.,
as Co-Issuer

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee

 

--------------------------------------------------------------------------------

 

INDENTURE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

PRELIMINARY STATEMENT

 

1

 

 

 

GRANTING CLAUSES

 

1

 

 

 

ARTICLE I Definitions and Interpretation

 

2

1.1.

Definitions

 

2

1.2.

Assumptions as to Collateral Debt Securities, Fees, Etc.

 

52

1.3.

Rules of Construction

 

54

 

 

 

 

ARTICLE II The Rated Notes

 

55

2.1.

Forms Generally

 

55

2.2.

Authorized Amount; Applicable Periodic Interest Rate; Stated Maturity Date;
Denominations

 

56

2.3.

Execution, Authentication, Delivery and Dating

 

57

2.4.

Registration, Transfer and Exchange of Rated Notes

 

58

2.5.

Mutilated, Defaced, Destroyed, Lost or Stolen Rated Notes

 

66

2.6.

Payment of Principal and Interest; Rights Preserved

 

67

 

 

 

 

ARTICLE III Conditions Precedent

 

70

3.1.

General Provisions

 

70

3.2.

Security for the Rated Notes

 

73

3.3.

Custodianship; Transfer of Collateral Debt Securities and Eligible Investments

 

74

 

 

 

 

ARTICLE IV Satisfaction and Discharge

 

77

4.1.

Satisfaction and Discharge of Indenture

 

77

4.2.

Application of Trust Money

 

79

4.3.

Repayment of Funds Held by Note Paying Agent

 

79

 

 

 

 

ARTICLE V Events of Default; Remedies

 

79

5.1.

Events of Default

 

79

5.2.

Acceleration of Maturity; Rescission and Annulment

 

80

5.3.

Collection of Indebtedness and Suits for Enforcement by Trustee

 

82

5.4.

Remedies

 

84

5.5.

Preservation of Collateral

 

85

5.6.

Trustee May Enforce Claims Without Possession

 

87

5.7.

Application of Funds Collected

 

87

5.8.

Limitation on Suits

 

87

5.9.

Unconditional Rights of Rated Noteholders to Receive Principal and Interest

 

88

5.10.

Restoration of Rights and Remedies

 

88

5.11.

Rights and Remedies Cumulative

 

88

5.12.

Delay or Omission Not Waiver

 

89

5.13.

Control by Controlling Class

 

89

5.14.

Waiver of Past Defaults

 

89

5.15.

Undertaking for Costs

 

90

5.16.

Waiver of Stay or Extension Laws

 

90

5.17.

Sale of Collateral

 

90

5.18.

Action on the Rated Notes

 

91

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

Page

 

 

 

ARTICLE VI The Trustee

 

91

6.1.

Certain Duties and Responsibilities

 

91

6.2.

Notice of Default

 

93

6.3.

Certain Rights of Trustee

 

93

6.4.

Authenticating Agents

 

95

6.5.

Not Responsible for Recitals or Issuance of Rated Notes

 

96

6.6.

May Hold Rated Notes

 

96

6.7.

Funds Held in Trust

 

96

6.8.

Compensation and Reimbursement

 

96

6.9.

Corporate Trustee Required; Eligibility

 

98

6.10.

Resignation and Removal; Appointment of Successor

 

98

6.11.

Acceptance of Appointment by Successor

 

99

6.12.

Merger, Conversion, Consolidation or Succession to Business of Trustee

 

100

6.13.

Co-Trustees

 

100

6.14.

Certain Duties Related to Delayed Payment of Proceeds; Other Notices

 

101

6.15.

Representations and Warranties of the Bank

 

101

6.16.

Exchange Offers, Proposed Amendments etc.

 

102

6.17.

Fiduciary for Rated Noteholders Only; Agent For Other Secured Parties

 

102

6.18.

Withholding

 

102

 

 

 

 

ARTICLE VII Covenants

 

103

7.1.

Payment of Principal and Interest

 

103

7.2.

Maintenance of Office or Agency

 

103

7.3.

Funds for Rated Note Payments to be Held in Trust

 

104

7.4.

Existence of Co-Issuers

 

106

7.5.

Protection of Collateral

 

106

7.6.

Opinions as to Collateral

 

108

7.7.

Performance of Obligations

 

108

7.8.

Negative Covenants

 

109

7.9.

Statement as to Compliance

 

110

7.10.

Co-Issuers May Consolidate, Etc., Only on Certain Terms

 

111

7.11.

Successor Substituted

 

113

7.12.

No Other Business

 

114

7.13.

Change or Withdrawal of Rating

 

114

7.14.

Reporting

 

114

7.15.

Rated Note Calculation Agent

 

114

7.16.

Listing

 

115

7.17.

Amendment of Certain Documents

 

115

7.18.

Purchase of Collateral; Information Regarding Collateral; Rating Confirmation

 

116

 

 

 

 

ARTICLE VIII Supplemental Indentures

 

117

8.1.

Supplemental Indentures Without Consent of Rated Noteholders

 

117

8.2.

Supplemental Indentures with Consent of Rated Noteholders

 

119

8.3.

Execution of Supplemental Indentures

 

122

8.4.

Effect of Supplemental Indentures

 

122

8.5.

Reference in Rated Notes to Supplemental Indentures

 

122

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

Page

 

 

 

ARTICLE IX Redemption of Rated Notes

 

122

9.1.

Redemption of Rated Notes

 

122

9.2.

Redemption Procedures; Auction

 

123

9.3.

Record Date; Notice to Trustee of Redemption

 

124

9.4.

Notice of Redemption

 

125

9.5.

Notice of Withdrawal

 

125

9.6.

Rated Notes Payable on Redemption Date

 

126

9.7.

Special Amortization

 

126

 

 

 

 

ARTICLE X Accounts, Accountings and Releases

 

127

10.1.

Collection of Funds

 

127

10.2.

General Provisions Applicable to Accounts

 

127

10.3.

Collateral Account

 

128

10.4.

Uninvested Proceeds Account

 

129

10.5.

Collection Account and CPP Sub-Accounts

 

128

10.6.

Expense Reserve Account

 

130

10.7.

Interest Reserve Account

 

130

10.8.

Payment Account

 

131

10.9.

Reports by Trustee

 

131

10.10.

Accountings

 

132

10.11.

Release of Securities

 

137

10.12.

Reports by Independent Accountants

 

137

10.13.

Reports to Rating Agencies

 

138

10.14.

Tax Matters

 

138

10.15.

Tax Information

 

138

 

 

 

 

ARTICLE XI Application of Monies

 

139

11.1.

Disbursements of Funds from Payment Account; Priority of Payments

 

139

 

 

 

 

ARTICLE XII Purchase and Sale of Collateral Debt Securities

 

151

12.1.

Sale of Collateral Debt Securities

 

151

12.2.

Portfolio Characteristics

 

155

12.3.

Conditions Applicable to all Transactions Involving Sale or Grant

 

158

 

 

 

 

ARTICLE XIII Secured Parties’ Relations

 

159

13.1.

Subordination

 

159

13.2.

Standard of Conduct

 

162

 

 

 

 

ARTICLE XIV Miscellaneous

 

162

14.1.

Form of Documents Delivered to Trustee

 

162

14.2.

Acts of Rated Noteholders

 

163

14.3.

Notices, Etc., to Trustee, the Co-Issuers and the Rating Agencies

 

164

14.4.

Notices and Reports to Rated Noteholders; Waiver

 

165

14.5.

Effect of Headings and Table of Contents

 

166

14.6.

Successors and Assigns

 

166

14.7.

Severability

 

166

14.8.

Benefits of Indenture

 

166

14.9.

Governing Law

 

166

14.10.

Submission to Jurisdiction

 

166

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

Page

 

 

 

14.11.

Counterparts

 

167

14.12.

Waiver of Jury Trial

 

167

14.13.

Judgment Currency

 

167

14.14.

Confidential Treatment of Documents

 

168

 

 

 

 

ARTICLE XV Assignment of Agreements, Etc.

 

168

15.1.

Assignment

 

168

15.2.

No Impairment

 

168

15.3.

Termination, Etc.

 

168

15.4.

Issuer Agreements, Etc.

 

168

 

 

 

 

ARTICLE XVI Hedge Agreement

 

169

16.1.

Hedge Agreement

 

169

 

Schedules

 

Schedule A

Schedule of Collateral Debt Securities as of the Closing Date

Schedule B

LIBOR Formula

Schedule C

Schedule of Temporary Ramp-Up Securities

Schedule D

S&P’s Recovery Rate Matrix

Schedule E

Auction Procedures

Schedule F

S&P’s Notching Criteria

Schedule G

S&P’s Types of Asset-Backed Securities ineligible for Notching

Schedule H

S&P’s Industry Classification Groups

Schedule I

Fitch Industry Classification Groups

 

 

Exhibits

 

Exhibit A-1

Form of Regulation S Global Note

Exhibit A-2

Form of Rule 144A Global Note

Exhibit B

Form of Definitive Class D Note

Exhibit C-1

Form of Rule 144A Transfer Certificate

Exhibit C-2

Form of Regulation S Transfer Ccrtificate

Exhibit C-3

Form of Definitive Class D Note Transfer Certificate

Exhibit D

Form of Funding Certificate

Exhibit E-1

Form of Opinion of Clifford Chance US LLP

Exhibit E-2

Form of Opinion of Walkers

Exhibit F

Form of Opinion of Kennedy Covington Lobdell & Hickman, L.L.P.

Exhibit G

Form of Opinion of Thacher Profitt & Wood LLP

Exhibit H

Form of Opinion of In-House Counsel to Initial Hedge Counterpart

Exhibit I

Rated Noteholder’s Certificate

 

iv

--------------------------------------------------------------------------------

 

THIS INDENTURE dated as of March 10, 2005 among:

 

N-STAR REAL ESTATE CDO III LTD., an exempted company incorporated and existing
under the law of the Cayman Islands;

 

N-STAR REAL ESTATE CDO III CORP., a corporation organized and existing under the
law of the State of Delaware; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,
organized under the law of the United States, as trustee.

 

PRELIMINARY STATEMENT

 

The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the issuance of the Rated Notes as provided in this Indenture. All
covenants and agreements made by the Co-Issuers herein are for the benefit and
security of the Secured Parties. The Co-Issuers are entering into this
Indenture, and the Trustee is accepting the trusts created hereby, for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with its terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising, the
following property (other than the Excepted Property) (a) the Collateral Debt
Securities listed on Schedule A, the Temporary Ramp-Up Securities listed on
Schedule C, the Collateral Debt Securities acquired after the Closing Date and
any Equity Securities which, in each case, are delivered to the Trustee
(directly or through a Securities Intermediary) after the Closing Date pursuant
to the terms hereof and all payments thereon or with respect thereto, (b) the
Collection Account (including each Sub-Account established therein), the
Interest Reserve Account, the Payment Account, the Expense Reserve Account, the
Collateral Account, the Uninvested Proceeds Account, all amounts credited to
such accounts, and Eligible Investments purchased with funds credited to such
accounts and all income from the investment of funds therein, (c) the rights of
the Issuer under each of the Transaction Documents to which the Issuer is a
party and all payments to the Issuer thereunder or with respect thereto, (d) all
Cash or other property delivered to the Trustee (directly or through a
Securities Intermediary) and (e) all proceeds, whether voluntary or involuntary,
of and to any of the property of the Issuer described in the preceding clauses
(collectively, the Collateral). Such Grants are made to the Trustee to hold in
trust, to secure the Rated Notes equally and ratably without prejudice, priority
or distinction between any Rated Note and any other Rated Note by reason of
difference in time of issuance or otherwise, except as expressly provided in
this Indenture, and to secure (i) the payment of all amounts due on the Rated
Notes and under the Hedge Agreement and the Collateral Advisory Agreement in
accordance with their respective terms, (ii) the payment of all other sums
payable under this Indenture and (iii) compliance with the provisions of this
Indenture, the Hedge Agreement and the Collateral Advisory Agreement, all as
provided in this Indenture (collectively, the Secured Obligations).

 

Except to the extent otherwise provided in this Indenture, the Issuer does
hereby constitute and irrevocably appoint the Trustee the true and lawful
attorney of the Issuer, with full power (in the name of the Issuer or
otherwise), to exercise all rights of the Issuer with respect to the Collateral
held for the benefit and security of the Secured Parties and to ask, require,
demand, receive, settle, compromise,

 

--------------------------------------------------------------------------------


 

compound and give acquittance for any and all moneys and claims for moneys due
and to become due under or arising out of any of the Collateral held for the
benefit and security of the Secured Parties, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Trustee may deem to be necessary
or advisable in the premises. The power of attorney granted pursuant to this
Indenture and all authority hereby conferred are granted and conferred solely to
protect the Trustee’s interest in the Collateral held for the benefit and
security of the Secured Parties and shall not impose any duty upon the Trustee
to exercise any power. This power of attorney shall be irrevocable as one
coupled with an interest prior to the payment in full of all the obligations
secured hereby.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the law of the State of New York. Upon the
occurrence of any Event of Default and in addition to any other rights available
under this Indenture or any other instruments included in the Collateral held
for the benefit and security of the Secured Parties or otherwise available at
law or in equity, the Trustee shall have all rights and remedies of a secured
party on default under the law of the State of New York and other applicable law
to enforce the assignments and security interests contained herein and, in
addition, shall have the right, subject to compliance with any mandatory
requirements of applicable law, to sell or apply any rights and other interests
assigned or pledged hereby in accordance with the terms hereof at public or
private sale.

 

It is expressly agreed that anything therein contained to the contrary
notwithstanding, the Issuer shall remain liable under any instruments included
in the Collateral to perform all the obligations assumed by it thereunder, all
in accordance with and pursuant to the terms and provisions thereof, and except
as otherwise expressly provided herein, the Trustee shall not have any
obligations or liabilities under such instruments by reason of or arising out of
this Indenture, nor shall the Trustee be required or obligated in any manner to
perform or fulfill any obligations of the Issuer under or pursuant to such
instruments or to make any payment, to make any inquiry as to the nature or
sufficiency of any payment received by it, to present or file any claim, or to
take any action to collect or enforce the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

 

The designation of the Trustee in any transfer document or record is intended
and shall be deemed, first, to refer to the Trustee as custodian on behalf of
the Issuer and second, to refer to the Trustee as secured party on behalf of the
Secured Parties, provided that the Grant made by the Issuer to the Trustee
pursuant to the granting clauses hereof shall apply to any Collateral bearing
such designation.

 

The Trustee acknowledges such Grants, accepts the trust hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the required standard of care set forth herein such that the
interests of the Secured Parties may be protected.

 

Each of the Secured Parties hereby agrees and acknowledges that it shall not
have any claim on the funds and property from time to time deposited in or
credited to the Income Note Distribution Account and the proceeds thereof.

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1.1.          DEFINITIONS

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture. Whenever any reference

 

2

--------------------------------------------------------------------------------


 

is made to an amount the determination of which is governed by Section 1.2, the
provisions of Section 1.2 shall be applicable to such determination or
calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision. In addition, terms defined in Article 9 of the UCC
and used but not capitalized herein have the meanings assigned thereto in
Article 9 of the UCC.

 

Account means any of the Collection Account (including each Collateral
Sub-Account established therein), the Collateral Account, the Uninvested
Proceeds Account, the Payment Account, the Interest Reserve Account and the
Expense Reserve Account (including each Collateral Sub-Account established
therein).

 

Account Control Agreement means that certain Account Control Agreement, dated as
of the Closing Date, as the same may be amended or supplemented from time to
time, among the Issuer, the Trustee and the Custodian.

 

Accountants’ Report means a report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer (or the
Collateral Advisor on its behalf) on the Closing Date pursuant to
Section 10.12(a), which may be the firm of Independent accountants that reviews
or performs procedures with respect to the financial reports prepared by the
Issuer.

 

Act has the meanings specified in Section 14.2.

 

Administrative Expenses means amounts (including any applicable indemnities) due
from, or accrued for, the account of the Co-Issuers with respect to any Payment
Date to (i) the Trustee for Trustee Expenses; (ii) the Income Note Paying Agent
pursuant to the Income Note Paying Agency Agreement; (iii) the Collateral
Administrator pursuant to the Collateral Administration Agreement; (iv) the
independent accountants, agents and counsel of the Co-Issuers for fees and
expenses (including, without limitation, tax reports); (v) the Rating Agencies
for fees and expenses in connection with any Class of Notes rated by each such
Rating Agency (including, without limitation, expenses for credit estimates and
ongoing surveillance of the ratings of the Notes); (vi) the Administrator
pursuant to the Corporate Services Agreement; (vii) the Collateral Advisor and
its counsel for fees, expenses and indemnities under the Transaction Documents
to the extent set forth therein (including, without limitation, amounts payable
under the Collateral Advisory Agreement but excluding the Collateral Advisory
Fee); (viii) any other Person in respect of any governmental fee, charge or tax
(including all filing, registration and annual return fees payable to the Cayman
Islands’ government and registered office fees); and (ix) any other Person in
respect of any other fees or expenses permitted under the Indenture and the
documents delivered pursuant to or in connection with this Indenture, the Income
Note Paying Agency Agreement, the Collateral Advisory Agreement and the Notes;
provided that Administrative Expenses may not include any amounts due or accrued
with respect to the actions taken on, or prior to, the Closing Date.

 

Administrator means Walkers SPV Limited and any successor thereto appointed
under the Corporate Services Agreement.

 

Affected Party has the meaning given to such term in the standard form 1992 ISDA
Master Agreement (Multicurrency-Cross Border).

 

Affiliate means any person, directly or indirectly through one or more
intermediaries, controlling, controlled by or under common control with the
person; provided that (i) with respect to the Issuer, “Affiliate” shall be
deemed not to include Walkers SPV Limited or any entity which Walkers SPV
Limited controls and (ii) control of a person shall mean the power, direct or
indirect, (a) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such person or (b) to

 

3

--------------------------------------------------------------------------------


 

direct or cause the direction of the management and policies of such person
whether by contract or otherwise.

 

Agent Members means members of, or participants in, the Clearing Agencies.

 

Aggregate Fees and Expenses means, on any Payment Date, the sum of (i) the
Trustee Fee with respect to such Payment Date and any unpaid Trustee Fee accrued
with respect to a previous Payment Date, (ii) the Income Note Paying Agent Fee
with respect to such Payment Date and any unpaid Income Note Paying Agent Fee
accrued with respect to a previous Payment Date (iii) the Senior Collateral
Advisory Fee and all expenses of the Collateral Advisor payable by the Issuer
pursuant to the Collateral Advisory Agreement with respect to such Payment Date
and any unpaid Senior Collateral Advisory Fee and unpaid expenses of the
Collateral Advisor accrued with respect to a previous Payment Date, (iv) the
Trustee Expenses and other expenses (including other Administrative Expenses) of
the Co-Issuer (including the fees to be paid to the Irish Stock Exchange),
(v) taxes payable by the Co-Issuers, if any, and (vi) all other expenses of the
Co-Issuers (including, without limitation, Administrative Expenses) payable on
such Payment Date pursuant to Sections 11.1(a)(1) and 11.1(b)(1) (in each case
to the extent not included in clauses (i) through (vi) above).

 

Aggregate Outstanding Amount means, when used with respect to any of the Rated
Notes at any time, the aggregate principal amount of such Rated Notes
Outstanding at such time. Except as otherwise provided herein, (i) the Aggregate
Outstanding Amount of any Class B Notes at any time shall include the Class B
Cumulative Applicable Periodic Interest Shortfall Amount with respect to such
Class B Notes at such time, (ii) the Aggregate Outstanding Amount of any
Class C-lA Notes at any time shall include the Class C-lA Cumulative Applicable
Periodic Interest Shortfall Amount with respect to such Class C-lA Notes at such
time, (iii) the Aggregate Outstanding Amount of any Class C-1B Notes at any time
shall include the C-1B Cumulative Applicable Periodic Interest Shortfall Amount
with respect to such Class C-1B Notes at such time, (iv) the Aggregate
Outstanding Amount of any Class C-2A Notes at any time shall include the C-2A
Cumulative Applicable Periodic Interest Shortfall Amount with respect to such
Class C-2A Notes at such time, (v) the Aggregate Outstanding Amount of any
Class C-2B Notes at any time shall include the C-2B Cumulative Applicable
Periodic Interest Shortfall Amount with respect to such Class C-2B Notes at such
time and (vi) the Aggregate Outstanding Amount of any Class D Notes at any time
shall include the Class D Cumulative Applicable Periodic Interest Shortfall
Amount with respect to such Class D Notes at such time.

 

Applicable Periodic Interest Rate means, for any Interest Period, (i) with
respect to the Class A-1 Notes, the applicable Class A-1 Note Interest Rate,
(ii) with respect to the Class A-2A Notes, the applicable Class A-2A Note
Interest Rate, (iii) with respect to the Class A-2B Notes, the applicable
Class A-2B Note Interest Rate (iv) with respect to the Class B Notes, the
applicable Class B Note Interest Rate, (v) with respect to the Class C-lA Notes,
the applicable Class C-lA Note Interest Rate, (vi) with respect to the
Class C-1B Notes, the applicable Class C-1B Note Interest Rate, (vii) with
respect to the Class C-2A Notes, the applicable Class C-2A Note Interest Rate,
(viii) with respect to the Class C-2B Notes, the applicable Class C-2B Note
Interest Rate and (ix) with respect to the Class D Notes, the applicable Class D
Note Interest Rate.

 

Applicable Recovery Rate means, with respect to any Collateral Debt Security on
any Measurement Date, the applicable S&P Recovery Rate for such Collateral Debt
Security on such date.

 

Articles means the Amended and Restated Memorandum and Articles of Association
of the Issuer, filed under the Companies Law (2004 Revision) of the Cayman
Islands, as modified and supplemented and in effect from time to time.

 

4

--------------------------------------------------------------------------------


 

Asset-Backed Securities are debt securities that entitle the holders thereof to
receive payments that depend primarily on the cash flow from (i) a specified
pool of financial assets, either fixed or revolving, that by their terms convert
into cash within a finite time period, together with rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of such securities (including, for the avoidance of doubt, leases) or (ii) real
estate mortgages, either fixed or revolving, together with rights or other
assets designed to assure the servicing or timely distribution of proceeds to
the holders of such securities.

 

Assumed Reinvestment Rate means, with respect to any Account or fund securing
the Rated Notes, the greater of (i) LIBOR minus 0.5% and (ii) zero.

 

Auction has the meaning specified in Section 9.2.

 

Auction Call Redemption has the meaning specified in Section 9.1(c).

 

Auction Date has the meaning specified in Section 9.2; provided that, for the
purposes of Section 5.5, “Auction Date” means the date upon which an Auction of
the Collateral Debt Securities is conducted in connection with an Event of
Default.

 

Auction Procedures has the meaning specified in Section 9.2.

 

Auction Purchase Agreement has the meaning specified in Schedule E.

 

Authenticating Agent means, with respect to the Rated Notes or any Class of the
Rated Notes, the Person designated by the Trustee, if any, to authenticate such
Rated Notes on behalf of the Trustee pursuant to Section 6.4.

 

Authorized Officer means (i) with respect to the Issuer, any Officer of the
Issuer who is authorized to act for the Issuer in matters relating to, and
binding upon, the Issuer, (ii) with respect to the Co-Issuer, any Officer who is
authorized to act for the Co-Issuer in matters relating to, and binding upon,
the Co-Issuer, (iii) with respect to the Collateral Advisor, any officer of the
Collateral Advisor who is authorized to act for the Collateral Advisor in
matters relating to, and binding upon, the Collateral Advisor, (iv) with respect
to the Trustee or any other bank or trust company acting as trustee of an
express trust or as custodian, a Trust Officer and (v) with respect to the
Income Note Paying Agent, any officer who is authorized to act for the Income
Note Paying Agent in matters relating to, and binding upon, the Income Note
Paying Agent. Each party may receive and accept a certification of the authority
of any other party as conclusive evidence of the authority of any person to act,
and such certification may be considered as in full force and effect until
receipt by such other party of written notice to the contrary.

 

Available Funds means, with respect to any Payment Date, the amount of any
positive balance of Cash or Eligible Investments in the Collection Account as of
the Calculation Date relating to such Payment Date and, with respect to any
other date, such amount as of that date.

 

Average Life means, on any Calculation Date with respect to any Collateral Debt
Security, the quotient obtained by the Collateral Advisor by dividing (i) the
sum of the products of (a) the number of years (rounded to the nearest one tenth
thereof) from such Calculation Date to the respective dates of each successive
distribution of principal of such Collateral Debt Security (assuming that (1) no
Collateral Debt Securities default or are sold and (2) any optional redemption
of the Collateral Debt Securities occurs in accordance with their respective
terms) and (b) the respective amounts of principal of such scheduled
distributions by (ii) the sum of all successive scheduled distributions of
principal on such Collateral Debt Security.

 

5

--------------------------------------------------------------------------------


 

Balance means at any time, with respect to Cash or Eligible Investments in any
Account at such time, the aggregate of the (i) current balance of Cash, demand
deposits, time deposits, certificates of deposit and federal funds;
(ii) principal amount of interest-bearing corporate and government securities,
money market accounts and repurchase obligations; and (iii) purchase price (but
not greater than the face amount) of non-interest-bearing government and
corporate securities and commercial paper.

 

Bank means Wells Fargo Bank, National Association, a national banking
association organized under the laws of the United States, in its individual
capacity and not as Trustee.

 

Bankruptcy Code means the U.S. Bankruptcy Code, Title 11 of the United States
Code, as amended or where the context requires, the applicable insolvency
provisions of the laws of the Cayman Islands.

 

Beneficial Owner means, with respect to any Global Note, each Person that
appears on the records of a Clearing Agency (other than each such Clearing
Agency to the extent that it is an accountholder with the other Clearing Agency
for the purpose of operating the “bridge” between them) as entitled to a
particular amount of Rated Notes by reason of an interest in a Global Note (for
all purposes other than with respect to the payment of principal of and interest
on the Rated Notes, the right to which will be vested, as against the Issuer and
the Trustee, solely in the Person in whose name the Global Note is registered in
the Note Register (in the case of the Rated Notes) or the Income Note Register
(in the case of the Income Notes)); provided that the Trustee and the Income
Note Paying Agent may conclusively rely upon the certificate of a Clearing
Agency as to the identity of such Persons holding an interest in a Global Note.

 

Benefit Plan Investor means (i) an “employee benefit plan” (as defined in
Section 3(3) of ERISA), whether or not subject to Title I of ERISA, including
without limitation governmental plans, foreign plans and church plans, (ii) a
“plan” (as defined in Section 4975(e)(1) of the Code), whether or not subject to
Section 4975 of the Code, including, without limitation, individual retirement
accounts and Keogh plans or (iii) an entity whose underlying assets include plan
assets by reason of such an employee benefit plan’s or plan’s investment in such
entity, including, without limitation, as applicable, an insurance company
general account.

 

Board of Directors means, with respect to the Issuer, the directors of the
Issuer duly appointed in accordance with the Articles, and, with respect to the
Co-Issuer, the directors of the Co-Issuer duly appointed by the shareholders of
the Co-Issuer.

 

Board Resolution means, with respect to the Issuer or the Co-Issuer, a
resolution of the Board of Directors of the Issuer or the Co-Issuer, as the case
may be.

 

Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banking institutions in New York, New York, Minneapolis, Minnesota,
Columbia, Maryland or any other cities in which the Corporate Trust Office of
the Trustee is located are authorized or obligated by law or executive order to
be closed; provided that, if any action is required of the Irish Paying Agent,
solely for purposes of determining when such action of the Irish Paying Agent is
required, days on which commercial banking institutions in Dublin, Ireland are
authorized or obligated by law or executive order to be closed will also be
considered in determining whether such day is a “Business Day”.

 

Calculation Date means, with respect to any Payment Date, the last day of the
related Due Period.

 

Call Period has the meaning specified in Section 9.1(a) hereof.

 

6

--------------------------------------------------------------------------------


 

Cash means such funds denominated with currency of the United States as at the
time shall be legal tender for payment of all public and private debts,
including funds credited to a deposit account or a Securities Account.

 

Cash Release Conditions has the meaning specified in Section 12.1(c).

 

CDS Principal Balance means, prior to the Effective Date, U.S.$400,000,000, and
thereafter, the aggregate Principal Balance of (i) Collateral Debt Securities
included in the Collateral (including any Collateral Debt Securities that have
become Defaulted Securities or Written Down Securities) and (ii) Eligible
Investments, in each case, purchased with the proceeds of the issuance of the
Notes or thereafter with Collateral Principal Collections.

 

Certificated Security has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

Certificate of Authentication has the meaning specified in Section 2.3(f).

 

Citigroup means Citigroup Global Markets Inc.

 

Class means any class of the Notes, consisting of the Class A Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Income Notes.

 

Class A Coverage Tests means the Class A Interest Coverage Test and the Class A
Principal Coverage Test.

 

Class A Interest Coverage Ratio means on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is equal to the Interest
Coverage Amount as of such Measurement Date and where (ii) is the sum of the
Periodic Interest for the Class A Notes for the Payment Date immediately
following such Measurement Date.

 

Class A Interest Coverage Test means, for so long as any Class A Notes remain
Outstanding, a test satisfied on any date of determination if the Class A
Interest Coverage Ratio as of such date of determination is equal to or greater
than 115%.

 

Class A Notes means, collectively, the Class A-1 Notes and the Class A-2 Notes.

 

Class A Principal Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is the Principal Coverage
Amount as of such date and (ii) is an amount equal to the Aggregate Outstanding
Amount of the Class A Notes on such Measurement Date.

 

Class A Principal Coverage Test means, for so long as any Class A Notes remain
Outstanding, a test satisfied on any Measurement Date, if the Class A Principal
Coverage Ratio as of such Measurement Date is equal to or greater than 117%.

 

Class A-1 Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class A-1 Notes in full by their Stated Maturity Dates and the timely payment of
interest on such Class A-1 Notes.

 

Class A-1 Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class A-1 Note Scenario Default Rate from
the Class A-1 Note Break-Even Default Rate.

 

7

--------------------------------------------------------------------------------


 

Class A-1 Note Interest Rate means LIBOR plus 0.28%.

 

Class A-1 Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class A-1 Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class A-1 Notes means the U.S.$294,000,000 aggregate principal amount of
Class A-1 Floating Rate Senior Notes Due 2040.

 

Class A-2 Notes means, collectively, the Class A-2A Notes and the Class A-2B
Notes.

 

Class A-2A Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class A-2A Notes in full by their Stated Maturity Dates and the timely payment
of interest on such Class A-2A Notes.

 

Class A-2A Note Default Differential means, with respect to any Calculation
Date, the rate obtained by subtracting the Class A-2A Note Scenario Default Rate
from the Class A-2A Note Break-Even Default Rate.

 

Class A-2A Note Interest Rate means LIBOR plus 0.50%.

 

Class A-2A Note Scenario Default Rate means an estimate of the cumulative
default rate for the portfolio of Collateral Debt Securities consistent with
S&P’s rating of the Class A-2A Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class A-2A Notes means the U.S.$15,000,000 aggregate principal amount of
Class A-2A Floating Rate Senior Notes Due 2040.

 

Class A-2B Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class A-2B Notes in full by their Stated Maturity Dates and the timely payment
of interest on such Class A-2B Notes.

 

Class A-2B Note Default Differential means, with respect to any Calculation
Date, the rate obtained by subtracting the Class A-2B Note Scenario Default Rate
from the Class A-2B Note Break-Even Default Rate.

 

Class A-2B Note Interest Rate means 5.042%.

 

Class A-2B Note Scenario Default Rate means an estimate of the cumulative
default rate for the portfolio of Collateral Debt Securities consistent with
S&P’s rating of the Class A-2B Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class A-2B Notes means the U.S.$5,000,000 aggregate principal amount of
Class A-2B Fixed Rate Senior Notes Due 2040.

 

Class B Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the

 

8

--------------------------------------------------------------------------------


 

Class B Notes and paid thereafter in accordance with the Priority of Payments in
the event that any Class A Notes are Outstanding and funds are not available in
accordance with the Priority of Payments on any Payment Date to pay the full
amount of Periodic Interest on the Class B Notes.

 

Class B Coverage Tests means the Class B Interest Coverage Test and the Class B
Principal Coverage Test.

 

Class B Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class B Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates,
pursuant to the Priority of Payments, to reduce such sum.

 

Class B Interest Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is equal to the Interest
Coverage Amount as of such Measurement Date and where (ii) is the sum of the
Periodic Interest for the Class A Notes and the Class B Notes for the Payment
Date immediately following such Measurement Date; provided that the Interest
Coverage Amount shall be calculated after giving effect to any scheduled payment
to the Interest Reserve Account for the Payment Date immediately following such
Measurement Date.

 

Class B Interest Coverage Test means, for so long as any Class A Notes or
Class B Notes remain Outstanding, a test that is satisfied on any date of
determination if the Class B Interest Coverage Ratio as of such date of
determination is equal to or greater than 110%.

 

Class B Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class B Notes in full by their Stated Maturity Date and the timely payment of
interest on such Class B Notes.

 

Class B Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class B Note Scenario Default Rate from the
Class B Note Break-Even Default Rate.

 

Class B Note Interest Rate means LIBOR plus 0.85%.

 

Class B Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class B Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class B Notes means the U.S.$17,000,000 aggregate principal amount of Class B
Floating Rate Senior Subordinate Notes Due 2040.

 

Class B Principal Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is the Principal Coverage
Amount as of such Measurement Date and (ii) is the sum of the Aggregate
Outstanding Amount of the Class A Notes and the Class B Notes as of such
Measurement Date.

 

Class B Principal Coverage Test means, for so long as any Class A Notes or
Class B Notes remain Outstanding, a test satisfied on any date of determination
if the Class B Principal Coverage Ratio as of such date of determination is
equal to or greater than 114%.

 

9

--------------------------------------------------------------------------------

 

Class C Applicable Periodic Interest Shortfall Amount means, collectively, the
Class C-1 Applicable Periodic Interest Shortfall Amount and the Class C-2
Applicable Periodic Interest Shortfall Amount.

 

Class C Coverage Tests means the Class C Interest Coverage Test and the Class C
Principal Coverage Test.

 

Class C Cumulative Applicable Periodic Interest Shortfall Amount means,
collectively, the Class C-1 Cumulative Applicable Periodic Interest Shortfall
Amount and the Class C-2 Cumulative Applicable Periodic Interest Shortfall
Amount.

 

Class C Interest Coverage Ratio means on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is equal to the Interest
Coverage Amount as of such Measurement Date and where (ii) is the sum of the
Periodic Interest for the Class A Notes, the Class B Notes and the Class C Notes
for the Payment Date immediately following such Measurement Date; provided that
the Interest Coverage Amount shall be calculated after giving effect to any
scheduled payment to the Interest Reserve Account for such Payment Date.

 

Class C Interest Coverage Test means, for so long as any Class A Notes, Class B
Notes or Class C Notes remain Outstanding, a test that is satisfied as of any
date of determination when the Class C Interest Coverage Ratio as of such date
of determination is equal to or exceeds 104%.

 

Class C Notes means collectively the Class C-1 Notes and the Class C-2 Notes.

 

Class C Principal Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is the Principal Coverage
Amount as of such Measurement Date and (ii) is the sum of the Aggregate
Outstanding Amount of the Class A Notes, the Class B Notes and the Class C Notes
as of such Measurement Date.

 

Class C Principal Coverage Test means, for so long as any Class A Notes, Class B
Notes or Class C Notes remain Outstanding, a test satisfied on any date of
determination if the Class C Principal Coverage Ratio as of such Date of
determination is equal to or greater than 106%.

 

Class C-1 Applicable Periodic Interest Shortfall Amount means, collectively, the
Class C-1A Applicable Periodic Interest Shortfall Amount and the Class C-1B
Applicable Periodic Interest Shortfall Amount.

 

Class C-1 Cumulative Applicable Periodic Interest Shortfall Amount means,
collectively, the Class C-1A Cumulative Applicable Periodic Interest Shortfall
Amount and the Class C-1B Cumulative Applicable Periodic Interest Shortfall
Amount.

 

Class C-1 Notes means, collectively, the Class C-1A Notes and the C-1B Notes.

 

Class C-1A Applicable Periodic Interest Shortfall Amount means, with respect to
any Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class C-1A Notes and paid
thereafter in accordance with the Priority of Payments in the event that any
Class A Notes or Class B Notes are Outstanding and funds are not available in
accordance with the Priority of Payments on any Payment Date to pay the full
amount of Periodic Interest on the Class C-1A Notes.

 

Class C-1A Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class C-1A Applicable
Periodic Interest Shortfall Amounts with respect

 

10

--------------------------------------------------------------------------------


 

to all Payment Dates preceding such date of determination, less any amounts
applied on all preceding Payment Dates pursuant to the Priority of Payments to
reduce such sum.

 

Class C-1A Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class C-lA Notes in full by their Stated Maturity Date and the ultimate payment
of interest on such Class C-lA Notes.

 

Class C-1A Note Default Differential means, with respect to any Calculation
Date, the rate obtained by subtracting the Class C-1 Note Scenario Default Rate
from the Class C-1 Note Break-Even Default Rate.

 

Class C-1A Note Interest Rate means LIBOR plus 1.25%.

 

Class C-1A Note Scenario Default Rate means an estimate of the cumulative
default rate for the portfolio of Collateral Debt Securities consistent with
S&P’s rating of the Class C-lA Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class C-IA Notes means the U.S.$10,000,000 aggregate principal amount of
Class C-lA Floating Rate Junior Subordinate Notes Due 2040.

 

Class C-1B Applicable Periodic Interest Shortfall Amount means, with respect to
any Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class C-1B Notes and paid
thereafter in accordance with the Priority of Payments in the event that any
Class A Notes or Class B Notes are Outstanding and funds are not available in
accordance with the Priority of Payments on any Payment Date to pay the full
amount of Periodic Interest on the Class C-1B Notes.

 

Class C-1B Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class C-1B Applicable
Periodic Interest Shortfall Amounts with respect to all Payment Dates preceding
such date of determination, less any amounts applied on all preceding Payment
Dates pursuant to the Priority of Payments to reduce such sum.

 

Class C-1B Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class C-1B Notes in full by their Stated Maturity Date and the ultimate payment
of interest on such Class C-1B Notes.

 

Class C-1B Note Default Differential means, with respect to any Calculation
Date, the rate obtained by subtracting the Class C-1B Note Scenario Default Rate
from the Class C-1B Note Break-Even Default Rate.

 

Class C-1B Note Interest Rate means 5.804%.

 

Class C-1B Note Scenario Default Rate means an estimate of the cumulative
default rate for the portfolio of Collateral Debt Securities consistent with
S&P’s rating of the Class C-1B Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class C-1B Notes means the U.S.$6,000,000 aggregate principal amount of
Class C-1B Fixed Rate Junior Subordinate Notes Due 2040.

 

11

--------------------------------------------------------------------------------


 

Class C-2 Applicable Periodic Interest Shortfall Amount means, collectively, the
Class C-2A Applicable Periodic Interest Shortfall Amount and the Class C-2B
Applicable Periodic Interest Shortfall Amount.

 

Class C-2 Cumulative Applicable Periodic Interest Shortfall Amount means,
collectively, the Class C-2A Cumulative Applicable Periodic Interest Shortfall
Amount and the Class C-2B Cumulative Applicable Periodic Interest Shortfall
Amount.

 

Class C-2 Notes means, collectively, the Class C-2A Notes and the Class C-2B
Notes.

 

Class C-2A Applicable Periodic Interest Shortfall Amount means, with respect to
any Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class C-2A Notes and paid
thereafter in accordance with the Priority of Payments in the event that any
Class A Notes, Class B Notes or Class C-1 Notes are Outstanding and funds are
not available in accordance with the Priority of Payments on any Payment Date to
pay the full amount of Periodic Interest on the Class C-2A Notes.

 

Class C-2A Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class C-2A Applicable
Periodic Interest Shortfall Amounts with respect to all Payment Dates preceding
such date of determination, less any amounts applied on all preceding Payment
Dates pursuant to the Priority of Payments to reduce such sum.

 

Class C-2A Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class C-2A Notes in full by their Stated Maturity Date and the ultimate payment
of interest on such Class C-2A Notes.

 

Class C-2A Note Default Differential means, with respect to any Calculation
Date, the rate obtained by subtracting the Class C-2A Note Scenario Default Rate
from the Class C-2B Note Break-Even Default Rate.

 

Class C-2A Note Interest Rate means LIBOR plus 1.55%.

 

Class C-2A Note Scenario Default Rate means an estimate of the cumulative
default rate for the portfolio of Collateral Debt Securities consistent with
S&P’s rating of the Class C-2A Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class C-2A Notes means the U.S.$12,000,000 aggregate principal amount of
Class C-2A Floating Rate Junior Subordinate Notes Due 2040.

 

Class C-2B Applicable Periodic Interest Shortfall Amount means, with respect to
any Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class C-2B Notes and paid
thereafter in accordance with the Priority of Payments in the event that any
Class A Notes, Class B Notes or Class C-1 Notes are Outstanding and funds are
not available in accordance with the Priority of Payments on any Payment Date to
pay the full amount of Periodic Interest on the Class C-2B Notes.

 

Class C-2B Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class C-2B Applicable
Periodic Interest Shortfall Amounts with respect to all Payment Dates preceding
such date of determination, less any amounts applied on all preceding Payment
Dates pursuant to the Priority of Payments to reduce such sum.

 

12

--------------------------------------------------------------------------------


 

Class C-2B Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class C-2B Notes in full by their Stated Maturity Date and the ultimate payment
of interest on such Class C-2B Notes.

 

Class C-2B Note Default Differential means, with respect to any Calculation
Date, the rate obtained by subtracting the Class C-2B Note Scenario Default Rate
from the Class C-2B Note Break-Even Default Rate.

 

Class C-2B Note Interest Rate means 6.135%.

 

Class C-2B Note Scenario Default Rate means an estimate of the cumulative
default rate for the portfolio of Collateral Debt Securities consistent with
S&P’s rating of the Class C-2B Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class C-2B Notes means the U.S.$2,000,000 aggregate principal amount of
Class C-2B Fixed Rate Senior Subordinate Notes Due 2040.

 

Class D Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class D Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes or Class C Notes are Outstanding and funds are not available in
accordance with the Priority of Payments on any Payment Date to pay the full
amount of Periodic Interest on the Class D Notes.

 

Class D Coverage Tests means the Class D Interest Coverage Test and the Class D
Principal Coverage Test.

 

Class D Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class D Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class D Interest Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is equal to the Interest
Coverage Amount as of such Measurement Date and where (ii) is the sum of the
Periodic Interest for the Class A Notes, the Class B Notes, the Class C Notes
and the Class D Notes for the Payment Date immediately following such
Measurement Date; provided that the Interest Coverage Amount shall be calculated
after giving effect to any scheduled payment to the Interest Reserve Account for
such Payment Date.

 

Class D Interest Coverage Test means, for so long as any Class A Notes, Class B
Notes, Class C Notes or Class D Notes remain Outstanding, a test that is
satisfied as of any date of determination when the Class D Interest Coverage
Ratio as of such date of determination is equal to or exceeds 101%.

 

Class D Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class D Notes in full by their Stated Maturity Date and the ultimate payment of
interest on such Class D Notes.

 

13

--------------------------------------------------------------------------------


 

Class D Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class D Note Scenario Default Rate from the
Class D Note Break-Even Default Rate.

 

Class D Note Interest Rate means 6.458%.

 

Class D Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class D Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class D Notes means the U.S.$16,000,000 aggregate principal amount of Class D
Fixed Rate Junior Subordinate Notes due 2040.

 

Class D Principal Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is the Principal Coverage
Amount as of such Measurement Date and (ii) is the sum of the Aggregate
Outstanding Amount of the Class A Notes, the Class B Notes , the Class C Notes ,
and the Class D Notes as of such Measurement Date.

 

Class D Principal Coverage Test means a test that is satisfied as of any date of
determination when the Class D Principal Coverage Ratio is equal to or exceeds
103%.

 

Clearing Agency means DTC, Euroclear or Clearstream.

 

Clearing Corporation has the meaning specified in Section 8-102(a)(5) of the
UCC.

 

Clearstream means Clearstream Banking, société anonyme.

 

Closing Date means March 10, 2005.

 

CMBS Conduit Securities means Commercial Mortgage Backed Securities (a) issued
by a single-seller or multi-seller conduit under which the holders of such
Commercial Mortgage Backed Securities have recourse to a specified pool of
assets (but not other assets originated by the conduit that support payments on
other series of securities) and (b) that entitle the holders thereof to receive
payments that depend (except for rights or other assets designed to assure the
servicing or timely distribution of proceeds to holders of the Commercial
Mortgage Backed Securities) on the cash flow from a pool of commercial mortgage
loans.

 

CMBS Credit Tenant Lease Securities means CMBS Securities (other than CMBS Large
Loan Securities and CMBS Conduit Securities) that entitle the holders thereof to
receive payments that depend on the cash flow from a pool of commercial mortgage
loans made to finance the acquisition, construction and improvement of
properties leased to corporate tenants (or on the cash flow from such leases);
provided that such dependence may in addition be conditioned upon rights or
additional assets designed to assure the servicing or timely distribution of
proceeds to holders of the CMBS Securities such as a financial guaranty
insurance policy.

 

CMBS Large Loan Securities means Commercial Mortgage Backed Securities (other
than CMBS Conduit Securities) that entitle the holders thereof to receive
payments that depend (except for rights or other assets designed to assure the
servicing or timely distribution of proceeds to holders of the Commercial
Mortgage Backed Securities) on the cash flow from a commercial mortgage loan or
a small pool of commercial mortgage loans made to finance the acquisition or
improvement of real properties.

 

14

--------------------------------------------------------------------------------


 

CMBS Securities means CMBS Conduit Securities, CMBS Large Loan Securities, CMBS
Single Borrower Securities or CMBS Credit Tenant Lease Securities, as the case
may be.

 

CMBS Single Borrower Securities means CMBS Securities (other than CMBS Large
Loan Securities and CMBS Credit Tenant Lease Securities) that entitle the
holders thereof to receive payments that depend on the cash flow from one or
more loans with a single borrower or group of affiliated borrowers secured by
one or more properties; provided that such dependence may in addition be
conditioned upon rights or additional assets designed to assure the servicing or
timely distribution of proceeds to holders of the CMBS Securities such as a
financial guaranty insurance policy.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Co-Issuer means N-Star Real Estate CDO III Corp., a corporation organized under
the law of the State of Delaware, unless a successor Person shall have become
the Co-Issuer pursuant to the applicable provisions of this Indenture, and
thereafter Co-Issuer shall mean such successor Person.

 

Co-Issuers means the Issuer and Co-Issuer.

 

Collateral has the meaning specified in the Granting Clauses.

 

Collateral Administration Agreement means the Collateral Administration
Agreement, dated March 10, 2005, by and among the Issuer, the Collateral Advisor
and the Collateral Administrator, as the same may be amended and modified from
time to time in accordance with its terms.

 

Collateral Administrator means Wells Fargo Bank, National Association, solely in
its capacity as Collateral Administrator under the Collateral Administration
Agreement, unless a successor Person shall have become the Collateral
Administrator pursuant to the applicable provisions of Collateral Administration
Agreement, in which case Collateral Administrator shall mean such successor
Person.

 

Collateral Advisor means NS Advisors, LLC, a Delaware limited liability company,
unless a successor Person shall have become Collateral Advisor pursuant to the
applicable provisions of the Collateral Advisory Agreement, in which case
Collateral Advisor shall mean such successor Person.

 

Collateral Advisory Agreement means the Collateral Advisory Agreement, dated as
of the Closing Date, as the same may be amended or supplemented from time to
time, between the Issuer and the Collateral Advisor.

 

Collateral Advisory Fee means the Senior Collateral Advisory Fee and the
Subordinate Collateral Advisory Fee.

 

Collateral Assignment of Hedge Agreement means the collateral assignment of
Hedge Agreement, dated the date that the Issuer enters into the Hedge Agreement,
among the Issuer, the Trustee and the Initial Hedge Counterparty, and any other
Collateral Assignment of the Hedge Agreement in respect of any Hedge Agreement
entered into between the Issuer, the Trustee and a Hedge Counterparty after the
Closing Date.

 

Collateral Debt Security means an item of Collateral which satisfies the
Eligibility Criteria specified in Section 12.2.

 

Collateral Interest Collections means, with respect to any Due Period and the
related Payment Date, without duplication, the sum of (i) all cash payments of
interest with respect to any Collateral Debt

 

15

--------------------------------------------------------------------------------


 

Securities and Eligible Investments included in the Collateral (including any
Sale Proceeds representing unpaid interest accrued thereon to the date of the
sale thereof to the extent not treated as Collateral Principal Collections at
the option of the Collateral Advisor, but excluding all funds received on a
Defaulted Security (including any unpaid interest) and any unpaid interest
accrued on a Deferred Interest PIK Bond or a Written Down Security to the date
of sale) which are received during the related Due Period (excluding any
Purchased Accrued Interest), (ii) all payments on Eligible Investments purchased
with Collateral Interest Collections, (iii) payments received or scheduled to be
received from a Hedge Counterparty under any Hedge Agreement (including the
initial Hedge Agreement) on the related Payment Date, excluding any payments
received from a Hedge Counterparty upon reduction of the notional amount and any
termination payments (provided that so long as the Notes are Outstanding, any
termination payments received from a Hedge Counterparty will be used to enter
into a substitute Hedge Agreement to the extent required to maintain the
then-current rating of the Notes by each Rating Agency), (iv) all amendment and
waiver fees, all late payment fees and all other fees and commissions received
during the related Due Period (other than fees and commissions received in
connection with the sale, restructuring, workout or default of Collateral Debt
Securities or in connection with Defaulted Securities or Written Down
Securities), (v) the Principal Balance of any Eligible Investments purchased
with Collateral Interest Collections, (vi) all interest accrued on the Closing
Date on Collateral Debt Securities included in the Collateral, (vii) any amounts
on deposit in the Interest Reserve Account, (viii) at the option of the
Collateral Advisor, any amount on deposit in the Expense Reserve Account in
excess of U.S.$25,000 and (ix) all proceeds from the foregoing; provided,
however, that Collateral Interest Collections shall not include the funds and
other property (including, without limitation, the paid-up share capital of the
Issuer) with respect to the Income Notes and the bank account in which such
funds and the proceeds thereof are held); provided, further, that Collateral
Interest Collections shall not include principal of any Collateral Debt Security
representing capitalized interest after the date of purchase thereof by the
Issuer but shall include the funds and other property (including, without
limitation, the paid-up share capital of the Issuer) with respect to the Income
Notes and the bank account in which such funds and the proceeds thereof are
held)..

 

Collateral Principal Collections means, with respect to any Due Period and the
related Payment Date, all amounts received by the Issuer during such Due Period
that do not constitute Collateral Interest Collections; provided, however, that
Collateral Principal Collections shall include (A) principal of any Collateral
Debt Security representing capitalized interest after the date of purchase
thereof by the Issuer and (B) any Uninvested Proceeds which have not been
invested on or prior to the Effective Date.

 

Collateral Principal Collections Sub-Account has the meaning specified in
Section 10.5(a)(1) hereof.

 

Collateral Principal Payments means, with respect to any Due Period and the
related Payment Date, Collateral Principal Collections other than Sale Proceeds
and any amounts received in respect of Temporary Ramp-Up Securities and Eligible
Investments.

 

Collateral Quality Tests will be satisfied if, as of any Measurement Date, the
Collateral Debt Securities comply, in the aggregate, with all of the
requirements set forth below (collectively, the “Collateral Quality Tests”):

 

(1)           the aggregate Principal Balance of all Collateral Debt Securities
with an S&P Rating of below “BBB-” does not exceed the greater of (a) 30% of the
CDS Principal Balance and (b) U.S.$120,000,000;

 

(2)           the aggregate Principal Balance of all Collateral Debt Securities
with an S&P Rating of below “BB-” does not exceed the greater of (a) 14% of the
CDS Principal Balance and (b) U.S.$56,000,000;

 

16

--------------------------------------------------------------------------------


 

(3)           the aggregate Principal Balance of all Collateral Debt Securities
that are PIK Bonds does not exceed 6.5% of the CDS Principal Balance;

 

(4)           the aggregate Principal Balance of all Collateral Debt Securities
that are CMBS Securities does not exceed the greater of (a) 80% of the CDS
Principal Balance and (b) U.S.$320,000,000; provided that (x) the aggregate
Principal Balance of all Collateral Debt Securities that are CMBS Large Loan
Securities does not exceed the greater of (a) 25% of the CDS Principal Balance
and (b) U.S.$100,000,000, (y) the aggregate Principal Balance of all Collateral
Debt Securities that are CMBS Credit Tenant Lease Securities does not exceed the
greater of (a) 5% of the CDS Principal Balance and (b) U.S.$20,000,000, and
(z) the aggregate Principal Balance of all Collateral Debt Securities that are
CMBS Single Borrower Securities does not exceed the greater of (a) 14% of the
CDS Principal Balance and (b) U.S.$56,000,000;

 

(5)           the aggregate Principal Balance of all Collateral Debt Securities
that are REIT Debt Securities does not exceed the greater of (a) 25% of the CDS
Principal Balance and (b) U.S.$100,000,000;

 

(6)           the aggregate Principal Balance of all Collateral Debt Securities
that are Real Estate CDO Securities does not exceed the greater of (a) 6.5% of
the CDS Principal Balance and (b) U.S.$26,000,000;

 

(7)           the aggregate Principal Balance of all Collateral Debt Securities
that are Real Estate Interests does not exceed the greater of (a) 9% of the CDS
Principal Balance and (b) U.S.$36,000,000;

 

(8)           with respect to the particular Issue of the Collateral Debt
Security being acquired,

 

(i)            the aggregate Principal Balance of all Collateral Debt Securities
that are part of the same Issue does not exceed the greater of (a) 4% of the CDS
Principal Balance and (b) U.S.$16,000,000,

 

(ii)           the aggregate Principal Balance of all Collateral Debt Securities
that are CMBS Securities Rated below BBB- by S&P and are part of the same Issue
does not exceed the greater of (a) 3% CDS Principal Balance and
(b) U.S.$12,000,000,

 

(iii)          the aggregate Principal Balance of all Collateral Debt Securities
that are REIT Debt Securities issued by the same obligor does not exceed the
greater of (a) 4% of the CDS Principal Balance and (b) U.S.$16,000,000,

 

(iv)          the aggregate Principal Balance of all Collateral Debt Securities
that are Real Estate CDO Securities that are part of the same Issue does not
exceed the greater of (a) 2.5% of the CDS Principal Balance and
(b) U.S.$10,000,000 and

 

(v)           the aggregate Principal Balance of all Collateral Debt Securities
that are Real Estate Interests that are part of the same Issue does not exceed
the greater of (a) 4% of the CDS Principal Balance and (b) U.S.$16,000,000;

 

(9)           with respect to the servicer of the security being acquired,
(a) the aggregate Principal Balance of all Collateral Debt Securities serviced
by such servicer does not exceed the greater of (a) 20% of the CDS Principal
Balance and (b) U.S.$80,000,000, except that the aggregate Principal Balance of
all Collateral Debt Securities serviced by servicers rated “Below Average” by
S&P, or if there is no servicer rating by S&P or Fitch, having long-term
unsecured debt securities rated “BB” or

 

17

--------------------------------------------------------------------------------


 

lower, shall not exceed the greater of (a) 5% of the CDS Principal Balance and
(b) U.S.$20,000,000;

 

(10)         the aggregate Principal Balance of all Collateral Debt Securities
that mature beyond the Stated Maturity Date does not exceed 25% of the CDS
Principal Balance;

 

(11)         the aggregate Principal Balance of all Fixed Rate Collateral Debt
Securities does not exceed the greater of (a) 90% of the CDS Principal Balance
and (b) U.S.$360,000,000;

 

(12)         the Fitch Weighted Average Rating Factor does not exceed 9.5;

 

(13)         (i) the Weighted Average Fixed Rate Coupon as of such date equals
or exceeds 6.15% and (ii) the Weighted Average Spread as of such date equals or
exceeds 1.87%;

 

(14)         the Weighted Average Life Test is satisfied;

 

(15)         the S&P CDO Monitor Test is satisfied;

 

(16)         the S&P Minimum Average Recovery Rate Test is satisfied;

 

(17)         the aggregate Principal Balance of all Collateral Debt Securities
that provide for periodic payments of interest in Cash less frequently than
monthly does not exceed the greater of (a) 32% of the CDS Principal Balance and
(b) U.S.$128,000,000; and

 

(18)         the aggregate Principal Balance of all Collateral Debt Securities
that are Deemed Floating Rate Collateral Debt Securities does not exceed 17.5%
of the CDS Principal Balance;

 

provided that Temporary Ramp-Up Securities will be excluded from the calculation
of the Collateral Quality Tests.

 

Collateral Sub-Account means any sub-account established within an Account.

 

Collateralization Event means, provided that no Substitution Event has occurred,
any of the following events: (a) if the Hedge Ratings Determining Party’s
short-term rating from Fitch is lower than “F1” or the long-term rating of the
Hedge Ratings Determining Party from Fitch is withdrawn, suspended or downgraded
below “A”, (b) if no short-term rating is available from Fitch, the long-term
rating of the Hedge Ratings Determining Party from Fitch is withdrawn, suspended
or downgraded below “A”, or (c) the short term rating of the Hedge Ratings
Determining Party from S&P is lower than “A-1” or, if the Hedge Ratings
Determining Party does not have a short term rating from S&P, the long term
rating of such Hedge Ratings Determining Party is lower than “A+”.

 

Collection Account means the Securities Account designated the “Collection
Account” and established in the name of the Trustee pursuant to Section 10.5,
including the Collateral Principal Collections Sub-Account and each CPP
Sub-Account established therein.

 

Collections means, with respect to any Payment Date, the sum of (i) the
Collateral Interest Collections collected during the applicable Due Period and
(ii) the Collateral Principal Collections collected during the applicable Due
Period.

 

Commercial Mortgage Backed Security means securities backed by obligations
(including certificates of participations in obligations) that are principally
secured by mortgages on real property or interests

 

18

--------------------------------------------------------------------------------


 

therein having a multifamily or commercial use, such as regional malls, retail
space, office buildings, warehouse or industrial properties, hotels, nursing
homes and senior living centers.

 

Commission means the United States Securities and Exchange Commission.

 

Controlling Class means the Class A Notes voting as a single Class, so long as
any Class A Notes are Outstanding, then the Class B Notes, so long as any
Class B Notes are Outstanding, then the Class C Notes voting as a single Class,
so long as any Class C Notes are Outstanding and then the Class D Notes, so long
as any Class D Notes are Outstanding in each case, based on the then Aggregate
Outstanding Amount thereof; provided that if any Coverage Test is not satisfied
on a Calculation Date (i) the “Controlling Class” shall mean the Class A-1
Notes, so long as any Class A-1 Notes are Outstanding, then, the Class A-2
Notes, so long as any Class A-2 Notes are Outstanding, then, the Class B Notes,
so long as any Class B Notes are Outstanding, then the Class C-1 Notes, so long
as any Class C-1 Notes are Outstanding, and then the Class C-2 Notes, as long as
any Class C-2 Notes are Outstanding, in each case, based on the aggregate
principal amount thereof and (ii) on any Calculation Date thereafter, the
“Controlling Class” shall remain as specified in (i) above notwithstanding any
subsequent satisfaction of the failed Coverage Test.

 

Controlling Person any other person (other than a Benefit Plan Investor) that
has discretionary authority or control with respect to the assets of the Issuer,
a person who provides investment advice for a fee (direct or indirect) with
respect to the assets of the Issuer, or any “affiliate” (within the meaning of
29 C.F.R. Section 2510.3-101(f)(3)) of any such person.

 

Corporate Services Agreement means that certain Corporate Services Agreement,
dated as of March 10, 2005, as the same may be amended or supplemented from time
to time, between the Issuer and the Administrator.

 

Corporate Trust Office means the designated corporate trust office of the
Trustee, currently located at: (i) for note transfer purposes, Wells Fargo
Center, Sixth Street and Marquette Avenue, Minneapolis, Minnesota 66749,
Attention: CDO Trust Services — N-Star Real Estate CDO III and (ii) for all
other purposes, 9062 Old Annapolis Road, Columbia, Maryland 21045. Attention:
CDO Trust Services — N-Star Real Estate CDO III, telephone number 410-884-2000,
fax number 410-715-3748, or such other address as the Trustee may designate from
time to time by notice to the Rated Noteholders, the Income Noteholders, the
Collateral Advisor and the Co-Issuers or the principal corporate trust office of
any successor Trustee.

 

Coverage Tests means the Class A Coverage Tests, the Class B Coverage Tests, the
Class C Coverage Tests and the Class D Coverage Tests.

 

CPP Asset Type means REIT Debt Securities that are Fixed Rate Securities, REIT
Debt Securities that are Floating Rate Securities, CMBS Securities that are
Fixed Rate Securities, CMBS Securities that are Floating Rate Securities, Real
Estate CDO Securities that are Fixed Rate Securities and Real Estate CDO
Securities that are Floating Rate Securities.

 

CPP Sub-Account has the meaning specified in Section 10.5(b).

 

Credit Risk Event means, with respect to any Collateral Debt Security, (i) if a
Note Downgrade Event shall have occurred and be continuing, (a) such Collateral
Debt Security has been put on watch for possible downgrade, or has been
downgraded, by any Rating Agency or (b) such Collateral Debt Security has
experienced an increase in credit spread of 10% or more (due to credit related
reasons as determined by the Collateral Advisor in its reasonable business
judgment) compared to the credit spread at which

 

19

--------------------------------------------------------------------------------


 

such Collateral Debt Security was purchased by the Issuer, determined by
reference to an applicable index selected by the Collateral Advisor or (ii) if
no Note Downgrade Event shall have occurred and be continuing, there has been an
event or circumstance that constitutes a change in the condition of the issuer
of such Collateral Debt Security (or of available information with respect to
such issuer) that evidences, in the good faith judgment of the Collateral
Advisor, (a) a significant risk of such Collateral Debt Security materially
declining in credit quality, or (b) a significant risk, with a lapse of time, of
such Collateral Debt Security becoming a Defaulted Security or a Written Down
Security.

 

Credit Risk Security means any Collateral Debt Security with respect to which
there shall have occurred a Credit Risk Event.

 

Credit Support Annex means an ISDA Credit Support Annex to a Hedge Agreement, if
any.

 

Current Portfolio means the portfolio (measured by Principal Balance) of (a) the
Pledged Collateral Debt Securities and the proceeds of the disposition thereof
held as Cash and (b) Eligible Investments purchased with proceeds of the
disposition of Pledged Collateral Debt Securities, existing immediately prior to
the sale, maturity or other disposition of a Pledged Collateral Debt Security or
immediately prior to the acquisition of a Pledged Collateral Debt Security, as
the case may be.

 

Custodian has the meaning specified in Section 3.3(a).

 

Daily Official List means the Daily Official List of the Irish Stock Exchange.

 

Deemed Floating Asset Hedge means, with respect to a Fixed Rate Collateral Debt
Security, an interest rate swap having (i) a notional schedule equal to the
Principal Balance as it is reduced by expected amortization of such Fixed Rate
Collateral Debt Security over time and (ii) payment dates identical to the
Payment Dates of the Issuer under the Indenture; provided that, (w) at the time
of entry into the Deemed Floating Asset Hedge, (i) the expected principal
payments on the Fixed Rate Collateral Debt Security comprising a Deemed Floating
Rate Collateral Debt Security will not extend beyond 10 years after the
effective date thereof and (ii) the scheduled notional amount of such Deemed
Floating Asset Hedge at any time is equal to the expected principal amount of
the related Fixed Rate Collateral Debt Security (as calculated at such time),
(x) the Rating Agencies and the Trustee are notified prior to the Issuer’s entry
into a Deemed Floating Asset Hedge, and each will be provided with the identity
of the proposed hedge counterparty and copies of the hedge documentation and
notional schedule, (y) such Deemed Floating Asset Hedge will require Rating
Agency Confirmation from S&P to the extent the applicable master agreement or
schedule attached thereto is not a hedge agreement with respect to which the
documentation thereof conforms in all material respects to a form in respect of
which Rating Agency Confirmation was previously obtained by the Issuer and
(z) such Deemed Floating Asset Hedge is priced at then-current market rates.

 

Deemed Floating Rate Collateral Debt Security means a Fixed Rate Collateral Debt
Security the interest rate of which is hedged into a Floating Rate Collateral
Debt Security using a Deemed Floating Asset Hedge; provided that at the time of
entry into the Deemed Floating Asset Hedge the Average Life of such Deemed
Floating Rate Collateral Debt Security would not increase or decrease by more
than one year from its expected average life if it were to prepay at either 50%
or 150% of its pricing speed.

 

Deemed Floating Spread means the difference between the stated rate at which
interest accrues on each Fixed Rate Collateral Debt Security that comprises a
Deemed Floating Rate Collateral Debt Security (excluding all Defaulted
Securities and Deferred Interest PIK Bonds) and the fixed rate that the Issuer
agrees to pay on the Deemed Floating Asset Hedge at the time such swap is
executed.

 

20

--------------------------------------------------------------------------------

 

Default means any Event of Default or any occurrence that, with notice or the
lapse of time or both, would become an Event of Default.

 

Defaulted Interest means any interest due and payable in respect of any Class A
Note or, if no Class A Notes are Outstanding, in respect of any Class B Note or,
if no Class B Notes are Outstanding, in respect of any Class C-1 Note or, if no
Class C-1 Notes are Outstanding, in respect of any Class C-2 Note, or if no
Class C-2 Notes are Outstanding, in respect of any Class D Note and any interest
on such Defaulted Interest that (in each case) is not punctually paid or duly
provided for on the applicable Payment Date (including the applicable Stated
Maturity Date) of the applicable Rated Note.

 

Defaulted Securities Amount means the sum, with respect to each Defaulted
Security in the Collateral, of the lesser of (i) the product of the Principal
Balance of such Defaulted Security and the Applicable Recovery Rate of such
Defaulted Security and (ii) the product of the Principal Balance of such
Defaulted Security and the Market Value of such Defaulted Security.

 

Defaulted Security means any Collateral Debt Security or any other security
included in the Collateral:

 

(i)            as to which (a) the issuer thereof has defaulted in the payment
of principal or interest (without giving effect to any applicable notice or
grace period or waiver, unless the Collateral Advisor certifies to the Trustee
that in the Collateral Advisor’s judgment such default of up to the lesser of
(1) three (3) Business Days and (2) the grace period provided for in the
Underlying Instruments is due to non-credit and non-fraud related reasons and
the Collateral Advisor has so certified in writing to the Trustee or
(b) pursuant to its Underlying Instruments, there has occurred any default or
event of default which entitles the holders thereof, with notice or passage of
time or both, to accelerate the maturity (whether by mandatory prepayments,
mandatory redemption or otherwise) of all or a portion of the outstanding
principal amount of such security, unless (1) in the case of a default or event
of default consisting of a failure of the obligor on such security to make
required interest payments and/or scheduled principal payments, such security
has resumed current payments of interest and scheduled principal in cash
(including all past due interest and scheduled principal) and, in the Collateral
Advisor’s judgment, will continue to make such current payments of interest in
cash (provided that no restructuring has been effected) or (2) in the case of
any other default or event of default, such default or event of default is no
longer continuing (provided that no event of default has been waived with
respect to (A) a default in the payment of principal or interest or
(B) insolvency in the event that all outstanding amounts have not been paid) and
such security satisfies the criteria for inclusion of securities in the
definition of “Collateral Debt Security”;

 

(ii)           that ranks pari passu with or subordinate to any other
indebtedness for borrowed money owing by the issuer of such security, if any
(for purposes hereof, “Other Indebtedness”; provided, however, that such Other
Indebtedness of such issuer will not include series of such Other Indebtedness
that may be issued or owing by a separate special purpose entity and is not
guaranteed by the issuer) if such issuer had defaulted in the payment of
principal or interest in respect of such Other Indebtedness (without giving
effect to any applicable notice or grace period or waiver, unless the Collateral
Advisor certifies to the Trustee that in the Collateral Advisor’s judgment such
default of up to the lesser of (a) three (3) Business Days and (b) the grace
period provided for in the Underlying Instruments is due to non-credit and
non-fraud related reasons and the Collateral Advisor has so certified in writing
to the Trustee), unless, in the case of a default or event of default consisting
of a failure of the obligor on such security to make required interest payments
and/or scheduled principal payments, such Other Indebtedness has resumed current
payments of interest and scheduled principal (including all due interest and
scheduled principal) in cash (whether or not any waiver or restructuring has
been effected) and, in the Collateral

 

21

--------------------------------------------------------------------------------


 

Advisor’s judgment, will continue to make such current payments of interest and
scheduled principal in cash; provided that a security shall be considered a
Defaulted Security pursuant to this clause (ii) only if the Collateral Advisor
knows, after due inquiry as required pursuant to the Collateral Advisory
Agreement, that the issuer thereof is (or is reasonably expected by the
Collateral Advisor to be, as of the next scheduled payment distribution date) in
default (without giving effect to any applicable grace period or waiver) as to
payment of principal and/or interest on another obligation (and such default has
not been cured or waived) which is senior or pari passu in right of payment to
such Collateral Debt Security;

 

(iii)          with respect to which any bankruptcy, insolvency or receivership
proceeding has been initiated in respect of the issuer of such Collateral Debt
Security, or there has been proposed or effected any distressed exchange or
other debt restructuring where the issuer of such Collateral Debt Security has
offered the debt holders a new security or package of securities that, in the
judgment of the Collateral Advisor either (a) amounts to a diminished financial
obligation or (b) has the purpose of helping the issuer to avoid default. For
the avoidance of doubt in applying and interpreting this definition of Defaulted
Security, the Collateral Advisor shall be deemed to have knowledge of all
information that Authorized Officers of the Collateral Advisor have actually
received, and shall be responsible under the Collateral Advisory Agreement for
obtaining and reviewing information available to it either in its capacity as an
investment manager of national standing or as holder of such Collateral Debt
Security;

 

(iv)          if such Collateral Debt Security has been rated “CC” or lower by
S&P or Fitch or if S&P has withdrawn its rating and has not provided the Issuer
with a shadow rating;

 

(v)           which is a Written Down Security unless S&P has affirmed its
rating of such Written Down Security.

 

Defaulting Party has the meaning given to such term in the standard form 1992
ISDA Master Agreement (Multicurrency-Cross Border).

 

Deferred Interest PIK Bond means a PIK Bond with respect to which interest has
been deferred or capitalized or does not pay interest when scheduled (other than
a Defaulted Security) for each consecutive payment date occurring over a period
of the lesser of (i) six months or (ii) two consecutive payment dates, but only
until such time as payment of interest on such PIK Bond has resumed and all
capitalized and deferred interest and any interest thereon has been paid in cash
in accordance with the terms of the Underlying Instruments.

 

Deferred Interest PIK Bond Amount means, with respect to each Deferred Interest
PIK Bond in the Collateral, the lesser of (i) the product of the Principal
Balance of such Deferred Interest PIK Bond and the Applicable Recovery Rate of
such Deferred Interest PIK Bond and (ii) the product of the Principal Balance of
such Deferred Interest PIK Bond and the Market Value of such Deferred Interest
PIK Bond.

 

Definitive Class A-C Note has the meaning specified in Section 2.1(c).

 

Definitive Class D Note has the meaning specified in Section 2.1(d).

 

Definitive Class D Note Transfer Certificate has the meaning specified in
Section 2.4(c)(1)

 

Definitive Income Notes means Income Notes issued in the form of physical
certificates in definitive, fully registered form.

 

22

--------------------------------------------------------------------------------


 

Depositary means, with respect to the Rated Notes issued in the form of one or
more Global Notes, the Person designated as Depositary pursuant to
Section 2.2(e), or any successor thereto, appointed pursuant to the applicable
provisions of this Indenture.

 

Depositary Participant means a broker, dealer, bank or other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of notes deposited with the Depositary.

 

Distribution means any payment of principal, interest or fee or any dividend or
premium payment made on, or any other distribution in respect of, an obligation
or security.

 

Dollar or U.S.$ means currency of the United States as at the time shall be
legal tender for all debts, public and private.

 

Double B Excess Percentage means, on any Measurement Date, the greater of
(a) zero; and (b) (i) the aggregate Principal Balance of all Collateral Debt
Securities with an S&P Rating lower than BBB- and higher than B+ (expressed as a
percentage of the CDS Principal Balance) minus (ii) 18%;

 

Double B Principal Coverage Adjustment Percentage means, on any Measurement
Date, the greater of (a) zero; and (b) (i) the Double B Excess Percentage minus
(ii) 5%;

 

DTC means The Depository Trust Company, a New York corporation, and its nominees
and their respective successors.

 

Due Date means each date on which a Distribution is due on a Pledged Security.

 

Due Period means, with respect to each Payment Date, the period beginning on the
day following the last day of the preceding Due Period relating to the preceding
Payment Date (or, in the case of the Due Period that is applicable to the first
Payment Date, beginning on the Closing Date) and ending at the close of business
on the fourth (4th) Business Day preceding such Payment Date.

 

Effective Date means the date that is the earliest of (i) the 90th day following
the Closing Date, (ii) the date on which the Issuer has purchased Collateral
Debt Securities, excluding Temporary Ramp-Up Securities, having an aggregate par
amount of U.S.$400,000,000 or (iii) such earlier date (if any) that is
designated by the Collateral Advisor by notice to the Trustee under the
Indenture; provided that the Collateral Advisor has received Rating Agency
Confirmation on such date; provided, further, that in the event that such day
does not fall on a Business Day, the Effective Date shall be the next succeeding
Business Day.

 

Eligibility Criteria has the meaning specified in Section 12.2.

 

Eligible Investments means any U.S. dollar denominated investment that, at the
time it is delivered to the Trustee, is one or more of the following obligations
or securities, including, without limitation, those investments for which the
Trustee or an Affiliate of the Trustee provides services:

 

(i)            cash;

 

(ii)           direct Registered obligations of, and Registered obligations the
timely payment of principal of and interest on which is fully and expressly
guaranteed by, the United States of America, or any agency or instrumentality of
the United States of America the obligations of which are backed by the full
faith and credit of the United States of America;

 

23

--------------------------------------------------------------------------------


 

(iii)          demand and time deposits in, interest bearing trust accounts and
certificates of deposit of, bankers’ acceptances issued by, or federal funds
sold by any depository institution or trust company (including the Trustee)
incorporated under the laws of the United States of America or any state thereof
and subject to the supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or debt obligations of such
depository institution or trust company (or, in the case of the principal
depository institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a credit rating of:

 

(a)           in the case of long-term debt obligations, not less than “AA+” by
S&P; or

 

(b)           in the case of commercial paper and short-term debt obligations
including time deposits, “A-1” by S&P (provided that, in the case of commercial
paper and short-term debt obligations with a maturity of longer than 91 days,
the issuer thereof must also have at the time of such investment a long-term
credit rating of not less than “AA+” by S&P);

 

(iv)          Registered securities other than mortgage-backed securities
bearing interest or sold at a discount issued by any corporation under the laws
of the United States of America or any state thereof that have a credit rating
of “AA+” by S&P at the time of such investment or contractual commitment
providing for such investment;

 

(v)           unleveraged repurchase obligations (if treated as debt for tax
purposes by the issuer) with respect to any security described in clause
(ii) above, entered into with a depository institution or trust company (acting
as principal) described in clause (iii) or entered into with broker-dealers
registered with the Commission (acting as principal) whose short-term debt has a
credit rating of “A-1+” by S&P at the time of such investment in the case of any
repurchase obligation for a security having a maturity not more than 183 days
from the date of its issuance or whose long-term debt has a credit rating of at
least “AA+” by S&P at the time of such investment in the case of any repurchase
obligation for a security having a maturity more than 183 days from the date of
its issuance;

 

(vi)          commercial paper or other short-term obligations having at the
time of such investment a credit rating of “A-1+” by S&P that are registered and
are either bearing interest or are sold at a discount from the face amount
thereof and that have a maturity of not more than 183 days from its date of
issuance; provided that in the case of commercial paper with a maturity of
longer than 91 days, the issuer of such commercial paper (or, in the case of a
principal depository institution in a holding company system, the holding
company of such system), if rated by the Rating Agencies, must have at the time
of such investment a long-term credit rating of at least “AA+” by S&P;

 

(vii)         money market funds with respect to any investments described in
clauses (ii) through (vi) above having, at the time of such investment, a credit
rating of not less than “AAA/AAAm/AAAm-G” by S&P (if such funds are rated by
S&P), respectively (including those for which the Trustee is investment manager
or advisor), provided that such fund or vehicle is formed and has its principal
office outside the United States; and

 

(viii)        any other investments approved in writing by the Rating Agencies;

 

provided that (a) Eligible Investments purchased with funds in the Collection
Account will be held until maturity except as otherwise specifically provided
herein and will include only such obligations or securities as mature no later
than the Business Day prior to the Payment Date next succeeding the date of

 

24

--------------------------------------------------------------------------------


 

investment in such obligations or securities, unless such Eligible Investments
are investments of the type described in clause (i) or (iii) above, in which
event such Eligible Investments may mature on such Payment Date and (b) none of
the foregoing obligations or securities will constitute Eligible Investments if
all, or substantially all, of the remaining amounts payable thereunder will
consist of interest and not principal payments, if such security is purchased at
a price in excess of 100% of par, if such security is subject to substantial
non-credit related risk, as determined by the Collateral Advisor in its
judgment, if any income from or proceeds of disposition of the obligation or
security is or will be subject to deduction or withholding for or on account of
any withholding or similar tax or the acquisition (including the manner of
acquisition), ownership, enforcement or disposition of the obligation or
security will subject the Issuer to net income tax in any jurisdiction outside
its jurisdiction of incorporation, if such security has an assigned rating with
an “r” or “t” subscript, if such security is a mortgage-backed security or if
such security is subject to an Offer.

 

Eligible SPV Jurisdiction means Bahamas, Bermuda, the Cayman Islands, the
Channel Islands, the Netherlands Antilles, Luxembourg or any other similar
jurisdiction (so long as Rating Agency Confirmation is obtained in connection
with the inclusion of such other jurisdiction) generally imposing either no or
nominal taxes on the income of companies organized under the laws of such
jurisdiction.

 

Emerging Market Issuer means a sovereign or non-sovereign issuer located in a
country that is in Latin America, Asia, Africa, Eastern Europe or the Caribbean
or in a country the dollar-denominated sovereign debt obligations of which are
rated lower than “AA” by S&P and lower than “AA” by Fitch; provided that an
issuer of Asset-Backed Securities located in any Eligible SPV Jurisdiction shall
not be an Emerging Market Issuer for purposes hereof if the underlying
collateral of such Asset-Backed Securities consists solely of obligations of
obligors located in the United States and Qualifying Foreign Obligors.

 

Entitlement Holder has the meaning specified in Section 8-102(a)(7) of the UCC.

 

Entitlement Order has the meaning specified in Section 8-102(a)(8) of the UCC.

 

Equity Security means any security that does not entitle the holder thereof to
receive periodic payments of interest and one or more installments of principal
acquired by the Issuer as a result of the exercise or conversion of Collateral
Debt Securities, in conjunction with the purchase of Collateral Debt Securities
or in exchange for a Collateral Debt Security.

 

ERISA means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

Euroclear means Euroclear Bank S.A/N.V., as operator of the Euroclear system.

 

Event of Default has the meaning specified in Section 5.1.

 

Excepted Property means the U.S.$1,000 of capital contributed to the Issuer in
respect of the Issuer’s Ordinary Shares in accordance with the Articles and
U.S.$1,000 representing a profit fee to the Issuer.

 

Exchange Act means the United States Securities Exchange Act of 1934, as
amended.

 

Expense Reserve Account means the Securities Account designated the “Expense
Reserve Account” and established in the name of the Trustee pursuant to
Section 10.6.

 

Fee Basis Amount means an amount equal, for any Payment Date, to the average of
the aggregate CDS Principal Balance (excluding the aggregate Principal Balance
of Defaulted Securities) on the first day of

 

25

--------------------------------------------------------------------------------


 

the related Due Period and the aggregate CDS Principal Balance (excluding the
aggregate Principal Balance of Defaulted Securities) on the last day of such Due
Period.

 

Financial Asset has the meaning specified in Section 8-102(a)(9) of the UCC.

 

Financing Statement means a financing statement relating to the Collateral
naming the Issuer as debtor and the Trustee on behalf of the Secured Parties as
secured party.

 

Fitch means Fitch, Inc. and any successor or successors thereto.

 

Fitch Industry Classification Group means any of the Fitch industrial
classification groups as set forth on Schedule I and any additional
classification groups established by Fitch with respect to the Collateral Debt
Securities and provided, in each case, by the Collateral Advisor or Fitch to the
Trustee.

 

Fitch Rating with respect to any Collateral Debt Security, for determining the
Fitch Rating as of any date of determination:

 

(i)            if such Collateral Debt Security is rated by Fitch, the Fitch
Rating shall be such rating as published in any publicly available source;

 

(ii)           if such Collateral Debt Security is not rated by Fitch, or the
Fitch Rating cannot be determined by the method in clause (i) above, and a
rating is publicly available from both S&P and Moody’s, the Fitch Rating shall
be the lower of such ratings; and if a rating is publicly available from only
one of S&P and Moody’s, the Fitch Rating shall be the equivalent of such rating
by S&P or Moody’s, as the case may be; and

 

(iii)          in all other circumstances, the Fitch Rating shall be the private
rating assigned by Fitch upon request of the Collateral Advisor;

 

provided that (a) if such Collateral Debt Security has been put on rating watch
negative for possible downgrade by any Rating Agency, then the rating used to
determine the Fitch Rating under either of clauses (i) or (ii) above shall be
one (1) rating subcategory below such rating by that Rating Agency, (b) if such
Collateral Debt Security has been put on rating watch positive for possible
upgrade by any Rating Agency, then the rating used to determine the Fitch Rating
under either of clauses (i) or (ii) above shall be one rating subcategory above
such rating by that Rating Agency and (c) notwithstanding the rating definition
described above, Fitch reserves the right to issue a rating estimate for any
Collateral Debt Security at any time.

 

Fitch Rating Factor means, for the purpose of computing the Fitch Weighted
Average Rating Factor, with respect to any Collateral Debt Security or Eligible
Investment on any relevant date, the number set forth in the table below
opposite the Fitch Rating of such Collateral Debt Security or Eligible
Investment:

 

26

--------------------------------------------------------------------------------


 

Fitch Rating

 

Fitch Rating Factor

 

Fitch Rating

 

Fitch Rating Factor

 

AAA

 

.019

 

BB

 

13.53

 

AA+

 

.057

 

BB-

 

18.46

 

AA

 

.089

 

B+

 

22.84

 

AA-

 

1.15

 

B

 

27.67

 

A+

 

1.65

 

B-

 

34.98

 

A

 

1.85

 

CCC+

 

43.36

 

A-

 

2.44

 

CCC

 

48.52

 

BBB+

 

3.13

 

CC

 

77.00

 

BBB

 

3.74

 

C

 

95.00

 

BBB-

 

7.26

 

DDD-D

 

100.00

 

BB+

 

10.18

 

 

 

 

 

 

Fitch Weighted Average Rating Factor means the number determined on any
Calculation Date by dividing (i) the summation of the series of products
obtained (a) for any Collateral Debt Security that is not a Defaulted Security
or Deferred Interest PIK Bond, by multiplying (1) the Principal Balance on such
Calculation Date of each such Collateral Debt Security by (2) its respective
Fitch Rating Factor on such Calculation Date and (b) for any Defaulted Security
or Deferred Interest PIK Bond, by multiplying (1) the Applicable Recovery Rate
for such Defaulted Security or Deferred Interest PIK Bond by (2) the Principal
Balance on such Calculation Date of each such Defaulted Security or Deferred
Interest PIK Bond by (3) its respective Fitch Rating Factor on such Calculation
Date by (ii) the sum of (a) the aggregate Principal Balance on such Calculation
Date of all Collateral Debt Securities and Eligible Investments that are not
Defaulted Securities or Deferred Interest PIK Bonds, plus (b) the summation of
the series of products obtained by multiplying (1) the Applicable Recovery Rate
for each Defaulted Security or Deferred Interest PIK Bond by (2) the Principal
Balance on such Calculation Date of such Defaulted Security or Deferred Interest
PIK Bond, and rounding the result up to the nearest whole number.

 

Five Percent Limit means the maximum cumulative amount that is allowed to be
reinvested in Substitute Collateral Debt Securities with Sale Proceeds received
in the manner specified in Section 12.1(b) and which amount cannot exceed 5% of
the CDS Principal Balance as of the Effective Date

 

Fixed Rate Collateral Debt Security means any Collateral Debt Security which
bears a fixed rate of interest.

 

Fixed Rate Excess means, as of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Fixed Rate Coupon for
such Measurement Date over 6.15%, and (b) the aggregate Principal Balance of all
Collateral Debt Securities that are Fixed Rate Collateral Debt Securities
(excluding, in each case, Defaulted Securities, Written Down Securities,
Deferred Interest PIK Bonds and Deemed Floating Rate Collateral Debt Securities)
and the denominator of which is the aggregate Principal Balance of all
Collateral Debt Securities that are Floating Rate Collateral Debt Securities or
Deemed Floating Rate Collateral Debt Securities (excluding, in each case,
Defaulted Securities, Written Down Securities and Deferred Interest PIK Bonds).

 

Fixed Rate Notes means, collectively, the Class A-2B Fixed Rate Senior Notes,
the Class C-1B Fixed Rate Junior Subordinate Notes, the Class C-2B Fixed Rate
Junior Subordinate Notes and the Class D Notes.

 

27

--------------------------------------------------------------------------------


 

Floating Rate Collateral Debt Security means any Collateral Debt Security that
bears interest based upon a floating rate index.

 

Floating Rate Notes means, collectively, the Class A-1 Notes, the Class A-2A
Notes, the Class B Notes, the Class C-lA Notes, and the Class C-2A Notes.

 

Form-Approved Hedge Agreement means a Hedge Agreement relating to a specific
Hedge Counterparty with respect to which (a) the related Collateral Debt
Security could be purchased by the Issuer without any required action by the
Rating Agencies and (b) the documentation of which conforms in all material
respects to a form for such Hedge Counterparty which does not require Rating
Agency Confirmation (as certified to the Trustee by the Collateral Advisor,
following receipt of confirmation by the Collateral Advisor from the Hedge
Counterparty and the Rating Agencies); provided that (i) such Form-Approved
Hedge Agreement shall not provide for any upfront payments to be made to any
Hedge Counterparty (other than the Initial Hedge Counterparty), (ii) any revised
Form-Approved Hedge Agreement with respect to a particular Hedge Counterparty
shall be approved by each of the Rating Agencies at least 10 days prior to the
initial use thereof, (iii) any Rating Agency may withdraw its consent to the use
of a particular Form-Approved Hedge Agreement by written notice to the Trustee,
the Collateral Advisor and the relevant Hedge Counterparty (provided that such
withdrawal of consent shall not affect any existing Hedge Agreement entered into
with such Hedge Counterparty) and (iv) the Issuer (or the Collateral Advisor on
its behalf) shall deliver to the Trustee and each Rating Agency a copy of each
Form-Approved Hedge Agreement specifying the Hedge Counterparty to which it
relates upon receipt of Rating Agency Confirmation with respect thereto, and the
Trustee’s records (when taken together with any correspondence received from the
Rating Agencies pursuant to clause (ii)) shall be conclusive evidence of such
form.

 

GAAP has the meaning specified in Section 6.3(k).

 

Global Notes means the Rule 144A Global Notes and the Regulation S Global Notes.

 

Grant means to grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Pledged Securities, or of any other instrument, shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including the immediate continuing right to claim for, collect, receive and
receipt for principal, interest and fee payments in respect of the Pledged
Securities or such other instruments, and all other amounts payable thereunder,
to give and receive notices and other communications, to make waivers or other
agreements, to exercise all rights and options, to bring Proceedings in the name
of the granting party or otherwise, and generally to do and receive anything
that the granting party is or may be entitled to do or receive thereunder or
with respect thereto.

 

Hedge Agreement means the interest rate protection agreement, as amended from
time to time, together with any replacement hedge agreement on substantially
identical terms (or that otherwise satisfies the conditions of Section 16.1(d)),
entered into pursuant to Section 16.1 or a Deemed Floating Asset Hedge. The
Hedge Agreement shall provide that any amount payable to the Hedge Counterparty
thereunder shall be subject to the Priority of Payments and that any amount
payable upon the early termination or liquidation thereof shall be payable only
on a Payment Date in accordance with the Priority of Payments.

 

Hedge Counterparty means (a) with respect to the initial Hedge Agreement entered
into on the Closing Date, the Initial Hedge Counterparty, (b) any hedge
counterparty (or any permitted assignee or successor) under a Hedge Agreement
that satisfies the Hedge Counterparty Ratings Requirement and (c) any substitute
or additional parties therefore appointed in accordance with Section 16.1(d) or
Section 16.1(e).

 

28

--------------------------------------------------------------------------------


 

Hedge Counterparty Collateral Account means each Securities Account designated
the “Hedge Counterparty Collateral Account” and established in the name of the
Trustee pursuant to Section 16.1(f).

 

Hedge Counterparty Ratings Requirement means, with respect to any Hedge Ratings
Determining Party: (a) either (i) both (x) the short-term rating of such Hedge
Ratings Determining Party by Fitch is not lower than “Fl” and (y) the long-term
rating of such Hedge Ratings Determining Party by Fitch is not withdrawn,
suspended or downgraded below “A” or is “A” and has been placed and is not
remaining on credit watch with negative implications or (ii) if such Hedge
Ratings Determining Party has no short-term rating from Fitch, the long-term
rating by Fitch of such Hedge Ratings Determining Party is at least “A” and
(b) either (i) the short-term rating of such Hedge Ratings Determining Party is
not lower than “A-1” by S&P or (ii) if such Hedge Ratings Determining Party does
not have a short-term rating from S&P, the long-term rating of such Hedge
Ratings Determining Party by S&P is not lower than “A+”.

 

Hedge Payment Amount means, with respect to the Hedge Agreement and any Payment
Date, the amount, if any, then payable by the Issuer to the Hedge Counterparty,
including any amounts so payable in respect of a termination of any Hedge
Agreement.

 

Hedge Ratings Determining Party means (a) unless clause (b) applies with respect
to the Hedge Agreement, the Hedge Counterparty or any transferee thereof or
(b) any Affiliate of the Hedge Counterparty or any transferee thereof that
unconditionally and absolutely guarantees (with the form of such guarantee
meeting S&P’s then-current published criteria with respect to guarantees) the
obligations of the Hedge Counterparty or such transferee, as the case may be,
under the Hedge Agreement. For the purpose of this definition, no direct or
indirect recourse against one or more shareholders of the Hedge Counterparty or
any such transferee (or against any Person in control of, or controlled by, or
under common control with, any such shareholder) shall be deemed to constitute a
guarantee, security or support of the obligations of the Hedge Counterparty or
any such transferee.

 

Hedge Receipt Amount means, with respect to the Hedge Agreement and any Payment
Date, the amount, if any, then payable to the Issuer by the Hedge Counterparty,
including any amounts so payable in respect of a termination of any Hedge
Agreement.

 

Highest Auction Price means, in connection with a Redemption, the bid or bids
for the Collateral Debt Securities resulting in the highest auction price of one
or more Subpools of Collateral Debt Securities.

 

Holder means (i) with respect to any Rated Note, any Rated Noteholder and
(ii) with respect to any Income Note, any Income Noteholder, as the context may
require.

 

Income Note Distribution Account means the account designated the “Income Note
Distribution Account” and established by the Income Note Paying Agent in the
name of the Income Note Paying Agent for the benefit of the Issuer pursuant to
the Income Note Paying Agency Agreement.

 

Income Note Excess Funds means all remaining Collateral Interest Collections and
Collateral Principal Collections as set forth in Section 11.1(a)(24) and
11.1(b)(18).

 

Income Note Paying Agency Agreement means that certain Income Note Paying Agency
Agreement, dated as of March 10, 2005, as the same may be amended or
supplemented from time to time, among the Issuer, the Income Note Paying Agent
and the Income Note Registrar.

 

Income Note Paying Agent means Wells Fargo Bank, National Association, and any
successors or assigns in its capacity as Income Note Paying Agent under the
Income Note Paying Agency Agreement.

 

29

--------------------------------------------------------------------------------


 

Income Note Paying Agent Expenses means, with respect to any Payment Date, an
amount equal to the sum of all expenses or indemnities incurred by, or otherwise
owing to, the Income Note Paying Agent during the preceding Due Period in
accordance with the Income Note Paying Agency Agreement.

 

Income Note Paying Agent Fee means, with respect to any Payment Date, the fee
payable to the Income Note Paying Agent in an aggregate amount equal to
U.S.$10,000 per annum.

 

Income Note Redemption Approval Condition means, in connection with a Tax
Redemption at the direction of the Controlling Class and an Auction Call
Redemption, the requirement that, unless and to the extent the Holders of 662/3%
of the aggregate principal amount of the Outstanding Income Notes have waived
payment in full of the aggregate principal amount of the Income Notes, the
Income Noteholders receive in connection with such Tax Redemption or Auction
Call Redemption an amount equal to (x) the Income Notes Stated Amount minus
(y) the aggregate amount of all cash distributions on the Income Notes (whether
in respect of distributions or redemption payments made to the Income Note
Paying Agent for distribution to the Income Noteholders) on or prior to the
relevant Auction Date.

 

Income Note Register means, with respect to the Income Notes, the Income Note
Register maintained by the Income Note Registrar.

 

Income Note Registrar means Wells Fargo Bank, National Association, and any
successors or assigns in its capacity as Income Note Registrar under the Income
Note Paying Agency Agreement.

 

Income Noteholder means, with respect to any Income Note, the Person in whose
name such Income Note is registered in the Income Note Register.

 

Income Notes means the U.S.$23,000,000 Income Notes Due 2040.

 

Income Notes Stated Amount means U.S.$23,000,000.

 

Indenture means this instrument and, if from time to time supplemented or
amended by one or more indentures supplemental hereto entered into pursuant to
the applicable provisions hereof, as so supplemented or amended.

 

Independent means, as to any Person, any other Person (including, in the case of
an accountant, or lawyer, a firm of accountants or lawyers and any member
thereof) who (i) does not have and is not committed to acquire any material
direct or any material indirect financial interest in such Person or in any
Affiliate of such Person, (ii) is not connected with such Person as an Officer,
employee, promoter, underwriter, voting trustee, partner, director or Person
performing similar functions and (iii) if required to deliver an opinion or
certificate to the Trustee pursuant to this Indenture, states in such opinion or
certificate that the signer has read this definition and that the signer is
Independent within the meaning hereof. “Independent” when used with respect to
any accountant may include an accountant who audits the books of such Person if
in addition to satisfying the criteria set forth above the accountant is
independent with respect to such Person within the meaning of Rule 101 of the
Code of Ethics of the American Institute of Certified Public Accountants.

 

Initial Hedge Counterparty means Bank of America, N.A. under the initial Hedge
Agreement and any of its successors, assigns or replacements under the initial
Hedge Agreement appointed in accordance with the terms of this Indenture and the
initial Hedge Agreement.

 

Initial Payment Date means the Payment Date occurring in July, 2005.

 

30

--------------------------------------------------------------------------------

 

Initial Purchasers means Citibank Global Markets Inc. and Banc of America
Securities LLC, each as an initial purchaser of the Rated Notes.

 

Instrument has the meaning specified in Section 9-102(a)(47) of the UCC.

 

Interest Coverage Amount means, as of any Measurement Date, an amount equal to
(i) the amount received or scheduled to be received as Collateral Interest
Collections during the related Due Period, less (ii) the amounts scheduled to be
paid on the related Payment Date pursuant to Section 11.1(a)(1) through (3) and
(to the extent not covered by Section 11.1(a)(1) through (3))
Section 11.1(b)(1) and, for purposes of calculating the Class B Interest
Coverage Ratio, the Class C Interest Coverage Ratio and Class D Interest
Coverage Ratio only, any amounts scheduled to be paid to the Interest Reserve
Account on the related Payment Date pursuant to Section 11.1(a)(7); provided
that (a) following the date on which a Collateral Debt Security becomes a
Defaulted Security, scheduled Collateral Interest Collections shall not include
any amount scheduled to be received on Defaulted Securities or any amount
scheduled to be received on securities that are currently deferring interest
until (1) such amounts are actually received in Cash or (2) the cumulative
aggregate amounts actually received on a Defaulted Security exceed the Principal
Balance of such Defaulted Security, (b) the expected interest income on Floating
Rate Collateral Debt Securities and Eligible Investments shall be calculated
using the then-current interest rate applicable thereto and (c) with respect to
any Written Down Security, the Interest Coverage Amount shall exclude any
interest accrued on any Written Down Amount.

 

Interest Coverage Tests means the Class A Interest Coverage Test, the Class B
Interest Coverage Test, the Class C Interest Coverage Test and the Class D
Interest Coverage Test.

 

Interest Only Security means any security that by its terms provides for
periodic payments of interest and does not provide for the repayment of a stated
principal amount.

 

Interest Period means (i) with respect to the Initial Payment Date, the period
from and including the Closing Date to but excluding the Initial Payment Date
and (ii) thereafter with respect to each Payment Date, the period beginning on
the first day following the end of the preceding Interest Period and ending on
(and including) the day before the next Payment Date.

 

Interest Reserve Account means the account established by the Trustee, held in
the name of the Trustee for the benefit and on behalf of the Secured Parties and
into which the Trustee will deposit, on each Payment Date, the Interest Reserve
Amount, if any, in accordance with the Priority of Payments.

 

Interest Reserve Amount means, as of any Calculation Date, the sum of (i) the
aggregate Quarterly Pay Security Interest Reserve Amounts and (ii) the aggregate
amount of Semi-Annual Pay Security Interest Reserve Amounts.

 

Investment Advisers Act means the United States Investment Advisers Act of 1940,
as amended.

 

Investment Company Act means the U.S. Investment Company Act of 1940, as
amended, and the rules thereunder.

 

Irish Listing Agent means NCB Stockbrokers Limited.

 

Irish Paying Agent means NCB Stockbrokers Limited.

 

Issue means Collateral Debt Securities issued by the same issuer secured by the
same collateral pool.

 

31

--------------------------------------------------------------------------------


 

Issuer means N-Star Real Estate CDO III Ltd., an exempted company incorporated
and existing under the law of the Cayman Islands, unless a successor Person
shall have become the Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Issuer” shall mean such successor Person.

 

Issuer Order and Issuer Request mean, respectively, a written order or a written
request, which may be in the form of a standing order or request in each case
dated and signed in the name of the Issuer (or, as expressly provided herein,
the Collateral Advisor on its behalf) by an Authorized Officer of the Issuer
(or, as expressly provided herein, the Collateral Advisor) and (if appropriate)
the Co-Issuer, as the context may require or permit.

 

LIBOR means, with respect to each Interest Period (other than the first Interest
Period), a floating rate equal to the London interbank offered rate for
one-month U.S. Dollar deposits determined in the manner described in Schedule B.
LIBOR for the first Interest Period is 3.02645%.

 

LIBOR Calculation Date has the meaning specified in Schedule B.

 

Listed Bidders has the meaning specified in Schedule E.

 

London Banking Day has the meaning specified in Schedule B.

 

Majority means (a) with respect to any Class or Classes of Rated Notes, the
Holders of more than 50% of the Aggregate Outstanding Amount of the Rated Notes
of such Class or Classes of Rated Notes, as the case may be and (b) with respect
to Income Notes, the Holders of more than 50% Income Notes Stated Amount.

 

Margin Stock means “margin stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

 

Market Value means, on any date of determination, the average of three or more
bid-side prices expressed as a percentage of the par amount, obtained from
independent, nationally recognized financial institutions in the relevant market
for one or more Collateral Debt Securities, each unaffiliated with each other
and the Collateral Advisor, as certified by the Collateral Advisor (to the
extent that such bid-side prices may be obtained by the Collateral Advisor using
its commercially reasonable efforts and commercially reasonable business
judgment). If three or more bid-side prices cannot be so obtained, then the
Market Value on such date of determination will be the lower of two bid-side
prices, if two bid-side prices are obtained in the manner described above, and
the sole bid-side price if only one bid-side price is obtained in the manner
described above. If no bids can be obtained in the manner described above, the
Market Value will be (1) in respect of an amount equal to not greater than 7.5%
of the Principal Balance of the Proposed Portfolio, the price, expressed as a
percentage of the par amount, determined by the Collateral Advisor in its
commercially reasonable judgment or (2) the S&P Recovery Rate with respect to
such Collateral Debt Security, to the extent not calculated pursuant to clause
(1) above.

 

Measurement Date means any of the following: (a) the Effective Date; (b) any
date after the Effective Date upon which the Issuer disposes or acquires (which
date of acquisition shall be deemed to be the date on which the Issuer enters
into commitments to acquire such Collateral Debt Security) any Collateral Debt
Security; (c) each Calculation Date; (d) the last Business Day of each calendar
month (other than the calendar month preceding the month in which a Calculation
Date occurs and any calendar month prior to and including the month in which the
Effective Date occurs); and (e) with reasonable notice to the Issuer, the
Collateral Advisor and the Trustee, any other Business Day that any Rating
Agency or Holders of more than 50% of the then Aggregate Outstanding Amount of
any Class of Rated Notes requests to be a

 

32

--------------------------------------------------------------------------------


 

“Measurement Date”; provided that if any such date would otherwise fall on a day
that is not a Business Day, the relevant Measurement Date will be the next
succeeding day that is a Business Day.

 

Moneyline Telerate Page 3750 means the display page so designated on Moneyline
Telerate Service (or such other page as may replace that page on that service,
or such other service as may be nominated as the information vendor, for the
purposes of displaying rates comparable to LIBOR).

 

Monitoring Fee means, with respect to each Payment Date, an amount equal to
0.10% per annum of the Fee Basis Amount payable to the Collateral Advisor
pursuant to the Collateral Advisory Agreement.

 

Moody’s means Moody’s Investors Service, Inc. and any successor or successors
thereto.

 

Note Downgrade Event means any (i) reduction of the Fitch Rating of the Class A
Notes to one or more categories below the Fitch Rating assigned to such Notes on
the Closing Date or (ii) reduction of the Fitch Rating of the Class B Notes, the
Class C Notes or the Class D Notes to two or more categories below the Fitch
Rating assigned to such Class of Notes on the Closing Date.

 

Note Paying Agent means any Person authorized by the Issuer to pay the principal
of or interest on any Rated Notes on behalf of the Issuer as specified in
Section 7.2.

 

Note Register and Note Registrar have the respective meanings specified in
Section 2.4(a).

 

Note Transfer Agent has the meaning specified in Section 2.4(a).

 

Note Valuation Report has the meaning specified in Section 10.10(a).

 

Notes means the Rated Notes and the Income Notes.

 

Offer means, with respect to any security, (a) any offer by the issuer of such
security or by any other Person made to all of the holders of such security to
purchase or otherwise acquire such security (other than pursuant to any
redemption in accordance with the terms of the related Underlying Instruments)
or to convert or exchange such security into or for Cash, securities or any
other type of consideration or (b) any solicitation by the issuer of such
security or any other Person to amend, modify or waive any provision of such
security or any related Underlying Instrument.

 

Offering means the offering of the Rated Notes and the Income Notes under the
Offering Circular.

 

Offering Circular means the Offering Circular, prepared and delivered on or
prior to the Closing Date in connection with the offer and sale of the Rated
Notes and the Income Notes, as amended or supplemented from time to time.

 

Officer means, (a) with respect to the Issuer, the Co-Issuer and any
corporation, the Chairman of the Board of Directors (or, with respect to the
Issuer, any director), the President, any Vice President, the Secretary, an
Assistant Secretary, the Treasurer or an Assistant Treasurer of such entity; and
(b) with respect to any bank or trust company acting as trustee of an express
trust or as custodian, any Trust Officer.

 

Opinion of Counsel means a written opinion addressed to the Trustee and each
Rating Agency (each, a Recipient), in form and substance reasonably satisfactory
to each Recipient, of an attorney at law admitted to practice before the highest
court of any state of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which

 

33

--------------------------------------------------------------------------------


 

attorney may, except as otherwise expressly provided in this Indenture, be
inside or outside counsel for the Issuer or the Co-Issuer, as the case may be,
and which attorney shall be reasonably satisfactory to the Trustee. Whenever an
Opinion of Counsel is required hereunder, such Opinion of Counsel may rely on
opinions of other counsel who are so admitted and so satisfactory which opinions
of other counsel shall accompany such Opinion of Counsel and shall either be
addressed to each Recipient or shall state that each Recipient shall be entitled
to rely thereon.

 

Optional Redemption has the meaning specified in Section 9.1(a).

 

Ordinary Shares means the 1,000 ordinary shares, par value U.S.$1.00 per share
issued by the Issuer.

 

Outstanding means with respect to the Notes as of any Measurement Date, any and
all Notes theretofore authenticated and delivered under the Indenture and the
Income Note Paying Agency other than Notes cancelled, redeemed, exchanged or
replaced in accordance with the terms of the Indenture or the Income Note Paying
Agency Agreement, as applicable; provided that in determining whether the
Holders of the requisite percentage of Notes have given any direction, notice,
consent, approval or objection, any Notes held or beneficially owned by the
Collateral Advisor or any of its Affiliates or by an account or fund for which
the Collateral Advisor or any of its Affiliates acts as the investment advisor
with discretionary authority will be disregarded with respect to any vote or
consent relating to the removal, termination, substitution or replacement of the
Collateral Advisor or the assignment by the Collateral Advisor of its rights and
obligations under the Collateral Advisory Agreement, except for any assignments
or transfers by the Collateral Advisor of its rights and obligations to
Affiliates of the Collateral Advisor, subject to any applicable requirements
under the Investment Advisers Act.

 

Paying Agents means, collectively, the Note Paying Agent and the Income Note
Paying Agent.

 

Payment Account means the Securities Account designated the “Payment Account”
and established in the name of the Trustee pursuant to Section 10.8.

 

Payment Date means the 5th day of each calendar month, or if such day is not a
Business Day, the next succeeding Business Day, commencing in July, 2005 and
ending in April, 2040 or such earlier date upon which all of the Notes are
redeemed as provided herein.

 

Periodic Interest means the amount of interest payable (i) in respect of each
Class of Floating Rate Notes, calculated with respect to each such Class for the
relevant Interest Period by multiplying the Applicable Periodic Interest Rate by
the Aggregate Outstanding Amount of the related Class at the close of business
on the day immediately preceding the relevant Payment Date, multiplying the
resulting figure by the actual number of days in such Interest Period, dividing
by 360 and rounding the resulting figure to the nearest U.S.$0.01 (U.S.$0.005
being rounded upwards), and (ii) in respect of each Class of Fixed Rate Notes,
calculated with respect to each such Class for the relevant Interest Period by
multiplying the Applicable Periodic Interest Rate by the Aggregate Outstanding
Amount of the related Class at the close of the Business Day immediately
preceding the relevant Payment Date, multiplying the resulting figure by (a) for
the first Interest Period, 115 days, and (b) for every other Interest Period, 30
days, dividing by 360 and rounding the resulting figure to the nearest U.S.$0.01
(U.S.$0.005 being rounded upwards).

 

Permitted NS Purchaser means (i) NS CDO Holdings III, LLC or (ii) NS Advisors,
LLC or any “affiliate” thereof within the meaning of Rule 405 under the
Securities Act that is an “accredited investor” within the meaning of
Rule 501(a) under the Securities Act.

 

Person means any individual, corporation, partnership, limited liability
partnership, limited liability company, joint venture, association, joint stock
company, trust (including any beneficiary thereof),

 

34

--------------------------------------------------------------------------------


 

unincorporated organization or government or any agency or political subdivision
thereof or any similar entity.

 

PIK Bond means any security that, pursuant to the terms of the related
Underlying Instruments, permits the payment of interest thereon to be deferred
or capitalized as additional principal thereof or not pay interest when
scheduled (but without being a Defaulted Security) or that issues identical
securities in lieu of payments of interest in Cash.

 

Placement Agent means Citibank Global Markets Inc., as placement agent of the
Income Notes.

 

Pledged Collateral Debt Security means as of any date of determination, any
Collateral Debt Security that has been Granted to the Trustee and has not been
released from the lien of this Indenture pursuant to Section 10.11.

 

Pledged Securities means on any date of determination, (a) the Collateral Debt
Securities, Temporary Ramp-Up Securities, Equity Securities and the Eligible
Investments that have been Granted to the Trustee and (b) all non-Cash proceeds
thereof, in each case, to the extent not released from the lien of this
Indenture pursuant hereto.

 

Principal Balance means, with respect to any Collateral Debt Security or
Eligible Investment, as of any date of determination, the outstanding principal
amount of such Collateral Debt Security or Eligible Investment; provided that
the Principal Balance of (i) any Collateral Debt Security which permits the
deferral or capitalization of interest will not include any outstanding balance
of the deferred and/or capitalized interest, (ii) any Equity Security will be
zero, (iii) any putable Collateral Debt Security which matures after the Stated
Maturity Date will be the lower of the put price and the outstanding principal
amount and (iv) any Collateral Debt Security or Eligible Investment in which the
Trustee does not have a first priority perfected security interest shall be
deemed to be zero.

 

Principal Coverage Amount means, on any Measurement Date, an amount equal to
(i) the aggregate Principal Balance of all Collateral Debt Securities (other
than Defaulted Securities, Written Down Securities and Deferred Interest PIK
Bonds) included in the Collateral on such date, plus (ii) the aggregate
Principal Balance of the Eligible Investments in the Collateral Account on such
date that represent Collateral Principal Collections, plus (iii) the Defaulted
Securities Amount, plus (iv) with respect to Written Down Securities, the
Reduced Principal Balance, plus (v) the Deferred Interest PIK Bond Amount,
minus, if the aggregate Principal Balance of all Collateral Debt Securities with
an S&P Rating lower than “BBB-” and higher than “CCC+” (expressed as a
percentage of the CDS Principal Balance) exceeds 33%, (vi) the product of
(a) the aggregate Principal Balance of all Collateral Debt Securities, (b) the
Double B Principal Coverage Adjustment Percentage and (c) 10%, minus, if the
aggregate Principal Balance of all Collateral Debt Securities with an S&P Rating
lower than “BBB-” and higher than “CCC+” (expressed as a percentage of the CDS
Principal Balance) exceeds 33%, (vii) the product of (a) the aggregate Principal
Balance of all Collateral Debt Securities, (b) the Single B Principal Coverage
Adjustment Percentage and (c) 20%; provided that any Collateral Debt Security
and Written Down Security carried at its Reduced Principal Balance (other than
any Defaulted Security or any Deferred Interest PIK Bond) that has a Rating of
“CCC+” or lower shall be included at 70% of its Principal Balance.

 

Principal Coverage Ratios means the Class A Principal Coverage Ratio, the
Class B Principal Coverage Ratio, the Class C Principal Coverage Ratio and the
Class D Principal Coverage Ratio.

 

Principal Coverage Tests means the Class A Principal Coverage Test, the Class B
Principal Coverage Test, the Class C Principal Coverage Test and the Class D
Principal Coverage Test.

 

35

--------------------------------------------------------------------------------


 

Principal Prepayments means, following any failure of any Coverage Test as of
any Calculation Date, amounts that would otherwise be used (i) for payments of
Income Note Excess Funds, (ii) for the purchase of additional Collateral Debt
Securities, (iii) for the payment of certain fees and expenses, (iv) in the case
of a failure to satisfy either the Class A Interest Coverage Test or the Class A
Principal Coverage Test, for interest payments on the Class B Notes, the Class C
Notes and the Class D Notes, (v) in the case of a failure to satisfy either the
Class B Interest Coverage Test or the Class B Principal Coverage Test, for
interest payments on the Class C Notes and the Class D Notes, (vi) in the case
of a failure to satisfy either the Class C Interest Coverage Test or the Class C
Principal Coverage Test, for interest payments on the Class D Notes and (vii) in
the case of a failure to satisfy either the Class D Interest Coverage Test or
the Class D Principal Coverage Test, for payments of Income Note Excess Funds,
that are instead applied on the related Payment Date, in each case to the extent
necessary to satisfy such Coverage Test as of the related Calculation Date, to
principal payments on each Class of Notes, starting with the most senior
Class of Notes then Outstanding, until such Coverage Test is satisfied as of the
related Calculation Date or the Notes are paid in full.

 

Priority of Payments means, collectively, the priority of payments specified in
Section 11.1(a), (b) and (c) or upon an Event of Default, the priority of
payments in connection therewith.

 

Proceeding means any suit in equity, action at law or other judicial or
administrative proceeding.

 

Proposed Portfolio means the portfolio (measured by Principal Balance) of
(a) the Pledged Collateral Debt Securities and the proceeds of disposition
thereof held as Cash, (b) Uninvested Proceeds held as Cash and (c) Eligible
Investments purchased with Uninvested Proceeds or the proceeds of disposition of
Pledged Collateral Debt Securities resulting from the sale, maturity or other
disposition of a Pledged Collateral Debt Security or a proposed purchase of a
Collateral Debt Security, as the case may be.

 

Pro Rata Principal Amortization means, with respect to any Payment Date, any
payment by the Issuer in respect of the principal of the Notes that is made
pursuant to Clause (13)(iii) of Section 11.1(b) on such Payment Date upon
compliance with the Pro Rata Principal Amortization Condition, to the extent
that the amount applied to such payment of principal constitutes (i) Sale
Proceeds applied in accordance with the Substitution Criteria or (ii) Collateral
Principal Payments applied in accordance with the Replacement Criteria.

 

Purchased Accrued Interest means all payments of interest received, or amounts
collected that are attributable to interest received on Collateral Debt
Securities and Eligible Investments, to the extent such payments or amounts
constitute accrued interest purchased with Collateral Principal Collections
except for interest accrued on Collateral Debt Securities prior to the Closing
Date.

 

Qualified Bidder List means a list of not less than three Persons that are
Independent from one another and the Issuer prepared by the Collateral Advisor
and delivered to the Trustee prior to an Auction, as may be amended and
supplemented by the Collateral Advisor from time to time upon written notice to
the Trustee; provided that (i) the Qualified Bidder List may include the
Collateral Advisor as a Qualified Bidder if it is Independent from the other
Persons on such list and (ii) any such notice referred to above shall only be
effective on any Auction Date if it was received by the Trustee at least two
Business Days prior to such Auction Date.

 

Qualified Bidders means the Persons whose names appear from time to time on the
Qualified Bidder List.

 

Qualified Institutional Buyer has the meaning given in Rule 144A under the
Securities Act.

 

36

--------------------------------------------------------------------------------


 

Qualified Purchaser means (i) a “qualified purchaser” as defined in
Section 2(a)(51) of the Investment Company Act and the rules thereunder, (ii) a
“knowledgeable employee” with respect to the Issuer as defined in rule 3c-5
under the Investment Company Act or (iii) a company beneficially owned
exclusively by one or more “qualified purchasers” and/or “knowledgeable
employees” with respect to the Issuer.

 

Qualifying Foreign Obligor means a corporation, partnership or other entity
organized or incorporated under the law of any of Australia, Canada, France,
Germany, Ireland, Italy, New Zealand, Sweden, Switzerland or the United Kingdom,
so long as the unguaranteed, unsecured and otherwise unsupported long-term
Dollar sovereign debt obligations of such country are rated “AA” or better by
S&P.

 

Quarterly Pay Security means a security that provides for periodic payments of
interest in cash quarterly.

 

Quarterly Pay Security Interest Reserve Amount means, with respect to each
Collateral Debt Security that is a Quarterly Pay Security, as of any Calculation
Date, the amount equal to (i) the amount of interest received by the Issuer on
the most recent payment date with respect to such Quarterly Pay Security
multiplied by (ii) (A) three minus the number of months since the most recent
payment date with respect to such Quarterly Pay Security (rounded up to the
nearest whole number) divided by (B) three; provided that for any Quarterly Pay
Security with respect to which no scheduled interest payments remain, the
Quarterly Pay Security Interest Reserve Amount shall be zero.

 

Ramp-Up Collateral Debt Security means each additional Collateral Debt Security
selected by the Collateral Advisor for purchase by the Issuer and pledged to the
Trustee during the Ramp-Up Period.

 

Ramp-Up Criteria means the following criteria which must be met by each Ramp-Up
Collateral Debt Security:

 

(i)            such Ramp-Up Collateral Debt Security is not a Real Estate CDO
Security;

 

(ii)           no more than U.S.$21,000,000 million in aggregate Principal
Balance of Ramp-Up Collateral Debt Securities is rated “BB+” or lower by S&P or
“BB+” or lower by Fitch;

 

(iii)          none of the Ramp-Up Collateral Debt Securities is rated “B+” or
lower by S&P or “B+” or lower by Fitch;

 

(iv)          no more than U.S.$16,000,000 million in aggregate Principal
Balance of Ramp-Up Collateral Debt Securities is issued by a single issuer;

 

(v)           such Ramp-Up Collateral Debt Security is not on the “credit watch
negative” watchlist of S&P; and

 

(vi)          such Ramp-Up Collateral Debt Security is denominated in U.S.
Dollars and all cash flows are to be paid in U.S. Dollars.

 

Ramp-Up Period means the period commencing on the Closing Date and ending on the
Effective Date.

 

Rated Note Calculation Agent has the meaning specified in Section 7.15.

 

Rated Notes means, collectively, the Class A Notes, the Class B Notes, the
Class C Notes and the Class D Notes.

 

37

--------------------------------------------------------------------------------


 

Rated Noteholder means, with respect to any Rated Note, the Person in whose name
such Note is registered; provided that Beneficial Owners or Agent Members will
have no rights under the Indenture with respect to Global Notes, and the Rated
Noteholder may be treated by the Issuer and the Trustee (and any agent of any of
the foregoing) as the owner of such Global Notes for all purposes whatsoever.

 

Rating means, as the context requires, a Fitch Rating or an S&P Rating.

 

Rating Agency means each of (i) Fitch, for so long as any of the Outstanding
Rated Notes are rated by Fitch (including any private or confidential rating)
and (ii) S&P, for so long as any of the Outstanding Rated Notes are rated by S&P
(including any private or confidential rating) or, with respect to Pledged
Securities generally, if at any time Fitch or S&P ceases to provide rating
services, any other nationally recognized investment rating agency selected by
the Issuer (upon consultation with the Collateral Advisor) and reasonably
satisfactory to a Majority of each Class of Rated Notes. In the event that at
any time Fitch ceases to be a Rating Agency, references to rating categories of
Fitch in this Indenture shall be deemed instead to be references to the
equivalent categories of such other rating agency as of the most recent date on
which such other rating agency and Fitch ’s published ratings for the type of
security in respect of which such alternative rating agency is used. In the
event that at any time S&P ceases to be a Rating Agency, references to rating
categories of S&P in this Indenture shall be deemed instead to be references to
the equivalent categories of such other rating agency as of the most recent date
on which such other rating agency and S&P’s published ratings for the type of
security in respect of which such alternative rating agency is used.

 

Rating Agency Confirmation means, with respect to any specified action or
determination, for so long as any of the Rated Notes are Outstanding and rated
by S&P or Fitch, the receipt of written confirmation by each Rating Agency
rating any Rated Notes, that such specified action or determination will not
result in the reduction or withdrawal or other adverse action with respect to
their then-current ratings on the Rated Notes (including any private or
confidential rating) unless Rating Agency Confirmation is specified herein to be
required by only S&P or Fitch, in which case such Rating Agency Confirmation
will be sufficient.

 

Rating Confirmation has the meaning specified in Section 7.18(e).

 

Rating Confirmation Failure has the meaning specified in Section 7.18(e).

 

Real Estate CDO Securities means securities that entitle the holders thereof to
receive payments that depend on the cash flow from or the credit exposure to a
portfolio consisting primarily of (i) REIT Debt Securities, (ii) CMBS Securities
or (iii) a combination of the foregoing; provided that such dependence may in
addition be conditioned upon rights or additional assets designed to assure the
servicing or timely distribution of proceeds to holders of the Real Estate CDO
Securities such as a financial guaranty insurance policy.

 

Real Estate Interests means interests (other than REIT Debt Securities and Real
Estate CDO Securities but including Tenant Lease Loan Interests) that entitle
the holders thereof to receive payments that depend primarily on the cash flow
from or sale proceeds of commercial mortgage loans, including subordinate
commercial mortgage loans, participation interests in commercial mortgage loans,
(including subordinate interests), mezzanine loans secured by ownership
interests in entities owning commercial properties, mortgage loans secured by
mortgages on commercial real estate properties that are subject to a lease to a
single tenant or trust certificates representing beneficial ownership interests
in the foregoing.

 

Record Date means the date on which the Holders of Rated Notes entitled to
(i) vote with respect to any matters under the Indenture are determined, such
date being the 15th day (whether or not a Business Day)

 

38

--------------------------------------------------------------------------------


 

prior to the date the Trustee delivers notice with respect to such vote and
(ii) receive a payment in respect of principal or interest on the succeeding
Payment Date or Redemption Date are determined, such date as to any Payment Date
or Redemption Date being the 15th day (whether or not a Business Day) prior to
such Payment Date or Redemption Date.

 

Redemption means an Optional Redemption, an Auction Call Redemption or a Tax
Redemption.

 

Redemption Date means the Payment Date upon which the Rated Notes are redeemed
pursuant to an Optional Redemption, an Auction Call Redemption or a Tax
Redemption.

 

Redemption Date Statement has the meaning specified in Section 10.10(b).

 

Redemption Premium The premium payable to Holders of each Class of Fixed Rate
Notes in connection with an Optional Redemption of such Class of Fixed Rate
Notes in an amount equal to the excess, if any, of (i) the present value
(discounted to the applicable Redemption Date using the Reinvestment Yield on a
monthly basis using a 360-day year of twelve 30-day months as the discount rate)
of the remaining payments of interest and principal due on such Class of Fixed
Rate Notes, assuming that the entire outstanding principal amount of such
Class of Fixed Rate Notes will be paid on the Payment Date occurring in April,
2017 and that each intervening payment of interest on such Class of Fixed Rate
Notes will be made on the related Payment Date in its entirety (and therefore
there is no Defaulted Interest on such Class of Fixed Rate Notes) over (ii) the
outstanding principal amount of such Class of Fixed Rate Notes on the applicable
Redemption Date.

 

Redemption Price means, (i) with respect to each Class of Rated Notes, (a) their
then Aggregate Outstanding Amount plus (b) accrued interest thereon to the date
of redemption to the extent not already paid (including, without limitation, any
Class B Cumulative Applicable Periodic Interest Shortfall Amount, Class C
Cumulative Applicable Periodic Interest Shortfall Amount and Class D Cumulative
Applicable Periodic Interest Shortfall Amount) plus (c) in the case of an
Optional Redemption only and with respect to any Fixed Rate Notes, the
applicable Redemption Premium and (ii) if the Income Notes are redeemed, the
“Redemption Price” for the Income Notes, except to the extent the Income Note
Redemption Approval Condition applies, means an amount equal to the aggregate of
any residual amounts distributable on the Income Notes in respect of such
redemption pursuant to Section 11.1(a) and (b) and in any instance where the
Income Note Redemption Approval Condition applies, an amount equal to the
amounts necessary to satisfy the Income Note Redemption Approval Condition.

 

Redemption Spread means, with respect to the Class A-2B Notes, 0.75%, with
respect to the Class C-1B Notes, 1.50%, with respect to the Class C-2B Notes
1.80%, and with respect to the Class D Notes, 3.75%.

 

Reduced Principal Balance means, with respect to each Written Down Security, the
original Principal Balance of such Written Down Security minus the Written Down
Amount as notified by or on behalf of the related issuer or trustee to the
holders of such Written Down Security (including appraisal reductions on CMBS
Securities).

 

Reference Banks has the meaning specified in Schedule B.

 

Registered means in registered form for U.S. federal income tax purposes and
issued after July 18, 1984; provided that a certificate of interest in a trust
that is treated as a grantor trust for U.S. federal income tax purposes will not
be treated as Registered unless each of the obligations or securities held by
the trust was issued after that date.

 

Registered Form has the meaning specified in Section 8-102(a)(13) of the UCC.

 

39

--------------------------------------------------------------------------------

 

Regulation S means Regulation S under the Securities Act.

 

Regulation S Definitive Note has the meaning specified in Section 2.4(b)(1)(vi).

 

Regulation S Global Note has the meaning specified in Section 2.1(a).

 

Regulation S Note has the meaning specified in Section 2.1(a).

 

Regulation S Transfer Certificate has the meaning specified in
Section 2.4(b)(1)(iii).

 

Regulation U means Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. § 221, or any successor regulation.

 

Reinvestment Criteria means, with respect to any reinvestment of Collateral
Principal Payments, the following criteria:

 

(i)            Each Collateral Principal Payment must be reinvested in one or
more Substitute Collateral Debt Securities of the same CPP Asset Type as the
Collateral Debt Security on which such Collateral Principal Payment occurred;

 

(ii)           The spread from a comparable index or security (Spread) of the
Substitute Collateral Debt Security may not exceed the Spread of the original
Collateral Debt Security on which the applicable Collateral Principal Payment
was received as set forth in a schedule provided to the Trustee; provided that
in the event Collateral Principal Payments for any CPP Asset Type are comprised
of proceeds from multiple Collateral Debt Securities, the Spread of each
Substitute Collateral Debt Security may not exceed the Spread of a single
Collateral Debt Security on which the Collateral Principal Payments being
reinvested were received; and

 

(iii)          The lowest explicit rating by either Rating Agency of the
Substitute Collateral Debt Security must be equal to or higher than the lowest
explicit rating by either Rating Agency at purchase by the Issuer of the
Collateral Debt Security on which the applicable Collateral Principal Payment
was received; provided that in the event that Collateral Principal Payments for
any CPP Asset Type are comprised of proceeds from multiple Collateral Debt
Securities, the lowest explicit rating by either Rating Agency of each
Substitute Collateral Debt Security must be no lower than the lowest explicit
rating as of the Effective Date of a single original Collateral Debt Security on
which the applicable Collateral Principal Payment was received (or such earlier
date, if any, of purchase by the Issuer);

 

provided, however, that in determining whether the Reinvestment Criteria are
satisfied, Collateral Principal Payments on Real Estate Interests bearing
interest at a fixed rate shall be treated as though such amounts were Collateral
Principal Payments on CMBS Securities that are Fixed Rate Securities and
Collateral Principal Payments on Real Estate Interests bearing interest at a
floating rate shall be treated as though such amounts were Collateral Principal
Payments on CMBS Securities that are Floating Rate Securities.

 

Reinvestment Period means the period beginning on the Closing Date and ending
and including the Payment Date in April, 2010.

 

Reinvestment Threshold Amount means an amount that equal or exceeds
U.S.$5,000,000; provided that for purposes of determining whether the
Reinvestment Threshold Amount has been met, Collateral Principal Payments on
Real Estate Interests bearing interest at a fixed rate shall be treated as
though such

 

40

--------------------------------------------------------------------------------


 

amounts were Collateral Principal Payments on CMBS Securities that are Fixed
Rate Securities and Collateral Principal Payments on Real Estate Interests
bearing interest at a floating rate shall be treated as though such amounts were
Collateral Principal Payments on CMBS Securities that are Floating Rate
Securities.

 

Reinvestment Trigger Date means any Business Day, prior to the end of the
Reinvestment Period, on which the Collateral Advisor directs the Issuer to
reinvest Collateral Principal Payments in Substitute Collateral Debt Securities
in accordance with the Reinvestment Criteria.

 

Reinvestment Yield means with respect to either class of the Fixed Rate Notes,
the rate equal to the sum of the Redemption Spread with respect to such Fixed
Rate Note and the applicable yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the tenth Business Day
preceding the related Optional Redemption Date on the display page designated as
“Page 678” on the Telerate Service (or such other display as may replace
Page 678 on the Telerate Service) for actively traded U.S. Treasury securities
having a maturity as nearly as practicable equal to the Payment Date occurring
in April, 2017 or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the tenth Business Day preceding the Optional Redemption
Date, in Federal Reserve Statistical Release H.15 (519) (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity as nearly as practicable equal to the Payment Date occurring
in April, 2017.

 

REIT Debt Securities means, collectively, REIT Debt Securities—Diversified, REIT
Debt Securities— Health Care, REIT Debt Securities—Hotel, REIT Debt
Securities—Industrial, REIT Debt Securities— Mortgage, REIT Debt
Securities—Multi-Family, REIT Debt Securities—Office, REIT Debt Securities—
Residential, REIT Debt Securities—Retail and REIT Debt Securities—Storage.

 

REIT Debt Securities—Diversified means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of a portfolio of diverse real property
interests; provided that any Collateral Debt Security falling within any other
REIT Debt Security description set forth herein will be excluded from this
definition.

 

REIT Debt Securities—Health Care means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of a portfolio of properties including
hospitals, clinics, sport clubs, spas and other health care facilities and other
similar real property interests used in one or more similar businesses.

 

REIT Debt Securities—Hotel means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of a portfolio of properties including hotels,
motels, youth hostels, bed and breakfasts and other similar real property
interests used in one or more similar businesses.

 

REIT Debt Securities—Industrial means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of a portfolio of properties including
warehouse, industrial and distribution

 

41

--------------------------------------------------------------------------------


 

facilities, factories, refinery plants, breweries and other similar real
property interests used in one or more similar businesses.

 

REIT Debt Securities—Mortgage means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages, commercial mortgage-backed securities,
collateralized mortgage obligations and other similar mortgage-related
securities (including Collateral Debt Securities issued by a hybrid form of such
trust that invests in both commercial real estate and commercial mortgages).

 

REIT Debt Securities—Multi-Family means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of a portfolio of properties including
multi-family dwellings such as apartment blocks, condominiums and co-operative
owned buildings.

 

REIT Debt Securities—Office means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of a portfolio of properties including office
buildings, conference facilities and other similar real property interests used
in the commercial real estate business.

 

REIT Debt Securities—Residential means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of residential mortgages (other than
multi-family dwellings) and other similar real property interests.

 

REIT Debt Securities—Retail means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of regional malls, neighborhood shopping centers,
big box centers, retail stores, restaurants, bookstores, clothing stores and
other similar real property interests used in one or more similar businesses.

 

REIT Debt Securities—Storage means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) a portfolio of properties including storage
facilities and other similar real property interests used in one or more similar
businesses.

 

Relevant Jurisdiction means, as to any obligor on any Collateral Debt Security,
any jurisdiction (a) in which the obligor is incorporated, organized, managed
and controlled or considered to have its seat, (b) where an office through which
the obligor is acting for purposes of the relevant Collateral Debt Security is
located, (c) in which the obligor executes Underlying Instruments or (d) in
relation to any payment, from or through which such payment is made.

 

Replacement Criteria means, with respect to any reinvestment of Sales Proceeds
in accordance with Section 12.1(b) hereof, the following criteria:

 

42

--------------------------------------------------------------------------------


 

(i)            If the Collateral Debt Security being replaced was a REIT Debt
Security, then the Substitute Collateral Debt Security must be a REIT Debt
Security;

 

(ii)           If the Collateral Debt Security being replaced was a CMBS
Security or a Real Estate Interest, then the Substitute Collateral Debt Security
must be a CMBS Security;

 

(iii)          If the Collateral Debt Security being replaced was a Real Estate
CDO Security, then the Substitute Collateral Debt Security must be either a CMBS
Security or a REIT Debt Security;

 

(iv)          The lowest explicit rating of the Substitute Collateral Debt
Security must be as good or better than the lowest explicit rating at purchase
by the Issuer of the Collateral Debt Security being replaced;

 

(v)           If the Collateral Debt Security being replaced was a Fixed Rate
Collateral Debt Security, the Substitute Collateral Debt Security must be a
Fixed Rate Collateral Debt Security;

 

(vi)          If the Collateral Debt Security being replaced was a Floating Rate
Collateral Debt Security, the Substitute Collateral Debt Security must be a
Floating Rate Collateral Debt Security;

 

(vii)         The price of the Substitute Collateral Debt Security must be
between 90% and 110% of the original issue price of such Substitute Collateral
Debt Security (as determined by the Collateral Advisor), as adjusted to reflect
the accretion of any original issue discount or the amortization of any original
issue premium calculated on a yield-to-maturity basis;

 

(viii)        The legal final maturity date of the Substitute Collateral Debt
Security must be earlier than that of the Collateral Debt Security being
replaced; and

 

(ix)           The Average Life of the Substitute Collateral Debt Security must
be the same or lower than that of the Collateral Debt Security being replaced as
of the date of the Issuer’s sale thereof.

 

Repository means the internet-based password protected electronic repository of
transaction documents relating to privately offered and sold collateralized debt
obligation securities located at www.cdolibrary.com and maintained by the Bond
Market Association.

 

Requisite Noteholders means the Holders of 662/3% or more of the then Aggregate
Outstanding Amount of (i) the Class A-1 Notes, so long as any Class A-1 Notes
remain Outstanding, (ii) thereafter the Class A-2 Notes so long as any Class A-2
Notes remain Outstanding, (iii) thereafter the Class B Notes so long as any
Class B Notes remain Outstanding, (iv) thereafter the Class C-1 Notes so long as
any Class C-1 Notes remain Outstanding, (v) thereafter the Class C-2 Notes so
long as any Class C-2 Notes remain Outstanding and (vi) thereafter the Class D
Notes so long as any Class D Notes remain Outstanding.

 

Reserved Matters has the meaning specified in Section 8.2(j).

 

Rule 144A means Rule 144A under the Securities Act.

 

Rule 144A Definitive Note has the meaning specified in Section 2.4(b)(1)(vi).

 

Rule 144A Global Note has the meaning specified in Section 2.1(b).

 

43

--------------------------------------------------------------------------------


 

Rule 144A Information means such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).

 

Rule 144A Note has the meaning specified in Section 2.1(b).

 

Rule 144A Transfer Certificate has the meaning specified in
Section 2.4(b)(1)(ii).

 

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor or successors thereto.

 

S&P CDO Monitor means the dynamic, analytical computer model provided by S&P to
the Collateral Advisor and the Trustee (together with such instructions and
assumptions as are necessary to run such model) on or prior to the Effective
Date used to determine the credit risk of a portfolio of Collateral Debt
Securities, as may be modified by S&P from time to time.

 

S&P CDO Monitor Test means the test which is satisfied, as of any Calculation
Date, if each of the Class A-1 Note Default Differential, the Class A-2A Note
Default Differential, the Class A-2B Note Default Differential, the Class B Note
Default Differential, the Class C-1A Note Default Differential, the Class C-1B
Note Default Differential, the Class C-2A Note Default Differential, the
Class C-2B Note Default Differential and the Class D Note Default Differential
of the Current Portfolio or the Proposed Portfolio, as applicable, is positive.
The S&P CDO Monitor Test will be considered to be improved if the Class A-1 Note
Default Differential of the Proposed Portfolio is greater than the Class A-1
Note Default Differential of the Current Portfolio, the Class A-2A Note Default
Differential of the Proposed Portfolio is greater than the Class A-2A Note
Default Differential of the Current Portfolio, the Class A-2B Note Default
Differential of the Proposed Portfolio is greater than the Class A-2B Note
Default Differential of the Current Portfolio, the Class B Note Default
Differential of the Proposed Portfolio is greater than the Class B Note Default
Differential of the Current Portfolio, the Class C-1A Note Default Differential
of the Proposed Portfolio is greater than the Class C-1A Note Default
Differential of the Current Portfolio, the Class C-1B Note Default Differential
of the Proposed Portfolio is greater than the Class C-1B Note Default
Differential of the Current Portfolio, the Class C-2A Note Default Differential
of the Proposed Portfolio is greater than the Class C-2A Note Default
Differential of the Current Portfolio, the Class C-2B Note Default Differential
of the Proposed Portfolio is greater than the Class C-2B Note Default
Differential of the Current Portfolio, and the Class D Note Default Differential
of the Proposed Portfolio is greater than the Class D Note Default Differential
of the Current Portfolio.

 

S&P Industry Classification Group means any of the S&P industrial classification
groups as set forth on Schedule H and any additional classification groups
established by S&P with respect to the Collateral Debt Securities and provided,
in each case, by the Collateral Advisor or S&P to the Trustee.

 

S&P Minimum Average Recovery Rate Test means a test that will be satisfied as of
any Measurement Date if the S&P Weighted Average Recovery Rate is greater than
or equal to (i) 24.6% with respect to the Class A-1 Notes, (ii) 26.2% with
respect to the Class A-2 Notes, (iii) 30.1% with respect to the Class B Notes,
(iv) 36.3% with respect to the Class C Notes and (v) 41.7% with respect to the
Class D Notes.

 

S&P’s Preferred Format means an electronic spreadsheet file to be provided to
S&P, which file shall include the following information, if available (to the
extent such information is not confidential) with respect to each Collateral
Debt Security: (a) the name and country of domicile of the issuer thereof and
the particular issue held by the Issuer, (b) the CUSIP or other applicable
identification number associated with such Collateral Debt Security, (c) the par
value of such Collateral Debt Security, (d) the type of issue (including, by way
of example, whether such Collateral Debt Security is a bond, loan or
asset-backed security), using such abbreviations as may be selected by the
Trustee, (e) a description of the index or

 

44

--------------------------------------------------------------------------------


 

other applicable benchmark upon which the interest payable on such Collateral
Debt Security is based (including, by way of example, fixed rate, step-up rate,
zero coupon and LIBOR), (f) the coupon (in the case of a Collateral Debt
Security which bears interest at a fixed rate) or the spread over the applicable
index (in the case of a Collateral Debt Security which bears interest at a
floating rate), (g) the S&P Industry Classification Group for such Collateral
Debt Security, (h) the Stated Maturity Date of such Collateral Debt Security,
(i) the S&P Rating of such Collateral Debt Security or the issuer thereof, as
applicable, (j) the priority category assigned by S&P to such Collateral Debt
Security, if available, and (k) such other information as the Trustee may
determine to include in such file.

 

S&P Rating means the rating by S&P of any Collateral Debt Security determined as
follows:

 

(a)           if S&P has assigned a rating to such Collateral Debt Security
either publicly or privately (in the case of a private rating, with the written
consent of the issuer of such Collateral Debt Security for use of such private
rating and provided a copy of such consent has been delivered to S&P), the S&P’s
Rating shall be the rating assigned thereto by S&P; provided that, solely for
purposes of determining compliance with the S&P CDO Monitor Test, if such
Collateral Debt Security is placed on a watch list for possible upgrade or
downgrade by S&P, the S&P Rating applicable to such Collateral Debt Security
shall be one rating subcategory above or below, respectively, the S&P Rating
applicable to such Collateral Debt Security immediately prior to such Collateral
Debt Security being placed on such watch list;

 

(b)           if such Collateral Debt Security is not rated by S&P but the
Issuer or the Collateral Advisor on behalf of the Issuer has requested that S&P
assign a rating to such Collateral Debt Security, the S&P Rating shall be the
rating so assigned by S&P; provided that pending receipt from S&P of such
rating, if such Collateral Debt Security is not eligible for notching in
accordance with Schedule G, such Collateral Debt Security shall have a Rating of
“CCC-”, otherwise such S&P Rating shall be the rating assigned according to
Schedule F until such time as S&P shall have assigned a rating thereto; or

 

(c)           if any Collateral Debt Security is a Collateral Debt Security that
has not been assigned a rating by S&P and is not a Collateral Debt Security
listed in Schedule G, as identified by the Collateral Advisor, the S&P Rating of
such Collateral Debt Security shall be the rating determined by reference to
Schedule F; provided that (i) if any Collateral Debt Security shall, at the time
of its purchase by the Issuer, be listed for a possible upgrade or downgrade on
either Fitch or Fitch then current credit rating watch list, then the S&P Rating
of such Collateral Debt Security shall be one subcategory above or below,
respectively, the rating then assigned to such item as set forth in Schedule A,
(ii) for purposes of determining compliance with S&P CDO Monitor Test, if the
rating assigned to such Collateral Debt Security pursuant to this subparagraph
(c) is placed on a watch list for possible upgrade or downgrade by any Rating
Agency, the S&P Rating applicable to such Collateral Debt Security shall be one
rating subcategory above or below, respectively, the S&P Rating applicable to
such Collateral Debt Security immediately prior to such Collateral Debt Security
being placed on such watch list and (iii) the aggregate Principal Balance that
may be given a rating based on this subparagraph (c) may not exceed 20% of the
aggregate Principal Balance of all Collateral Debt Securities; provided that if
any Collateral Debt Security has not been assigned a rating by S&P and is a type
of Collateral Debt Security not listed on Schedule G, subsequent to the Closing
Date, the acquisition of any such Collateral Debt Security will require an
estimate or shadow rating from S&P, the assignment of an S&P Recovery Rate to
such Collateral Debt Security and receipt of Rating Agency Confirmation from S&P
prior to the acquisition by the Issuer of such Collateral Debt Security.

 

45

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if any Collateral Debt Security shall, at the
time of its purchase by the Issuer, be listed for a possible upgrade or
downgrade by S&P’s then current credit rating watch list, then the S&P Rating of
such Collateral Debt Security shall be one subcategory above or below,
respectively, the rating then assigned to such item by S&P, as applicable;
provided that if such Collateral Debt Security is removed from such list at any
time, it shall be deemed to have its then-current actual rating by S&P.

 

S&P Recovery Rate means, with respect to a Collateral Debt Security on any
Calculation Date, an amount equal to the percentage for such Collateral Debt
Security set forth in the S&P Recovery Rate Matrix attached as Schedule D
(determined in accordance with procedures prescribed by S&P for such Collateral
Debt Security on such Calculation Date or, in the case of Defaulted Securities,
the S&P Rating immediately prior to default).

 

S&P Weighted Average Recovery Rate means, as of any Calculation Date, a rate
expressed as a percentage equal to the number obtained by (i) summing the
products obtained by multiplying the Principal Balance of each Collateral Debt
Security by its S&P Recovery Rate and (ii) dividing such sum by the aggregate
Principal Balance of the Collateral Debt Securities and (iii) rounding up to the
first decimal place. For this purpose, the Principal Balance of a Defaulted
Security or Deferred Interest PIK Bond will be deemed to be equal to its
outstanding principal amount (excluding any capitalized interest thereon).

 

Sale has the meaning specified in Section 5.17(a).

 

Sale Proceeds means all proceeds (including accrued interest) received with
respect to Collateral Debt Securities and Equity Securities as a result of sales
of such Collateral Debt Securities and Equity Securities pursuant to the
Indenture, net of any reasonable amounts expended by the Collateral Advisor or
the Trustee in their good faith determination in connection with such sale or
disposition.

 

Schedule of Collateral Debt Securities means the list of Collateral Debt
Securities securing the Rated Notes that is attached as Schedule A.

 

Scheduled Distribution means, with respect to any Pledged Security, for each Due
Date, the scheduled payment in Cash of principal and/or interest and/or fees due
on such Due Date with respect to such Pledged Security, determined in accordance
with the assumptions specified in Section 1.2.

 

Second Currency has the meaning specified in Section 14.13.

 

Secured Parties means the Trustee, for the benefit of the Rated Noteholders, the
Collateral Advisor and the Initial Hedge Counterparty.

 

Securities Account has the meaning specified in Section 8-501(a) of the UCC.

 

Securities Act means the U.S. Securities Act of 1933, as amended.

 

Securities Intermediary has the meaning specified in Section 8-102(a)(14) of the
UCC.

 

Security has the meaning specified in Section 8-102(a)(15) of the UCC.

 

Semi-Annual Pay Security means a security that provides for periodic payments of
interest in Cash semiannually.

 

46

--------------------------------------------------------------------------------


 

Semi-Annual Pay Security Interest Reserve Amount means, with respect to each
Collateral Debt Security that is a Semi-Annual Pay Security, as of any
Calculation Date, the amount equal to (i) the amount of interest received by the
Issuer on the most recent payment date with respect to such Semi-Annual Pay
Security multiplied by (ii) (A) six (6) minus the number of months since the
most recent payment date with respect to such Semi-Annual Pay Security (rounded
up to the nearest whole number) divided by (B) six (6); provided that for any
Semi-Annual Pay Security with respect to which no scheduled interest payments
remain, the Semi-Annual Pay Security Interest Reserve Amount shall be zero.

 

Senior Collateral Advisory Fee means with respect to each Payment Date, a senior
fee equal to the sum of (a) the Monitoring Fee and (b) the Senior Structuring
Fee payable to the Collateral Advisor pursuant to the Collateral Advisory
Agreement; provided that the Senior Collateral Advisory Fee will be payable on
each Payment Date only to the extent of funds available for such purpose in
accordance with the Priority of Payments. Any unpaid Senior Collateral Advisory
Fee will be deferred and paid on the next succeeding Payment Date to the extent
funds are available for such purpose. Any unpaid Senior Collateral Advisory Fee
that is deferred due to the operation of the Priority of Payments will not
accrue interest. Any Senior Collateral Advisory Fee accrued but not paid prior
to the resignation or removal of the Collateral Advisor shall continue to be
payable to the Collateral Advisor on the Payment Date immediately following the
effectiveness of such resignation or removal.

 

Senior Structuring Fee means, with respect to each Payment Date, an amount equal
to 0.05% per annum of the Fee Basis Amount payable to the Collateral Advisor
pursuant to the Collateral Advisory Agreement.

 

Single B Excess Percentage means, on any Measurement Date, the greater of
(a) zero; and (b) (i) the aggregate Principal Balance of all Collateral Debt
Securities with an S&P Rating lower than BB- and higher than CCC+ (expressed as
a percentage of the CDS Principal Balance) minus (ii) 10%.

 

Single B Principal Coverage Adjustment Percentage means, on any Measurement
Date, the greater of (a) zero; and (b) (i) the Single B Excess Percentage minus
(ii) the greater of (x) zero; and (y) (A) 5% minus (B) the Double B Excess
Percentage.

 

Sixty-Day Reinvestment Window means (i) with respect to Sale Proceeds received
in respect of any Credit Risk Security, Defaulted Security, Equity Security,
Withholding Tax Security, Credit-Improved Security or Written Down Security, the
period from (and including) the date of receipt of such Sale Proceeds by the
Issuer to (but including) the sixtieth (60th) calendar day thereafter and
(ii) with respect to Collateral Principal Payments received in respect of any
CPP Asset Type, the period from (and including) the date on which the cumulative
amount of such Collateral Principal Payments for such CPP Asset Type equals or
exceeds the Reinvestment Threshold Amount for such CPP Asset Type, to (but
including) the sixtieth (60th) calendar day thereafter.

 

Special Amortization Pro Rata Condition means with respect to any Payment Date
that either:

 

(A)          (I)(x) the aggregate CDS Principal Balance as of the related
Calculation Date is at least equal to 50% of the aggregate CDS Principal Balance
on the Closing Date and (y) the S&P CDO Monitor Test has been satisfied and
(II) the Collateral Quality Tests (except the items specified in clauses (xiii),
(xiv) and (xv) of the definition thereof) are satisfied; or

 

(B)           if clause (A) above is not satisfied, Rating Agency Confirmation
has been provided by S&P with respect to the pro rata payment of principal of
the Rated Notes.

 

47

--------------------------------------------------------------------------------


 

Specified Currency has the meaning specified in Section 14.13.

 

Specified Person has the meaning specified in Section 2.5(a).

 

Specified Place has the meaning specified in Section 14.13.

 

Specified Types means CMBS Securities, REIT Debt Securities, Real Estate CDO
Securities and Real Estate Interests.

 

Spread has the meaning specified in the definition of Reinvestment Criteria.

 

Spread Excess means, as of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Spread for such date
over 1.87%, and (b) the aggregate Principal Balance of all Floating Rate
Collateral Debt Securities and Deemed Floating Rate Collateral Debt Securities
(excluding, in each case, Defaulted Securities, Written Down Securities or
Deferred Interest PIK Bonds) and the denominator of which is the aggregate
Principal Balance of all Collateral Debt Securities that are Fixed Rate
Collateral Debt Securities (excluding Defaulted Securities, Written Down
Securities, Deferred Interest PIK Bonds and Deemed Floating Rate Collateral Debt
Securities).

 

Stated Maturity Date means the Payment Date occurring in April 2040.

 

Subordinate Collateral Advisory Fee means the fee payable to the Collateral
Advisor at a per annum rate in arrears on each Payment Date pursuant to the
Collateral Advisory Agreement, in an amount (as certified by the Collateral
Advisor to the Trustee) equal to 0.20% of the Fee Basis Amount for such Payment
Date; provided that the Subordinate Collateral Advisory Fee will be payable on
each Payment Date only to the extent of funds available for such purpose in
accordance with the Priority of Payments. Any unpaid Subordinate Collateral
Advisory Fee will be deferred and paid on the next succeeding Payment Date to
the extent funds are available for such purpose. Any unpaid Subordinate
Collateral Advisory Fee that is deferred due to the operation of the Priority of
Payments will not accrue interest. Any Subordinate Collateral Advisory Fee
accrued but not paid prior to the resignation or removal of the Collateral
Advisor shall continue to be payable to the Collateral Advisor on the Payment
Date immediately following the effectiveness of such resignation or removal.

 

Subordinate Interests has the meaning specified in Section 13.1(a), (b), (c),
(d), (e) or (f), as applicable.

 

Subpool means each of the groups of the Collateral Debt Securities designated by
the Collateral Advisor in accordance with the Auction Procedures on which the
Listed Bidders may provide a separate bid in an Auction.

 

Substitute Collateral Debt Security means a debt obligation meeting the
Eligibility Criteria acquired by or on behalf of the Issuer with Collateral
Principal Proceeds or Sale Proceeds that are reinvested in accordance with the
provisions of the Indenture.

 

Substitute Party has the meaning specified in Section 16.1(d).

 

Substitution Event means, with respect to the Hedge Agreement, the occurrence of
any of the following: (a) so long as any Rated Notes are Outstanding and rated
by S&P, the long-term rating of the Hedge Ratings Determining Party from S&P is
withdrawn, suspended or downgraded below “BBB-”, or, if no long-term rating is
available, the short-term rating from S&P of the Hedge Ratings Determining Party
is withdrawn, suspended or downgraded below “A-3”, (b) the short-term rating of
the Hedge Ratings

 

48

--------------------------------------------------------------------------------


 

Determining Party from Fitch is “F2” or lower or, if the related Hedge Ratings
Determining Party does not have a short-term rating, the long-term rating of the
related Hedge Ratings Determining Party from Fitch is withdrawn, suspended or
falls to below “BBB+”, or (c) the failure of the relevant Hedge Counterparty to
take any of the actions specified in Section 16.1(b) within 30 days of the
occurrence of a Collateralization Event.

 

Synthetic Security means any swap transaction, debt security, security issued by
a trust or similar vehicle or other investment, the returns on which (as
determined by the Collateral Advisor) are linked to the credit performance of a
reference obligation, but which may provide for a different maturity, payment
date, interest rate, credit exposure or other credit or non-credit related
characteristics from such reference obligation.

 

Taxed Collateral Debt Security has the meaning specified in Section 7.7(e).

 

Taxes means any present or future taxes, duties, assessments or governmental
charges of whatsoever nature imposed, levied, collected, withheld or assessed by
any governmental authority having power to tax.

 

Tax Event means a new, or change in any, U.S. or foreign tax statute, treaty,
regulation, rule, ruling, practice, procedure or judicial decision or
interpretation, occurring in each case after the Closing Date, which results in
(i) any portion of any payment due from any issuer or obligor under any
Collateral Debt Security becoming properly subject to the imposition of U.S. or
foreign withholding tax, which withholding tax is not compensated for by a
“gross up” provision under the terms of the related Collateral Debt Security,
(ii) any jurisdiction imposing net income, profits, or similar tax on the
Issuer, (iii) the Issuer being required to deduct or withhold from any payment
under a Hedge Agreement for or on account of any tax and the Issuer being
obligated to make a gross up payment (or otherwise pay additional amounts) to
the Hedge Counterparty, or (iv) a Hedge Counterparty being required to deduct or
withhold from any payment under a Hedge Agreement for or on account of any tax
for whatever reason if such Hedge Counterparty is not required to pay to the
Issuer such additional amount as is necessary to ensure that the net amount
actually received by the Issuer (free and clear of taxes, whether assessed
against such obligor or the Issuer) will equal the full amount that the Issuer
would have received had no such deduction or withholding been required, and
where the sum of the amount of (i) such a tax or taxes imposed on the Issuer or
withheld from payments to the Issuer to the extent the Issuer receives less than
the full amount that the Issuer would have received had no such deduction
occurred, and (ii) such gross up payments required to be made by the Issuer to
the extent they exceed the amounts that the Issuer would have been required to
pay had no deduction or withholding been required, in the aggregate, equals ten
percent (10%) or more of the amount of aggregate interest payments on all of the
related Collateral Debt Securities during the related Due Period.

 

Tax Redemption has the meaning specified in Section 9.1(b).

 

Tax Subsidiary has the meaning specified in Section 7.7(e).

 

Temporary Ramp-Up Security means each security that is listed on Schedule C
hereto that (i) is a direct unsecured debt obligation of the Federal National
Mortgage Corporation or the Federal Home Loan Mortgage Corporation, (ii) bears
interest at a fixed rate, (iii) is acquired by the Issuer on the Closing Date in
furtherance of interest rate hedging of the Issuer’s portfolio by being sold on
or prior to the Effective Date in conjunction with the acquisition of one or
more Ramp-Up Collateral Debt Securities that are Fixed Rate Collateral Debt
Securities and (iv) is rated in the highest rating category by at least one
nationally recognized rating agency.

 

49

--------------------------------------------------------------------------------


 

Tenant Lease Loan Interests means securities that entitle the holders thereof to
receive payments that depend (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of such
securities) on the cash flow from a commercial mortgage loan made to finance the
acquisition, construction and improvement of properties leased to corporate
tenants (or on the cash flow from such leases).

 

Three-Year Period means the period beginning on the Closing Date and up to and
including the Payment Date in April, 2008.

 

Transaction Documents means the Indenture, the Collateral Advisory Agreement,
the Account Control Agreement, the Hedge Agreement, the Corporate Services
Agreement, the Collateral Administration Agreement and the Income Note Paying
Agency Agreement.

 

Trust Officer means, when used with respect to the Trustee, any Officer within
the Corporate Trust Office working on the transaction described in this
Indenture and (or any successor group of the Trustee) authorized to act for and
on behalf of the Trustee, including any vice president, assistant vice president
or other Officer of the Trustee customarily performing functions similar to
those performed by the persons who at the time shall be such Officers,
respectively, or to whom any corporate trust matter is referred at the Corporate
Trust Office because of such person’s knowledge of and familiarity with the
particular subject.

 

Trustee means Wells Fargo Bank, National Association, and any successors or
assigns, in its capacity as trustee under this Indenture.

 

Trustee Expenses means, with respect to any Payment Date, an amount equal to the
sum of all expenses or indemnities incurred by or otherwise owing to the Trustee
during the preceding Due Period in accordance with the Indenture, other than the
Trustee Fee, including, without limitation, any expenses or indemnities incurred
by the Trustee (and the Bank) in any of its capacities (including in its
capacity as Collateral Administrator, Calculation Agent, Note Paying Agent,
Income Note Paying Agent and Registrar).

 

Trustee Fee means, with respect to any Payment Date, the fee payable to the
Trustee in an aggregate amount equal to 0.0180% per annum of the CDS Principal
Balance as of the first day of the related Due Period; provided that in no event
shall, so long as any Class of Rated Notes remains Outstanding, such fee be an
annual amount less than U.S.$40,000.

 

UCC means the Uniform Commercial Code as in effect in the State of New York.

 

Underlying Instrument means the agreement pursuant to which a Pledged Security
has been issued or created and each other agreement that governs the terms of or
secures the obligations represented by such Pledged Security or of which the
holders of such Pledged Security are the beneficiaries.

 

Uninvested Proceeds means, at any time, the net proceeds received by the Issuer
on the Closing Date from the initial issuance of the Rated Notes and Income
Notes, to the extent such proceeds have not theretofore been invested in
Collateral Debt Securities.

 

Uninvested Proceeds Account has the meaning specified in Section 10.4.

 

United States or U.S. means the United States of America, including the States
thereof and the District of Columbia.

 

50

--------------------------------------------------------------------------------

 

Unregistered Securities has the meaning specified in Section 5.17(c).

 

U.S. Person has the meaning given in Regulation S under the Securities Act.

 

USA PATRIOT Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (2001).

 

Weighted Average Fixed Rate Coupon means, as of any Measurement Date, the sum
(rounded up to the next 0.001%):

 

(a)           obtained by (i) multiplying the Principal Balance of each Fixed
Rate Collateral Debt Security (except Collateral Debt Securities that are
currently deferring interest) held in the portfolio as of such date by the
then-current interest rate, (ii) summing the amounts determined pursuant to
clause (i) for all Fixed Rate Collateral Debt Securities held in the portfolio
as of such date and (iii) dividing such sum by the aggregate Principal Balance
of all Fixed Rate Collateral Debt Securities held in the portfolio as of such
date; provided that for purposes of calculating the Weighted Average Fixed Rate
Coupon of Collateral Debt Securities that are Defaulted Securities, the Written
Down Amount with respect to Written Down Securities and Equity Securities will
be excluded, except for those Defaulted Securities that at the time of such
calculation have fully become current on all past due interest and scheduled
principal and are paying full current interest in cash pursuant to the terms of
their respective Underlying Instrument; plus

 

(b)           if the number obtained pursuant to the calculations in clause
(a) is less than 6.15%, the Spread Excess.

 

Weighted Average Life means, on any Calculation Date with respect to all
Collateral Debt Securities (excluding any Defaulted Securities), the number
obtained by the Collateral Advisor by (i) summing the products obtained by
multiplying (a) the Average Life at such time of each Collateral Debt Security
by (b) the outstanding Principal Balance of such Collateral Debt Security and
(ii) dividing such sum by the aggregate Principal Balance at such time of all
Collateral Debt Securities.

 

Weighted Average Life Test means a test that shall be satisfied as of any
Measurement Date during any period set forth below if the Weighted Average Life
of all Collateral Debt Securities as of such Measurement Date is less than or
equal to the number of years set forth in the table below:

 

As of any Calculation Date
Occurring During the Period Below

 

Weighted Average Life
(in Years)

 

Closing Date – < 1.0 year

 

9 years

 

>1.0 year – < 2.0 years

 

8 years

 

>2.0 years – < 53.0 years

 

7 years

 

>3.0 years – < 4.0 years

 

6 years

 

>4.0 years – < 5.0 years

 

5 years

 

>5.0 years – Stated Maturity Date

 

4 years

 

 

Weighted Average Spread means, as of any Measurement Date, the sum (rounded up
to the next 0.001%) of:

 

(a)           the number obtained by (i) summing the products obtained by
multiplying (A) for each Floating Rate Collateral Debt Security (other than any
Defaulted Security, Written Down Security or

 

51

--------------------------------------------------------------------------------


 

Deferred Interest PIK Bond), the stated spread above LIBOR at which interest
accrues on such Collateral Debt Security as of such date and, for each Deemed
Floating Rate Collateral Debt Security (other than any Defaulted Security,
Written Down Security or Deferred Interest PIK Bond), the Deemed Floating Spread
by (B) the Principal Balance of such Collateral Debt Security as of such date
and (ii) dividing such sum by the aggregate Principal Balance of all Floating
Rate Collateral Debt Securities and all Deemed Floating Rate Collateral Debt
Securities (excluding, in each case, all Defaulted Securities, Written Down
Securities and Deferred Interest PIK Bonds, except for those Defaulted
Securities that at the time of such calculation have fully become current on all
past due interest and scheduled principal and are paying full current interest
in cash pursuant to the terms of their respective Underlying Instrument); plus

 

(b)           if the number obtained pursuant to the calculations in clause
(a) is less than 1.87%, the Fixed Rate Excess.

 

Withholding Tax Security means a Collateral Debt Security if:

 

(i)            any payments thereon to the Issuer are subject to withholding tax
imposed by any jurisdiction (other than U.S. backup withholding tax or other
similar withholding tax); and

 

(ii)           under the underlying documentation with respect to such
Collateral Debt Security, the issuer of or counterparty with respect to such
Collateral Debt Security is not required to make “gross-up” payments to the
Issuer that cover the full amount of such withholding tax on an after-tax basis.

 

Written Down Amount means, with respect to each Written Down Security, the
amount by which the original Principal Balance of such Written Down Security is
reduced as notified by or on behalf of the related issuer or trustee to the
holders of such Written Down Security (including appraisal reductions on CMBS
Securities).

 

Written Down Security means any Collateral Debt Security as to which the
aggregate par amount of such Collateral Debt Security and all other securities
secured by the same pool of collateral that rank pari passu with or senior in
priority of payment to such Collateral Debt Security exceeds the aggregate par
amount (including reserved interest or other amounts available for
overcollateralization) of all collateral securing such securities (excluding
defaulted collateral); provided that the Issuer shall immediately send notice to
S&P by facsimile and e-mail upon any Collateral Debt Security becoming a Written
Down Security.

 

1.2.          ASSUMPTIONS AS TO COLLATERAL DEBT SECURITIES, FEES, ETC.

 

The provisions set forth in this Section 1.2 shall be applied in connection with
all calculations required to be made pursuant to this Indenture with respect to
Scheduled Distributions on any Pledged Security, or any payments on any other
assets included in the Collateral, and with respect to the income that can be
earned on Scheduled Distributions on such Pledged Securities and on any other
amounts that may be received for deposit in the Collection Account.

 

(a)           All calculations with respect to Scheduled Distributions on the
Pledged Securities securing the Rated Notes shall be made by the Issuer or the
Collateral Administrator on behalf of the Issuer using (in the case of the
Collateral Debt Securities) the assumptions that (i) no Pledged Security
defaults or is sold, (ii) prepayment of any Pledged Security during any month
occurs at a rate equal to the average rate of prepayment during the period of
six consecutive months immediately preceding the current month (or, with respect
to any Pledged Security that has not been outstanding for at least six
consecutive

 

52

--------------------------------------------------------------------------------


 

calendar months, at the rate of prepayment assumed at the time of issuance of
such Pledged Security), (iii) any clean-up call with respect to a Pledged
Security will be exercised when economic to the Person or Persons entitled to
exercise such call and (iv) no other optional redemption of any Pledged Security
will occur except for those that have actually occurred or as to which
irrevocable notice thereof shall have been given.

 

(b)           For purposes of determining compliance with the Interest Coverage
Tests, except as otherwise specified in the Interest Coverage Tests, there shall
be excluded all payments in respect of Defaulted Securities and Deferred
Interest PIK Bonds unless the Trustee or Collateral Advisor has actual knowledge
such payments will be made in Cash and will be received on or before the Due
Date therefor and all other scheduled payments (whether of principal, interest,
fees or other amounts) including payments to the Issuer under any Hedge
Agreement, as to which the Trustee or Collateral Advisor has actual knowledge
will not be made in Cash or will not be received when due. For purposes of
calculating the Class A Interest Coverage Ratio, the Class B Interest Coverage
Ratio and the Class C Interest Coverage Ratio:

 

(1)           the expected interest income on Collateral Debt Securities and
Eligible Investments and the expected interest payable on the Rated Notes and
amounts, if any, payable under the Hedge Agreement will be calculated using the
interest rates applicable thereto on the applicable date of determination;

 

(2)           accrued original issue discount on Eligible Investments will be
deemed to be a scheduled interest payment thereon due on the date such original
issue discount is scheduled to be paid; and

 

(3)           it will be assumed that no principal payments are made on the
Rated Notes during the applicable periods.

 

(c)           For each Due Period, the Scheduled Distribution on any Pledged
Security (other than (i) a Defaulted Security, (ii) a Deferred Interest PIK Bond
or (iii) an Equity Security, which, in each case except as otherwise provided
herein, shall be assumed to have a Scheduled Distribution of zero and with
respect to any Written Down Security, the Interest Coverage Amount shall exclude
any interest accrued on any Written Down Amount) shall be the sum of (x) the
total amount of payments and collections in respect of such Pledged Security
(including the proceeds of the sale of such Pledged Security received during the
Due Period) that, if paid as scheduled, will be available in the Collection
Account at the end of the Due Period for payment on the Rated Notes or other
amounts payable pursuant to this Indenture and of certain expenses of the Issuer
and the Co-Issuer plus (y) any such amounts received in prior Due Periods that
were not disbursed on a previous Payment Date (provided that such sum shall be
computed without regard to any amounts excluded from the determination of
compliance with the Coverage Tests pursuant to Section 1.2(b)).

 

(d)           Subject to Section 1.2(b), each Scheduled Distribution receivable
with respect to a Pledged Security shall be assumed to be received on the
applicable Due Date, and each such Scheduled Distribution shall be assumed to be
immediately deposited in the Collection Account and, except as otherwise
specified, to earn interest at the Assumed Reinvestment Rate. All such funds
shall be assumed to continue to earn interest until the date on which they are
required to be available in the Collection Account for transfer to the Payment
Account and application, in accordance with the terms hereof, to payments

 

53

--------------------------------------------------------------------------------


 

of principal of or interest on the Rated Notes or other amounts payable pursuant
to this Indenture.

 

(e)           With respect to any Collateral Debt Security as to which any
interest or other payment thereon is subject to withholding tax of any Relevant
Jurisdiction, each Distribution thereon shall, for purposes of the Coverage
Tests and each Collateral Quality Test, be deemed to be payable net of such
withholding tax unless the issuer thereof or obligor thereon is required to make
additional payments sufficient on an after tax basis to cover any withholding
tax imposed on payments to the Issuer with respect thereto (including in respect
of any such additional payment). On any date of determination, the amount of any
Scheduled Distribution due on any future date shall be assumed to be made net of
any such uncompensated withholding tax based upon withholding tax rates in
effect on such date of determination.

 

(f)            For purpose of determining compliance with the Interest Coverage
Tests, it will be assumed that any amount required to be paid for taxes, filing
and registration fees on the Payment Date immediately following the relevant Due
Period shall be equal to the aggregate amount for which the Trustee has received
an invoice or demand for payment on or prior to the relevant Measurement Date.

 

(g)           Any reference in the definition of “Senior Collateral Advisory
Fee” or “Subordinate Collateral Advisory Fee” in Section 1.1(a) to an amount
calculated with respect to a period at a per annum rate shall be computed on the
basis of a 360 day year and the actual number of days elapsed during the
applicable Due Period.

 

(h)           Unless otherwise specified, test calculations that evaluate to a
percentage will be rounded to the nearest one-hundredth, and test calculations
that evaluate to a number or decimal will be rounded to the nearest one
hundredth.

 

(i)            Unless otherwise specified, all calculations required to be made
and all reports which are to be prepared pursuant to this Indenture with respect
to the Collateral Debt Securities, shall be made on the basis of the date on
which the Issuer makes a commitment to acquire or to sell an asset, as
applicable (the trade date), not the settlement date for such sale.

 

(j)            For the purpose of determining fees constituting Administrative
Expenses payable under the Priority of Payments hereunder, periods longer or
shorter than a one-month period shall be prorated based on the number of days in
such period.

 

1.3.          RULES OF CONSTRUCTION

 

Unless the context otherwise clearly requires:

 

(a)           the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined;

 

(b)           whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

(c)           the words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”;

 

54

--------------------------------------------------------------------------------


 

(d)           the word “will” shall be construed to have the same meaning and
effect as the word “shall”;

 

(e)           any definition of or reference to any agreement, statute,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein);

 

(f)            any reference herein to any Person, or to any Person in a
specified capacity, shall be construed to include such Person’s successors and
assigns or such Person’s successors in such capacity, as the case may be;

 

(g)           all references in this instrument to designated “Sections”,
“clauses” and other subdivisions are to the designated Sections, clauses and
other subdivisions of this instrument as originally executed, and the words
“herein”, “hereof’, “hereunder” and other words of similar import refer to this
Indenture as a whole and not to any particular Section, clause or other
subdivision; and

 

(h)           unless otherwise stated to the contrary herein, any payments to be
made by the Issuer (or by the Trustee on behalf of the Issuer) in respect of a
Class of Notes shall be payable pari passu between any subclasses of such
Class of Notes.

 

ARTICLE II

 

THE RATED NOTES

 

2.1.          FORMS GENERALLY

 

(a)           The Class A Notes, the Class B Notes and the Class C Notes offered
and sold in reliance on Regulation S (each, a Regulation S Note) shall be issued
in fully Registered form without interest coupons substantially in the form of
the note attached as Exhibit A-1 (each, a Regulation S Global Note) with such
appropriate insertions, omissions, substitutions and other variations as are
required or permitted by this Indenture and such legends as may be applicable
thereto, which shall be deposited with the Trustee at its Corporate Trust Office
in Minneapolis, Minnesota, as custodian for DTC and registered in the name of
DTC or a nominee of DTC, duly executed by the Co-Issuers and authenticated by
the Trustee or the Authenticating Agent as hereinafter provided. The Aggregate
Outstanding Amount of each Regulation S Global Note may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for DTC or its nominee, as the case may be.

 

(b)           The Class A Notes, the Class B Notes and the Class C Notes offered
and sold in the United States pursuant to an exemption from the registration
requirements of the Securities Act (Rule 144A Notes) shall be issued in fully
Registered form without interest coupons substantially in the form of the note
attached as Exhibit A-2 (each, a Rule 144A Global Note), with such appropriate
insertions, omissions, substitutions and other variations as are required or
permitted by this Indenture and such legends as may be applicable thereto, which
shall be deposited with the Trustee at its Corporate Trust Office, as custodian
for DTC and registered in the name of DTC or a nominee of DTC,

 

55

--------------------------------------------------------------------------------


 

duly executed by the Co-Issuers and authenticated by the Trustee or the
Authenticating Agent as hereinafter provided. The Aggregate Outstanding Amount
of each Rule 144A Global Note may from time to time be increased or decreased by
adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as the case may be.

 

(c)           Regulation S Global Notes and Rule 144A Global Notes may also be
exchanged under the limited circumstances set forth in Section 2.4 for notes in
definitive fully Registered form without interest coupons (each, a Definitive
Class A-C Note), which may be either a Regulation S Definitive Class A-C Note or
a Rule 144A Definitive Class A-C Note, with such legends as may be applicable
thereto, which shall be duly executed by the Issuer and the Co-Issuer and
authenticated by the Trustee or the Authenticating Agent as hereinafter
provided.

 

(d)           The Class D Notes offered or sold in the United States or to U.S.
Persons pursuant to Rule 144A or another applicable exemption from registration
under the Securities Act shall be issued in the form of physical certificates in
definitive fully Registered form without interest coupons substantially in the
form of the certificated note attached as Exhibit B (each, a Definitive Class D
Note) with such legends as may be applicable thereto, which shall be duly
executed by the Issuer and the Co-Issuer and authenticated by the Trustee or the
Authenticating Agent as hereinafter provided.

 

(e)           The Co-Issuers in issuing the Rated Notes may use “CUSIP” or
“private placement” numbers (if then generally in use), and, if so, the Trustee
will indicate the “CUSIP” or “private placement” numbers of the Rated Notes in
notices of redemption and related materials as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Rated Notes or as contained
in any notice of redemption and related materials.

 

2.2.

AUTHORIZED AMOUNT; APPLICABLE PERIODIC INTEREST RATE; STATED MATURITY DATE;
DENOMINATIONS

 

(a)           The aggregate principal amount of Rated Notes which may be issued
under this Indenture may not exceed U.S.$377,000,000, excluding Rated Notes
issued upon registration of, transfer of, or in exchange for, or in lieu of,
other Rated Notes pursuant to Section 2.4, 2.5 or 8.5.

 

(b)           Such Rated Notes shall be divided into nine Classes having
designations, original principal amounts, original Applicable Periodic Interest
Rates and Stated Maturities as follows:

 

Designation

 

Original Principal
Amount

 

Applicable
Periodic Interest
Rate

 

Rated Note Stated
Maturity Date

 

Class A-1 Notes

 

U.S.$294,000,000

 

LIBOR + 0.28%

 

2040

 

Class A-2A Notes

 

U.S.$15,000,000

 

LIBOR + 0.50%

 

2040

 

Class A-2B Notes

 

U.S.$5,000,000

 

5.042%

 

2040

 

Class B Notes

 

U.S.$17,000,000

 

LIBOR + 0.85%

 

2040

 

Class C-IA Notes

 

U.S.$10,000,000

 

LIBOR + 1.25%

 

2040

 

 

56

--------------------------------------------------------------------------------


 

Designation

 

Original Principal
Amount

 

Applicable
Periodic Interest
Rate

 

Rated Note Stated
Maturity Date

 

Class C-1B Notes

 

U.S.$6,000,000

 

5.804%

 

2040

 

Class C-2A Notes

 

U.S.$12,000,000

 

LIBOR 1.55%

 

2040

 

Class C-2B Notes

 

U.S.$2,000,000

 

6.135%

 

2040

 

Class D Notes

 

U.S.$16,000,000

 

6.458%

 

2040

 

 

The Rated Notes will be issuable in minimum denominations of U.S.$500,000 and,
in each case, only in integral multiples of U.S.$1,000 in excess of such minimum
denominations. After issuance, (x) a Rated Note may fail to be in compliance
with the minimum denomination requirement as a result of the repayment of
principal thereon in accordance with the Priority of Payments and (y) the
Class B Notes, the Class C Notes or the Class D Notes may fail to be in an
amount which is an integral multiple of U.S.$1,000 due to the addition to the
principal amount thereof of deferred interest.

 

(c)           Interest shall accrue on the Aggregate Outstanding Amount of each
Class of Rated Notes (determined as of the first day of each Interest Period and
after giving effect to any payment of principal occurring on such day) from the
Closing Date and will be payable in arrears on each Payment Date. Interest on
each Class of Rated Notes and interest on Defaulted Interest will be calculated
in accordance with the definition of Periodic Interest.

 

(d)           The Rated Notes shall be redeemable as provided in Section 9.

 

(e)           The Depositary for the Global Notes shall initially be DTC.

 

(f)            The Rated Notes shall be numbered, lettered or otherwise
distinguished in such manner as may be consistent herewith, determined by the
Authorized Officers of the Co-Issuers executing such Rated Notes as evidenced by
their execution of such Rated Notes.

 

2.3.          EXECUTION, AUTHENTICATION, DELIVERY AND DATING

 

(a)           The Rated Notes shall be executed on behalf of the Co-Issuers by
an Authorized Officer of each of the Co-Issuers. The signatures of such
Authorized Officers on the Rated Notes may be manual or facsimile (including in
counterparts).

 

(b)           Rated Notes bearing the manual or facsimile signatures of
individuals who were at any time the Authorized Officers of either of the
Co-Issuers shall bind such Person, notwithstanding the fact that such
individuals or any of them have ceased to hold such offices prior to the
authentication and delivery of such Rated Notes or did not hold such offices at
the date of issuance of such Rated Notes.

 

(c)           At any time and from time to time after the execution and delivery
of this Indenture, the Co-Issuers may deliver Rated Notes executed by the
Co-Issuers or the Issuer, as the case may be, to the Trustee or the
Authenticating Agent for authentication, and the Trustee or the Authenticating
Agent, upon Issuer Order, shall authenticate and deliver such Rated Notes as
provided in this Indenture and not otherwise.

 

57

--------------------------------------------------------------------------------


 

(d)           Each Rated Note authenticated and delivered by the Trustee or the
Authenticating Agent to or upon Issuer Order on the Closing Date shall be dated
as of the Closing Date. All other Rated Notes that are authenticated after the
Closing Date for any other purpose under this Indenture shall be dated the date
of their authentication.

 

(e)           Rated Notes issued upon transfer, exchange or replacement of other
Rated Notes shall be issued in authorized denominations reflecting the original
aggregate principal amount of the Rated Notes so transferred, exchanged or
replaced, but shall represent only the current Aggregate Outstanding Amount of
the Rated Notes so transferred, exchanged or replaced. In the event that any
Rated Note is divided into more than one Rated Note in accordance with this
Section 2, the original principal amount of such Rated Note shall be
proportionately divided among the Rated Notes delivered in exchange therefor and
shall be deemed to be the original aggregate principal amount of such
subsequently issued Rated Notes.

 

(f)            No Rated Note shall be entitled to any benefit under this
Indenture or be valid or obligatory for any purpose, unless there appears on
such Rated Note a certificate of authentication (the Certificate of
Authentication), substantially in the form provided for herein, executed by the
Trustee or by the Authenticating Agent by the manual signature of one of their
Authorized Officers, and such certificate upon any Rated Note shall be
conclusive evidence, and the only evidence, that such Rated Note has been duly
authenticated and delivered hereunder.

 

2.4.          REGISTRATION, TRANSFER AND EXCHANGE OF RATED NOTES

 

(a)           Registration of Rated Notes. The Trustee is hereby appointed as
the registrar hereunder (the Note Registrar). The Trustee is hereby appointed as
a transfer agent with respect to the Rated Notes (the Note Transfer Agent). The
Note Registrar shall (acting solely for this purpose as agent for the Issuer)
keep a register (the Note Register) at the Corporate Trust Office in which,
subject to such reasonable regulations as it may prescribe, the Note Registrar
shall provide for the registration of Rated Notes and the registration of
transfers of Rated Notes. Upon any resignation or removal of the Note Registrar,
the Issuer (after consultation with the Collateral Advisor) shall propose a
replacement for approval by the Holders of a Majority of the then Aggregate
Outstanding Amount of the Notes of the Controlling Class. The Co-Issuers may not
terminate the appointment of the Note Registrar or any Note Transfer Agent
without the consent of each Holder of Rated Notes.

 

Subject to this Section 2.4, upon surrender for registration of transfer of any
Rated Notes at the office or agency of the Co-Issuers to be maintained as
provided in Section 7.2, the Co-Issuers shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Rated Notes of any authorized denomination and of a
like aggregate principal amount.

 

At the option of the Holder, Rated Notes may be exchanged for Rated Notes of
like terms, in any authorized denominations and of like aggregate principal
amount, upon surrender of the Rated Notes to be exchanged at such office or
agency. Whenever any Rated Note is surrendered for exchange, the Co-Issuers
shall execute and the Trustee shall authenticate and deliver the Rated Notes
that the Rated Noteholder making the exchange is entitled to receive.

 

58

--------------------------------------------------------------------------------


 

All Rated Notes issued and authenticated upon any registration of transfer or
exchange of Rated Notes shall be the valid obligations of the Co-Issuers,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Rated Notes surrendered upon such registration of transfer or
exchange.

 

Every Rated Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Co-Issuers and the Note Registrar duly
executed, by the Holder thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Rated Notes, but the Trustee may require payment of a sum sufficient
to cover any tax or other governmental charge payable in connection therewith
and delivery charges, if any, not made by regular mail.

 

(b)           Transfers of Class A Notes, Class B Notes and Class C Notes

 

(1)           Subject to Section 2.4(b)(4), exchanges or transfers of beneficial
interests in a Global Note may be made only in accordance with the rules and
regulations of the Depositary and the transfer restrictions contained in the
legend on such Global Note and exchanges or transfers of interests in a Global
Note may be made only in accordance with the following:

 

(i)            Subject to Section 2.4(b)(1)(ii) through (vi), transfers of a
Global Note shall be limited to transfers of such Global Note in whole, but not
in part, to nominees of the Depositary or to a successor of the Depositary or
such successor’s nominee.

 

(ii)           The Trustee shall cause the exchange or transfer of any
beneficial interest in a Regulation S Global Note for a beneficial interest in a
Rule 144A Global Note upon provision to the Trustee and the Co-Issuers of a
written certification in the form of Exhibit C-1 (a Rule 144A Transfer
Certificate).

 

(iii)          The Trustee shall cause the exchange or transfer of any
beneficial interest in a Rule 144A Global Note for a beneficial interest in a
Regulation S Global Note upon provision to the Trustee and the Co-Issuers of a
written certification substantially in the form of Exhibit C-2 (a Regulation S
Transfer Certificate).

 

(iv)          An owner of a beneficial interest in a Regulation S Global Note
may transfer such interest in the form of a beneficial interest in such
Regulation S Global Note without the provision of written certification;
provided that (1) such transfer is made to a Person who is not a U.S. Person in
an offshore transaction in reliance on an exemption from the registration
requirements of the Securities Act under Regulation S and (2) the transferee, by
purchase of such interest in such Regulation S Global Note, will be deemed to
have made all representations, warranties and acknowledgements set forth in the
Regulation S Transfer Certificate.

 

59

--------------------------------------------------------------------------------

 

(v)           An owner of a beneficial interest in a Rule 144A Global Note may
transfer such interest in the form of a beneficial interest in such Rule 144A
Global Note without the provision of written certification; provided that the
transferee, by purchase of such interest in such Rule 144A Global Note, will be
deemed to have made all representations, warranties and acknowledgements set
forth in the Rule 144A Transfer Certificate.

 

(vi)          In the event Definitive Class A-C Notes are issued pursuant to
Section 2.4(b)(5), the Trustee shall cause the transfer of (i) any beneficial
interest in a Global Note for a Definitive A-C Note that is a Regulation S Note
(a Regulation S Definitive Note), upon provision to the Trustee and the Issuer
of a Regulation S Transfer Certificate or (ii) any beneficial interest in a
Global Note for a Definitive A-C Note that is a Rule 144A Note (a Rule 144A
Definitive Note), upon provision to the Trustee, the Co-Issuers and the Note
Registrar of a Rule 144A Transfer Certificate.

 

(2)           Subject to Section 2.4(b)(4), in the event Definitive Class A-C
Notes are issued pursuant to Section 2.4(b)(5), the Trustee shall cause the
transfer of (i) any Definitive A-C Note for a beneficial interest in a
Regulation S Global Note, upon provision to the Trustee and the Issuer of a
Regulation S Transfer Certificate or (ii) any Definitive A-C Note for a
beneficial interest in a Rule 144A Global Note, upon provision to the Trustee
and the Co-Issuers of a Rule 144A Transfer Certificate.

 

(3)           Upon acceptance for exchange or transfer of a beneficial interest
in a Global Note for a Definitive A-C Note, or upon acceptance for exchange or
transfer of a Definitive A-C Note for a beneficial interest in a Global Note,
each as provided herein, the Trustee shall approve the instruction at the
Depositary to adjust the principal amount of such Global Note on its records to
evidence the date of such exchange or transfer and the change in the principal
amount of such Global Note.

 

(4)           Subject to the restrictions on transfer and exchange set forth in
this Section 2.4 and to any additional restrictions on transfer or exchange
specified in the Definitive Class A-C Notes, the Holder of any Definitive A-C
Note may transfer or exchange the same in whole or in part (in a principal
amount equal to the minimum authorized denomination or any larger authorized
amount) by surrendering such Definitive A-C Note at the Corporate Trust Office
or at the office of any Note Transfer Agent, together with (x) in the case of
any transfer, an executed instrument of assignment and (y) in the case of any
exchange, a written request for exchange. Following a proper request for
transfer or exchange, the Trustee shall (provided it has available in its
possession an inventory of Definitive Class A-C Notes), within five Business
Days of such request if made at such Corporate Trust Office, or within ten
Business Days if made at the office of a Note Transfer Agent (other than the
Trustee), authenticate and make available at such Corporate Trust Office or at
the office of such Note Transfer Agent, as the case may be, to the transferee
(in the case of transfer) or Rated Noteholder (in the case of exchange) or send
by first class mail (at the risk of the transferee in the case of transfer or
Rated Noteholder in the case of exchange) to such address as the transferee or
Rated Noteholder, as applicable, may request, a Definitive A-C Note or Notes, as
the case may require, for a like

 

60

--------------------------------------------------------------------------------


 

aggregate principal amount and in such authorized denomination or denominations
as may be requested. The presentation for transfer or exchange of any Definitive
Note shall not be valid unless made at the Corporate Trust Office or at the
office of a Note Transfer Agent or by a duly authorized attorney-in-fact.
Beneficial interests in Global Notes shall be exchangeable for Definitive
Class A-C Notes only under the limited circumstances described in
Section 2.4(b)(5).

 

(5)           Interests in a Global Note deposited with or on behalf of the
Depositary pursuant to Section 2.1 hereunder shall be transferred (A) to the
Beneficial Owners thereof in the form of Definitive Class A-C Notes only if such
transfer otherwise complies with this Section 2.4 (including
Section 2.4(b)(1) and (2) and (1) the Depositary notifies the Issuer that it is
unwilling or unable to continue as Depositary for the Rated Notes, (2) the
Depositary ceases to be a “clearing agency” registered under the Exchange Act
and a successor Depositary is not appointed by the Issuer within 90 days of such
notice or (3) as a result of any amendment to or change in the laws or
regulations of the Cayman Islands, or of any authority therein or thereof having
power to tax, or in the interpretation or administration of such laws or
regulations which become effective on or after the Closing Date, the Issuer, the
Trustee or any Note Paying Agent becomes aware that it is or will be required to
make any deduction or withholding from any payment in respect of the Global
Notes which would not be required if the Global Notes were not represented by a
global certificate or (B) to the purchaser thereof in the form of one or more
Definitive Notes in accordance with the provisions of Section 2.4(b)(1).

 

(6)           If interests in any Global Note are to be transferred to the
Beneficial Owners thereof in the form of Definitive Class A-C Notes pursuant to
Section 2.4(b)(5), such Global Note shall be surrendered by the Depositary, or
its custodian on its behalf, to the Corporate Trust Office or to the Note
Transfer Agent located in Minneapolis, Minnesota and the Trustee shall
authenticate and deliver without charge, upon such transfer of interests in such
Global Note, an equal aggregate principal amount of Definitive Notes of
authorized denominations. The Definitive Class A-C Notes transferred pursuant to
this Section 2.4 shall be executed, authenticated and delivered only in the
denominations specified in Section 2.2(b) and registered in such names as the
Depositary shall direct in writing.

 

(7)           For so long as one or more Global Notes are Outstanding:

 

(i)            the Trustee and its directors, officers, employees and agents may
deal with the Depositary for all purposes (including the making of distributions
on, and the giving of notices with respect to, the Global Notes);

 

(ii)           unless otherwise provided herein and subject to
Section 2.4(b)(7)(i) above, the rights of Beneficial Owners shall be exercised
only through the Depositary and shall be limited to those established by law and
agreements between such Beneficial Owners and the Depositary;

 

61

--------------------------------------------------------------------------------


 

(iii)          for purposes of determining the identity of and principal amount
of Rated Notes beneficially owned by a Beneficial Owner, the records of the
Depositary shall be conclusive evidence of such identity and principal amount
and the Trustee may conclusively rely on such records when acting hereunder;

 

(iv)          the Depositary will make book-entry transfers among the Depositary
Participants of the Depositary and will receive and transmit distributions of
principal of and interest on the Global Notes to such Depositary Participants;
and

 

(v)           the Depositary Participants of the Depositary shall have no rights
under this Indenture under or with respect to any of the Global Notes held on
their behalf by the Depositary, and the Depositary may be treated by the Trustee
and its agents, employees, officers and directors as the absolute owner of the
Global Notes for all purposes whatsoever.

 

(c)           Transfers of Class D Notes.

 

(1)           If a holder of a beneficial interest in a Definitive Class D Note
wishes at any time to transfer its interest in such Definitive Class D Note,
such holder may transfer or cause the transfer of such interest for an
equivalent beneficial interest in one or more such Definitive Class D Notes as
provided below. Upon receipt by the Issuer and the Note Registrar of (A) such
holder’s Definitive Class D Note properly endorsed for assignment to the
transferee and (B) a certificate in the form of Exhibit C-3 (a Definitive
Class D Note Transfer Certificate) given by the transferee of such beneficial
interest then the Note Registrar shall cancel such Definitive Class D Note,
record the transfer in the Note Register and authenticate and deliver one or
more Definitive Class D Notes bearing the same designation as the Definitive
Class D Notes endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, in principal amounts designated by the
transferee (the Class and the aggregate of such amounts being the same as the
beneficial interest in the Definitive Class D Notes surrendered by the
transferor), and in the minimum denominations and integral multiples in excess
thereof. In addition, the Note Registrar shall not register any transfer of
Definitive Class D Notes to a proposed transferee of Definitive Class D Notes
that has represented that it is a Benefit Plan Investor or a Controlling Person
if the transfer would result in Benefit Plan Investors owning 25% or more of the
value of the outstanding Definitive Class D Notes (as determined without regard
to interests held by Controlling Persons, and otherwise contemplated by the
applicable regulations under ERISA) immediately after such transfer, based on
assurances received from investors. Without limiting the generality of the
forgoing, the Note Registrar shall not register any transfer of Definitive
Class D Notes represented by Regulation S Notes to a proposed transferee of such
Definitive Class D Notes that has represented that it is or may become a Benefit
Plan Investor or a Controlling Person. Without limiting the generality of the
foregoing, a transfer of beneficial interests in a Definitive Class D Note will
not be permitted unless an ERISA Restriction Certificate is obtained from each
transferee of a Definitive Class D Note, for the benefit of the Issuer, the
Trustee and the Initial Purchasers, (i) in the case of a Definitive Class D Note
not represented by a Regulation S Note, regarding whether it is, or is not and
will not

 

62

--------------------------------------------------------------------------------


 

be, a Benefit Plan Investor or Controlling Person, or (ii) in the case of a
Definitive Class D Note represented by a Regulation S Note, to the effect that
it is not and will not be a Benefit Plan Investor or Controlling Person. Any
purported transfer in violation of the foregoing requirements shall be null and
void ab initio, and the Note Registrar shall not register any such purported
transfer and shall not authenticate and deliver such Definitive Class D Notes.

 

(2)           If a holder of a beneficial interest in one or more Definitive
Class D Notes wishes at any time to exchange its interest in such Definitive
Class D Notes for an interest in one or more such Definitive Class D Notes of
different principal amounts, such holder may exchange or cause the exchange of
such interest for an equivalent beneficial interest in the Definitive Class D
Notes bearing the same designation as the Definitive Class D Notes endorsed for
exchange as provided below. Upon receipt by the Note Registrar of (A) such
holder’s Definitive Class D Notes properly endorsed for such exchange and
(B) written instructions from such holder designating the number and principal
amounts of the applicable Definitive Class D Notes to be issued (the aggregate
principal amounts of such Definitive Class D Notes being the same as the
Definitive Class D Notes surrendered for exchange), then the Note Registrar
shall cancel such Definitive Class D Notes, record the exchange in the Note
Register and authenticate and deliver one or more Definitive Class D Notes
bearing the same designation endorsed for exchange, registered in the same names
as the Definitive Class D Notes surrendered by such holder or such different
names as are specified in the endorsement described in clause (A) above, in
different principal amounts designated by such holder (the Class and the
aggregate principal amounts being the same as the beneficial interest in the
Definitive Class D Notes surrendered by such holder), and the minimum
denominations and integral multiples in excess.

 

(d)           Denominations; Qualified Purchaser Status. No Person may hold a
beneficial interest in any Rated Note except in a denomination authorized for
the Rated Notes of such Class under Section 2.2(b). In addition, no transfer of
a Rated Note (or any interest therein) may be made to any Person that is a U.S.
Person unless such Person is (A) a Qualified Institutional Buyer (or, with
respect to the Class D Notes only, an Institutional Accredited Investor) or an
NS Purchaser) and (B) a Qualified Purchaser. In addition, no transfer of a Rated
Note (or any interest therein) may be made to any Person that is a U.S. Person
unless such Person (A) was not formed for the purpose of investing in either of
the Co-Issuers (except when each beneficial owner of the purchaser is a
Qualified Purchaser, (B) has received the necessary consent from its beneficial
owners if it is a private investment company formed before April 30, 1996,
(C) is not a broker-dealer that owns and invests on a discretionary basis less
than U.S.$25,000,000 in securities of unaffiliated issuers, (D) is not a
pension, profit, sharing or other retirement trust fund or plan in which the
partners, beneficiaries or participants, as applicable, may designate the
particular investments to be made, and in a transaction that may be effected
without loss of any applicable Investment Company Act exemption, (E) will
provide notice to any subsequent transferee of the transfer restrictions
provided in the legend, (F) will hold and transfer in a principal amount of not
less than U.S.$500,000, for it or for each account for which it is acting and
(G) will provide the Issuer from time to time such information as it may
reasonably request in order to ascertain compliance with the foregoing. Any
purported transfer that is not in compliance with this Section 2.4 or the
legends on the Rated Notes will be void ab initio, and will not operate to
transfer any rights to the transferee, notwithstanding any instructions to the
contrary to the Co-Issuers, the Trustee

 

63

--------------------------------------------------------------------------------


 

or any intermediary. If any purported transfer of Rated Notes or any beneficial
interest therein to a purported transferee does not comply with the requirements
set forth in this Section 2.4 or the legends on the Rated Notes, then the
purported transferor of such Rated Notes or beneficial interest therein shall be
required to cause the purported transferee to surrender the Rated Notes or any
beneficial interest therein in return for a refund of the consideration paid
therefor by such transferee (together with interest thereon) or to cause the
purported transferee to dispose of such Rated Notes or beneficial interest
promptly in one or more open market sales to one or more persons each of whom
satisfies the requirements of this Section 2.4 and the legends on the Rated
Notes and such purported transferor shall take, and shall cause such transferee
to take, all further action necessary or desirable, in the judgment of the
Trustee, to ensure that such Rated Notes or any beneficial interest therein are
held by persons in compliance therewith.

 

(e)           Requirement to Sell.

 

(1)           If, notwithstanding the restrictions set forth in this
Section 2.4, either of the Co-Issuers determines that any beneficial owner of a
Rule 144A Note (A) is a U.S. Person and (B) is not a Qualified Institutional
Buyer and also a Qualified Purchaser, either of the Co-Issuers may require, by
notice to such beneficial owner that such beneficial owner sell all of its
right, title and interest to such Rated Note (or interest therein) to a Person
that is both (1) a Qualified Institutional Buyer and (2) a Qualified Purchaser,
with such sale to be effected within 30 days after notice of such sale
requirement is given. If such beneficial owner fails to effect the transfer
required within such 30-day period, (x) upon written direction from the Issuer,
the Trustee shall, and is hereby irrevocably authorized by such beneficial owner
to cause its interest in such Rated Note to be transferred in a commercially
reasonable sale (conducted by the Trustee in accordance with Sections 9-610 and
9-611 of the UCC as applied to securities that are customarily sold on a
recognized market or that may decline speedily in value) to a Person that
certifies to the Trustee, in connection with such transfer, that such Person is
both (1) a Qualified Institutional Buyer and (2) a Qualified Purchaser and
(y) pending such transfer, no further payments will be made in respect of such
Rated Note (or beneficial interest therein) held by such beneficial owner.

 

(2)           If, notwithstanding the restrictions set forth in this
Section 2.4, either of the Co-Issuers determines that any beneficial owner of a
Regulation S Note is (A) a U.S. Person or (B) a Benefit Plan Investor or a
Controlling Person (for the purposes of ERISA), either of the Co-Issuers may
require, by notice to such beneficial owner that such beneficial owner sell all
of its right, title and interest to such Rated Note (or interest therein) to a
Person that is not (1) a U.S. Person or (2) a Benefit Plan Investor or a
Controlling Person (for the purposes of ERISA), with such sale to be effected
within 30 days after notice of such sale requirement is given. If such
beneficial owner fails to effect the transfer required within such 30-day
period, (x) upon written direction from the Issuer, the Trustee shall, and is
hereby irrevocably authorized by such beneficial owner to cause its interest in
such Rated Note to be transferred in a commercially reasonable sale (conducted
by the Trustee in accordance with Sections 9-610 and 9-611 of the UCC as applied
to securities that are customarily sold on a recognized market or that may
decline speedily in value) to a Person that certifies to the Trustee, in
connection with such transfer, that such Person is neither (1) a U.S. Person nor
(2) a Benefit

 

64

--------------------------------------------------------------------------------


 

Plan Investor or a Controlling Person (for the purposes of ERISA) and
(y) pending such transfer, no further payments will be made in respect of such
Rated Note (or beneficial interest therein) held by such beneficial owner.

 

(f)            Legends. Any Rated Note issued upon the transfer, exchange or
replacement of Rated Notes shall bear such applicable legend set forth in the
relevant Exhibit hereto unless there is delivered to the Trustee, the Note
Registrar, the Issuer and the Co-Issuer such satisfactory evidence, which may
include an Opinion of Counsel, as may be reasonably required by any of the
Trustee, the Note Registrar, the Issuer and the Co-Issuer to the effect that
neither such applicable legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A and to ensure that neither of the Co-Issuers nor the pool of
Collateral becomes an investment company required to be registered under the
Investment Company Act. Upon provision of such satisfactory evidence, the
Trustee, at the direction of the Issuer and the Co-Issuer, shall authenticate
and deliver Rated Notes that do not bear such applicable legend.

 

(g)           Expenses; Acknowledgment of Transfer. Transfer, registration and
exchange shall be permitted as provided in this Section 2.4 without any charge
to the Rated Noteholder except for a sum sufficient to cover any tax or other
governmental charge payable in connection therewith or the expenses of delivery
(if any) not made by regular mail and payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith pursuant to
Section 2.4(a). Registration of the transfer of a Rated Note by the Trustee
shall be deemed to be the acknowledgment of such transfer on behalf of the
Co-Issuers.

 

(h)           Surrender upon Final Payment. Upon final payment due on the date
on which all outstanding unpaid principal of a Rated Note becomes due and
payable as therein or herein provided, whether at the Stated Maturity Date or by
declaration of acceleration, call for redemption or otherwise, the Holder
thereof shall present and surrender such Rated Note at the Corporate Trust
Office of the Trustee in Minneapolis, Minnesota.

 

(i)            Repurchase and Cancellation of Rated Notes. The Co-Issuers will
not purchase, redeem, prepay or otherwise acquire, directly or indirectly, any
of the Outstanding Rated Notes except upon the redemption of the Rated Notes in
accordance with the terms of this Indenture and the Rated Notes. The Co-Issuers
will promptly cancel all Rated Notes acquired by them pursuant to any payment,
purchase, redemption, prepayment or other acquisition of Rated Notes pursuant to
any provision of this Indenture and no Rated Notes may be issued in substitution
or exchange for any such Rated Notes.

 

(j)            Compliance with Transfer Restrictions. Notwithstanding anything
contained herein to the contrary, neither the Trustee nor the Note Registrar
shall be responsible for ascertaining whether any transfer complies with the
registration provisions of or exemptions from the Securities Act, applicable
state securities laws, the rules of any Depositary, ERISA, the Code or the
Investment Company Act; provided that if a certificate is specifically required
by the express terms of this Section 2.4 to be delivered to the Trustee or the
Note Registrar by a purchaser or transferee of a Rated Note, the Trustee or the
Note Registrar, as the case may be, shall be under a duty to receive and examine
the same to determine whether the transfer contemplated thereby substantially
complies with the express terms of this Indenture and shall promptly notify the
party delivering the same if such transfer does not comply with such terms. To
the extent applicable to the Issuer, the Issuer shall impose additional
restrictions to comply with the

 

65

--------------------------------------------------------------------------------


 

USA PATRIOT Act, and any such transfer restrictions shall be binding on each
Holder or Beneficial Owner of a Rated Note. The Issuer shall notify the Trustee
and the Note Registrar of the imposition of any such transfer restrictions.

 

(k)           Physical Rated Notes. The Co-Issuers will promptly make available
to the Trustee without charge a reasonable supply of Definitive Notes in
definitive, fully Registered Form, without interest coupons.

 

2.5.          MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN RATED NOTES

 

If (a) any mutilated or defaced Rated Note is surrendered to a Note Transfer
Agent, or if there shall be delivered to the Co-Issuers or the Issuer, the
Trustee and the Note Transfer Agent (each, a Specified Person) evidence to their
reasonable satisfaction of the destruction, loss or theft of any Rated Note, and
(b) there is delivered to the Specified Persons such security or indemnity as
may reasonably be required by them to save each of them harmless then, in the
absence of notice to the Specified Persons that such Rated Note has been
acquired by a bona fide purchaser, the Co-Issuers or the Issuer shall execute
and shall direct the Trustee to authenticate, and upon Issuer Request the
Trustee shall authenticate and deliver, in lieu of any such mutilated, defaced,
destroyed, lost or stolen Rated Note, a new Rated Note of the same Class as such
mutilated, defaced, destroyed, lost or stolen Rated Note, of like tenor
(including the same date of issuance) and equal principal amount, registered in
the same manner, dated the date of its authentication, bearing interest from the
date to which interest has been paid on the mutilated, defaced, destroyed, lost
or stolen Rated Note and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Rated Note, a bona fide purchaser of the
predecessor Rated Note presents for payment, transfer or exchange such
predecessor Rated Note, the Specified Persons shall be entitled to recover such
new Rated Note from the Person to whom it was delivered or any Person taking
therefrom, and shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expense incurred by
the Specified Persons in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Rated Note has
become due and payable, the Co-Issuers or the Issuer in their or its (as
applicable) discretion may, instead of issuing a new Rated Note, pay such Rated
Note without requiring surrender thereof except that any mutilated Rated Note
shall be surrendered.

 

Upon the issuance of any new Rated Note under this Section 2.5, the Co-Issuers,
the Trustee or any Note Transfer Agent may require the payment by the registered
Holder thereof of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith.

 

Every new Rated Note issued pursuant to this Section 2.5 in lieu of any
mutilated, defaced, destroyed, lost or stolen Rated Note, shall constitute an
original additional contractual obligation of the Co-Issuers and such new Rated
Note shall be entitled, subject to the second paragraph of this Section 2.5, to
all the benefits of this Indenture equally and proportionately with any and all
other Rated Notes duly issued hereunder.

 

The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Rated Notes.

 

66

--------------------------------------------------------------------------------


 

2.6.          PAYMENT OF PRINCIPAL AND INTEREST; RIGHTS PRESERVED

 

(a)           Each Class of Rated Notes shall accrue interest during each
Interest Period applicable to such Class in the manner and at the Applicable
Periodic Interest Rate specified in Section 2.2. Interest on each Class of Rated
Notes shall be due and payable on each Payment Date; provided that (i) interest
on the Class A-2 Notes is subordinated in right of payment to the prior payment
in full on each Payment Date of the interest due and payable on the Class A-1
Notes (together with any Defaulted Interest thereon), (ii) interest on the
Class B Notes is subordinated in right of payment to the prior payment in full
on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), (iii) interest on the Class C-1
Notes is subordinated in right of payment to the prior payment in full on each
Payment Date of the interest due and payable on the Class A Notes and on the
Class B Notes (together with any Defaulted Interest thereon), (iv) interest on
the Class C-2 Notes is subordinated in right of payment to the prior payment in
full on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), on the Class B Notes (together
with any Defaulted Interest thereon) and on the Class C-1 Notes (together with
any Defaulted Interest thereon), (v) interest on the Class D Notes is
subordinated in right of payment to the prior payment in full on each Payment
Date of the interest due and payable on the Class A Notes, on the Class B Notes
(together with any Defaulted Interest thereon) and on the Class C Notes
(together with any Defaulted Interest thereon), and (vi) interest on all Rated
Notes is subordinated in right of payment to the prior payment in full on each
Payment Date of other amounts in accordance with Section 11.1. Except as
provided in Section 5.5, no payment shall be made by the Co-Issuers hereunder
other than on a Payment Date.

 

So long as any Class A Notes are Outstanding, any Class B Applicable Periodic
Interest Shortfall Amount shall be deferred and added to the then Aggregate
Outstanding Amount of the Class B Notes and shall not be considered “due and
payable” for the purposes of Section 5.1(a) until the Payment Date on which
funds are available to pay such Class B Applicable Periodic Interest Shortfall
Amount in accordance with Section 11.1.

 

So long as any Class A Notes or Class B Notes are Outstanding, any Class C-1
Applicable Periodic Interest Shortfall Amount shall be deferred and added to the
then Aggregate Outstanding Amount of the Class C-1 Notes and shall not be
considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which funds are available to pay such Class C-1 Applicable
Periodic Interest Shortfall Amount in accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes or Class C-1 Notes are Outstanding,
any Class C-2 Applicable Periodic Interest Shortfall Amount shall be deferred
and added to the then Aggregate Outstanding Amount of the Class C-2 Notes and
shall not be considered “due and payable” for the purposes of
Section 5.1(a) until the Payment Date on which funds are available to pay such
Class C-2 Applicable Periodic Interest Shortfall Amount in accordance with
Section 11.1.

 

So long as any Class A Notes, Class B Notes or Class C Notes are Outstanding,
any Class D Applicable Periodic Interest Shortfall Amount shall be deferred and
added to the then Aggregate Outstanding Amount of the Class D Notes and shall
not be considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which

 

67

--------------------------------------------------------------------------------


 

funds are available to pay such Class D Applicable Periodic Interest Shortfall
Amount in accordance with Section 11.1.

 

(b)           The principal of each Rated Note shall be payable no later than
the Stated Maturity Date thereof unless the unpaid principal of such Rated Note
becomes due and payable at an earlier date by declaration of acceleration, call
for redemption or otherwise; provided that:

 

(1)           so long as any Class A-1 Notes are Outstanding, except as provided
in Section 9 and Section 11.1(b)(13) and (14), the payment of principal of the
Class A-2 Notes, the Class B Notes, the Class C Notes and the Class D Notes
(x) may only occur after principal of the Class A-1 Notes has been paid in full
and (y) shall be subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A-1 Notes and other amounts
payable in accordance with Section 11.1;

 

(2)           so long as any Class A Notes are Outstanding, except as provided
in Section 9 and Section 11.1(b)(13) and (14), the payment of principal of the
Class B Notes, the Class C Notes and the Class D Notes (x) may only occur after
principal of the Class A Notes has been paid in full and (y) shall be
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes and other amounts payable in accordance
with Section 11.1;

 

(3)           so long as any Class A Notes or Class B Notes are Outstanding,
except as provided in Section 11.1(b)(13) and (14), the payment of principal of
the Class C Notes and the Class D Notes (x) may only occur after principal of
the Class A Notes and Class B Notes has been paid in full and (y) shall be
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes and Class B Notes and other amounts payable
in accordance with Section 11.1;

 

(4)           so long as any Class A Notes, Class B Notes or Class C-1 Notes are
Outstanding, except as provided in Section 9 and Section 11.1(b)(13) and (14),
the payment of principal of the Class C-2 Notes and the Class D Notes (x) may
only occur after principal of the Class A Notes, the Class B Notes and the
Class C-1 Notes has been paid in full and (y) shall be subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Notes, the Class B Notes and the Class C-1 Notes and other amounts
payable in accordance with Section 11.1;

 

(5)           so long as any Class A Notes, Class B Notes or Class C Notes are
Outstanding, except as provided in Section 9 and Section 11(b)(13) and (14), the
payment of principal of the Class D Notes (x) may only occur after principal of
the Class A Notes, the Class B Notes and the Class C Notes has been paid in full
and (y) shall be subordinated to the payment on each Payment Date of the
principal and interest due and payable on the Class A Notes, the Class B Notes
and the Class C Notes and other amounts payable in accordance with Section 11.1.

 

(c)           So long as the Coverage Tests are satisfied, principal will not be
payable on any Class of Rated Notes except (i) upon the occurrence of a
Redemption, (ii) in the case of any Class B Notes, Class C Notes or Class D
Notes, to pay amounts in respect of the Class B

 

68

--------------------------------------------------------------------------------


 

Cumulative Applicable Periodic Interest Shortfall Amount, the Class C Cumulative
Applicable Periodic Interest Shortfall Amount or the Class D Cumulative
Applicable Periodic Interest Shortfall Amount, as the case may be, in accordance
with Section 11.1 and (iii) on each Payment Date, in accordance with
Section 11.1.

 

(d)           As a condition to the payment of any principal of or interest on
any Rated Note without the imposition of withholding tax, any Note Paying Agent
shall require the previous delivery of properly completed and signed applicable
U.S. federal income tax certifications (generally, an Internal Revenue Service
Form W-9 (or applicable successor form) in the case of a person that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code or
an Internal Revenue Service Form W-8 (or applicable successor form) in the case
of a person that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code) or other certification acceptable to it to
enable the Co-Issuers, the Trustee and any Note Paying Agent to determine their
duties and liabilities with respect to any taxes or other charges that they may
be required to pay, deduct or withhold in respect of such Rated Note or the
Holder of such Rated Note under any present or future law or regulation of the
Cayman Islands or the United States or any present or future law or regulation
of any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation.

 

(e)           All payments made by the Issuer under the Rated Notes will be made
without any deduction or withholding for or on the account of any tax unless
such deduction or withholding is required by applicable law, as modified by the
practice of any relevant governmental authority, then in effect. If the Issuer
is so required to deduct or withhold, then neither the Issuer nor the Co-Issuer
will be obligated to pay any additional amounts in respect of such withholding
or deduction.

 

(f)            Payments in respect of principal of and interest on the Rated
Notes shall be payable by wire transfer in immediately Available Funds to a
Dollar account maintained by the Rated Noteholders in accordance with wire
transfer instructions received by any Note Paying Agent on or before the Record
Date or, if no wire transfer instructions are received by a Note Paying Agent,
by a Dollar check drawn on a bank in the United States mailed to the address of
such Rated Noteholder as it appears on the Note Register at the close of
business on the Record Date for such payment.

 

(g)           The principal of and interest on any Rated Note which is payable
on a Redemption Date or in accordance with Section 11.1 on a Payment Date and is
punctually paid or duly provided for on such Redemption Date or Payment Date
shall be paid to the Person in whose name that Rated Note (or one or more
predecessor Rated Notes) is registered at the close of business on the Record
Date for such payment. All such payments that are mailed or wired and returned
to the Note Paying Agent shall be held for payment as herein provided at the
office or agency of the Co-Issuers to be maintained as provided in Section 7.2.

 

Payments to Holders of the Rated Notes of each Class shall be made in the
proportion that the Aggregate Outstanding Amount of the Rated Notes of such
Class registered in the name of each such Holder on the Record Date for such
payment bears to the Aggregate Outstanding Amount of all Rated Notes of such
Class on such Record Date.

 

69

--------------------------------------------------------------------------------

 

(h)                                Payment of any Defaulted Interest may be made
in any other lawful manner in accordance with Section 11.1 if notice of such
payment is given by the Trustee to the Co-Issuers and the Rated Noteholders, and
such manner of payment shall be deemed practicable by the Trustee.

 

(i)                                    All reductions in the principal amount of
a Rated Note (or one or more predecessor Rated Notes) effected by payments of
installments of principal made on any Payment Date or Redemption Date shall be
binding upon all future Holders of such Rated Note and of any Rated Note issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof, whether or not such payment is noted on such Rated Note.

 

(j)                                    Notwithstanding anything to the contrary
herein, the obligations of the Co-Issuers or the Issuer, as the case may be,
under the Rated Notes or this Indenture or arising in connection herewith are
limited recourse obligations of the Co-Issuers or the Issuer, as the case may
be, payable solely from the Collateral and following realization of the
Collateral, all obligations of and all claims against the Co-Issuers or the
Issuer, as the case may be, hereunder or arising in connection herewith shall be
extinguished and shall not thereafter revive. No recourse shall be had against
any Officer, member, director, employee, security holder or incorporator of the
Co-Issuers or their respective successors or assigns for the payment of any
amounts payable under the Rated Notes or this Indenture. It is understood that
the foregoing provisions of this Section 2.6(j) shall not (i) prevent recourse
to the Collateral for the sums due or to become due under any security,
instrument or agreement which is part of the Collateral or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Rated Notes or secured by this Indenture until such Collateral has been
realized, whereupon any outstanding indebtedness or obligation shall be
extinguished. It is further understood that the foregoing provisions of this
Section 2.6(j) shall not limit the right of any Person to name the Issuer or the
Co-Issuer as a party defendant in any action or suit or in the exercise of any
other remedy under the Rated Notes or this Indenture, so long as no judgment in
the nature of a deficiency judgment or seeking personal liability shall be asked
for or (if obtained) enforced against any such Person or entity.

 

(k)                                 Subject to the foregoing provisions of this
Section 2.6 and the provisions of Sections 2.4 and 2.5, each Rated Note
delivered under this Indenture and upon registration of transfer of or in
exchange for or in lieu of any other Rated Note shall carry the rights of unpaid
interest and principal that were carried by such other Rated Note.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1.                             GENERAL PROVISIONS

 

The Rated Notes may be executed by the Co-Issuers and delivered to the Trustee
for authentication and thereupon the same shall be authenticated and delivered
by the Trustee (or an Authenticating Agent on its behalf) upon Issuer Request,
upon receipt by the Trustee of the following:

 

(a)                                  (1)        an Officer’s certificate of the
Issuer, (A) evidencing the authorization by Board Resolution of the execution
and delivery of, and the performance of the Issuer’s obligations under, each
Transaction Document, in each case as may be amended on or prior to, and as in
effect on, the Closing Date, and the execution,

 

70

--------------------------------------------------------------------------------


 

authentication and delivery of the Rated Notes and specifying the Stated
Maturity Date, the principal amount and the Applicable Periodic Interest Rate
with respect to each Class of Rated Notes to be authenticated and delivered, and
(B) certifying that (1) the attached copy of such Board Resolution is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon; and

 

(2)        an Officer’s certificate of the Co-Issuer (A) evidencing the
authorization by Board Resolution of the execution and delivery of, and the
performance of the Co-Issuer’s obligations under, this Indenture, as may be
amended on or prior to, and as in effect on, the Closing Date, and the
execution, authentication and delivery of the Rated Notes and specifying the
Stated Maturity Date, the principal amount and the Applicable Periodic Interest
Rate of each Class of Rated Notes to be authenticated and delivered, and
(B) certifying that (1) the attached copy of such Board Resolution is a true and
complete copy thereof, (2) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date and (3) the Officers
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon;

 

(b)                                 (1)        either (A) a certificate of the
Issuer, or other official document evidencing the due authorization, approval or
consent of any governmental body or bodies, at the time having jurisdiction in
the premises, together with an Opinion of Counsel to the Issuer satisfactory in
form and substance to the Trustee and the Initial Hedge Counterparty on which
the Trustee and the Initial Hedge Counterparty are entitled to rely to the
effect that no other authorization, approval or consent of any governmental body
is required for the valid issuance of the Rated Notes, or (B) an Opinion of
Counsel to the Issuer satisfactory in form and substance to the Trustee and the
Initial Hedge Counterparty to the effect that no such authorization, approval or
consent of any governmental body is required for the valid issuance of the Rated
Notes except as may have been given; and

 

(2)        either (A) a certificate of the Co-Issuer or other official document
evidencing the due authorization, approval or consent of any governmental body
or bodies, at the time having jurisdiction in the premises, together with an
Opinion of Counsel to the Co-Issuer satisfactory in form and substance to the
Trustee and the Initial Hedge Counterparty on which the Trustee and the Initial
Hedge Counterparty are entitled to rely to the effect that no other
authorization, approval or consent of any governmental body is required for the
valid issuance of the Rated Notes, or (B) an Opinion of Counsel to the Co-Issuer
satisfactory in form and substance to the Trustee and the Initial Hedge
Counterparty that no such authorization, approval or consent of any governmental
body is required for the valid issuance of the Rated Notes except as may have
been given;

 

(c)                                  (1)        an opinion of Clifford Chance US
LLP, special New York counsel to the Co-Issuers, dated the Closing Date,
substantially in the form of Exhibit E-1;

 

(2)                       an opinion of Walkers, special Cayman Islands counsel
to the Issuer, dated the Closing Date, substantially in the form of Exhibit E-2;

 

71

--------------------------------------------------------------------------------


 

(3)                       an opinion of Kennedy Covington Lobdell & Hickman,
L.L.P., counsel to the Trustee, dated the Closing Date, substantially in the
form of Exhibit F;

 

(4)                       an opinion of Thacher Profitt & Wood LLP, counsel to
the Collateral Advisor, dated the Closing Date, substantially in the form of
Exhibit G; and

 

(5)                       an opinion of in-house counsel to the Initial Hedge
Counterparty, dated the Closing Date, substantially in the form of Exhibit H;

 

(d)                                an Officer’s certificate of the Issuer,
stating that the Issuer is not in Default under this Indenture and that the
issuance of the Rated Notes will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Articles, any
indenture or other agreement or instrument to which the Issuer is a party or by
which it is bound, or any order of any court or administrative agency entered in
any Proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject; that no Event of Default shall have occurred and be
continuing; that all of the representations and warranties contained herein are
true and correct as of the Closing Date; that all conditions precedent provided
in this Indenture relating to the authentication and delivery of the Rated Notes
applied for (including in Section 3.2) have been complied with; and that all
expenses due or accrued with respect to the Offering or relating to actions
taken on or in connection with the Closing Date have been paid;

 

(e)                                 an Officer’s certificate of the Co-Issuer
stating that the Co-Issuer is not in Default under this Indenture and that the
issuance of the Rated Notes will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Certificate of
Incorporation or By-Laws of the Co-Issuer, any indenture or other agreement or
instrument to which the Co-Issuer is a party or by which it is bound, or any
order of any court or administrative agency entered in any Proceeding to which
the Co-Issuer is a party or by which it may be bound or to which it may be
subject; that no Event of Default shall have occurred and be continuing; that
all of the representations and warranties contained herein are true and correct
as of the Closing Date; that all conditions precedent provided in this Indenture
relating to the authentication and delivery of the Rated Notes applied for have
been complied with; and that all expenses due or accrued with respect to the
Offering or relating to actions taken on or in connection with the Closing Date
have been paid;

 

(f)                                   an Accountants’ Report (A) confirming the
information with respect to each Collateral Debt Security (other than its price)
set forth on a schedule setting forth each Collateral Debt Security and the
information provided by the Issuer with respect to every other asset forming
part of the Collateral, by reference to such sources as shall be specified
therein, (B) confirming that, on the Closing Date, the Collateral Debt
Securities set forth on Schedule A meet the Collateral Quality Tests (with the
exception of the S&P CDO Monitor Test), (C) calculating each of the Coverage
Tests as of the Closing Date and (D) specifying the procedures undertaken by
them to review data and computations relating to the foregoing statement;

 

(g)                                executed counterparts of this Indenture, the
Account Control Agreement, the Collateral Administration Agreement, the
Collateral Advisory Agreement and the other Transaction Documents;

 

72

--------------------------------------------------------------------------------


 

(h)                                an executed copy of the initial Hedge
Agreement and an executed copy of the Collateral Assignment of Hedge Agreement
with respect thereto (and all acknowledgments thereto);

 

(i)                                   execution and delivery of the Financing
Statement for filing against the Issuer with the Recorder of Deeds in the
District of Columbia;; and

 

(j)                                   evidence of an entry having been made in
the Issuer’s Register of Mortgages and Charges in respect of the charge.

 

3.2.                             SECURITY FOR THE RATED NOTES

 

Prior to the issuance of the Rated Notes on the Closing Date, the Issuer shall
cause the following conditions to be satisfied:

 

(a)                                 Grant of Security Interest; Delivery of
Collateral Debt Securities. The Grant pursuant to the Granting clauses of this
Indenture of all of the Issuer’s right, title and interest in and to the
Collateral and the transfer of all Collateral Debt Securities purchased by the
Issuer on the Closing Date (as set forth in Schedule A) to the Trustee in the
manner provided in Section 3.3(b).

 

(b)                                Certificate of the Issuer. The delivery to
the Trustee of a certificate of an Authorized Officer of the Issuer or the
Collateral Advisor, for and on behalf of the Issuer, dated as of the Closing
Date, to the effect that (x) the Issuer has no assets other than the Collateral,
(y) the Issuer has no investments that do not qualify as Collateral Debt
Securities or Eligible Investments and (z) in the case of each Collateral Debt
Security identified on Schedule A and pledged to the Trustee for inclusion in
the Collateral on the Closing Date:

 

(1)                       the Issuer is the owner of such Collateral Debt
Security free and clear of any liens, claims or encumbrances of any nature
whatsoever except for those which are being released on the Closing Date and
except for those Granted pursuant to this Indenture and encumbrances arising
from due bills, if any, with respect to interest, or a portion thereof, accrued
on such Collateral Debt Security prior to the first Payment Date and owed by the
Issuer to the seller of such Collateral Debt Security;

 

(2)                       the Issuer has acquired its ownership in such
Collateral Debt Security in good faith without notice of any adverse claim
(within the meaning given to such term by Section 8-102(a)(1) of the UCC),
except as described in clause (1) above;

 

(3)                       the Issuer has not assigned, pledged or otherwise
encumbered any interest in such Collateral Debt Security (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to this Indenture;

 

(4)                       the Issuer has full right to Grant a security interest
in and assign and pledge all of its right, title and interest in such Collateral
Debt Security to the Trustee;

 

(5)                       the information set forth with respect to such
Collateral Debt Security on Schedule A is correct and each such Collateral Debt
Security is transferred to the Trustee as required by Section 3.2(a) (or, if any
such Collateral Debt Security is

 

73

--------------------------------------------------------------------------------


 

not so transferred to the Trustee on the Closing Date, the Issuer has entered
into a binding agreement to purchase such Collateral Debt Security for
settlement within 10 days after the Closing Date);

 

(6)                       each such Collateral Debt Security satisfies the
requirements of the definition of “Collateral Debt Security” and is not a
Defaulted Security; and

 

(7)                       upon Grant by the Issuer, the Trustee has a first
priority perfected security interest in the Collateral (assuming that any
Clearing Corporation, Securities Intermediary or other entity not within the
control of the Issuer involved in the Grant of Collateral takes the actions
required of it under Section 3.3(b) for perfection of that interest) and a
“securities entitlement” (as defined in the UCC) with respect to Financial
Assets.

 

(c)                                 Rating Letters. The delivery to the Trustee
of an Officer’s certificate of the Issuer, to the effect that (i) attached
thereto are true and correct copies of (A) a letter signed by Fitch confirming
that the Class A-1 Notes have been rated “AAA”, the Class A-2 Notes have been
rated at least “AA”, the Class B Notes have been rated at least “A-”, the
Class C-1 Notes have been rated at least “BBB+”, the Class C-2 Notes have been
rated at least “BBB” and the Class D Notes have been rated at least “BB” by
Fitch and (B) a letter signed by S&P confirming that the Class A-1 Notes have
been rated “AAA”, the Class A-2 Notes have been rated at least “AA”, the Class B
Notes have been rated at least “A-”, the Class C-1 Notes have been rated at
least “BBB+”, the Class C-2 Notes have been rated at least “BBB” and the Class D
Notes have been rated at least “BB” by S&P and (ii) each such rating is in full
force and effect on the Closing Date.

 

(d)                                Accounts. The delivery by the Trustee of
evidence of the establishment of the Payment Account, the Collection Account
(including each Collateral Sub-Account established therein), the Expense Reserve
Account, the Interest Reserve Account, the Collateral Account and the Uninvested
Proceeds Account and, to be established on the Closing Date.

 

(e)                                 Funding Certificate. The delivery to the
Trustee of a funding certificate (the Funding Certificate), duly executed by an
Authorized Officer of the Issuer, relating to, among other things, the
disposition of the proceeds of the issuance of the Rated Notes, dated the
Closing Date, in substantially the form of Exhibit D hereto.

 

(f)                                   Purchases. The delivery to the Trustee of
a certification of the Issuer that it shall have entered into one or more
agreements to purchase, for settlement on or following the Closing Date in
accordance with customary settlement procedures in the relevant markets,
Collateral Debt Securities having an aggregate Principal Balance of not less
than U.S.$340,000,000.

 

3.3.                             CUSTODIANSHIP; TRANSFER OF COLLATERAL DEBT
SECURITIES AND ELIGIBLE INVESTMENTS

 

(a)                                  The Trustee shall hold all Certificated
Securities and Instruments in physical form at the office of a custodian
appointed by it in Minnesota (together with any successor, the Custodian).
Initially, such Custodian shall be Wells Fargo Bank, National Association with
its address at Wells Fargo Center, Sixth Street and Marquette Avenue,
Minneapolis, Minnesota 55479, Attention: CDO Trust Services—N-Star Real Estate
CDO III. Any

 

74

--------------------------------------------------------------------------------


 

successor custodian shall be a state or national bank or trust company that is
not an Affiliatè of the Issuer or the Co-Issuer, has a long-term debt rating of
at least “BBB+” by S&P and has a combined capital and surplus of at least
U.S.$250,000,000.

 

(b)                                Each Collateral Debt Security, Equity
Security and Eligible Investment shall be credited to the appropriate Account.
Each time that the Issuer shall direct or cause the acquisition of any
Collateral Debt Security, Equity Security or Eligible Investment, the Trustee
(on behalf of the Issuer) shall, if such Collateral Debt Security, Equity
Security or Eligible Investment has not already been transferred to the
Collateral Account and credited thereto, cause the transfer of such Collateral
Debt Security, Equity Security or Eligible Investment to the Custodian to be
held in and credited to the Collateral Account for the benefit of the Trustee in
accordance with the terms of this Indenture. The security interest of the
Trustee in the funds or other property utilized in connection with such
acquisition shall, immediately and without further action on the part of the
Trustee, be released. The security interest of the Trustee shall nevertheless
come into existence and continue in the Collateral Debt Security, Equity
Security or Eligible Investment so acquired, including all rights of the Issuer
in and to any contracts related to and proceeds of such Collateral Debt
Security, Equity Security or Eligible Investment.

 

(c)                                 On the Closing Date, on each day thereafter,
if any, that any Collateral is acquired or otherwise becomes subject to the lien
of this Indenture and on the Effective Date, the Issuer represents and warrants
to the Trustee as follows:

 

(1)                       This Indenture creates a valid and continuing security
interest (as defined in the applicable Uniform Commercial Code) in the
Collateral in favor of the Trustee on behalf and for the benefit of the Secured
Parties, which security interest is prior to all other liens and security
interests, and is enforceable as such as against creditors of and purchasers
from the Issuer and, upon delivery of the Collateral Debt Securities and filing
of the appropriate financing statements in the appropriate filing offices, the
lien and security interest created by this Indenture shall be a perfected first
priority security interest in favor of the Trustee for the benefit of the
Secured Parties.

 

(2)                       The Issuer owns and has good and marketable title to
the Collateral free and clear of any liens, claims, encumbrances or defects of
any nature whatsoever except for those which are being released on the Closing
Date or on the date of purchase by the Issuer or those created pursuant to or
contemplated under this Indenture and encumbrances arising from due bills, if
any, with respect to interest, or a portion thereof, accrued on any Collateral
Debt Security prior to the first payment date and owed by the Issuer to the
seller of such Collateral Debt Security.

 

(3)                       The Issuer has acquired its ownership in each such
Collateral Debt Security, or will acquire in the case of any Collateral Debt
Securities which the Issuer has on or before the Closing Date committed to
purchase but which will not have settled on or before the Closing Date or any
additional Collateral Debt Securities or Substitute Collateral Debt Securities
acquired by the Issuer after the Closing Date, in good faith without notice of
any adverse claim, except as described in clause (2) above.

 

75

--------------------------------------------------------------------------------


 

(4)                       The Issuer (a) has delivered each such Collateral Debt
Security, or will deliver any Collateral Debt Securities which the Issuer has on
or before the Closing Date committed to purchase but which will not have settled
on or before the Closing Date or any additional Collateral Debt Securities or
Substitute Collateral Debt Securities acquired by the Issuer after the Closing
Date, to the Trustee and (b) has not assigned, pledged, sold, granted a security
interest in or otherwise encumbered any interest in such Collateral Debt
Security other than interests granted pursuant to this Indenture.

 

(5)                       The Issuer has full right to grant all security
interests granted herein.

 

(6)                       All Collateral is comprised of either “securities”,
“instruments”, “tangible chattel paper”, “accounts”, “security entitlements” or
“general intangibles”, in each case as defined in the applicable Uniform
Commercial Code.

 

(7)                       Each of the Accounts, and all subaccounts thereof,
constitute securities accounts as defined in the applicable Uniform Commercial
Code.

 

(8)                       All items of the Collateral that constitute security
entitlements have been and will have been credited to one of the securities
accounts. The securities intermediary for each of the Accounts has agreed to
treat all assets credited to the securities accounts as financial assets under
the applicable Uniform Commercial Code.

 

(9)                       Other than the security interest granted to the
Trustee on behalf and for the benefit of the Secured Parties pursuant to this
Indenture, the Issuer has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral. The Issuer has not
authorized the filing of and is not aware of any financing statements against
the Issuer that include a description of collateral covering the Collateral
other than any financing statement relating to the security interest granted to
the Trustee on behalf and for the benefit of the Secured Parties hereunder or
that has been terminated. The Issuer is not aware of any judgment, Pension
Benefit Guarantee Corporation lien or tax lien filings against it.

 

(10)                 The Issuer has caused or will have caused, within ten
(10) days of the Closing Date, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Collateral
granted to the Trustee on behalf and for the benefit of the Secured Parties
hereunder that constitutes chattel paper, instruments, accounts, securities
entitlements or general intangibles under the applicable Uniform Commercial
Code, if any.

 

(11)                 The Trustee or the Accountholder has in its possession all
original copies of the instruments that constitute or evidence the Collateral,
if any. The instruments, loan agreements and leases that constitute or evidence
the Collateral do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Trustee on
behalf and for the benefit of the Secured Parties. All financing statements
filed or to be filed against the Issuer in favor of the Trustee on behalf and
for the benefit of the Secured Parties in connection herewith describing the
Collateral contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the

 

76

--------------------------------------------------------------------------------


 

Trustee on behalf and for the benefit of (A) itself and for the benefit of the
Noteholders, (B) the Collateral Advisor and (C) each Hedge Counterparty.”

 

(12)                 The authoritative copy of any chattel paper that
constitutes or evidences the Collateral, if any, has been communicated to the
Trustee and has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trustee on behalf
and for the benefit of the Secured Parties.

 

(13)                 The Issuer has received or will receive all consents and
approvals required by the terms of the underlying loan agreement, indenture or
other underlying documentation, if any, relating to the Collateral to the
transfer to the Trustee on behalf and for the benefit of the Secured Parties of
its interest and rights in the Collateral hereunder.

 

(14)                 The Issuer, the Accountholder and the Trustee have entered
into the Account Control Agreement pursuant to which the Accountholder has
agreed to comply with all instructions originated by the Trustee relating to the
Accounts without further consent by the Issuer.

 

(15)                 None of the Accounts is in the name of any person other
than the Trustee, held on behalf and for the benefit of the Secured Parties. The
Issuer has not consented to the Trustee or the Accountholder maintaining any of
the Accounts to comply with entitlement orders or instructions of any Person
other than the Trustee.

 

(16)                 Notwithstanding any other provision of this Indenture or
any other related Transaction Document, the representations in this
Section 3.3(c) shall be continuing and deemed to be updated on any day a new
item of Collateral is acquired, and remain in full force and effect until such
time as all obligations under this Indenture and the Notes have been finally and
fully paid and performed and shall survive the termination of this Indenture for
any other reason.

 

(17)                 The parties to this Indenture (i) shall not, without
obtaining a Rating Agency Confirmation, waive any of the representations in this
Section 3.3(c); (ii) shall provide each of the Rating Agencies with prompt
written notice of any breach of the representations contained in this
Section 3.3(c) upon becoming aware thereof; and (iii) shall not, without
obtaining a Rating Agency Confirmation (as determined after any adjustment or
withdrawal of the ratings following notice of such breach), waive a breach of
any of the representations in this Section 3.3(c).

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

4.1.                             SATISFACTION AND DISCHARGE OF INDENTURE

 

This Indenture shall be discharged and shall cease to be of further effect with
respect to the Collateral securing the Rated Notes and the Rated Notes except as
to (i) rights of registration of transfer and exchange, (ii) substitution of
mutilated, defaced, destroyed, lost or stolen Rated Notes, (iii) rights of Rated
Noteholders to receive payments of principal thereof and interest thereon,
(iv) the rights,

 

77

--------------------------------------------------------------------------------


 

obligations and immunities of the Trustee hereunder, (v) the rights, obligations
and immunities of the Collateral Advisor hereunder and under the Collateral
Advisory Agreement and (vi) the rights of the Secured Parties as beneficiaries
hereof with respect to the property deposited with the Trustee and payable to
all or any of them; and the Trustee, on demand of and at the expense of the
Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when:

 

(a)                                 either:

 

(1)                       all Rated Notes theretofore authenticated and
delivered (other than (A) Rated Notes which have been mutilated, defaced,
destroyed, lost or stolen and which have been replaced or paid as provided in
Section 2.5 and (B) Rated Notes for whose payment funds have theretofore
irrevocably been deposited in trust and thereafter repaid to the Issuer or
discharged from such trust, as provided in Section 7.3) have been delivered to
the Trustee for cancellation; or

 

(2)                       all Rated Notes not theretofore delivered to the
Trustee for cancellation (A) have become due and payable, or (B) will become due
and payable at their Stated Maturity Date within one year, or (C) are to be
called for redemption pursuant to Section 9.1 under an arrangement satisfactory
to the Trustee for the giving of notice of redemption by the Co-Issuers pursuant
to Section 9.3 and the Issuer has irrevocably deposited or caused to be
deposited with the Trustee, in trust for such purpose, Cash or non-callable
direct obligations of the United States in an amount sufficient, according to
the Priority of Payments as verified by a firm of nationally recognized
Independent certified public accountants, to pay and discharge the entire
indebtedness on all Rated Notes not theretofore delivered to the Trustee for
cancellation, including all principal and interest (including Class B Cumulative
Applicable Periodic Interest Shortfall Amount, Class C Cumulative Applicable
Periodic Interest Shortfall Amount and Class D Cumulative Applicable Periodic
Interest Shortfall Amount accrued to the date of such deposit (in the case of
Rated Notes which have become due and payable) or to the Stated Maturity Date or
the Redemption Date, as the case may be; provided that (x) such obligations are
entitled to the full faith and credit of the United States and (y) this
subclause (2) shall not apply if an election to act in accordance with the
provisions of Section 5.5(a) shall have been made and not rescinded;

 

(b)                                the Issuer has paid or caused to be paid all
other sums payable hereunder (including amounts payable pursuant to the Hedge
Agreement, the Income Note Paying Agency Agreement, the Corporate Services
Agreement, the Collateral Advisory Agreement and the Collateral Administration
Agreement) and no other amounts will become due and payable by the Issuer; and

 

(c)                                 the Co-Issuers have delivered to the Trustee
and the Initial Hedge Counterparty Officer’s certificates and an Opinion of
Counsel, each stating that all conditions precedent herein provided for relating
to the satisfaction and discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee and the Hedge Counterparty and, if
applicable, the Rated Noteholders, as the case may be, under Sections 2.6, 4.1,
4.2, 5.9, 5.18, 6.7, 6.8, 7.1 and 7.3 shall survive.

 

78

--------------------------------------------------------------------------------


 

4.2.                             APPLICATION OF TRUST MONEY

 

All funds deposited with the Trustee pursuant to Section 4.1 for the payment of
principal of and interest on the Rated Notes and amounts payable pursuant to the
Hedge Agreement, the Collateral Advisory Agreement, the Income Note Paying
Agency Agreement, the Corporate Services Agreement and the Collateral
Administration Agreement shall be held in trust and applied by it in accordance
with the provisions of the Rated Notes and this Indenture, including the
Priority of Payments, for the payment either directly or through any Note Paying
Agent, as the Trustee may determine, to the Person entitled thereto of the
respective amounts in respect of which such funds has been deposited with the
Trustee; but such funds need not be segregated from other funds except to the
extent required herein or required by law.

 

4.3.                             REPAYMENT OF FUNDS HELD BY NOTE PAYING AGENT

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Rated Notes, all funds then held by any Note Paying Agent other than the
Trustee under the provisions of this Indenture shall, upon demand of the
Co-Issuers, be paid to the Trustee to be held and applied pursuant to
Section 7.3 and in accordance with the Priority of Payments and thereupon such
Note Paying Agent shall be released from all further liability with respect to
such funds.

 

ARTICLE V

 

EVENTS OF DEFAULT; REMEDIES

 

5.1.                             EVENTS OF DEFAULT

 

Event of Default, is defined as any one of the following wherever used herein,
means any one of the following events as set forth in Section 5.1(a) through
(h) (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                 a default for five (5) Business Days in the
payment, when due and payable, of any interest on any Class A Note or, if there
are no Class A Notes Outstanding, on any Class B Note or, if there are no
Class A Notes or Class B Notes Outstanding, on any Class C-1 Note or, if there
are no Class A Notes, Class B Notes or Class C-1 Notes Outstanding, on any
Class C-2 Note or, if there are no Class A Notes, Class B Notes or Class C Notes
Outstanding, on any Class D Note;

 

(b)                                a default in the payment of any principal,
when due and payable of any Rated Note (or, in the case of a default in payment
resulting solely from an administrative error or omission by the Trustee, the
Administrator, any Note Paying Agent or the Note Registrar, such default
continues for a period of five (5) Business Days);

 

(c)                                 the failure on any Payment Date to disburse
amounts available in accordance with Section 11.1 (except as provided in
Section 5.1(a) and (b) above) and a continuation of such failure for three
(3) Business Days (or, in the case of a default in payment resulting solely from
an administrative error or omission by the Trustee, the Administrator, any Note
Paying Agent or the Note Registrar, such default continues for a period of five
(5) Business Days);

 

79

--------------------------------------------------------------------------------

 

(d)           on any date of determination, the failure to maintain an aggregate
principal amount of Collateral Debt Securities and Eligible Investments at least
equal to 100% of the aggregate principal amount of the Outstanding Class A
Notes;

 

(e)           the event that either of the Co-Issuers or the pool of Collateral
becomes an investment company required to be registered under the Investment
Company Act;

 

(f)            a default in the performance, or breach, of any other covenant
(it being understood that non-compliance with any of the Coverage Tests or the
Collateral Quality Tests will not constitute a default or breach) or warranty of
either of the Co-Issuers under the Indenture of any representation or if any
certificate or writing delivered pursuant thereto proves to be incorrect when
made, which default or breach has a material adverse effect on the Rated
Noteholders and continues for a period of thirty (30) days (or, in the case of a
default, breach or failure of a representation or warranty regarding the
Collateral, fifteen (15) days) of the earlier of knowledge by the Co-Issuers or
the Collateral Advisor or notice to the Co-Issuers and the Collateral Advisor by
the Trustee or to the Co-Issuers and the Collateral Advisor by the Holders of at
least 25%, of the then Aggregate Outstanding Amount of the Rated Notes of any
Class, specifying such default, breach or failure and requiring it to be
remedied and stating that such notice is a “Notice of Default” under this
Indenture;

 

(g)                                 the entry of a decree or order by a court
having competent jurisdiction adjudging the Issuer or the Co-Issuer as bankrupt
or insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Issuer or the
Co-Issuer under the Bankruptcy Code or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or the Co-Issuer or of any substantial part of its property; ordering
the winding up or liquidation of its affairs, and the continuance of any such
decree or order unstayed and in effect for a period of ninety (90) consecutive
days; or

 

(h)                                 the institution by the Issuer or the
Co-Issuer of proceedings to be adjudicated as bankrupt or insolvent, or the
consent by it to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under the Bankruptcy Code or any other similar
applicable law, or the consent by it to the filing of any such petition or to
the appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer or the Co-Issuer in furtherance of any such action.

 

If either of the Co-Issuers shall obtain actual knowledge that an Event of
Default shall have occurred and be continuing, such Co-Issuer shall (unless the
Trustee shall have provided notice of such Event of Default pursuant to
Section 6.2) promptly notify the Trustee, the Rated Noteholders, the Hedge
Counterparty, the Collateral Advisor and each Rating Agency in writing of such
Event of Default.

 

5.2.          ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT

 

(a)                                  If an Event of Default occurs and is
continuing, the Trustee may or, if so directed by the Holders of a Majority in
aggregate principal amount of the Outstanding Notes of the Controlling Class,
will declare the principal of and accrued interest on all Notes to be

 

80

--------------------------------------------------------------------------------


 

immediately due and payable (except that in the case of an Event of Default
described in Section 5.1(g) or 5.1(h) above, such an acceleration will occur
automatically).

 

(b)                                 Any Hedge Agreement existing on or after
such acceleration may not be terminated by the Issuer unless and until
liquidation of the Collateral has commenced and annulment of such acceleration
may no longer be affected.

 

(c)                                  At any time after such acceleration of
maturity has been made and before a judgment or decree for payment of the amount
due has been obtained by the Trustee as hereinafter provided in this Section 5,
the Trustee may reverse such acceleration and its consequences if the Trustee
determines that:

 

(1)           the Issuer has paid or deposited with the Trustee funds sufficient
to pay:

 

(i)            all overdue installments of principal of and interest on the
Notes (including interest upon the Class B Cumulative Applicable Periodic
Interest Shortfall Amount, the Class C Cumulative Applicable Periodic Interest
Shortfall Amount and the Class D Cumulative Applicable Periodic Interest
Shortfall Amount, respectively, at the Applicable Periodic Interest Rate and, to
the extent that payment of such interest is lawful, upon Defaulted Interest at
the Applicable Periodic Interest Rate);

 

(ii)           any accrued and unpaid amounts (including termination payments,
if any) payable by the Issuer pursuant to the Hedge Agreement;

 

(iii)          all unpaid taxes and Administrative Expenses, any accrued and
unpaid Senior Collateral Advisory Fee, and other sums paid or advanced by the
Trustee hereunder and the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel; and

 

(2)           the Trustee has determined that all Events of Default of which it
has actual knowledge, other than the nonpayment of the principal of or interest
on the Rated Notes that have become due solely by such acceleration, have been
cured; and

 

(3)           the Hedge Agreement in effect immediately prior to such
acceleration shall remain in effect,

 

provided that the Trustee shall have obtained (and shall be entitled to rely
upon) a certification of an Independent accounting firm of national reputation
as to the sufficiency of the amounts in Section 5 .2(c)(1) above, which
certification shall be conclusive evidence as to such sufficiency. In addition,
the Trustee may, but is not required to, obtain, at the Issuer’s expense (and
may rely upon), an Opinion of Counsel as to the matters in Sections
5.2(c)(2) and (3) above.

 

At any such time as the Trustee shall reverse such acceleration and its
consequences, the Trustee shall preserve the Collateral in accordance with the
provisions of Section 5.5; provided that, if the conditions for liquidation of
the Collateral are satisfied pursuant to Section 5.5, the Rated Notes may be
accelerated pursuant to Section 5.2(a), notwithstanding any previous reversal of
acceleration pursuant to this Section 5.2(b).

 

No such reversal of acceleration shall affect any subsequent Default or impair
any right consequent thereon.

 

81

--------------------------------------------------------------------------------


 

5.3.          COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE

 

The Co-Issuers covenant that if a Default shall occur in respect of the payment
of any principal of or interest on any Class A-1 Note, the payment of principal
of or interest on any Class A-2 Note (but with respect to interest, only after
the Class A-1 Notes and all interest accrued thereon have been paid in full),
the payment of principal of or interest on any Class B Note (but with respect to
interest, only after the Class A Notes and all interest accrued thereon have
been paid in full), the payment of principal of or interest on any Class C-1
Note (but with respect to interest, only after the Class A Notes and Class B
Notes and all interest accrued thereon have been paid in full) the payment of
principal of or interest on any Class C-2 Note (but with respect to interest,
only after the Class A Notes, the Class B Notes and the Class C-1 Notes and all
interest accrued thereon have been paid in full) or the payment of principal of
or interest on any Class D Note (but with respect to interest, only after the
Class A Notes, the Class B Notes and the Class C Notes and all interest accrued
thereon have been paid in full), the Co-Issuers will, upon demand of the Trustee
or any affected Rated Noteholder, pay to the Trustee, for the benefit of the
Holder of such Rated Note, the whole amount, if any, then due and payable on
such Rated Note for principal and interest, with interest upon the overdue
principal and, to the extent that payments of such interest shall be legally
enforceable, upon overdue installments of interest, at the Applicable Periodic
Interest Rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
such Rated Noteholder and their respective agents and counsel.

 

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and
may, and shall, upon the direction by a the Holders of Majority of the then
Aggregate Outstanding Amount of the Notes of Controlling Class (and, if the
action of the Issuer or the Co-Issuer pursuant to such direction would have a
material adverse effect on the Hedge Counterparty, the Initial Hedge
Counterparty), prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Co-Issuers or any other obligor upon the Rated
Notes and collect the amounts adjudged or decreed to be payable in the manner
provided by law out of the Collateral; provided that a Holder of a Rated Note
may institute any proceeding if (i) such Holder previously has given to the
Trustee written notice of an Event of Default, (ii) except in the case of a
default in the payment of principal or interest, the Holders of at least 25% of
the then Aggregate Outstanding Amount of the Notes of the Controlling Class have
made a written request upon the Trustee to institute such proceedings in its own
name as Trustee and such Holders have offered the Trustee reasonable indemnity,
(iii) the Trustee has, for thirty (30) days after receipt of notice, request and
offer of such indemnity, failed to institute any such proceeding and (iv) no
direction inconsistent with such written request has been given to the Trustee
during such 30-day period by the Holders of a Majority of the then Aggregate
Outstanding Amount of the Notes of the Controlling Class.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Secured Parties by such appropriate Proceedings as the Trustee shall deem most
effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by this Indenture or by law.

 

The Holders of a Majority of the then Aggregate Outstanding Amount of the Notes
of the Controlling Class may, in certain cases, waive any default with respect
to such Notes, except (i) a default for more than five (5) Business Days in the
payment, when due and payable, of any interest on any Note, (ii) a default in
the payment of principal on any Note at its Stated Maturity Date or Redemption
Date, (iii) the failure on any Payment Date to disburse amounts available in the
Collection Account in

 

82

--------------------------------------------------------------------------------


 

accordance with Section 11.1 and continuation of such failure for a period of
three (3) Business Days, (iv) certain events of bankruptcy or insolvency with
respect to the Co-Issuers or (v) a default in respect of any provision of the
Indenture that cannot be modified or amended without the waiver or consent of
the Holder of each Outstanding Note adversely affected thereby.

 

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Rated Notes or Hedge Agreement under the
Bankruptcy Code or any other applicable bankruptcy, insolvency or other similar
law, or in case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Issuer, the Co-Issuer or their respective property or
such other obligor or its property, or in case of any other comparable
Proceedings relative to the Issuer, the Co-Issuer or other obligor upon the
Rated Notes or Hedge Agreement, or the creditors or property of the Issuer, the
Co-Issuer or such other obligor, the Trustee, regardless of whether the
principal of any Rated Notes or Hedge Agreement shall then be due and payable as
therein expressed or by declaration or otherwise and regardless of whether the
Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, shall be entitled and empowered, by intervention in such
Proceedings or otherwise:

 

(a)           to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Rated Notes or Hedge
Agreement upon direction by a Majority of the Controlling Class, and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee (including any claim for reasonable compensation to
the Trustee and each predecessor Trustee, and their respective agents, attorneys
and counsel, and for reimbursement of all expenses and liabilities incurred, and
all advances made, by the Trustee and each predecessor Trustee) and of the Rated
Noteholders allowed in any Proceedings relative to the Issuer, the Co-Issuer or
other obligor upon the Rated Notes or to the creditors or property of the
Issuer, the Co-Issuer or such other obligor;

 

(b)           unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of the Rated Notes, upon the direction of such Holders, in
any election of a trustee or a standby trustee in arrangement, reorganization,
liquidation or other bankruptcy or insolvency Proceedings or person performing
similar functions in comparable Proceedings; and

 

(c)           to collect and receive any amounts or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Rated Noteholders and of the Trustee on behalf of
the Rated Noteholders and the Trustee; and any trustee, receiver or liquidator,
custodian or other similar official is hereby authorized by each of the Rated
Noteholders to make payments to the Trustee, and, in the event that the Trustee
shall consent to the making of payments directly to the Rated Noteholders, to
pay to the Trustee such amounts as shall be sufficient to cover reasonable
compensation to the Trustee, each predecessor Trustee and their respective
agents, attorneys and counsel, and all other reasonable expenses and liabilities
incurred, and all advances made, by the Trustee and each predecessor Trustee
except as a result of negligence or bad faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Rated Noteholder
or the Initial Hedge Counterparty, any plan of reorganization, arrangement,
adjustment or composition affecting the Rated Notes, the initial Hedge Agreement
or the rights of any Holder thereof or the Initial Hedge Counterparty, or to
authorize the Trustee to vote in respect of the claim of any Rated Noteholder or
the Initial Hedge Counterparty in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar person.

 

83

--------------------------------------------------------------------------------


 

In any Proceedings brought by the Trustee on behalf of the Holders, the Trustee
shall be held to represent, subject to Section 6.17, all the Secured Parties if
applicable, pursuant to Section 6.17.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 except in accordance with Section 5.5(a).

 

5.4.          REMEDIES

 

(a)                                  If an Event of Default shall have occurred
and be continuing, and the Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Co-Issuers agree that, in addition to the requirements of Section 5.5(a), the
Trustee may, after giving notice to the Noteholders, the Collateral Advisor, the
Initial Hedge Counterparty and each Rating Agency, and with the consent of the
Holders of a Majority of the then Aggregate Outstanding Amount of the Notes of
the Controlling Class, and shall, upon written direction by the Holders of a
Majority of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class, to the extent permitted by applicable law, exercise one or
more of the following rights, privileges and remedies:

 

(1)           institute Proceedings for the collection of all amounts then
payable on the Notes or otherwise payable under this Indenture, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Collateral any amounts adjudged due;

 

(2)           institute Proceedings from time to time for the complete or
partial foreclosure of this Indenture with respect to the Collateral;

 

(3)           exercise any remedies of a secured party under the UCC and take
any other appropriate action to protect and enforce the rights and remedies of
the Secured Parties hereunder; and

 

(4)           subject to Section 5.4(d) below, exercise any other rights and
remedies that may be available at law or in equity;

 

provided that the Trustee may not sell or liquidate the Collateral or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except in
accordance with Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation as to the feasibility of any
action proposed to be taken in accordance with this Section 5.4 and as to the
sufficiency of the proceeds and other amounts receivable with respect to the
Collateral to make the required payments of principal of and interest on the
Notes and amounts due to the Initial Hedge Counterparty, which opinion shall be
conclusive evidence as to such feasibility or sufficiency.

 

(b)                                 If an Event of Default as described in
Section 5.1(f) shall have occurred and be continuing, the Trustee may, and at
the request of at least 25% of the Holders of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class shall, institute a Proceeding
solely to compel performance of the covenant or agreement or to cure the

 

84

--------------------------------------------------------------------------------


 

representation or warranty, the breach of which gave rise to the Event of
Default under such Section, and enforce any equitable decree or order arising
from such proceeding; provided that (i) such request does not conflict with any
provision in the Indenture, (ii) the Trustee determines that such action will
not involve the Trustee incurring any liability (unless the Trustee is
indemnified to its satisfaction against any such liability) and (iii) the
Trustee may take other action deemed proper by the Trustee, that is not
inconsistent with such direction.

 

(c)           Upon any sale of the Collateral, whether made under the power of
sale hereby given or by virtue of judicial proceedings, the Initial Purchasers,
the Placement Agent, any Hedge Counterparty, any Noteholder or Noteholders may
bid for and purchase the Collateral or any part thereof and, upon compliance
with the terms of sale, may hold, retain, possess or dispose of such property in
its or their own absolute right without accountability.

 

Upon any sale of the Collateral, whether made under the power of sale hereby
given or by virtue of judicial proceedings, the receipt of the Trustee, or of
the Officer making a sale under judicial proceedings, shall be a sufficient
discharge to the purchaser or purchasers at any sale for its or their purchase
price, and such purchaser or purchasers shall not be obliged to see to the
application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall bind the Co-Issuers, the Trustee and the
Noteholders, shall operate to divest all right, title and interest whatsoever,
either at law or in equity, of each of them in and to the property sold, and
shall be a perpetual bar, both at law and in equity, against each of them and
their successors and assigns, and against any and all Persons claiming through
or under them.

 

(d)                                 Notwithstanding any other provision of this
Indenture, the Trustee may not, prior to the date which is one year and one day,
or if longer the applicable preference period then in effect, after the payment
in full of all Notes, institute against, or join any other Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under federal or state bankruptcy or similar laws (of any
jurisdiction). Nothing in this Section 5.4 shall preclude, or be deemed to stop,
the Trustee (i) from taking any action prior to the expiration of the
aforementioned one year and one day period, or if longer the applicable
preference period then in effect, in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, or
(ii) from commencing against the Issuer or the Co-Issuer or any of its
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium, liquidation or similar proceeding.

 

5.5.          PRESERVATION OF COLLATERAL

 

(a)                                  If an Event of Default shall have occurred
and be continuing when any Class of Rated Notes is Outstanding, the Trustee
shall retain the Collateral securing the Rated Notes and the Hedge Agreement
intact, collect and cause the collection of the proceeds thereof and make all
payments and deposits and maintain all accounts in respect of the Collateral and
the Rated Notes and the Hedge Agreement in accordance with Section 11.1 and the
provisions of Sections 10, 12 and 13 unless:

 

85

--------------------------------------------------------------------------------


 

(1)                                  the Trustee, pursuant to Section 5.5(c),
determines (such determinations may be based upon a certificate from the
Collateral Manager) that the anticipated proceeds of a sale or liquidation of
the Collateral (after deducting reasonable expenses relating to such sale or
liquidation) would be sufficient to discharge in full the Redemption Prices then
due on the Rated Notes, any amounts required to be paid under the Hedge
Agreement, all unpaid Administrative Expenses and any accrued and unpaid Senior
Collateral Advisory Fee (to the extent not waived by the Collateral Advisor) and
the Holders of a Majority of the then Aggregate Outstanding Amount of Notes of
the Controlling Class agrees with such determination; or

 

(2)                                  the Holders of at least 662/3% of the
Aggregate Outstanding Amount of the Rated Notes of the Controlling Class (and,
unless it will be paid in full all amounts owing to it by the Issuer, the
Initial Hedge Counterparty), subject to the provisions hereof, and subject to
the Trustee determining that such action will not involve the Trustee incurring
any liability, (unless the Trustee is indemnified to its satisfaction against
any such liability) direct the sale and liquidation of the Collateral.

 

For purposes of Section 5.5(a)(2), if the Initial Hedge Counterparty shall fail
to vote to direct the sale and liquidation of the Collateral within three
Business Days after written notice from the Issuer or the Trustee requesting a
vote pursuant to such Section 5.5(a)(2), the Initial Hedge Counterparty shall
not be entitled to participate in the vote requested by such notice. The Trustee
shall give written notice of the retention of the Collateral to the Issuer with
a copy to the Co-Issuer, each Holder of the Controlling Class of Notes and the
Initial Hedge Counterparty. So long as such Event of Default is continuing, any
such retention pursuant to this Section 5.5(a) may be rescinded at any time when
the conditions specified in clause Section 5.5(a)(1) or (2) exist.

 

(b)                                 Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Collateral securing the Rated
Notes if prohibited by applicable law.

 

(c)           In determining whether the condition specified in
Section 5.5(a)(1) exists, the Trustee shall obtain bid prices with respect to
each security contained in the Collateral from two nationally recognized dealers
(or if it is unable in good faith to obtain such bid prices from two nationally
recognized dealers, one nationally recognized dealer), as specified by the
Collateral Advisor in writing, which are Independent from each other and the
Collateral Advisor, at the time making a market in such securities and shall
compute the anticipated proceeds of sale or liquidation on the basis of the
lower of such bid prices for each such security. In addition, for the purposes
of determining issues relating to the execution of a sale or liquidation of the
Pledged Securities and the execution of a sale or other liquidation thereof in
connection with a determination whether the condition specified in
Section 5.5(a)(1) exists, the Trustee may retain and rely on an opinion of an
Independent investment banking firm of national reputation.

 

The Trustee shall deliver to the Noteholders, the Initial Hedge Counterparty,
the Rating Agencies and the Co-Issuers a report stating the results of any
determination required pursuant to Section 5.5(a)(1) no later than ten (10) days
after making such determination but in any event prior to the sale or
liquidation of the Collateral. The Trustee shall make the determinations
required by Section 5.5(a)(1) within thirty (30) days after an Event of Default
and at the request of the Holders of a Majority of the then Aggregate
Outstanding

 

86

--------------------------------------------------------------------------------


 

Amount of the Notes of the Controlling Class at any time during which the
Trustee retains the Collateral pursuant to Section 5.5(a)(1). In the case of
each calculation made by the Trustee pursuant to Section 5.5(a)(1), the Trustee
shall obtain a letter of an Independent certified public accountant confirming
the accuracy of the computations of the Trustee and certifying their conformity
to the requirements of this Indenture. In determining whether the Holders of the
requisite percentage of any Class of Rated Notes or the requisite percentage of
Income Noteholders have given any direction or notice or have agreed pursuant to
Section 5.5(a), any Holder of a Rated Note of a Class or Income Notes who is
also a Holder of Rated Notes of another Class or of Income Notes or any
Affiliate of any such Holder shall be counted as a Holder of each such Rated
Note and/or Income Note for all purposes.

 

(d)                                 If an Event of Default shall have occurred
and be continuing at a time when no Rated Note is Outstanding, the Trustee shall
retain the Collateral securing the Hedge Agreements and the Rated Notes intact,
collect and cause the collection of the proceeds thereof and make and apply all
payments and deposits and maintain all accounts in respect of the Collateral and
the Rated Notes in accordance with Section 11.1 and the provisions of Section 10
and Section 12 unless a Majority of the Income Noteholders direct the sale and
liquidation of the Collateral.

 

5.6.          TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION

 

All rights of action and of asserting claims under this Indenture, or under any
of the Rated Notes, may be enforced by the Trustee without the possession of any
of Hedge Agreements or the Rated Notes or the production thereof in any trial or
other Proceedings relative thereto, and any action or Proceedings instituted by
the Trustee shall be brought in its own name as trustee of an express trust, and
any recovery of judgment, subject to the payment of the reasonable expenses,
disbursements and compensation of the Trustee, each predecessor trustee and
their respective agents and attorneys and counsel, shall be for the benefit of
the Secured Parties and shall be applied as set forth in Section 5.7.

 

5.7.          APPLICATION OF FUNDS COLLECTED

 

Any funds collected by the Trustee with respect to the Hedge Agreements or the
Rated Notes pursuant to this Section 5 and any funds that may then be held or
thereafter received by the Trustee with respect to the Hedge Agreements or the
Rated Notes hereunder shall be applied subject to Section 13.1 and in accordance
with the provisions of Section 11.1(c), at the date or dates fixed by the
Trustee.

 

5.8.          LIMITATION ON SUITS

 

Only the Trustee may pursue remedies available hereunder and no Holder of any
Note shall have any right to institute any Proceedings, judicial or otherwise,
with respect to this Indenture, or its Note or otherwise, for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)           such Holder has previously given to the Trustee written notice of
a continuing Event of Default;

 

(b)                                 except in the case of a default in the
payment of principal or interest, the Holders or Holders of at least 25% of the
then Aggregate Outstanding Amount of the Rated Notes of the Controlling
Class shall have made a written request to the Trustee to institute Proceedings
in respect of such Event of Default in its own name as Trustee hereunder and

 

87

--------------------------------------------------------------------------------


 

such Holder or Holders have offered to the Trustee reasonable indemnity against
the costs, expenses and liabilities to be incurred in compliance with such
request;

 

(c)           the Trustee for thirty (30) days after its receipt of such notice,
request and offer of indemnity has failed to institute any such Proceeding; and

 

(d)                                 no direction inconsistent with such written
request has been given to the Trustee during such 30-day period by the Holders
of a Majority of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class;

 

it being understood and intended that no one or more Holders of Rated Notes
shall have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes or to obtain or to seek to obtain priority or preference
over any other Holders of the Notes of the same Class or to enforce any right
under this Indenture, except in the manner herein provided and for the equal and
ratable benefit of all the Holders of Notes of the same Class. In addition, any
action taken by any one or more of the Holders of Notes shall be subject to and
in accordance with Sections 13.1 and 11.1(d).

 

Notwithstanding any other provisions of this Indenture but subject to
Section 5.8(d), if the Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Holders of the Notes of the
Controlling Class, each representing less than a Majority of the then Aggregate
Outstanding Amount of Notes of this Controlling Class, the Trustee shall follow
the instructions of the group representing the higher percentage of aggregate
principal amount of Outstanding Notes of the Controlling Class.

 

5.9.          UNCONDITIONAL RIGHTS OF RATED NOTEHOLDERS TO RECEIVE PRINCIPAL AND
INTEREST

 

Notwithstanding any other provision in this Indenture (other than
Section 2.6(i)), the Holder of any Rated Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
(if any) on such Rated Note as such principal and/or interest become due and
payable in accordance with Sections 13.1 and 11.1(c) and, subject to the
provisions of Section 5.8, to institute proceedings for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Holder. Holders of the Class B Notes, the Class C Notes and the Class D Notes
shall have no right to institute proceedings for the enforcement of any such
payment until such time as no Class of Rated Note that is senior to such
Class of them remains Outstanding, which right shall be subject to the
provisions of Section 5.8, and shall not be impaired without the consent of any
such Holder.

 

5.10.        RESTORATION OF RIGHTS AND REMEDIES

 

If the Trustee or any Rated Noteholder has instituted any Proceeding to enforce
any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Rated Noteholder, then and in every such case the
Co-Issuers, the Trustee and the Rated Noteholder shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Secured Parties shall continue as though no such Proceeding had been instituted.

 

5.11.        RIGHTS AND REMEDIES CUMULATIVE

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
Rated Noteholders is intended to be exclusive of any other right or remedy, and
every right and remedy shall, to the extent permitted by law, be cumulative and
in addition to every other right and remedy given hereunder or now

 

88

--------------------------------------------------------------------------------


 

or hereafter existing by law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.

 

5.12.        DELAY OR OMISSION NOT WAIVER

 

No delay or omission of the Trustee or any Rated Noteholder or the Initial Hedge
Counterparty to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Section 5 or by law to the Trustee, the Rated Noteholders or the Initial Hedge
Counterparty may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee, the Rated Noteholders or the Initial Hedge
Counterparty, as the case may be.

 

5.13.        CONTROL BY CONTROLLING CLASS

 

Notwithstanding any other provision of this Indenture (but subject to the
proviso in the definition of “Outstanding” in Section 1.1(a)), the Holders of a
Majority of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class shall have the right to cause the institution of and direct
the time, method and place of conducting any Proceeding for any remedy available
to the Trustee, or of any sale of the Collateral, in whole or in part, provided
that:

 

(a)                                  such direction shall not conflict with any
rule of law or with this Indenture;

 

(b)                                 the Trustee may take any other action deemed
proper by it that is not inconsistent with such direction; provided that,
subject to Section 6.1, the Trustee need not take any action that it determines
might involve it in liability (unless the Trustee has received an indemnity
reasonably satisfactory to it against such liability as set forth below);

 

(c)                                  the Trustee shall have been provided with
an indemnity reasonably satisfactory to it; and

 

(d)                                 any direction to the Trustee to undertake a
Sale of the Collateral shall be made only pursuant to, and in accordance with,
Sections 5.4 and 5.5.

 

5.14.        WAIVER OF PAST DEFAULTS

 

The Holders of a Majority of the then Aggregate Outstanding Amount of the Notes
of the Controlling Class may, in certain cases waive any past Default and its
consequences, except:

 

(a)           a Default for more than five (5) Business Days in the payment,
when due and payable, of any interest on any Rated Note; or

 

(b)           a Default in the payment of principal on any Note at its Stated
Maturity Date or Redemption Date; or

 

(c)           the failure on any Payment Date to disburse amounts available in
the Collection Account in accordance with Section 11.1 and the continuation of
such failure for a period of three (3) Business Days; or

 

(d)           a Default arising under Section 5.1(g) or 5.1(h); or

 

89

--------------------------------------------------------------------------------

 

(e)           a Default in respect of any provision of this Indenture that under
Section 8.2 cannot be modified or amended without the waiver or consent of the
Holder of each Outstanding Note adversely affected thereby.

 

In the case of any such waiver, (i) the Co-Issuers, the Trustee and the Holders
of the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto, and (ii) the Trustee shall promptly give
written notice of any such waiver to the Collateral Advisor and each Holder of
Rated Notes. The Rating Agencies shall be notified by the Issuer of any such
waiver.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

5.15.        UNDERTAKING FOR COSTS

 

All parties to this Indenture agree, and each Holder of any Rated Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Rated Noteholder, or group of Rated
Noteholders, holding in the aggregate more than 10% in Aggregate Outstanding
Amount of the Controlling Class, or to any suit instituted by any Rated
Noteholder for the enforcement of the payment of the principal of or interest on
any Rated Note on or after the Stated Maturity Date expressed in such Rated Note
(or, in the case of redemption, on or after the applicable Redemption Date).

 

5.16.        WAIVER OF STAY OR EXTENSION LAWS

 

The Co-Issuers covenant (to the extent that they may lawfully do so) that they
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force (including but not limited to filing a
voluntary petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law now or hereafter in effect), which may affect the
covenants, the performance of or any remedies under this Indenture; and the
Co-Issuers (to the extent that they may lawfully do so) hereby expressly waive
all benefit or advantage of any such law, and covenant that they will not
hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law had been enacted.

 

5.17.        SALE OF COLLATERAL

 

(a)           The power to effect any sale (a Sale) of any portion of the
Collateral pursuant to Sections 5.4 and 5.5 shall not be exhausted by any one or
more Sales as to any portion of such Collateral remaining unsold, but shall
continue unimpaired until the entire Collateral shall have been sold or all
amounts secured by the Collateral shall have been paid. The Trustee hereby
expressly waives its rights to any amount fixed by law as compensation for any
Sale; provided that the Trustee shall be authorized to deduct the reasonable
costs,

 

90

--------------------------------------------------------------------------------


 

charges and expenses incurred by it in connection with such Sale from the
proceeds thereof notwithstanding the provisions of Section 6.7.

 

(b)           The Trustee may bid for and acquire any portion of the Collateral
in connection with a public Sale thereof, by crediting all or part of the net
proceeds of such Sale after deducting the reasonable costs, charges and expenses
incurred by the Trustee in connection with such Sale notwithstanding the
provisions of Section 6.7. The Rated Notes and the Hedge Agreement need not be
produced in order to complete any such Sale, or in order for the net proceeds of
such Sale to be credited against amounts owing on the Rated Notes. The Trustee
may hold, lease, operate, manage or otherwise deal with any property so acquired
in any manner permitted by law in accordance with this Indenture.

 

(c)           If any portion of the Collateral consists of securities not
registered under the Securities Act (Unregistered Securities), the Trustee may,
but shall not be required to, seek an Opinion of Counsel, or, if no such Opinion
of Counsel can be obtained, with the consent of a Majority of the Controlling
Class seek, a no-action position from the Commission or any other relevant
federal or state regulatory authorities, regarding the legality of a public or
private sale of such Unregistered Securities. In no event will the Trustee be
required to register Unregistered Securities under the Securities Act.

 

(d)           The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a sale thereof. In addition, the Trustee is hereby irrevocably
appointed the agent and attorney-in-fact of the Issuer to transfer and convey
its interest in any portion of the Collateral in connection with a sale thereof,
and to take all action necessary to effect such sale. No purchaser or transferee
at such a sale shall be bound to ascertain the Trustee’s authority, to inquire
into the satisfaction of any conditions precedent or see to the application of
any funds.

 

5.18.        ACTION ON THE RATED NOTES

 

The Trustee’s right to seek and recover judgment on the Rated Notes or under
this Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to this Indenture.
Neither the lien of this Indenture nor any rights or remedies of the Secured
Parties shall be impaired by the recovery of any judgment by the Trustee against
the Issuer or by the levy of any execution under such judgment upon any portion
of the Collateral or upon any of the assets of the Issuer or the Co-Issuer.

 

ARTICLE VI

 

THE TRUSTEE

 

6.1.                              CERTAIN DUTIES AND RESPONSIBILITIES

 

(a)                                  Except during the continuance of an Event
of Default:

 

(1)           the Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

91

--------------------------------------------------------------------------------


 

(2)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture; provided that, in
the case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Trustee, the Trustee shall be under
a duty to examine the same to determine whether or not they substantially
conform to the requirements of this Indenture and shall promptly, but in any
event within three Business Days in the case of an Officer’s certificate
furnished by the Issuer, notify the party delivering the same if such
certificate or opinion does not conform. If a corrected form shall not have been
delivered to the Trustee within 15 days after such notice from the Trustee, the
Trustee shall promptly notify the Rated Noteholders and the Initial Hedge
Counterparty.

 

(b)                                 In case an Event of Default actually known
to the Trustee has occurred and is continuing, the Trustee shall, prior to the
receipt of directions, if any, from a Majority of the Controlling Class,
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(c)                                  No provision of this Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

 

(1)           This Section 6.1(c) shall not be construed to limit the effect of
Section 6.1(a);

 

(2)           the Trustee shall not be liable for any error of judgment made in
good faith by a Trust Officer, unless it shall be proven that the Trustee was
negligent in ascertaining the pertinent facts;

 

(3)           the Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Issuer or the Co-Issuer in accordance with this Indenture and/or a Majority
(or such other percentage as may be required by the terms hereof) of the
Aggregate Outstanding Amount of the Controlling Class (or other Class if
required or permitted by the terms hereof) relating to the time, method and
place of conducting any Proceeding for any remedy available to the Trustee, or
exercising any trust or power conferred upon the Trustee, under this Indenture;

 

(4)           no provision of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers contemplated hereunder, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it (if the amount of such funds or
risk or liability does not exceed the amount payable to the Trustee pursuant to
Section 11.1(a)(1) net of the amounts specified in Section 6.8(a)(1), the
Trustee shall be deemed to be reasonably assured of such repayment) unless such
risk or liability relates to performance of its ordinary services, including
under Section 5, under this Indenture; and

 

92

--------------------------------------------------------------------------------


 

(5)           the Trustee shall not be liable to the Rated Noteholders for any
action taken or omitted by it at the direction of the Issuer, the Co-Issuer, the
Collateral Advisor and/or the Holders of the Rated Notes under the circumstances
in which such direction is required or permitted by the terms of this Indenture.

 

(d)                                 For all purposes under this Indenture, the
Trustee shall not be deemed to have notice or knowledge of any Event of Default
described in Section 5.1(e), 5.1(f), 5.1(g) or 5.1(h) unless a Trust Officer
assigned to and working in the Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such an Event of
Default or such a Default, as the case may be, is received by the Trustee at the
Corporate Trust Office. For purposes of determining the Trustee’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or such a Default, as the case may be, such reference shall be
construed to refer only to such an Event of Default or such a Default, as the
case may be, of which the Trustee is deemed to have notice as described in this
Section 6.1(d).

 

(e)                                  Whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 6.

 

(f)            The Trustee shall, upon receipt of reasonable (but no less than
three Business Days’) prior written notice, permit any representative of a
Holder of a Rated Note or the Initial Hedge Counterparty, during the Trustee’s
normal business hours, to examine all books of account, records, reports and
other papers of the Trustee relating to the Rated Notes or the Hedge Agreement,
to make copies and extracts therefrom (the reasonable out-of-pocket expenses
incurred in making any such copies or extracts to be reimbursed to the Trustee
by such Holder) and to discuss the Trustee’s actions, as such actions relate to
the Trustee’s duties with respect to the Rated Notes or the Hedge Agreement,
with the Trustee’s officers and employees responsible for carrying out the
Trustee’s duties with respect to the Rated Notes; provided that under no
circumstances shall the Initial Hedge Counterparty be permitted to review any
documentation containing the names or other indicia of identity of any of the
Noteholders unless any such information (including the number of shares held by
such Noteholder) has been redacted from such documentation.

 

(g)                                 With respect to the security interests
created hereunder, the Trustee acts as a fiduciary for the Rated Noteholders
only, and serves as a collateral agent for the other Secured Parties.

 

6.2.          NOTICE OF DEFAULT

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after
acceleration has been made pursuant to Section 5.2, the Trustee shall send to
the Issuer, the Income Note Paying Agent, each Rating Agency (for so long as any
Class of Rated Notes is Outstanding), the Collateral Advisor, the Initial Hedge
Counterparty and to all Holders of Rated Notes, as their names and addresses
appear on the Note Register, notice of all Defaults hereunder known to the
Trustee, unless such Default shall have been cured or waived.

 

6.3.          CERTAIN RIGHTS OF TRUSTEE

 

Except as otherwise provided in Sections 6.1 and 8:

 

93

--------------------------------------------------------------------------------


 

(a)           the Trustee may rely and shall be protected in acting or
refraining from acting in good faith and in reliance upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, note or other paper or document reasonably believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

 

(b)           any request or direction of the Issuer or the Co-Issuer mentioned
herein shall be sufficiently evidenced by an Issuer Request or Issuer Order, as
the case may be;

 

(c)           whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or (ii) be required to determine the value of
any Collateral or funds hereunder or the cashflows projected to be received
therefrom, the Trustee may, in the absence of bad faith on its part, rely on
reports of nationally recognized accountants, investment bankers or other
Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in securities of the type
being valued and securities quotation services;

 

(d)           as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)           the Trustee shall be under no obligation to exercise or to honor
any of the rights or powers vested in it by this Indenture at the request or
direction of any of the Rated Noteholders pursuant to this Indenture, unless
such Rated Noteholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which might reasonably be
incurred by it in compliance with such request or direction;

 

(f)            the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, note or other
paper documents, but the Trustee, in its discretion, may and, upon the written
direction of the Holders of a Majority of the then Aggregate Outstanding Amount
of the Notes of any Class, the Initial Hedge Counterparty or any Rating Agency
shall make such further inquiry or investigation into such facts or matters as
it may see fit or as it shall be directed, and, the Trustee shall be entitled,
on reasonable prior notice to the Co-Issuers, to examine the books and records
of the Co-Issuers or the Collateral Advisor relating to the Rated Notes and the
Collateral, personally or by agent or attorney at a time acceptable to the
Co-Issuers or the Collateral Advisor in their reasonable judgment during normal
business hours; provided that the Trustee shall, and shall cause its agents, to
hold in confidence all such information, except (i) to the extent disclosure may
be required by law by any regulatory authority and (ii) to the extent that the
Trustee, in its sole judgment, may determine that such disclosure is consistent
with its obligations hereunder;

 

(g)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent (other

 

94

--------------------------------------------------------------------------------


 

than any Affiliate of the Trustee) appointed and supervised, or attorney
appointed, with due care by it hereunder;

 

(h)           the Trustee shall not be liable for any action it takes or omits
to take in good faith that it reasonably and, after the occurrence and during
the continuance of an Event of Default, prudently believes to be authorized or
within its rights or powers hereunder;

 

(i)            nothing herein shall be construed to impose an obligation on the
part of the Trustee to recalculate, evaluate or verify any report, certificate
or information received from the Issuer or Collateral Advisor (unless and except
to the extent otherwise expressly set forth herein or upon the request of the
Initial Hedge Counterparty, a Rating Agency or a Majority of the then Aggregate
Outstanding Amount of the Notes of the Controlling Class);

 

(g)           the Trustee shall not be responsible or liable for the actions or
omissions of, or any inaccuracies in the records of, any non-Affiliated
custodian, clearing agency, common depository, Euroclear or Clearstream or for
the acts or omissions of the Collateral Advisor or either Co-Issuer;

 

(k)           to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles in the United
States (GAAP), the Trustee shall be entitled to request and receive (and rely
upon) instruction from the Issuer or the accountants appointed pursuant to 10.13
as to the application of GAAP in such connection, in any instance;

 

(1)           to the extent permitted by law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Indenture or
otherwise; and

 

(m)          the permissive right of the Trustee to take or refrain from taking
any actions enumerated in this Indenture shall not be construed as a duty.

 

6.4.          AUTHENTICATING AGENTS

 

If the Trustee so chooses the Trustee may appoint one or more Authenticating
Agents with power to act on its behalf and subject to its direction in the
authentication of Rated Notes in connection with issuance, transfers and
exchanges under Sections 2.4, 2.5 and 8.5, as fully to all intents and purposes
as though each such Authenticating Agent had been expressly authorized by those
Sections to authenticate such Rated Notes. For all purposes of this Indenture,
the authentication of Rated Notes by an Authenticating Agent pursuant to this
Section 6.4 shall be deemed to be the authentication of Rated Notes “by the
Trustee”.

 

Any entity into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any entity resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any entity succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor entity.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by

 

95

--------------------------------------------------------------------------------


 

giving written notice of termination to such Authenticating Agent and the
Co-Issuers. Upon receiving such notice of resignation or upon such a
termination, the Trustee shall promptly appoint a successor Authenticating Agent
and shall give written notice of such appointment to the Co-Issuers.

 

The Issuer agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services (provided, however, that, so long as an
Authenticating Agent is the Trustee, or an Affiliate thereof, such compensation
shall be payable by the Trustee, rather than by the Issuer), and reimbursement
for its reasonable expenses relating thereto and the Trustee shall be entitled
to be reimbursed for such payments, subject to Section 6.8. The provisions of
Sections 2.8, 6.5 and 6.6 shall be applicable to any Authenticating Agent.

 

6.5.          NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF RATED NOTES

 

The recitals contained herein and in the Rated Notes, other than the Certificate
of Authentication thereon, shall be taken as the statements of the Co-Issuers,
and the Trustee assumes no responsibility for their correctness. The Trustee
makes no representation as to the validity or sufficiency of this Indenture
(except as may be made with respect to the validity of the Trustee’s obligations
hereunder), of the Collateral or of the Rated Notes. The Trustee shall not be
accountable for the use or application by the Co-Issuers of the Rated Notes or
the proceeds thereof or any amounts paid to the Co-Issuers pursuant to the
provisions hereof.

 

6.6.          MAY HOLD RATED NOTES

 

The Trustee, any Note Paying Agent, the Note Registrar or any other agent of the
Co-Issuers, in its individual or any other capacity, may become the owner or
pledgee of Rated Notes and, may otherwise deal with the Co-Issuers or any of
their Affiliates, with the same rights it would have if it were not Trustee,
Note Paying Agent, Note Registrar or such other agent.

 

6.7.          FUNDS HELD IN TRUST

 

Funds held by the Trustee hereunder shall be held in trust to the extent
required herein. The Trustee shall be under no liability for interest on any
funds received by it hereunder except as otherwise agreed upon with the Issuer
and except to the extent of income or other gain on investments which are
deposits in or certificates of deposit of the Trustee in its commercial capacity
and income or other gain actually received by the Trustee on Eligible
Investments.

 

6.8.        COMPENSATION AND REIMBURSEMENT

 

(a)           The Issuer agrees:

 

(1)           to pay the Trustee on each Payment Date the Trustee Fee, the
Income Note Paying Agent Fee and reasonable compensation for all other services,
including custodial services, rendered by it hereunder (which compensation shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust);

 

(2)           except as otherwise expressly provided herein, to reimburse the
Trustee (subject to any written agreement between the Issuer and the Trustee) in
a timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or in the enforcement of any provision hereof and expenses
related to

 

96

--------------------------------------------------------------------------------


 

the maintenance and administration of the Collateral (including securities
transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.2, 5.4,
5.5, 6.3(c), 6.3(k), 10.11 or 10.13, except any such expense, disbursement or
advance as may be attributable to its negligence, willful misconduct or bad
faith but only to the extent any such securities transaction charges have not
been waived during a Due Period due to the Trustee’s receipt of a payment from a
financial institution with respect to certain Eligible Investments);

 

(3)           to indemnify the Trustee and its Officers, directors, employees
and agents for, and to hold them harmless against, any loss, liability or
expense incurred by it without negligence, willful misconduct or bad faith on
their part, arising out of or in connection with the acceptance or
administration of this trust, including the reasonable costs and expenses
(including reasonable counsel fees) of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties hereunder; and

 

(4)           to pay the Trustee reasonable additional compensation together
with its expenses (including reasonable counsel fees) for any collection action
taken pursuant to Section 6.14.

 

(b)           The Issuer may remit payment for such fees and expenses to the
Trustee or, in the absence thereof, the Trustee may from time to time deduct
payment of its fees and expenses hereunder from funds on deposit in the Expense
Account pursuant to Section 11.1.

 

(c)           The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the non-payment to the Trustee of any amounts
provided by this Section 6.8 until at least one year and one day, or if longer
the applicable preference period then in effect, after the payment in full of
all Rated Notes issued under this Indenture.

 

(d)           The amounts payable to the Trustee pursuant to Sections
6.8(a)(2) through (4) (other than amounts received by the Trustee from financial
institutions under Section 6.8(a)(2) above) shall not, except as provided by
Section 11.1(a)(19), exceed on any Payment Date the limitation described in
Section 11.1(a)(1) for such Payment Date; provided that (A) the Trustee shall
not institute any proceeding for enforcement of such lien except in connection
with an action pursuant to Section 5.3 or 5.4 for the enforcement of the lien of
this Indenture for the benefit of the Secured Parties and (B) the Trustee may
only enforce such a lien in conjunction with the enforcement of the rights of
the Secured Parties in the manner set forth in Section 5.4.

 

The Trustee shall, subject to the Priority of Payments, receive amounts pursuant
to this Section 6.8 and Section 11.1 only to the extent that the payment thereof
will not result in an Event of Default and the failure to pay such amounts to
the Trustee will not, by itself, constitute an Event of Default. Subject to
Section 6.10, the Trustee shall continue to serve as Trustee under this
Indenture notwithstanding the fact that the Trustee shall not have received
amounts due it hereunder and hereby agrees not to cause the filing of a petition
in bankruptcy against the Co-Issuers for the nonpayment to the Trustee of any
amounts provided by this Section 6.8 until at least one year and one day, or, if
longer, the applicable preference period then in effect, after the payment in
full of all Rated Notes issued under this Indenture. No direction by the Holders
of a Majority of the then Aggregate Outstanding Amount of the

 

97

--------------------------------------------------------------------------------


 

Notes of the Controlling Class shall affect the right of the Trustee to collect
amounts owed to it under this Indenture.

 

The indemnifications in favor of the Trustee in this Section 6.8 shall
(i) survive any resignation or removal of any Person acting as Trustee (to the
extent of any indemnified liabilities, costs, expenses and other amounts arising
or incurred prior to, or arising out of actions or omissions occurring prior to,
such resignation or removal) and (ii) apply to the Trustee in its capacities as
Custodian, Note Paying Agent, Rated Note Calculation Agent and Authenticating
Agent.

 

6.9.          CORPORATE TRUSTEE REQUIRED; ELIGIBILITY

 

There shall at all times be a Trustee hereunder which shall be a bank,
corporation or trust company organized and doing business under the laws of the
United States or of any State thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$250,000,000, subject to supervision or examination by federal or state
banking authorities, having a rating of at least “BBB+” by S&P and having an
office within the United States. If such entity publishes reports of condition
at least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 6.9,
the combined capital and surplus of such entity shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.9, it shall resign immediately
in the manner and with the effect hereinafter specified in this Section 6.

 

6.10.        RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR

 

(a)           No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Section 6 shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.11.

 

(b)           The Trustee may resign at any time by giving 90 days prior written
notice thereof to the Co-Issuers, the Rated Noteholders, the Initial Hedge
Counterparty, the Collateral Advisor and each Rating Agency. Upon receiving such
notice of resignation, or if the Trustee is removed or becomes incapable of
acting, or if a vacancy shall occur in the office of the Trustee for any reason,
the Issuer shall (after consultation with the Collateral Advisor) promptly
propose a successor trustee for approval by the Holders of 662/3% of the then
Aggregate Outstanding Amount of the Notes of each Class of Rated Notes. A
proposed successor trustee approved in accordance with the preceding sentence
shall be appointed by the Co-Issuers as successor trustee by written instrument,
in duplicate, executed by an Authorized Officer of the Issuer and an Authorized
Officer of the Co-Issuer, one copy of which shall be delivered to the Trustee so
resigning and one copy to the successor trustee or trustees, together with a
copy to each Rated Noteholder. If no successor trustee shall have been appointed
and an instrument of acceptance by a successor Trustee shall not have been
delivered to the Trustee within 30 days after the giving of such notice of
resignation, the resigning Trustee or any Holder of a Rated Note or the Initial
Hedge Counterparty on behalf of itself and all others similarly situated,
subject to Section 5.15, may petition any court of competent jurisdiction for
the appointment of a successor Trustee.

 

(c)           The Trustee may be removed at any time by an Act of the Holders of
at least 662/3% of the then Aggregate Outstanding Amount of the Notes of each
Class of Rated Notes delivered to the Trustee and to the Co-Issuers.

 

98

--------------------------------------------------------------------------------


 

(d)                                 If at any time:

 

(1)           the Trustee shall cease to be eligible under Section 6.9 and shall
fail to resign after written request therefor by any Holder; or

 

(2)           the Trustee shall become incapable of acting or shall be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation,

 

then, in any such case (subject to Section 6.10(a)), (A) the Co-Issuers, by
Issuer Order shall remove the Trustee, or (B) subject to Section 5.15, any
Holder or the Initial Hedge Counterparty may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.

 

(e)           The Co-Issuers shall give prompt notice of each resignation and
each removal of the Trustee and each appointment of a successor Trustee by
mailing written notice of such event by first class mail, postage prepaid, to
each Rating Agency, the Initial Hedge Counterparty, the Collateral Advisor and
the Holders as their names and addresses appear in the Note Register. Each
notice shall include the name of the successor Trustee and the address of its
Corporate Trust Office. If the Co-Issuers fail to mail such notice within ten
days after acceptance of appointment by the successor Trustee, the successor
Trustee shall cause such notice to be given at the expense of the Co-Issuers.

 

6.11.        ACCEPTANCE OF APPOINTMENT BY SUCCESSOR

 

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Co-Issuers and the retiring Trustee (with copies to the Initial
Hedge Counterparty and the Collateral Advisor) an instrument accepting such
appointment. Upon delivery of the required instruments, the resignation or
removal of the retiring Trustee shall become effective and such successor
Trustee, without any other act, deed or conveyance, shall become vested with all
the rights, powers, trusts, duties and obligations of the retiring Trustee; but,
on request of the Co-Issuers or a Majority of the then Aggregate Outstanding
Amount of the Notes of any Class of Notes, the Initial Hedge Counterparty or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
fees, indemnities and expenses then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and funds held by such retiring Trustee hereunder, subject
nevertheless to its lien, if any, provided for in Section 6.8(d). Upon request
of any such successor Trustee, the Co-Issuers shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee all such rights, powers and trusts.

 

No successor Trustee shall accept its appointment unless (a) at the time of such
acceptance such successor shall be qualified and eligible under Section 6.9 and
the other provisions of this Section 6 and (b) a Rating Agency Confirmation
shall have been obtained with respect to the appointment of such successor
Trustee shall have been satisfied. No appointment of a successor Trustee shall
become effective if the Holders of a Majority of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class objects to such appointment; and no
appointment of a successor Trustee shall become effective until the date ten
days after notice of such appointment has been given to each Rated Noteholder
and each Rating Agency.

 

99

--------------------------------------------------------------------------------

 

6.12.        MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS OF
TRUSTEE

 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder; provided such Person shall be
otherwise qualified and eligible under this Section 6, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.
The successor Trustee will notify each Rating Agency of any such merger,
conversion or consolidation. In case any of the Rated Notes have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Rated Notes so authenticated with the same
effect as if such successor Trustee had itself authenticated such Rated Notes.

 

6.13.        CO-TRUSTEES

 

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Collateral may at the time be located, the
Trustee shall have power to appoint one or more Persons to act as Co-trustee,
jointly with the Trustee of all or any part of the Collateral, with the power to
file such proofs of claim and take such other actions pursuant to Section 5.6
and to make such claims and enforce such rights of action on behalf of the
Holders of the Rated Notes subject to the other provisions of this Section 6.13.

 

The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
Co-trustee. If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have power to
make such appointment.

 

Should any written instrument from the Co-Issuers be required by any Co-trustee
so appointed for more fully confirming to such Co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Co-Issuers. The Co-Issuers agree to pay
(subject to the Priority of Payments) for any reasonable fees and expenses in
connection with such appointment.

 

Every Co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)                                  the Rated Notes shall be authenticated and
delivered and all rights, powers, duties and obligations hereunder in respect of
the custody of securities, funds and other personal property held by, or
required to be deposited or pledged with, the Trustee hereunder, shall be
exercised solely by the Trustee;

 

(b)                                 the rights, powers, duties and obligations
hereby conferred or imposed upon the Trustee in respect of any property covered
by the appointment of a Co-trustee shall be conferred or imposed upon and
exercised or performed by the Trustee or by the Trustee and such Co-trustee
jointly, as shall be provided in the instrument appointing such Co-trustee,
except to the extent that under any law of any jurisdiction in which any
particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a Co-trustee;

 

100

--------------------------------------------------------------------------------


 

(c)                                  the Trustee at any time, by an instrument
in writing executed by it, may accept the resignation of or remove any
Co-trustee appointed under this Section 6.13. A successor to any Co-trustee so
resigned or removed may be appointed in the manner provided in this Section
6.13;

 

(d)                                 no Co-trustee hereunder shall be personally
liable by reason of any act or omission of the Trustee or any other Co-trustee
hereunder;

 

(e)                                  the Trustee shall not be liable by reason
of any act or omission of a Co-trustee;

 

(f)                                    any Act of Rated Noteholders delivered to
the Trustee shall be deemed to have been delivered to each Co-trustee; and

 

(g)                                 each Co-trustee hereunder shall at the time
of such acceptance satisfy the qualification required of a Trustee under Section
6.9 and the other provisions of this Section 6.

 

6.14.        CERTAIN DUTIES RELATED TO DELAYED PAYMENT OF PROCEEDS; OTHER
NOTICES

 

In the event that the Trustee shall not have received a payment with respect to
any Pledged Security within two Business Days after its Due Date, the Trustee
shall (i) notify the Issuer and Collateral Advisor in writing and (ii) promptly
request the issuer of such Pledged Security, the trustee under the related
Underlying Instrument or paying agent designated by either of them, as the case
may be, to make such payment as soon as practicable after such request but in no
event later than three Business Days after the date of such request. In the
event that such payment is not made within such time period, the Trustee,
subject to the provisions of Section 6.1(c)(4), shall, subject to the
restrictions on the sale of Collateral Debt Securities set forth in Section
12.1, take such action as the Collateral Advisor shall direct in writing. Any
such action shall be without prejudice to any right to claim a Default under
this Indenture. The Trustee will promptly notify the Issuer if the Collateral
Advisor has determined that (i) any Collateral Debt Security has become a
Defaulted Security, a Deferred Interest PIK Bond, a Credit Risk Security or a
Written Down Security or (ii) the Trustee has received an Equity Security in
connection with any Collateral Debt Security.

 

6.15.        REPRESENTATIONS AND WARRANTIES OF THE BANK

 

(a)                                  Organization. The Bank has been duly
organized and is validly existing as a national banking association under the
laws of the United States and has the power to conduct its business and affairs
as a trustee.

 

(b)                                 Authorization; Binding Obligations. The Bank
has the power and authority to perform the duties and obligations of Trustee,
Note Registrar and Note Transfer Agent or any other capacity to which it is
appointed under this Indenture. The Bank has taken all necessary action to
authorize the execution, delivery and performance of this Indenture, and all of
the documents required to be executed by the Bank pursuant hereto. This
Indenture has been duly executed and delivered by the Bank. Upon execution and
delivery by the Co-Issuers, this Indenture will constitute the legal, valid and
binding obligation of the Bank enforceable in accordance with its terms.

 

(c)                                  Eligibility. The Bank is eligible under
Section 6.9 to serve as Trustee hereunder.

 

(d)                                 No Conflict. Neither the execution, delivery
and performance of this Indenture, nor the consummation of the transactions
contemplated by this Indenture, (i) is prohibited by, or

 

101

--------------------------------------------------------------------------------


 

requires the Bank to obtain any consent, authorization, approval or registration
under, any law, statute, rule, regulation, judgment, order, writ, injunction or
decree that is binding upon the Bank or any of its properties or assets, or (ii)
will violate any provision of, result in any default or acceleration of any
obligations under, result in the creation or imposition of any lien pursuant to,
or require any consent under, any agreement to which the Bank is a party or by
which it or any of its property is bound.

 

(e)                                  No Proceedings. There are no proceedings
pending, or to the best knowledge of the Bank, threatened against the Bank
before any federal, state or other governmental agency, authority, administrator
or regulatory body, arbitrator, court or other tribunal, foreign or domestic,
that could have a material adverse effect on the Collateral or any action taken
or to be taken by the Bank under this Indenture.

 

6.16.        EXCHANGE OFFERS, PROPOSED AMENDMENTS ETC.

 

The Collateral Advisor may, on behalf of the Issuer, instruct the Trustee
pursuant to an Issuer Order to, and the Trustee shall, take any of the following
actions with respect to a Collateral Debt Security or Equity Security as to
which an Offer has been made or as to which any consent, waiver, vote or
exercise has been requested: (i) exchange such instrument for other securities
or a mixture of securities and other consideration pursuant to such Offer (and
in making a determination whether or not to exchange any security, none of the
restrictions set forth in Section 12 shall be applicable); and (ii) give
consent, grant waiver, vote or exercise any or all other rights or remedies with
respect to any such Collateral Debt Security or Equity Security. In the event
that the Trustee does not receive instruction from the Collateral Advisor, the
Trustee shall have no obligation to take action with respect to such exchange or
such request for consent, waiver, vote or exercise. In the event that the
Trustee receives written notice of any proposed amendment, consent or waiver
under the Underlying Instruments of any Collateral Debt Securities (before or
after any default), the Trustee shall promptly deliver copies of such notice to
the Issuer and the Collateral Advisor. The Collateral Advisor may, on behalf of
the Issuer, instruct the Trustee pursuant to an Issuer Order to, and the Trustee
shall, with respect to a Collateral Debt Security as to which a consent or
waiver under the Underlying Instruments of such Collateral Debt Security (before
or after any default) has been proposed, give consent, grant waiver, vote or
exercise any or all other rights or remedies with respect to any such Collateral
Debt Security only in accordance with such Issuer Order. In the absence of any
instruction from the Collateral Advisor, the Trustee shall not engage in any
vote with respect to such Collateral Debt Security.

 

6.17.        FIDUCIARY FOR RATED NOTEHOLDERS ONLY; AGENT FOR OTHER SECURED
PARTIES

 

With respect to the security interests created hereunder, the pledge of any
portion of the Collateral to the Trustee is to the Trustee as representative of
the Rated Noteholders and agent for other Secured Parties. In furtherance of the
foregoing, the possession by the Trustee of any portion of the Collateral and
the endorsement to or registration in the name of the Trustee of any portion of
the Collateral (including without limitation as entitlement holder of the
Collateral Account) are all undertaken by the Trustee in its capacity as
representative of the Rated Noteholders and as agent for the other Secured
Parties. The Trustee shall not by reason of this Indenture be deemed to be
acting as fiduciary for the Initial Hedge Counterparty or the Collateral
Advisor, provided that the foregoing shall not limit any of the express
obligations of the Trustee under this Indenture.

 

6.18.        WITHHOLDING

 

If any withholding tax is imposed on the Issuer’s payment (or allocations of
income) under the Rated Notes to any Rated Noteholder, such tax shall reduce the
amount otherwise distributable to such

 

102

--------------------------------------------------------------------------------


 

Rated Noteholder. The Trustee is hereby authorized and directed to retain from
amounts otherwise distributable to any Rated Noteholder sufficient funds for the
payment of any tax that is required to be withheld or deducted by the Issuer
(but such authorization shall not prevent the Trustee from contesting any such
tax in appropriate proceedings and withholding payment of such tax, if permitted
by law, pending the outcome of such proceedings). The amount of any withholding
tax imposed with respect to any Rated Noteholder shall be treated as Cash
distributed to such Rated Noteholder at the time it is withheld by the Trustee
and remitted to the appropriate taxing authority. If there is a possibility that
withholding tax is payable with respect to a distribution, the Trustee may in
its sole discretion withhold such amounts in accordance with this Section 6.18.
If any Rated Noteholder wishes to apply for a refund of any such withholding
tax, the Trustee shall reasonably cooperate with such Rated Noteholder in making
such claim so long as such Rated Noteholder agrees to reimburse the Trustee for
any out-of-pocket expenses incurred. Nothing herein shall impose an obligation
on the part of the Trustee to determine the amount of any tax or withholding
obligation on the part of the Issuer or in respect of the Income Notes.

 

ARTICLE VII

 

COVENANTS

 

7.1.          PAYMENT OF PRINCIPAL AND INTEREST

 

The Co-Issuers will duly and punctually pay all principal (including the Class B
Cumulative Periodic Interest Shortfall Amount and the Class C Cumulative
Periodic Interest Shortfall Amount and the Class D Cumulative Periodic Interest
Shortfall Amount), interest (including Defaulted Interest and interest thereon,
if any) in accordance with the terms of the Rated Notes and this Indenture and
amounts due under the Hedge Agreement in accordance with this Indenture. Amounts
properly withheld under the Code or other applicable law by any Person from a
payment to any Rated Noteholder of principal and/or interest shall be considered
as having been paid by the Co-Issuers to such Rated Noteholder for all purposes
of this Indenture.

 

The Trustee shall, unless prevented from doing so for reasons beyond its
reasonable control, give notice to each Rated Noteholder and each Rating Agency
of any such withholding requirement no later than ten days prior to the date of
the payment from which amounts are required to be withheld; provided that
despite the failure of the Trustee to give such notice, amounts withheld
pursuant to applicable tax laws shall be considered as having been paid by the
Co-Issuers as provided above.

 

7.2.          MAINTENANCE OF OFFICE OR AGENCY

 

The Co-Issuers hereby appoint the Trustee as Note Paying Agent for the payment
of principal of and interest on the Rated Notes. The Co-Issuers hereby appoint
Wells Fargo Bank, National Association with an address at 9062 Old Annapolis
Road, Columbia, Maryland 21045, Attn: CDO Trust Services—N-Star Real Estate CDO
III, as the Co-Issuers’ agent where notices and demands to or upon the
Co-Issuers in respect of the Rated Notes or this Indenture (except service of
any and all process in any action or proceeding) may be served and where such
Rated Notes may be surrendered for registration of transfer or exchange. The
Issuer hereby appoints NCB Stockbroker Limited, 3 George’s Dock, Dublin 1,
Ireland, as offshore Note Paying Agent and as the Issuer’s agent where notices
and demands to or upon the Issuer in respect of any Rated Notes listed on the
Irish Stock Exchange may be served and where such Rated Notes may be surrendered
for registration of transfer or exchange.

 

The Co-Issuers may at any time and from time to time, terminate the appointment
of any such agent or appoint any additional agents for any or all of such
purposes; provided that (A) the Co-Issuers

 

103

--------------------------------------------------------------------------------


 

will maintain in the Borough of Manhattan, The City of New York, an office or
agency where notices and demands to or upon the Co-Issuers in respect of the
Rated Notes and this Indenture may be served, (B) no Note Paying Agent shall be
appointed in a jurisdiction which subjects payments on the Rated Notes to
withholding tax and (C) the Co-Issuers may not terminate the appointment of any
Note Paying Agent without the consent of each Income Noteholder. The Co-Issuers
shall give prompt written notice to the Trustee and each Rating Agency and the
Rated Noteholders of the appointment or termination of any such agent and of the
location and any change in the location of any such office or agency.

 

If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York or shall fail to
furnish the Trustee with the address thereof, presentations and surrenders may
be made at and notices and demands may be served on the Co-Issuers and Rated
Notes may be presented and surrendered for payment to the Note Paying Agent at
its office in Minnesota (and the Co-Issuers hereby appoint the same as their
agent to receive such respective presentations, surrenders, notices and
demands).

 

For so long as any Class of Rated Notes is listed on the Irish Stock Exchange
and such exchange shall so require, the Co-Issuers shall maintain a listing
agent, a paying agent and an agent where notices and demands to or upon the
Co-Issuers in respect of any Rated Notes listed on the Irish Stock Exchange may
be served and where such Rated Notes may be surrendered for registration of
transfer or exchange.

 

7.3.          FUNDS FOR RATED NOTE PAYMENTS TO BE HELD IN TRUST

 

All payments of amounts due and payable with respect to any Rated Notes that are
to be made from amounts withdrawn from the Payment Account shall be made on
behalf of the Co-Issuers by the Trustee or a Note Paying Agent with respect to
payments on the Rated Notes.

 

When the Co-Issuers shall have a Note Paying Agent that is not also the Note
Registrar, they shall direct the Note Registrar to furnish, no later than the
fifth calendar day after each Record Date a list, if necessary, in such form as
such Note Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Rated Notes held by each
such Holder.

 

The initial Note Paying Agent shall be as set forth in Section 7.2. Any
additional or successor Paying Agents shall be appointed by Issuer Order with
written notice thereof to the Trustee and the Rating Agencies; provided that so
long as any Class of Rated Notes is rated by the Rating Agencies and with
respect to any additional or successor Note Paying Agent for the Rated Notes,
(a) the Note Paying Agent for the Rated Notes has a rating of not less than
“AA-” and not less than “A-1+” by S&P or (b) a Rating Agency Confirmation from
S&P shall have been obtained with respect to the appointment of such Note Paying
Agent. In the event that (i) the Co-Issuers have actual knowledge that such
successor Note Paying Agent ceases to have a rating of at least “AA-” and of
“A-1+” by S&P or (ii) a Rating Agency Confirmation from S&P shall not have been
obtained with respect to the appointment of such Note Paying Agent, the
Co-Issuers shall promptly remove such Note Paying Agent and appoint a successor
Note Paying Agent. The Co-Issuers shall not appoint any Note Paying Agent (other
than an initial Note Paying Agent) that is not, at the time of such appointment,
a depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Co-Issuers
shall cause each Note Paying Agent other than the Trustee to execute and deliver
to the Trustee an instrument in which such Note Paying Agent shall agree with
the Trustee (and if the Trustee acts as Note Paying Agent, it hereby so agrees),
subject to the provisions of this Section 7.3, that such Note Paying Agent will:

 

(a)                                  allocate all sums received for payment to
the Holders of Rated Notes for which it acts as Note Paying Agent on each
Payment Date and Redemption Date among such Holders in

 

104

--------------------------------------------------------------------------------


 

the proportion specified in the instructions set forth in the applicable Note
Valuation Report or Redemption Date Statement or as otherwise provided herein,
in each case to the extent permitted by applicable law;

 

(b)                                 hold all amounts held by it for the payment
of amounts due with respect to the Rated Notes in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and pay such sums to such Persons as
herein provided;

 

(c)                                  if such Note Paying Agent is not the
Trustee, immediately resign as a Note Paying Agent and forthwith pay to the
Trustee all amounts held by it in trust for the payment of Rated Notes if at any
time it ceases to meet the standards set forth above required to be met by a
Note Paying Agent at the time of its appointment;

 

(d)                                 if such Note Paying Agent is not the
Trustee, immediately give the Trustee notice of any Default by the Issuer or the
Co-Issuer (or any other obligor upon the Rated Notes) in the making of any
payment required to be made; and

 

(e)                                  if such Note Paying Agent is not the
Trustee at any time during the continuance of any such Default, upon the written
request of the Trustee, forthwith pay to the Trustee all amounts so held in
trust by such Note Paying Agent.

 

If the Co-Issuers shall have appointed a Note Paying Agent other than the
Trustee, the Trustee shall deposit on or prior to the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, with such
Note Paying Agent, if necessary, an aggregate amount sufficient to pay the
amounts then becoming due (to the extent funds are then available for such
purpose in the Collection Account, as the case may be), such amount to be held
in trust for the benefit of the Persons entitled thereto. Any funds deposited
with a Note Paying Agent (other than the Trustee) in excess of an amount
sufficient to pay the amounts then becoming due on the Rated Notes with respect
to which such deposit was made shall be paid over by such Note Paying Agent to
the Trustee for application in accordance with Section 11.

 

The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, direct any Note Paying
Agent to pay, to the Trustee all amounts held in trust by such Note Paying
Agent, such amounts to be held by the Trustee upon the same trusts as those upon
which such amounts were held by such Note Paying Agent; and, upon such payment
by any Note Paying Agent to the Trustee, such Note Paying Agent shall be
released from all further liability with respect to such amounts.

 

Except as otherwise required by applicable law, any funds deposited with the
Trustee or any Note Paying Agent in trust for the payment of the principal of or
interest on any Rated Note and remaining unclaimed for two years after the same
has become due and payable shall be paid to the Co-Issuers on Issuer Request;
and the Holder of such Rated Note shall thereafter, as an unsecured general
creditor, look only to the Issuer or the Co-Issuer for payment of such amounts
and all liability of the Trustee or such Note Paying Agent with respect to such
trust funds (but only to the extent of the amounts so paid to the Co-Issuers)
shall thereupon cease. The Trustee or such Note Paying Agent, before being
required to make any such release of payment, may, but shall not be required to,
adopt and employ, at the expense of the Co-Issuers, any reasonable means of
notification of such release of payment, including mailing notice of such
release to Holders whose Rated Notes have been called but have not been
surrendered for redemption or whose right to or interest in amounts due and
payable but not claimed is determinable from the records of any Note Paying
Agent, at the last address of record of each such Holder.

 

105

--------------------------------------------------------------------------------


 

7.4.          EXISTENCE OF CO-ISSUERS

 

The Issuer and the Co-Issuer shall maintain in full force and effect their
existence and rights as an exempted company incorporated and registered under
the laws of the Cayman Islands and as a corporation incorporated under the laws
of the State of Delaware, respectively, and shall obtain and preserve their
qualification to do business in each jurisdiction in which such qualifications
are or shall be necessary to protect the validity and enforceability of this
Indenture, the Rated Notes or any of the Collateral.

 

The Issuer and the Co-Issuer shall ensure that all corporate or other
formalities regarding their respective existences (including holding regular
board of directors’ and shareholders’, or other similar, meetings) or
registrations are followed. Neither the Issuer nor the Co-Issuer shall take any
action, or conduct its affairs in a mariner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. At least one director of the Issuer and of the
Co-Issuer shall be Independent of other parties to the Transaction Documents.
Without limiting the foregoing, (a) the Issuer shall not have any subsidiaries
(other than the Co-Issuer and any Tax Subsidiary), (b) the Co-Issuer shall not
have any subsidiaries and (c) the Issuer and the Co-Issuer shall not (i) have
any employees, (ii) engage in any transaction with any shareholder that would
constitute a conflict of interest or (iii) pay dividends, provided that the
foregoing shall not prohibit the Issuer from entering into the transactions
contemplated by the Corporate Services Agreement with the Administrator.

 

7.5.          PROTECTION OF COLLATERAL

 

(a)                                  The Issuer shall from time to time, execute
and deliver all such supplements and amendments hereto and all such Financing
Statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Secured Parties hereunder
and to:

 

(1)                                  Grant more effectively all or any portion
of the Collateral;

 

(2)                                  maintain, preserve and perfect the lien
(and the first priority nature thereof) of this Indenture or to carry out more
effectively the purposes hereof;

 

(3)                                  perfect, publish notice of or protect the
validity of any Grant made or to be made by this Indenture (including any and
all actions necessary or desirable as a result of changes in law or
regulations);

 

(4)                                  enforce any of the Pledged Securities or
other instruments or property included in the Collateral;

 

(5)                                  preserve and defend title to the Collateral
and the rights therein of the Trustee, the Initial Hedge Counterparty and the
Holders of the Rated Notes against the claims of all Persons and parties; or

 

(6)                                  pay or cause to be paid any and all taxes
levied or assessed upon all or any part of the Collateral.

 

The Issuer hereby designates the Trustee its agent and attorney-in-fact to
execute any Financing Statement, continuation statement or other instrument
delivered to it pursuant

 

106

--------------------------------------------------------------------------------


 

to this Section 7.5, and the Trustee, as agent of the Issuer, agrees to file
such continuation statements as are necessary to maintain perfection of the
Collateral perfected by the filing of Financing Statements, provided that the
Issuer retains ultimate responsibility to maintain the perfection of the
Collateral perfected by the filing of Financing Statements and any failure of
the Trustee to file continuation statements pursuant to this undertaking shall
not result in any liability of the Trustee and the Trustee shall be entitled to
indemnification pursuant to Section 6.8(a) with respect to any claim, loss,
liability or expense incurred by the Trustee with respect to the filing of such
continuation statements. The Trustee agrees that it will from time to time, at
the direction of any Secured Party, execute and cause to be filed Financing
Statements and continuation statements. The Issuer shall otherwise cause the
perfection and priority of the security interest in the Collateral and the
maintenance of such security interest at all times. Notwithstanding anything to
the contrary herein, the right of a Secured Party to provide direction to the
Trustee shall not impose upon the Trustee, as Secured Party, any obligation to
provide any such direction. The Issuer agrees that a carbon, photographic,
photostatic or other reproduction of this Indenture or of a Financing Statement
is sufficient as an Indenture or a Financing Statement as the case may be.

 

(b)                                 The Trustee shall not (i) except in
accordance with Section 10.11(a) or (b), as applicable, remove any portion of
the Collateral that consists of Cash or is evidenced by an Instrument,
certificate or other writing (A) from the jurisdiction in which it was held at
the date the most recent Opinion of Counsel was delivered pursuant to Section
7.6 (or from the jurisdiction in which it was held as described in the Opinion
of Counsel delivered at the Closing Date pursuant to Section 3.1(c), if no
Opinion of Counsel has yet been delivered pursuant to Section 7.6) or (B) from
the possession of the Person who held it on such date or (ii) cause or permit
ownership or the pledge of any portion of the Collateral that consists of
book-entry securities to be recorded on the books of a Person (A) located in a
different jurisdiction from the jurisdiction in which such ownership or pledge
was recorded at such date or (B) other than the Person on whose books such
ownership or pledge was recorded at such date, unless the Trustee shall have
first received an Opinion of Counsel to the effect that the lien and security
interest created by this Indenture with respect to such property will continue
to be maintained after giving effect to such action or actions.

 

(c)                                  The Issuer shall pay or cause to be paid
taxes, if any, levied on account of the beneficial ownership by the Issuer of
any Pledged Securities that secure the Rated Notes; provided that the Issuer
shall not be required to pay or discharge or cause to be paid or discharged any
such tax whose amount, applicability or validity is being contested in good
faith by appropriate proceedings and for which disputed amounts or adequate
reserves have been made or the failure of which to pay or discharge could not
reasonably be expected to have a material adverse effect upon the ability of the
Issuer to timely and fully perform any of its payment or other material
obligations under this Indenture or upon the interests of the Rated Noteholders
in the Collateral.

 

(d)                                 The Issuer shall enforce all of its material
rights and remedies under the Transaction Documents to which it is a party.

 

(e)                                  Without at least thirty (30) days’ prior
written notice to the Trustee, the Issuer shall not change its name, or the name
under which it does business, from the name shown on the signature pages hereto.

 

107

--------------------------------------------------------------------------------


 

7.6.          OPINIONS AS TO COLLATERAL

 

On or before May 31 in each calendar year, commencing in 2006, the Issuer shall
furnish to the Trustee and each Rating Agency (with copies to the Initial Hedge
Counterparty) an Opinion of Counsel (which shall include assumptions and
qualifications substantially similar to those set forth in Exhibit E-1) stating
that, in the opinion of such counsel, as of the date of such opinion, the lien
and security interest created by this Indenture with respect to the Collateral
remains a valid and perfected first priority lien and describing the manner in
which such security interest shall remain perfected.

 

7.7.          PERFORMANCE OF OBLIGATIONS

 

(a)                                  The Trustee shall notify the Issuer, the
Initial Hedge Counterparty and each Rated Noteholder of any request for an
amendment, waiver or supplement to any Underlying Instrument included in the
Collateral or of any other notice of a vote in respect of any Collateral Debt
Security included in the Collateral. The Issuer shall not enter into any such
amendment, waiver or supplement; provided that, notwithstanding anything in this
Section 7.7(a) to the contrary, the Issuer may enter into any amendment or
waiver of or supplement to any such Underlying Instrument if such amendment,
supplement or waiver:

 

(1)                                  is required by the provisions of any
Underlying Instrument or by applicable law (other than pursuant to an Underlying
Instrument);

 

(2)                                  is necessary to cure any ambiguity,
inconsistency or formal defect or omission in such Underlying Instrument; or

 

(3)                                  (x) is deemed necessary by the Issuer or
the Collateral Advisor and does not materially and adversely affect the Secured
Parties or (y) is effected pursuant to Section 6.16.

 

The Issuer shall be entitled to rely on an Opinion of Counsel as to material
adverse effect and as to whether the entry into an amendment, supplement or
waiver is permitted pursuant to this Indenture.

 

(b)                                 The Issuer or the Co-Issuer may, with the
prior written consent of the Holders of a Majority of the then Aggregate
Outstanding Amount of the Notes of each Class of Rated Notes and the Holders of
not less than 662/3% of the aggregate principal amount of the Outstanding Income
Notes and the Initial Hedge Counterparty, contract with other Persons, including
the Collateral Administrator, the Collateral Advisor and the Bank, for the
performance of actions and obligations to be performed by the Issuer or the
Co-Issuer hereunder by such Persons. Notwithstanding any such arrangement, the
Issuer or the Co-Issuer, as the case may be, shall remain liable for all such
actions and obligations. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer or the Co-Issuer, as the case may be;
and the Issuer or Co-Issuer, as the case may be, will punctually perform, and
use its best efforts to cause such other Person to perform, all of their
obligations and agreements contained in related agreement.

 

(c)                                  The Co-Issuers shall treat all acquisitions
of Collateral Debt Securities as a “purchase” for tax, accounting and reporting
purposes.

 

108

--------------------------------------------------------------------------------

 

(d)           Each of the Co-Issuers shall file, or cause to be filed, any tax
returns, including information tax returns, required by any governmental
authority.

 

(e)           In the event (i) a Collateral Debt Security becomes a Withholding
Tax Security, or the ownership of a Collateral Debt Security would otherwise
result in the Issuer being or becoming subject to U.S. tax on a net income basis
or being or becoming subject to the U.S. branch profits tax (in either case,
such Collateral Debt Security becoming a Taxed Collateral Debt Security), and
(ii) the Issuer does not sell or otherwise dispose of all or a portion of such
Taxed Collateral Debt Security in accordance with the provisions of Section
12.1(a)(3), the Collateral Advisor on behalf of the Issuer shall, within five
(5) Business Days of such Collateral Debt Security becoming a Taxed Collateral
Debt Security, set up a special purpose subsidiary (a Tax Subsidiary) to receive
and hold any such Taxed Collateral Debt Security unless the Issuer has received
an opinion of nationally recognized counsel that the Issuer can hold such Taxed
Collateral Debt Security directly without causing the Issuer to be treated as
engaged in a trade or business in the United States for United States federal
income tax purposes. The Issuer shall cause the purposes and permitted
activities of any such subsidiary to be restricted solely to the acquisition,
holding and disposition of such Taxed Collateral Debt Security and shall require
such subsidiary to distribute 100% of the proceeds of any sale of such Taxed
Collateral Debt Security, net of any tax liabilities, to the Issuer.

 

7.8.          NEGATIVE COVENANTS

 

(a)           The Issuer will not and, with respect to Section 7.8(a)(3), (4),
(5) and (9), the Co-Issuer will not:

 

(1)           intentionally operate so as to be subject to U.S. federal income
taxes on its net income;

 

(2)           sell, assign, participate, transfer, exchange or otherwise dispose
of, or pledge, mortgage, hypothecate or otherwise encumber (or permit such to
occur or suffer such to exist), any part of the Collateral, except as expressly
permitted by this Indenture;

 

(3)           claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal or interest (or any other
amount) payable in respect of the Rated Notes (other than amounts required to be
paid, deducted or withheld in accordance with any applicable law or regulation
of any governmental authority) or assert any claim against any present or future
Rated Noteholder by reason of the payment of any taxes levied or assessed upon
any part of the Collateral;

 

(4)           (A) incur or assume or guarantee any indebtedness, other than the
Rated Notes and this Indenture and the transactions contemplated hereby; (B)
issue any additional class of securities other than the Income Notes; or (C)
issue any additional shares of stock;

 

(5)           (A) take any action that would impair the validity or
effectiveness of this Indenture or any Grant hereunder or the lien of this
Indenture, amend hypothecate, subordinate, terminate, discharge or release any
Person from any covenants or obligations with respect to this Indenture or the
Rated Notes, except

 

109

--------------------------------------------------------------------------------


 

as may be permitted hereby, (B) create or extend any lien, charge, adverse
claim, security interest, mortgage or other encumbrance (other than the lien of
this Indenture) on or to the Collateral or any part thereof, any interest
therein or the proceeds thereof, or (C) take any action that would cause the
lien of this Indenture not to constitute a valid first priority security
interest in the Collateral;

 

(6)           use any of the proceeds of the Rated Notes issued hereunder (A) to
extend “purpose credit” within the meaning given to such term in Regulation U or
(B) to purchase or otherwise acquire any Margin Stock;

 

(7)           permit the aggregate book value of all Margin Stock held by the
Issuer on any date to exceed the net worth of the Issuer on such date (excluding
any unrealized gains and losses) on such date;

 

(8)           dissolve or liquidate in whole or in part, except as permitted
hereunder; or

 

(9)           except for any agreements involving the purchase and sale of
Collateral Debt Securities having customary purchase or sale terms and documents
with customary loan trading documentation (but not excepting the Hedge
Agreement), enter into any agreements unless such agreements contain
“non-petition” and “limited recourse” provisions with respect to the Issuer.

 

(b)           Except as permitted by this Indenture, the Issuer will not do
business under any other name other than the name set forth in the Articles and
neither the Issuer nor the Trustee shall acquire any Collateral after the
Closing Date, sell, transfer, exchange or otherwise dispose of Collateral, or
enter into or engage in any business with respect to any part of the Collateral.

 

(c)           The Co-Issuer will not invest any of its assets in “securities”
(as such term is defined in the Investment Company Act), and will keep all of
its assets in Cash.

 

7.9.          STATEMENT AS TO COMPLIANCE

 

On or before May 31 in each calendar year commencing in 2006, or immediately if
there has been a Default in the fulfillment of an obligation under this
Indenture, the Issuer shall deliver to the Trustee, the Income Note Paying
Agent, each Rated Noteholder making a written request therefor, the Irish Paying
Agent, the Initial Hedge Counterparty, the Collateral Advisor and each Rating
Agency a certificate of the Issuer stating, as to each signer thereof, that:

 

(a)           the Officer executing such certificate has conducted a review of
the activities of the Issuer and of the Issuer’s performance under this
Indenture during the 12-month period ending on December 31 of such year (or from
the Closing Date until December 31, 2005, in the case of the first such
certificate) based on reports and other information delivered to such Officer by
the Trustee, the Collateral Advisor and the Collateral Administrator and a
review of the Accountant’s Reports prepared pursuant to Section 10.10 and such
other materials as such Officer deems appropriate; and

 

(b)           to the best of knowledge of the Issuer, based on such review, the
Issuer has fulfilled all of its material obligations under this Indenture
throughout the period, or, if there has been a Default in the fulfillment of any
such obligation, specifying each such Default known to

 

110

--------------------------------------------------------------------------------


 

such Officer and the nature and status thereof, including actions undertaken to
remedy the same.

 

7.10.        CO-ISSUERS MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS

 

(a)           The Issuer shall not consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its assets to any
Person, unless permitted by Cayman Islands law and unless:

 

(1)           the Issuer shall be the surviving entity, or the Person (if other
than the Issuer) formed by such consolidation or into which the Issuer is merged
or to which all or substantially all of the assets of the Issuer are transferred
or conveyed shall be an exempted limited liability company organized and
existing under the laws of the Cayman Islands or such other jurisdiction outside
the United States as may be approved by a Majority of each Class and the Initial
Hedge Counterparty, and shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, the Initial Hedge Counterparty
and each Rated Noteholder, the due and punctual payment of the principal of and
interest on all Rated Notes and the performance of every covenant of this
Indenture and the Hedge Agreement on the part of the Issuer to be performed or
observed, all as provided herein;

 

(2)           each Rating Agency and the Initial Hedge Counterparty shall have
received written notification from the Issuer of such consolidation, merger,
transfer or conveyance and the identity of the surviving entity and a Rating
Agency Confirmation shall have been obtained with respect to the consummation of
such transaction;

 

(3)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have agreed with the Trustee (A) to observe the same legal requirements for the
recognition of such formed or surviving entity as a legal entity separate and
apart from any of its Affiliates as are applicable to the Issuer with respect to
its Affiliates and (B) not to consolidate or merge with or into any other Person
or transfer or convey the Collateral or all or substantially all of its assets
to any other Person except in accordance with the provisions of this Section
7.10;

 

(4)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have delivered to the Trustee, the Initial Hedge Counterparty and each Rating
Agency an Officer’s certificate and an Opinion of Counsel each stating that such
Person shall be duly organized, validly existing and (if applicable) in good
standing in the jurisdiction in which such Person is organized; that such Person
has sufficient power and authority to assume the obligations set forth in
Section 7.10(a)(1) above and to execute and deliver an indenture supplemental
hereto for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of an indenture supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms,

 

111

--------------------------------------------------------------------------------


 

subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral; (B) the Trustee continues to have a valid perfected first priority
security interest in the Collateral securing all of the Rated Notes; (C) such
Person has received an Opinion of Counsel to the effect that such Person will
not be subject to net income tax or be treated as engaged in a trade or business
within the United States for U.S. federal income tax purposes and such other
matters as the Trustee, the Initial Hedge Counterparty or any Rated Noteholder
may reasonably require;

 

(5)           immediately after giving effect to such transaction, no Default
shall have occurred and be continuing;

 

(6)           the Issuer shall have delivered to the Trustee, the Initial Hedge
Counterparty and each Rated Noteholder an Officer’s certificate and an Opinion
of Counsel each stating that such consolidation, merger, transfer or conveyance
and such supplemental indenture comply with this Section 7, that all conditions
precedent in this Section 7 provided for relating to such transaction have been
complied with and that no adverse tax consequences will result therefrom to any
Rated Noteholder or the Initial Hedge Counterparty; and

 

(7)           the Issuer shall have delivered to the Trustee an Opinion of
Counsel stating that after giving effect to such transaction, neither of the
Co-Issuers will be required to register as an investment company under the
Investment Company Act.

 

(b)           The Co-Issuer shall not consolidate or merge with or into any
other Person or transfer or convey all or substantially all of its assets to any
Person, unless:

 

(1)           the Co-Issuer shall be the surviving corporation, or the Person
(if other than the Co-Issuer) formed by such consolidation or into which the
Co-Issuer is merged or to which all or substantially all of the assets of the
Co-Issuer are transferred or conveyed shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the due and punctual
payment of the principal of and interest on all Rated Notes and the performance
of every covenant of this Indenture on the part of the Co-Issuer to be performed
or observed, all as provided herein;

 

(2)           each Rating Agency shall have received written notification from
the Co-Issuer of such consolidation, merger, transfer or conveyance and the
identity of the surviving entity and a Rating Agency Confirmation shall have
been obtained with respect to the consummation of such transaction;

 

(3)           if the Co-Issuer is not the surviving corporation, the Person
formed by such consolidation or into which the Co-Issuer is merged or to which
all or substantially all of the assets of the Co-Issuer are transferred or
conveyed shall have agreed with the Trustee (A) to observe the same legal
requirements for the recognition of such formed or surviving corporation as a
legal entity separate and

 

112

--------------------------------------------------------------------------------


 

apart from any of its Affiliates as are applicable to the Co-Issuer with respect
to its Affiliates and (B) not to consolidate or merge with or into any other
Person or transfer or convey all or substantially all of its assets to any other
Person except in accordance with the provisions of this Section 7.10;

 

(4)           if the Co-Issuer is not the surviving corporation, the Person
formed by such consolidation or into which the Co-Issuer is merged or to which
all or substantially all of the assets of the Co-Issuer are transferred or
conveyed shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person shall be
duly organized, validly existing and (if applicable) in good standing in the
jurisdiction in which such Person is organized; that such Person has sufficient
power and authority to assume the obligations set forth in Section 7.10(b)(1)
above and to execute and deliver an indenture supplemental hereto for the
purpose of assuming such obligations; that such Person has duly authorized the
execution, delivery and performance of an indenture supplemental hereto for the
purpose of assuming such obligations and that such supplemental indenture is a
valid, legal and binding obligation of such Person, enforceable in accordance
with its terms, subject only to bankruptcy, reorganization, insolvency,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and such
other matters as the Trustee or any Rated Noteholder may reasonably require;

 

(5)           immediately after giving effect to such transaction, no Default
shall have occurred and be continuing;

 

(6)           the Co-Issuer shall have delivered to the Trustee and each Rated
Noteholder an Officer’s certificate and an Opinion of Counsel each stating that
such consolidation, merger, conveyance or transfer and such supplemental
indenture comply with this Section 7 and that all conditions precedent in this
Section 7 provided for relating to such transaction have been complied with and
that no adverse tax consequences will result therefrom to any Rated Noteholder;

 

(7)           after giving effect to such transaction, neither of the Co-Issuers
will be required to register as an investment company under the Investment
Company Act; and

 

(8)           after giving effect to such transaction, the outstanding stock of
the Co-Issuer will not be beneficially owned by any Person other than the
Issuer.

 

7.11.        SUCCESSOR SUBSTITUTED

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer or the Co-Issuer, in accordance
with Section 7.10, the Person formed by or surviving such consolidation or
merger (if other than the Issuer or the Co-Issuer), or, the Person to which such
transfer or conveyance is made, shall succeed to, and be substituted for, and
may exercise every right and power of, and shall be bound by each obligation or
covenant of, the Issuer or the Co-Issuer, as the case may be, under this
Indenture with the same effect as if such Person had been named as the Issuer or
the Co-Issuer, as the case may be, herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
or the “Co-Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Section 7 may

 

113

--------------------------------------------------------------------------------


 

be dissolved, wound-up and liquidated at any time thereafter, and such Person
thereafter shall be released from its liabilities as obligor and maker on all
the Rated Notes and from its obligations under this Indenture.

 

7.12.        NO OTHER BUSINESS

 

The Issuer shall not engage in any business or activity other than (i) issuing
and selling the Rated Notes pursuant to this Indenture, (ii) issuing and selling
the Income Notes in accordance with the Income Note Paying Agency Agreement
(iii) issuing the Ordinary Shares pursuant to the Issuer Charter, (iv)
acquiring, pledging, holding and disposing of, solely for its own account,
Collateral Debt Securities, Eligible Investments and other Collateral described
in clauses (a) to (e) of the granting clauses hereof, (vi) holding the capital
stock of the Co-Issuer and (vi) such other activities that are incidental
thereto and connected therewith. The Co-Issuer shall not engage in any business
or activity other than issuing and selling the Rated Notes pursuant to this
Indenture and such other activities incidental thereto or connected therewith.
The Issuer shall not hold itself out as a derivatives dealer willing to enter
into either side of, or to offer to enter into, assume, offset, assign or
otherwise terminate positions in (i) interest rate, currency, equity or
commodity swaps or caps or (ii) derivative financial instruments (including
options, forward contracts, short positions and similar instruments) in any
commodity, currency, share of stock, partnership or trust, note, bond, debenture
or other evidence of indebtedness, swap or cap. The foregoing shall not limit
the ability of the Issuer to enter into Hedge Agreements. Furthermore, the
Issuer shall not hold itself out, whether through advertising or otherwise, as a
bank, insurance company or finance company, or as originating loans, lending
funds, making a market in loans or other assets or selling loans or other assets
to customers. The Issuer will not amend the Issuer Charter and the Co-Issuer
will not amend its Certificate of Incorporation or By-Laws, if such amendment
would result in the rating (including any private or confidential rating) of any
Class of Rated Notes being reduced or withdrawn. The Issuer shall not engage in
any business or activity or hold any asset that would cause the Issuer to be
engaged in a U.S. trade or business for U.S. federal income tax purposes, except
as the result of ownership of Equity Securities or securities received in an
Offer in accordance with the provisions of this Indenture.

 

7.13.      CHANGE OR WITHDRAWAL OF RATING

 

The Issuer shall promptly notify the Trustee in writing and upon receipt of such
notice the Trustee shall promptly notify the Rated Noteholders and the Initial
Hedge Counterparty if at any time the rating of any Class of Rated Notes has
been, or is known will be, changed or withdrawn.

 

7.14.      REPORTING

 

At any time when the Co-Issuers are not subject to Section 13 or 15(d) of the
Exchange Act and are not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of a Holder or Beneficial Owner of a Rated
Note or Income Note, the Co-Issuers shall promptly furnish or cause to be
furnished Rule 144A Information to such Holder or Beneficial Owner, to a
prospective purchaser of such Rated Note or Income Note designated by such
Holder or Beneficial Owner or to the Trustee for delivery to such Holder or
Beneficial Owner or a prospective purchaser designated by such Holder or
Beneficial Owner, as the case may be, in order to permit compliance by such
Holder or Beneficial Owner with Rule 144A under the Securities Act in connection
with the resale of such Rated Note or Income Note by such Holder or Beneficial
Owner.

 

7.15.      RATED NOTE CALCULATION AGENT

 

(a)           The Issuer hereby agrees that for so long as any of the Rated
Notes remain Outstanding the Issuer will at all times cause there to be an agent
appointed to calculate LIBOR in

 

114

--------------------------------------------------------------------------------


 

respect of each Interest Period in accordance with the terms of Schedule B (the
Rated Note Calculation Agent), which agent shall be a financial institution,
subject to supervision or examination by federal or state authority, having a
rating of at least “BBB+” by S&P and having an office within the United States.
Whenever the Note Calculation Agent is required to act or exercise judgment, it
will do so in good faith and in a commercially reasonable manner. The Issuer has
initially appointed the Trustee as Rated Note Calculation Agent for purposes of
determining LIBOR for each Interest Period. If the Rated Note Calculation Agent
is unable or unwilling to act as such or is removed by the Issuer, the Issuer
(after consultation with the Collateral Advisor) will propose a leading bank
which is engaged in transactions in Dollar deposits in the international
Eurodollar market and which does not control or is not controlled by or under
common control with the Co-Issuers or any of their Affiliates as a replacement
Rated Note Calculation Agent for approval by Holders of not less than 662/3% of
the aggregate principal amount of the Outstanding Income Notes. The Rated Note
Calculation Agent may not resign its duties without a successor having been duly
appointed.

 

(b)           As soon as possible after 11:00 a.m. (London time) on each LIBOR
Calculation Date, but in no event later than 11:00 a.m. (New York time) on the
London Banking Day immediately following each LIBOR Calculation Date, the Rated
Note Calculation Agent will calculate LIBOR for the next Interest Period and the
Periodic Interest payable for such Interest Period in respect of the Outstanding
Rated Notes, rounded to the nearest cent, with half a cent being rounded upward,
on the related Payment Date to be given to the Co-Issuers, the Trustee, the
Collateral Advisor, the Depositary, Euroclear, Clearstream, the Note Paying
Agent and the Irish Paying Agent. The Rated Note Calculation Agent will also
specify to the Co-Issuers and the Collateral Advisor the quotations upon which
the Applicable Periodic Interest Rate for each Class of Rated Notes is based,
and in any event the Rated Note Calculation Agent must notify the Co-Issuers and
the Collateral Advisor before 5:00 p.m. (New York time) on each applicable LIBOR
Calculation Date if it has not determined and is not in the process of
determining LIBOR with respect to the Rated Notes and the Periodic Interest with
respect to each Class of Rated Notes, together with its reasons for the delay.
The Irish Paying Agent also will cause the Applicable Periodic Interest Rate for
each Interest Period for each Class of Rated Notes listed on the Irish Stock
Exchange, the amount of interest payable in respect of each Class of Rated Notes
listed on the Irish Stock Exchange and each Payment Date to be delivered to the
Company Announcements Office of the Irish Stock Exchange as soon as possible
after the Irish Paying Agent has received notice from the Rated Note Calculation
Agent of such Applicable Periodic Interest Rates and amounts.

 

7.16.        LISTING

 

The Issuer will use its commercially reasonable efforts to obtain and maintain
the listing of each Class of Rated Notes on the Irish Stock Exchange.

 

7.17.        AMENDMENT OF CERTAIN DOCUMENTS

 

The Issuer will not agree to any amendment to or modification of the Corporate
Services Agreement, the Collateral Advisory Agreement, the Account Control
Agreement or the Hedge Agreement at any time without obtaining Rating Agency
Confirmation with respect to any such modification and will not amend, modify or
waive any “non-petition” or “limited recourse” provisions of any Transaction

 

115

--------------------------------------------------------------------------------


 

Document to which it is a party without obtaining a Rating Agency Confirmation
with respect to such modification. The Trustee shall provide each of the Initial
Hedge Counterparty, the Holders of Rated Notes of the Controlling Class, the
Collateral Advisor and the Rating Agencies with a copy of any such amendment or
modification within 10 Business Days before effecting such amendment or
modification. Prior to entering into any waiver in respect of the any of the
foregoing agreements, the Issuer will provide to each Rating Agency and the
Trustee with written notice of such waiver.

 

7.18.        PURCHASE OF COLLATERAL; INFORMATION REGARDING COLLATERAL; RATING
CONFIRMATION

 

(a)           The Issuer will use reasonable efforts to purchase or enter into
agreements to purchase, on or before the Effective Date, Collateral Debt
Securities having an aggregate Principal Balance, together with the aggregate
Principal Balance of all Eligible Investments purchased with Collateral
Principal Collections, of not less than U.S.$400,000,000 (assuming, for these
purposes, settlement (in accordance with customary settlement procedures in the
relevant markets) of all agreements entered into by the Issuer to acquire
Collateral Debt Securities scheduled to settle on or following the Effective
Date).

 

(b)           The Issuer (or the Collateral Advisor on behalf of the Issuer)
shall cause to be delivered to the Trustee on the Effective Date an amended
Schedule A listing all Collateral Debt Securities purchased on or before the
Effective Date, which schedule will supersede any prior Schedule A delivered to
the Trustee.

 

(c)           On or before the Effective Date, the Issuer (or the Collateral
Advisor on its behalf) shall deliver an Officer’s certificate to the Trustee,
the Holders of Rated Notes of the Controlling Class, the Initial Hedge
Counterparty and each Rating Agency (in addition to any such Officer’s
Certificate, the information set forth in such Officer’s Certificate shall also
be provided to S&P in a form that complies with S&P’s Preferred Format)
demonstrating compliance by the Issuer with its obligations under Section
7.18(a) and satisfaction of each applicable Collateral Quality Test (with the
exception of S&P’s CDO Monitor Test), and Coverage Test or, if on the Effective
Date, the Issuer shall be in default in the performance of its obligations under
this Section 7.18 or any of the Collateral Quality Tests (with the exception of
S&P’s CDO Monitor Test) or the specified Coverage Tests shall fail to be
satisfied, the Issuer (or the Collateral Advisor on its behalf) shall deliver an
Officer’s certificate to the Trustee, the Holders of Rated Notes of the
Controlling Class, the Initial Hedge Counterparty and each Rating Agency
specifying the details of such default or failure; provided that the failure to
satisfy any of the Collateral Quality Tests or Coverage Tests does not
constitute an Event of Default but such failure may result in a Rating
Confirmation Failure.

 

(d)           No later than fifteen (15) Business Days after the Effective Date,
the Issuer (or the Collateral Advisor on its behalf) shall deliver or cause to
be delivered to the Trustee an accountant’s certificate (the Accountant’s
Certificate) (i) confirming the information with respect to each Collateral Debt
Security set forth on the amended schedule delivered pursuant to Section 7.18(b)
as of the Effective Date, and the information provided by the Issuer with
respect to every other asset included in the Collateral, (ii) certifying as of
the Effective Date the procedures applied and their associated findings with
respect to the Coverage Tests and the Collateral Quality Tests and (iii)
specifying the procedures undertaken to review data and computations relating to
the foregoing clause (ii) held by the Issuer on the Effective Date.

 

116

--------------------------------------------------------------------------------


 

(e)           The Issuer (or the Collateral Advisor on its behalf) shall request
in writing that each of the Rating Agencies confirm in writing (a Rating
Confirmation), within thirty (30) Business Days after the Effective Date, the
ratings (including any private or confidential ratings) assigned by it on the
Closing Date to the Rated Notes. In the event that the Issuer fails to obtain a
Rating Confirmation within 30 days after the Effective Date (a Rating
Confirmation Failure), Collateral Interest Collections and, to the extent
Collateral Interest Collections are insufficient therefor, Collateral Principal
Collections shall be applied on the first Payment Date and any succeeding
Payment Dates, as applicable as provided in Section 11.1 to the extent necessary
for each of the Rating Agencies to provide a Rating Confirmation.

 

(f)            No later than fifteen (15) Business Days following the Effective
Date, the Trustee shall (i) run the S&P CDO Monitor and report to S&P whether or
not the S&P CDO Monitor Test has been satisfied and (ii) report the S&P scenario
default and break-even default rate for each Class of Notes.

 

ARTICLE VIII

 

SUPPLEMENTAL INDENTURES

 

8.1.          SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF RATED NOTEHOLDERS

 

Without the consent of the Holders of any Rated Notes, the Initial Hedge
Counterparty (except as specified below) or the Income Noteholders, the
Co-Issuers, when authorized by Board Resolutions, and the Trustee, at any time
and from time to time subject to the requirement provided below in this Section
8.1 with respect to the ratings of the Rated Notes and subject to Section 8.3,
may enter into one or more indentures supplemental hereto, in form satisfactory
to the Trustee, for certain limited purposes including, inter alia, to:

 

(a)           evidence the succession of another Person to the Issuer or the
Co-Issuer and the assumption by any such successor Person of the covenants of
the Issuer or the Co-Issuer herein and in the Rated Notes pursuant to Section
7.10 or 7.11;

 

(b)           add to the covenants of the Co-Issuers or the Trustee for the
benefit of the Holders of all of the Rated Notes;

 

(c)           pledge any additional property to the Trustee;

 

(d)           add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Rated Notes;

 

(e)           effect the appointment of a successor;

 

(f)            reduce the permitted minimum denomination of the Rated Notes;

 

(g)           take any action necessary or advisable to prevent the Issuer, any
Note Paying Agent or the Trustee from being subject to withholding or other
taxes, fees or assessments or to prevent the Issuer from being treated as
engaged in a U.S. trade or business or otherwise being subjected to U.S.
federal, state or local income tax on a net income tax basis; provided that such
action will not cause the Noteholders to experience any material change to the
timing, character or source of income from the Notes and will not be

 

117

--------------------------------------------------------------------------------


 

considered a significant modification resulting in an exchange for purposes of
section 1.1001-3 of the U.S. Treasury regulations;

 

(h)           modify the restrictions on and procedures for resale and other
transfer of the Rated Notes in accordance with any change in any applicable law
or regulation (or the interpretation thereof) or to enable the Co-Issuers to
rely upon any less restrictive exemption from registration under the Securities
Act or the Investment Company Act (in addition to that provided under Section
3(c)(7) thereunder) or to remove restrictions on resale and transfer to the
extent not required thereunder;

 

(i)            grant, convey, transfer, assign, mortgage or pledge any property
to or with the Trustee for the benefit of the Secured Parties;

 

(j)            correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture (including any and all actions necessary or desirable as a result
of changes in law or regulations) or to subject to the lien of this Indenture
any additional property;

 

(k)           make any change required by the stock exchange on which any Class
of Rated Note is listed, if any, in order to permit or maintain such listing;

 

(1)           correct, amend, cure any manifest error, inconsistency, defect or
ambiguity or correct any typographical error in this Indenture;

 

(m)          modify this Indenture to conform the terms herein to the terms set
forth in the then current Offering Circular;

 

(n)           modify any provision (other than in respect of a Reserved Matter),
with respect to restrictions upon the Issuer’s rights to acquire and dispose of
Collateral Debt Securities and other assets, that the Issuer or the Collateral
Advisor determines to be necessary or desirable in order for the Issuer to
maintain any desired exemption from registration of the Issuer under the
Investment Company Act or of the Notes under the Securities Act;

 

(o)           with the consent of the Collateral Advisor, modify the calculation
of the Collateral Quality Tests and the definitions applicable thereto to
correspond with published or written changes in the guidelines, methodology or
standards established by the Rating Agencies;

 

(p)           agree to any modification of the Indenture or any other
Transaction Document (other than in respect of a Reserved Matter), which is, in
the opinion of the Trustee, proper to make if, in the opinion of the Trustee
(based upon an opinion of counsel), such modification will not have a material
adverse effect on the interests of Holders of any Class or Classes of Notes or
the Initial Hedge Counterparty and which is of a formal, minor or technical
nature or is to correct a manifest error.

 

In addition, the Trustee may, but is not obligated to, without the consent of
the Rated Noteholders or of the Holders of any relevant Class or Classes of
Rated Notes, agree to any modification of any other Transaction Document which
is of a formal, minor or technical nature or is to correct a manifest error and
which is, in the opinion of the Trustee, proper to make, in the opinion of the
Trustee (based upon an opinion of counsel); provided such modification will not
have a material adverse effect on the interests of

 

118

--------------------------------------------------------------------------------


 

the Initial Hedge Counterparty or the Holders of any Class or Classes of Notes.
For so long as any Rated Notes are Outstanding, no such supplemental indenture
shall be effective unless and until Rating Agency Confirmation has been
received.

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law.

 

Without obtaining the requisite consents of the applicable parties pursuant to
this Section 8.1, the Trustee shall not enter into any such supplemental
indenture if, as a result of such supplemental indenture, the interests of the
Initial Hedge Counterparty, any Holder of Rated Notes or of the Income
Noteholders would be materially and adversely affected thereby. Unless notified
by (i) a Majority of the then Aggregate Outstanding Amount of any Class of Rated
Notes that such Class will be materially and adversely affected, (ii) a Majority
of the aggregate principal amount of Income Notes Outstanding that the Income
Noteholders will be materially and adversely affected or (iii) the Initial Hedge
Counterparty (with respect to the Initial Hedge Counterparty, only to the extent
that its right to payments in accordance with the Priority of Payments is
adversely affected), the Trustee shall be entitled to rely upon an Opinion of
Counsel as to whether the interests of any Holder of Rated Notes or of Income
Notes would be materially and adversely affected by any such supplemental
indenture (after giving notice of such change to the Income Note Paying Agent).
The Collateral Advisor will not be bound by any supplemental indenture that
affects the obligations of the Collateral Advisor unless the Collateral Advisor
has consented thereto (which consent will not be unreasonably withheld). The
Co-Issuers will not consent to any supplemental indenture that would have a
material adverse effect on the Initial Hedge Counterparty without the consent of
the Initial Hedge Counterparty.

 

At the cost of the Co-Issuers, the Trustee shall provide to the Rated
Noteholders, the Income Note Paying Agent, the Initial Hedge Counterparty and
each Rating Agency a copy of any proposed supplemental indenture at least 10
days prior to the execution thereof by the Trustee and, for so long as any Rated
Notes are Outstanding, request a Rating Agency Confirmation from each Rating
Agency with respect to such supplemental indenture. As soon as practicable after
the execution by the Trustee and the Issuer of any such supplemental indenture,
the Trustee shall provide to the Rated Noteholders, the Income Note Paying
Agent, the Initial Hedge Counterparty and each Rating Agency a copy of the
executed supplemental indenture. For so long as any Rated Notes are Outstanding,
no supplemental indenture shall be effective unless and until a Rating Agency
Confirmation from each Rating Agency has been received.

 

8.2.          SUPPLEMENTAL INDENTURES WITH CONSENT OF RATED NOTEHOLDERS

 

Except as provided below, with the prior written consent of the Initial Hedge
Counterparty (but only if the right of the Initial Hedge Counterparty to
payments in accordance with the Priority of Payments is adversely affected), the
Holders of not less than a majority of the aggregate principal amount of the
Outstanding Rated Notes of each Class (in principal amount) adversely affected
thereby and the written consent of Holders of not less than 662/3% of the
aggregate principal amount of the Outstanding Income Notes (if materially and
adversely affected thereby), the Trustee and the Co-Issuers may execute a
supplemental indenture to add provisions to, or change in any manner or
eliminate any provisions of, the Indenture or modify in any manner the rights of
the Holders of the Rated Notes of such Class or of the Income Notes or the Hedge
Counterparty under the Indenture.

 

With the written consent of the Holders of not less than 75% of the then
Aggregate Outstanding Amount of each adversely affected Class of Rated Notes and
the written consent of 75% of the Holders of

 

119

--------------------------------------------------------------------------------


 

the aggregate principal amount of the Outstanding Income Notes if materially and
adversely affected thereby (which consent shall be evidenced by an Officer’s
certificate of the Issuer certifying that such consent has been obtained),
Rating Agency Confirmation and the written consent of the Initial Hedge
Counterparty (which shall be required only if the right of the Initial Hedge
Counterparty to payments in accordance with the Priority of Payments is
adversely affected), the Trustee and Co-Issuers may, subject to Section 8.3,
enter into one or more indentures supplemental hereto in order to:

 

(a)           change the applicable Stated Maturity Date of the Rated Notes or
scheduled redemption of the principal of or the due date of any installment of
interest on the Rated Notes, reduce the principal amount thereof or the rate of
interest thereon, or the Redemption Price with respect thereto, or change the
earliest date on which Rated Notes may be redeemed, change the provisions of the
Indenture relating to the application of proceeds of any Collateral to the
payment of principal of or interest on the Rated Notes or change any place
where, or the coin or currency in which, Rated Notes or the principal thereof or
interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity Date thereof
(or, in the case of redemption, on or after the Redemption Date);

 

(b)           reduce the percentage, in principal amount, of Holders of Rated
Notes of each Class, or the percentage of Income Noteholders, whose consent is
required for the authorization of any supplemental indenture or for any waiver
of compliance with certain provisions of the Indenture or certain defaults
thereunder or their consequences;

 

(c)           impair or adversely affect the Collateral other than as permitted
by the Indenture;

 

(d)           permit the creation of any security interest ranking prior to or
on a parity with the security interest of the Indenture with respect to any part
of the Collateral or terminate such security interest on any property at any
time subject thereto (other than in accordance with the Indenture) or deprive
the Holder of any Rated Note or the Initial Hedge Counterparty of the security
afforded by the security interest of the Indenture;

 

(e)           reduce the percentage of the aggregate principal amount of Holders
of Rated Notes of each Class whose consent is required to request the Trustee to
preserve the Collateral or rescind the Trustee’s election to preserve the
Collateral pursuant to Section 5.5 or to sell or liquidate the Collateral
pursuant to Section 5.4 or 5.5;

 

(f)            modify any of the provisions of this Section 8.2, except to
increase the percentage of the aggregate principal amount of Outstanding Rated
Notes of each Class whose Holders’ consent is required for any such action or to
provide that other provisions of the Indenture cannot be modified or waived
without the written consent of the Holders of 75% of the then Aggregate
Outstanding Amount of each affected Class of Rated Notes Outstanding or the
Initial Hedge Counterparty;

 

(g)           modify the definition of the term “Outstanding” or Section 11.1;

 

(h)           modify any of the provisions of the Indenture in such a manner as
to affect the calculation of the amount of any payment of interest or principal
of any Rated Note on any Payment Date or to affect the right of the Holders of
Rated Notes or the Initial Hedge Counterparty to the benefit of any provisions
for the redemption of such Rated Notes contained therein;

 

(i)            modify provisions related to the bankruptcy or insolvency of the
Co-Issuers; or

 

120

--------------------------------------------------------------------------------

 

(j)                                     modify provisions stating that the
obligations of the Co-Issuers are joint and several limited recourse obligations
of the Co-Issuers payable solely from the Collateral in accordance with the
terms of the Indenture (Section 8.2(a) through (j) collectively, the Reserved
Matters).

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law.

 

Not later than 15 Business Days prior to the execution of any proposed
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Co-Issuers, shall mail to the Rated Noteholders, Income Note Paying
Agent, the Initial Hedge Counterparty, the Collateral Advisor and each Rating
Agency a copy of such proposed supplemental indenture (or a description of the
substance thereof) and shall request Rating Agency Confirmation with respect to
such supplemental indenture. If any Class of Rated Notes is then rated by any
Rating Agency, the Trustee shall not enter into any such supplemental indenture
if, as a result of such supplemental indenture, Rating Agency Confirmation would
not be received with respect to such supplemental indenture, unless each Holder
of Rated Notes of each Class whose rating will be reduced or withdrawn has,
after notice that the proposed supplemental indenture would result in such
reduction or withdrawal of the rating of the Class of Rated Notes held by such
Holder, consented to such supplemental indenture. Without having obtained the
consent of the applicable parties pursuant to this Section 8.2, the Trustee
shall not enter into any such supplemental indenture if, as a result of such
supplemental indenture, the interests of the Initial Hedge Counterparty, any
Holder of Rated Notes or of the Income Noteholders would be materially and
adversely affected thereby. Unless notified by (i) the Holders of a Majority of
the then Aggregate Outstanding Amount of any Class of Rated Notes that such
Class will be materially and adversely affected or (ii) the Holders of a
Majority of aggregate principal amount of the Income Notes that the Income
Noteholders will be materially and adversely affected, the Trustee shall be
entitled to rely upon an Opinion of Counsel as to whether the interests of any
Holder of Rated Notes or of the Income Noteholders would be materially and
adversely affected by any such supplemental indenture (after giving notice of
such change to the Income Note Paying Agent).

 

It shall not be necessary for any Act of Rated Noteholders or any consent of
Income Noteholders under this Section 8.2 to approve the particular form of any
proposed supplemental indenture, but it shall be sufficient if such Act or
consent shall approve the substance thereof.

 

Promptly after the execution by the Co-Issuers and the Trustee of any
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Co-Issuers, shall mail or make available to the Rated Noteholders, the
Income Note Paying Agent (for forwarding to the Income Noteholders), the Initial
Hedge Counterparty, the Collateral Advisor and each Rating Agency a copy
thereof. Any failure of the Trustee to publish or mail such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such supplemental indenture. In addition, the Issuer shall cause to be
delivered a copy of the executed supplemental indenture to the Repository for
posting on the Repository in the manner described in Section 14.3.

 

8.3.          EXECUTION OF SUPPLEMENTAL INDENTURES

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Section 8 or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying in good
faith

 

121

--------------------------------------------------------------------------------


 

upon an Opinion of Counsel, stating that the execution of such supplemental
indenture is authorized, or permitted by this Indenture and that all conditions
precedent thereto have been complied with. The Trustee may, but shall not be
obligated to, enter into any such supplemental indenture which affects the
Trustee’s own rights, duties or indemnities under this Indenture or otherwise.
Such supplemental indenture will not be binding on the Collateral Advisor to the
extent that it reduces the rights or increases the obligations of the Collateral
Advisor, unless such supplemental indenture is consented to in writing by the
Collateral Advisor.

 

8.4.          EFFECT OF SUPPLEMENTAL INDENTURES

 

Upon the execution of any supplemental indenture under this Section 8, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Rated Notes theretofore and thereafter authenticated and delivered hereunder
shall be bound thereby.

 

8.5.          REFERENCE IN RATED NOTES TO SUPPLEMENTAL INDENTURES

 

Rated Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Section 8 may, and if required by the Trustee shall,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture. If the Co-Issuers shall so determine, new Rated
Notes, so modified as to conform in the opinion of the Trustee and the
Co-Issuers to any such supplemental indenture, may be prepared and executed by
the Co-Issuers and authenticated and delivered by the Trustee in exchange for
Outstanding Rated Notes.

 

ARTICLE IX

 

REDEMPTION OF RATED NOTES

 

9.1.          REDEMPTION OF RATED NOTES

 

The Rated Notes will be subject to redemption in whole but not in part at their
respective Redemption Prices, in each case, in accordance with the procedures,
and subject to the satisfaction of the conditions, in Section 9.2 below, in the
following circumstances:

 

(a)           on or after the Payment Date occurring in April 2010 and
continuing until the Stated Maturity Date (the Call Period), at the direction of
the Holders of not less than 662/3% of the aggregate principal amount of the
Outstanding Income Notes (an Optional Redemption);

 

(b)           on any Payment Date following the occurrence and during the
continuation of a Tax Event, (i) at the direction of the Holders of not less
than 662/3% of the aggregate principal amount of the Outstanding Income Notes or
(ii) subject to the satisfaction of the Income Note Redemption Approval
Condition, at the direction of the Holders of a Majority of the then Aggregate
Outstanding Amount of the Controlling Class (such a redemption, a Tax
Redemption); and

 

(c)           automatically and without any direction by any Person, (i) if the
Notes have not been redeemed in full on or after the Payment Date occurring in
April 2017, and (ii) if any of the conditions set forth in Sections
9.2(a) through (d) below have not been met or if the highest bidder fails to pay
the purchase price within six (6) Business Days following such

 

122

--------------------------------------------------------------------------------


 

Payment Date, the Payment Date thereafter, unless the Notes are redeemed in full
prior to the next Auction Date (such a redemption, an Auction Call Redemption).

 

9.2.          REDEMPTION PROCEDURES; AUCTION

 

In connection with any Redemption, the Trustee and the Collateral Advisor will,
in accordance with the procedures set forth in Schedule E (the Auction
Procedures) and at the expense of the Issuer, conduct an auction (an Auction) of
the Collateral Debt Securities included in the Collateral on a date (each such
date, an Auction Date) occurring no later than ten (10) Business Days prior to
any scheduled Redemption Date. Any of the Initial Purchasers, the Placement
Agent, the Collateral Advisor, the Income Noteholders, the Trustee or their
respective Affiliates may, but will not be required to, bid at the Auction.

 

(a)           Any Redemption will be subject to the satisfaction of each of the
following conditions:

 

(1)           the related Auction has been conducted in accordance with the
Auction Procedures;

 

(2)           the Trustee has received bids for the Collateral Debt Securities
(or for each of the related Subpools) from at least two Qualified Bidders
(including the winning Qualified Bidder) identified on a list of qualified
bidders provided by the Collateral Advisor to the Trustee;

 

(3)           the Collateral Advisor certifies that the Highest Auction Price
would result in the Sale Proceeds from the Collateral Debt Securities (or the
related Subpools) for a purchase price (paid in cash) plus the Balance of all
Eligible Investments and cash held by the Issuer plus any termination payments
payable by a Hedge Counterparty to the Issuer (in excess of any amounts payable
by the Issuer to a Hedge Counterparty) resulting from the termination of the
Hedge Agreement pursuant to the Redemption being at least equal to the sum of
(i) the aggregate Redemption Prices of the Notes plus (ii) any accrued but
unpaid fees and expenses of the Issuer pursuant to Section 11.1(b)(1) and (15)
through (17) (including any termination payments payable by the Issuer resulting
from the termination of the Hedge Agreement pursuant to the Redemption) plus
(iii) (a) in connection with a Tax Redemption at the direction of the
Controlling Class and (b) an Auction Call Redemption, any additional amounts
necessary to satisfy the Income Note Redemption Approval Condition; and

 

(4)           the bidder(s) who offered the Highest Auction Price for the
Collateral Debt Securities (or the related Subpools) enter(s) into a written
agreement with the Issuer (which the Issuer will execute if the conditions set
forth above and in the Indenture are satisfied, which execution will constitute
certification by the Issuer that such conditions have been satisfied) that
obligates the highest bidder(s) (or the highest bidder for each Subpool) to
purchase all of the Collateral Debt Securities (or the relevant Subpool) and
provides for payment in full (in Cash) of the purchase price to the Trustee on
or prior to the sixth Business Day following the relevant Auction Date.

 

(b)           In addition, any Optional Redemption requires the occurrence of
the following:

 

(1)           at least four (4) Business Days before the scheduled Redemption
Date, the Collateral Advisor has furnished to the Trustee evidence, in form
satisfactory to

 

123

--------------------------------------------------------------------------------


 

the Trustee, that the Collateral Advisor on behalf of the Issuer has entered
into a binding agreement or agreements with an institution or institutions (or
guarantor or guarantors of the obligations): (A) with regard to which Rating
Agency Confirmation has been received; or (B) whose long-term unsecured debt
obligations (other than such obligations whose rating is based on the credit of
a person other than such institution) have a credit rating from Fitch, if rated
by Fitch, of “Fl” and of at least “A-1” from S&P; and in each case, to sell, not
later than the Business Day immediately preceding the scheduled Redemption Date,
in immediately available funds, all or part of the Collateral Debt Securities at
a purchase price (paid in Cash) which together with the Balance of all Eligible
Investments and Cash held by the Issuer will be at least equal to the sum of
(i) the aggregate Redemption Prices of the Notes plus (ii) any accrued but
unpaid fees and expenses of the Issuer pursuant to Section 11.1(b)(1) and (15)
through (17) (including any termination payments payable by the Issuer resulting
from the termination of the Hedge Agreement pursuant to the Redemption); or

 

(2)           prior to selling any Collateral Debt Securities or any other
collateral, the Collateral Advisor certifies that the expected proceeds from
such sale will, in the aggregate, equal or exceed, in each case, the sum of
(A) any amounts payable in connection with an Optional Redemption pursuant to
Section 9.2 of the Notes plus (B) all expenses of such redemption and all other
administrative fees and expenses payable on the related Redemption Date.

 

Provided that all of the conditions set forth in Section 9.2(a) through (d) have
been met, the Trustee will sell and transfer the Collateral Debt Securities (or
each related Subpool), without representation, warranty or recourse, to the
bidder(s) who offered the Highest Auction Price for the Collateral Debt
Securities (or the related Subpools) in accordance with and upon completion of
the Auction Procedures. If any of the conditions set forth in
Section 9.2(a) through (d) are not met, (i) the Redemption will not occur on the
Payment Date following the relevant Auction Date, (ii) the Trustee will give
notice of the withdrawal of the Redemption, (iii) subject to clause (iv) below,
the Trustee will decline to consummate such sale and may not solicit any further
bids or otherwise negotiate any further sale of Collateral Debt Securities in
relation to such Auction and (iv) unless the Rated Notes are redeemed in full
prior to the next succeeding Auction Date, the Trustee will conduct another
Auction on the next succeeding Auction Date.

 

The Trustee will deposit the purchase price for the Collateral Debt Securities
in the Collection Account, and the Rated Notes and, to the extent funds are
available therefor, the Income Notes, will be redeemed on the Payment Date
immediately following the relevant Auction Date in the order of priorities set
forth in Section 11.1. Any Redemption will only be effected on a Payment Date.
Installments of principal and interest due on or prior to a Redemption Date
shall continue to be payable to the Holders of such Rated Notes as of the
relevant Record Dates according to their terms.

 

9.3.          RECORD DATE; NOTICE TO TRUSTEE OF REDEMPTION

 

(a)           The Issuer shall set the Redemption Date and the applicable Record
Date and give notice thereof to the Trustee pursuant to Section 9.3(b) below and
shall issue an Issuer Request to the Trustee for the provision of the
information necessary for the Issuer to compile the Redemption Date Statement in
accordance with Section 10.10(b).

 

(b)           In the event of any Redemption, the Issuer shall, at least 45 days
(but not more than 90 days) prior to the Redemption Date, notify the Trustee and
the Initial Hedge Counterparty

 

124

--------------------------------------------------------------------------------


 

of such Redemption Date, the applicable Record Date, the principal amount of
each Class of Notes to be redeemed on such Redemption Date and the Redemption
Price of such Notes.

 

9.4.          NOTICE OF REDEMPTION

 

Notice of Redemption will be given by first-class mail, postage prepaid, mailed
not less than eight (8) Business Days prior to the applicable Redemption Date,
to the Initial Hedge Counterparty, each Rating Agency and each Holder of Rated
Notes at such Holder’s address in the Note Register maintained by the Note
Registrar in accordance with the provisions of this Indenture and to the
Collateral Advisor. Rated Notes called for Redemption must be surrendered at the
office of any Note Paying Agent appointed pursuant to this Indenture in order to
receive the Redemption Price. The Issuer will also deliver notice of Redemption
to the Irish Paying Agent if and so long as any Class of Rated Notes to be
redeemed is listed on the Irish Stock Exchange.

 

All notices of redemption shall state:

 

(a)           the applicable Redemption Date;

 

(b)           the applicable Record Date;

 

(c)           the Redemption Price;

 

(d)           that all the Notes of the relevant Class are being redeemed in
full and that interest on the applicable principal amount of Notes shall cease
to accrue on the date specified in the notice; and

 

(e)           the place or places where such Rated Notes are to be surrendered
for payment of the Redemption Price, which shall be the office or agency of the
Note Paying Agent to be maintained as provided in Section 7.2.

 

Notice of redemption shall be given by the Co-Issuers or, at the Co-Issuers’
request, by the Trustee in the name and at the expense of the Co-Issuers.
Failure to give notice of redemption, or any defect therein, to any Holder of
any Note selected for redemption shall not impair or affect the validity of the
redemption of any other Notes.

 

9.5.          NOTICE OF WITHDRAWAL

 

With regard to an Optional Redemption or a Tax Redemption, any notice of
redemption may be withdrawn by the Issuer up to the fourth Business Day prior to
the Redemption Date by written notice to the Trustee and the Collateral Advisor
only if the Collateral Advisor is unable to deliver such sale agreement or
agreements or certifications, as the case may be, in form satisfactory to the
Trustee. With regard to any Redemption, notice of any withdrawal pursuant to
Section 9.2 shall be given by the Trustee to each Holder of Rated Notes at such
Holder’s address in the Note Register maintained by the Note Registrar by
overnight courier guaranteeing next day delivery (or second day delivery outside
the United States) sent not later than the third Business Day prior to such
Redemption Date. In addition, the Trustee will, if any Class of Rated Notes to
have been redeemed is listed on the Irish Stock Exchange, deliver a notice of
such withdrawal to the Irish Stock Exchange not less than three (3) Business
Days prior to such Redemption Date.

 

125

--------------------------------------------------------------------------------

 

9.6.          RATED NOTES PAYABLE ON REDEMPTION DATE

 

Notice of redemption having been given as aforesaid, the Notes so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall default in the payment of the Redemption Price) such Rated Notes shall
cease to bear interest. Upon final payment on a Note to be redeemed, the Holder
shall present and surrender such Note at the place specified in the notice of
redemption on or prior to such Redemption Date; provided that if there is
delivered to the Co-Issuers (i) such security or indemnity as may be required by
them to save each of them harmless and (ii) an undertaking thereafter to
surrender such Note, then, in the absence of notice to the Co-Issuers that the
applicable Note has been acquired by a bona fide purchaser, such final payment
shall be made without presentation or surrender. Installments of interest on
Rated Notes of a Class so to be redeemed whose Stated Maturity Date is on or
prior to the Redemption Date shall be payable to the Holders of such Rated
Notes, or one or more predecessor Rated Notes, registered as such at the close
of business on the relevant Record Date according to the terms and provisions of
Section 2.6(e).

 

If any Rated Note called for redemption shall not be paid upon surrender thereof
for redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the Applicable Periodic Interest Rate for each successive
Interest Period the Rated Note remains Outstanding.

 

9.7.          SPECIAL AMORTIZATION

 

Amounts constituting Collateral Principal Collections that are (i) Sale Proceeds
not reinvested in Substitute Collateral Debt Securities during the applicable
Sixty-Day Reinvestment Window (“Unreinvested Sale Proceeds”), (ii) Collateral
Principal Payments not reinvested in Substitute Collateral Debt Securities
during the applicable Sixty-Day Reinvestment Window (“Unreinvested Collateral
Principal Payments”), or (iii) Collateral Principal Payments for any CPP Asset
Type that are below the Reinvestment Threshold Amount and as to which the Cash
Release Conditions are satisfied (“Unaccumulated Collateral Principal Payments”)
shall, in each case, be applied to the payment of principal on the Notes on the
next succeeding Payment Date in accordance with Section 11.1(b)(13)(iii) hereof.

 

If on any Payment Date the Issuer is obligated to make payments of principal on
the Notes pursuant to Section 11.1(b)(13)(iii), then such payments of principal
shall be made:

 

(i)            pro rata to the respective Classes of the Rated Notes pursuant to
Section 11.1(b)(13)(iii)(1) of the Priority of Principal Payments (a “Special
Amortization”) if the Special Amortization Pro Rata Condition is satisfied, a
Special Amortization Notice is delivered by the Collateral Advisor to the Issuer
and the Trustee and certain other criteria specified in the Indenture are
complied with; or

 

(ii)           sequentially to the respective Classes of the Rated Notes
pursuant to Section 11.1(b)(13)(iii)(2) of the Priority of Principal Payments if
the criteria for a Special Amortization are not satisfied.

 

In order for amounts to be applied for a Special Amortization on any Payment
Date, the Collateral Advisor is required to deliver, to each of the Trustee and
each Rating Agency, advance written notice (which may be included in the related
Note Report) (each, a “Special Amortization Notice”) specifying the identity and
principal amount of each Class of Rated Notes to be paid pursuant to such
Special Amortization and (i) in the case of the Unreinvested Sale Proceeds, that
the Collateral Advisor has been unable to identify for purchase by the Issuer
Substitute Collateral Debt Securities that comply with the Replacement Criteria
and the other applicable requirements of the Indenture, (ii) in the case of
Unreinvested Collateral Principal Payments, that the Collateral Advisor has been
unable to identify for

 

126

--------------------------------------------------------------------------------


 

purchase by the Issuer Substitute Collateral Debt Securities that comply with
the Reinvestment Criteria and the other applicable requirements of the
Indenture, and (iii) in the case of Unaccumulated Collateral Principal Payments,
that the Collateral Advisor has determined that identification of Substitute
Collateral Debt Securities of the required CPP Asset Type for purchase by the
Issuer, assuming that such Collateral Principal Payments were to accumulate to
the level of the Reinvestment Trigger Amount, would not be practicable, that the
Cash Release Conditions are satisfied and that all other Indenture requirements
for such Special Amortization are complied with.

 

On each Payment Date on which a Special Amortization occurs, each related Hedge
Agreement will be terminated in part in accordance with the terms and conditions
thereof, including compliance with any applicable requirement that the Issuer
receive Rating Agency Confirmation from S&P, and any amounts due and payable
pursuant to such Hedge Agreement in connection with such termination thereof
will be paid on such Payment Date in accordance with the terms thereof subject
to this Indenture.

 

ARTICLE X

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

10.1.        COLLECTION OF FUNDS

 

(a)                                  Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all funds and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Pledged
Securities, in accordance with the terms and conditions of such Pledged
Securities. The Trustee shall segregate and hold all such funds and property
received by it in trust for the Secured Parties and shall apply such funds as
provided in this Indenture.

 

(b)                                 Each of the parties hereto hereby agrees to
cause the Custodian or any other Securities Intermediary that holds any funds or
other property for the Issuer or the Co-Issuer in an Account to agree with the
parties hereto that (1) each Account is a Securities Account in respect of which
the Trustee is the Entitlement Holder, (2) each Account is held by a financial
institution that has a combined capital and surplus of at least U.S.$250,000,000
and being subject to supervision or examination by federal or state banking
authority, (3) the Cash, Securities and other property credited to any Account
is to be treated as a Financial Asset under Article 8 of the UCC and (4) the
securities intermediary’s jurisdiction (within the meaning of Section 8-110 of
the UCC) for that purpose will be the State of New York. In no event may any
Financial Asset held in any Account be registered in the name of, payable to the
order of, or specially Indorsed to, the Issuer unless such Financial Asset has
also been Indorsed in blank or to the Custodian or other Securities Intermediary
that holds such Financial Asset in such Account. Each Account shall be held and
maintained at an office located in Minneapolis, Minnesota or Columbia, Maryland.

 

10.2.        GENERAL PROVISIONS APPLICABLE TO ACCOUNTS

 

The Payment Account, Collateral Account, Uninvested Proceeds Account, Collection
Account (including each Collateral Sub-Account therein), Expense Reserve
Account, each Hedge Counterparty

 

127

--------------------------------------------------------------------------------


 

Collateral Account and Interest Reserve Account shall remain at all times with a
financial institution having a long-term debt rating of at least “BBB+” by S&P.

 

(a)                                  The Trustee agrees to give the Issuer
prompt notice (with a copy to the Hedge Counterparty, the Collateral Advisor,
each Rating Agency and the Income Note Paying Agent) if any Account or any funds
on deposit therein, or otherwise standing to the credit of any Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

 

(b)                                 The Collateral Advisor shall direct the
Trustee to invest and reinvest any funds on deposit in any of the Accounts
(other than the Payment Account). In the event that the Collateral Advisor has
not delivered investment instructions to the Trustee or after the occurrence of
an Event of Default, the Trustee shall invest and reinvest any funds on deposit
in any Account (other than the Payment Account) as fully as practicable in
investments described in clause (vii) of the definition of Eligible Investments
maturing not later than the earlier of (i) 30 days after the date of such
investment or (ii) the Business Day immediately preceding the next Payment Date.
With respect to each Account, all interest and other income from Eligible
Investments purchased with funds on deposit in such Account shall be deposited
in such Account, any gain realized from such investments shall be credited to
such Account, and any loss resulting from such investments shall be charged to
such Account. Any gain or loss with respect to an Eligible Investment shall be
allocated in such a manner as to increase or decrease, respectively, Collateral
Principal Collections and/or Collateral Interest Collections in the proportion
that the amount of Collateral Principal Collections and/or Collateral Interest
Collections used to acquire such Eligible Investment bears to the purchase price
thereof. The Trustee shall not in any way be held liable by reason of any
insufficiency of any such Account resulting from any loss relating to any such
investment. Nothing herein shall be deemed to relieve the Bank or its Affiliates
from any duties or liabilities with respect to investments in obligations of the
Bank or any Affiliate thereof.

 

(c)                                  All funds deposited from time to time in
the Collection Account, the Expense Reserve Account or the Interest Reserve
Account pursuant to this Indenture shall be held by the Trustee as part of the
Collateral and shall be applied to the purposes herein provided.

 

10.3.        COLLATERAL ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause the Custodian to establish a
Securities Account which shall be designated as the “Collateral Account”, which
shall be in the name of the Trustee as Entitlement Holder in trust for the
benefit of the Secured Parties and into which the Trustee shall from time to
time deposit Collateral. All Collateral from time to time deposited in, or
otherwise standing to the credit of, the Collateral Account pursuant to this
Indenture shall be held by the Trustee as part of the Collateral and shall be
applied to the purposes herein provided. The Co-Issuers shall not have any
legal, equitable or beneficial interest in the Collateral Account other than in
accordance with the Priority of Payments.

 

10.4.        UNINVESTED PROCEEDS ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the “Uninvested Proceeds
Account”, which shall be held in the name of the Trustee as Entitlement Holder
in trust for the benefit of the Secured Parties, into which the Trustee shall
deposit all Uninvested Proceeds (other than the organizational and structuring
fees and expenses of the Co-Issuers

 

128

--------------------------------------------------------------------------------


 

(including, without limitation, the legal fees and expenses of counsel to the
Co-Issuers, Citigroup and the Collateral Advisor), the expenses of offering the
Rated Notes and the Income Notes and amounts deposited in the Expense Reserve
Account on such date). On or prior to the Effective Date, the Collateral Advisor
on behalf of the Issuer may direct the Trustee to, and upon such direction the
Trustee shall, apply funds in the Uninvested Proceeds Account to purchase
additional Collateral Debt Securities and, pending such investment in additional
Collateral Debt Securities, such funds will be invested in Eligible Investments,
as directed by the Collateral Advisor, with stated maturities no later than the
Business Day immediately preceding the next Payment Date. The Trustee shall
transfer any Uninvested Proceeds remaining on deposit in the Uninvested Proceeds
Account on the Effective Date to the Collection Account to be treated as
Collateral Principal Collections on the first Payment Date and distributed in
accordance with the Priority of Payments.

 

10.5.        COLLECTION ACCOUNT AND CPP SUB-ACCOUNTS

 

(a)           Collection Account

 

(1)                                  The Trustee shall, prior to the Closing
Date, cause to be established a Securities Account which shall be designated as
the “Collection Account”, which shall be held in the name of the Trustee as
Entitlement Holder in trust for the benefit of the Secured Parties. The Trustee
shall cause to be established two sub-accounts of the Collection Account. The
Trustee shall deposit Collateral Principal Collections into one sub-account (the
Collateral Principal Collections Sub-Account) and Collateral Interest
Collections into the other sub-account. The Trustee shall cause to be
established within the Collateral Principal Collections Sub-Account seven
further sub-accounts, six of which shall constitute the “CPP Sub-Accounts”. At
the direction of the Issuer (or the Collateral Advisor on behalf of the Issuer),
the Trustee shall invest all funds on deposit in the Collection Account
(including the Collateral Principal Collection Sub-Account and each CPP
Sub-Account) in Eligible Investments or Substitute Collateral Debt Securities in
accordance with the requirements and limitations contained in Section 12.1(c).

 

(2)                                  The Trustee, within one Business Day after
receipt of any Distribution or other proceeds that are not Cash shall so notify
the Issuer and the Issuer shall sell such Distribution or other proceeds for
Cash in accordance with Section 12.1.

 

(3)                                  The Trustee shall transfer to the Payment
Account for application pursuant to Section 11.1(a) and in accordance with the
calculations and the instructions contained in the Note Valuation Report
prepared by the Issuer pursuant to Section 10.10(a), on or prior to the Business
Day prior to each Payment Date, funds on deposit in the Collection Account
(including reinvestment income) other than Collections received after the end of
the Due Period with respect to such Payment Date.

 

(4)                                  The Trustee shall withdraw and apply
amounts on deposit in the Collection Account in accordance with any Redemption
Date Statement delivered to the Trustee in connection with the redemption of
Rated Notes pursuant to Section 9.1.

 

(b)                                 CPP Sub-Accounts. The Trustee shall, prior
to the Closing Date, cause to be established, within the Collateral Principal
Collections Sub-Account (and as

 

129

--------------------------------------------------------------------------------


 

sub-sub-accounts of the Collection Account) six Securities Accounts to be
designated each individually as a “CPP Sub-Account” and all collectively as the
“CPP Sub-Accounts”. Each CPP Sub-Account shall be established in the name of the
Trustee as Entitlement Holder and held in trust for the benefit of the Secured
Parties. Each CPP Sub-Account shall contain Collateral Principal Payments
received from time to time with respect to the Collateral Debt Securities of one
particular CPP Asset Type. The CPP Sub-Accounts shall be named respectively as
follows: (i) “CPP Sub-Account – REIT Debt Securities-Fixed Rate”, (ii) “CPP
Sub-Account – REIT Debt Securities - Floating Rate”, (iii) “CPP Sub-Account —
CMBS Securities - Fixed Rate”, (iv) “CPP Sub-Account – CMBS Securities –
Floating Rate”, (v) “CPP Sub-Account – Real Estate CDO Securities - Fixed Rate”,
and (vi) “CPP Sub-Account – Real Estate CDO Securities - Floating Rate”. During
the Reinvestment Period, the Trustee will deposit the Collateral Principal
Payments received by it with respect to all Collateral Debt Securities of a
particular CPP Asset Type into the CPP Sub-Account for such CPP Asset Type.

 

10.6.        EXPENSE RESERVE ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the “Expense Reserve Account”,
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties. Any and all funds at any time on deposit
in, or otherwise standing to the credit of, the Expense Reserve Account shall be
held in trust by the Trustee for the benefit of the Secured Parties. On the
Closing Date, the Trustee shall deposit into the Expense Reserve Account an
amount equal to U.S.$25,000 together with an amount sufficient to pay any
outstanding fees and expenses of the Issuer in relation to the offering of the
Rated Notes and the Income Notes which are not paid on the Closing Date. At the
direction of the Issuer (or the Collateral Advisor on behalf of the Issuer), the
Trustee shall invest all funds on deposit in the Expense Reserve Account in
Eligible Investments. Any amounts held in the Expense Reserve Account in excess
of U.S.$25,000 on the day which is 60 days following the Closing Date (or, if
such day is not a Business Day, the next following Business Day) shall be
transferred by the Trustee into the Uninvested Proceeds Account. Thereafter, the
Trustee shall transfer to the Expense Reserve Account from the Payment Account
amounts required to be deposited therein pursuant to Section 11.1(a) and in
accordance with the calculations and the instruction contained in the Note
Valuation Report prepared by the Issuer pursuant to Section 10.10(a). Except as
provided in Section 11.1, the only permitted withdrawal from or application of
funds on deposit in, or otherwise standing to the credit of, the Expense Reserve
Account shall be to pay (on any day other than a Payment Date) accrued and
unpaid Administrative Expenses of the Co-Issuers; provided that the Trustee
shall deposit all amounts remaining on deposit in the Expense Reserve Account at
the time when substantially all of the Issuer’s assets have been sold or
otherwise disposed of into the Collections Account for application as Collateral
Interest Collections on the immediately succeeding Payment Date.

 

10.7.        INTEREST RESERVE ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the “Interest Reserve Account”,
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties. Any and all funds at any time on deposit
in, or otherwise standing to the credit of, the Interest Reserve Account shall
be held in trust by the Trustee for the benefit of the Secured Parties. At the
direction of the Issuer (or the Collateral Advisor on behalf of the Issuer), the
Trustee shall invest all funds on deposit in the Interest Reserve Account in
Eligible Investments. On each Payment Date, in accordance with the Priority of
Payments, the Trustee will deposit the Interest Reserve Amount, if any, into the
Interest Reserve Account. The only permitted withdrawal from or application of
funds on deposit in, or otherwise standing to the credit of, the Interest

 

130

--------------------------------------------------------------------------------


 

Reserve Account shall be to deposit into the Payment Account, on the Business
Day prior to each Payment Date, the Balance of the Interest Reserve Account
(including reinvestment income) for distribution as Collateral Interest
Collections in accordance with the Priority of Payments on the related Payment
Date.

 

10.8.        PAYMENT ACCOUNT

 

The Trustee shall, prior to the Closing Date, establish a Securities Account
which shall be designated as the “Payment Account”, which shall be held in the
name of the Trustee as Entitlement Holder in trust for the benefit of the
Secured Parties. Any and all funds at any time on deposit in, or otherwise
standing to the credit of, the Payment Account shall be held in trust by the
Trustee for the benefit of the Secured Parties. Except as provided in
Section 11.1, the only permitted withdrawal from or application of funds on
deposit in, or otherwise standing to the credit of, the Payment Account shall be
to pay the interest on and the principal of the Rated Notes in accordance with
their terms and the provisions of this Indenture and, upon Issuer Order, to pay
Administrative Expenses and other amounts specified therein, each in accordance
with the Priority of Payments. The Co-Issuers shall not have any legal,
equitable or beneficial interest in the Payment Account other than in accordance
with the Priority of Payments.

 

10.9.        REPORTS BY TRUSTEE

 

The Trustee shall supply, in a timely fashion to each Rating Agency (so long as
any Rated Notes are rated by such Rating Agency), the Initial Hedge
Counterparty, the Holders of Rated Notes of the Controlling Class, the
Collateral Advisor, the Income Note Paying Agent, the Initial Purchasers, the
Placement Agent and the Issuer any information regularly maintained by the
Trustee that each such Person may from time to time request with respect to the
Pledged Securities or the Accounts reasonably needed to complete the Note
Valuation Report or to provide any other information reasonably available to the
Trustee by reason of its acting as Trustee hereunder and required to be provided
by Section 10.10.

 

The Trustee shall forward to the Collateral Advisor, the Holders of Rated Notes
of the Controlling Class, or upon request therefor, any Holder of a Rated Note
shown on the Note Register, the Initial Purchasers, the Placement Agent, the
Initial Hedge Counterparty or the Income Note Paying Agent, copies of notices
and other writings received by it from the issuer of any Collateral Debt
Security or from any Clearing Agency with respect to any Collateral Debt
Security advising the holders of such security of any rights that the holders
might have with respect thereto (including notices of calls and redemptions of
securities) as well as all periodic financial reports received from such issuer
and Clearing Agencies with respect to such issuer; provided that the Trustee
shall not disclose any unpublished S&P Rating assigned by S&P with respect to
any Collateral Debt Security without the prior consent of S&P.

 

So long as any Class of Rated Notes is listed on the Irish Stock Exchange, the
Irish Paying Agent shall notify the Irish Stock Exchange not later than the
Business Day preceding each Payment Date of the amount of principal payments to
be made on the Rated Notes of each Class on such Payment Date, any Class B
Cumulative Applicable Periodic Interest Shortfall Amount, any Class C Cumulative
Periodic Interest Shortfall Amount, any Class D Cumulative Periodic Interest
Shortfall Amount and the Aggregate Outstanding Amount of the Rated Notes of each
Class and as a percentage of the original Aggregate Outstanding Amount of the
Rated Notes of such Class after giving effect to the principal payments, if any,
on such Payment Date.

 

As promptly as possible following the delivery of each Note Valuation Report to
the Trustee pursuant to Section 10.10(a) or (b), as applicable, the Issuer shall
cause a copy of such report to be delivered the Repository for posting on the
Repository in the manner described in Section 14.3. In

 

131

--------------------------------------------------------------------------------


 

connection therewith, each of the Co-Issuers acknowledges and agrees that each
Note Valuation Report shall be posted to the Repository for use in the manner
described in the section headed “Terms of Use” on the Repository.

 

10.10.      ACCOUNTINGS

 

(a)                                  Payment Date Accounting. The Issuer shall,
not later than the related Payment Date and after the reconciliation process
described in this Section 10.10, render an accounting (a Note Valuation Report),
determined as of each Calculation Date, and deliver the Note Valuation Report to
each Rating Agency, the Trustee and the Collateral Advisor and make available
via the Trustee’s internet website, initially located at www.cdolink.com to the
Trustee, the Irish Paying Agent, the Initial Hedge Counterparty, the Income Note
Paying Agent, each Note Transfer Agent, Citigroup and, upon written request
therefor, any Holder of a Rated Note shown on the Note Register. The Note
Valuation Report shall contain the following information (which shall, in the
case of any Note Valuation Report delivered to S&P, be presented in a form that
complies with S&P’s Preferred Format) determined, unless otherwise specified
below, as of the related Calculation Date:

 

(1)                                  the calculation showing compliance with
each of the Coverage Tests, accompanied by a list setting forth the applicable
maximum or minimum value, percentage or ratio which must be maintained pursuant
to this Agreement with respect to each of the Coverage Tests and a list setting
forth the results of the calculation of each of the Coverage Tests with respect
to the Collateral Debt Securities, the calculation showing whether the S&P CDO
Monitor Test is satisfied (including the weighted average rating, the default
measure, variability measure and correlation measure, the scenario default rate
and/or such other information required to be computed with respect to the S&P
CDO Monitor Test), and the calculation showing the Fitch Weighted Average Rating
Factor, the Weighted Average Fixed Rate Coupon, the Weighted Average Spread, the
Weighted Average Life and the S&P Weighted Average Recovery Rate;

 

(2)                                  the estimated remaining Average Life of
each of the Collateral Debt Securities;

 

(3)                                  the Applicable Periodic Interest Rate in
respect of each Class of Notes and the amount of Periodic Interest payable to
the Holders of the Notes for such Payment Date (in the aggregate and by Class);

 

(4)                                  the amount (if any) payable to each Hedge
Counterparty pursuant to the related Hedge Agreement;

 

(5)                                  the amount (if any) payable by each Hedge
Counterparty pursuant to the related Hedge Agreement:

 

(6)                                  the Aggregate Fees and Expenses payable on
the next Payment Date on an itemized basis;

 

(7)                                  the Aggregate Fees and Expenses paid during
a period of twelve (12) months ending on the next Payment Date on an itemized
basis;

 

(8)                                  for the Collection Account:

 

132

--------------------------------------------------------------------------------


 

(i)                                     the Balance on deposit in the Collection
Account, the Collateral Principal Collections Sub-Account and each of the
respective CPP Sub-Accounts at the end of the related Due Period;

 

(ii)                                  the nature and source of any Collections
in the Collection Account, the Collateral Principal Collections Sub-Account and
each of the respective CPP Sub-Accounts, including Collections received since
the date of the last Note Valuation Report;

 

(iii)                               the amounts payable from the Collection
Account in accordance with the priority set forth in Section 11.1 on the next
Payment Date; and

 

(iv)                              the Balance remaining in the Collection
Account immediately after all payments and deposits to be made on such Payment
Date;

 

(v)                                 the Balance on deposit in the Collateral
Principal Collections Sub-Account and each of the respective CPP Sub-Accounts.

 

(9)                                  for the Interest Reserve Account:

 

(i)                                     the balance on deposit in the Interest
Reserve Account at the end of the related Due Period;

 

(ii)                                  the amount payable from the Interest
Reserve Account pursuant to the Priority of Payments on the next Payment Date;

 

(iii)                               the Interest Reserve Amount to be paid into
the Interest Reserve Account on the next Payment Date; and

 

(iv)                              the Balance remaining in the Interest Reserve
Account immediately after all payments and deposits to be made on such Payment
Date;

 

(10)                            for the Expense Reserve Account:

 

(i)                                     the amount to be paid into the Expense
Reserve Account on the next Payment Date; and

 

(ii)                                  the Balance remaining in the Expense
Reserve Account immediately after all payments and deposits to be made on such
Payment Date;

 

(11)                            the Hedge Receipt Amount or the Hedge Payment
Amount for the related Payment Date, and for each Hedge Agreement, the
outstanding notional amount of such Hedge Agreement and the amounts, if any,
scheduled to be received or paid, as the case may be, by the Issuer pursuant to
such Hedge Agreement for the related Payment Date, separately stating the
portion payable in accordance with Section 11.1;

 

(12)                            the amount of Income Note Excess Funds on the
related Payment Date;

 

(13)                            the amount of the Senior Collateral Advisory Fee
and the amount of the Subordinate Collateral Advisory Fee;

 

133

--------------------------------------------------------------------------------


 

(14)                            such other information as the Collateral
Advisor, the Initial Purchasers, the Placement Agent, the Trustee, S&P, Fitch or
any Hedge Counterparty may reasonably request;

 

(15)                            with respect to each Collateral Debt Security,
the Principal Balance, the annual coupon rate or spread to the relevant floating
rate index, the frequency of coupon payments, the amount of principal payments
received, the maturity date, the issuer, the country in which the issuer is
incorporated or organized, the S&P Industry Classification Group, the Fitch
Industry Classification Group, the S&P Recovery Rate, the S&P Rating and the
Fitch Rating (provided that if any Fitch Rating for any Collateral Debt Security
is an “estimated” or “shadow” rating, such rating shall be identified as
“estimated” or “shadow rated”, shall be disclosed with an asterisk in the place
of the applicable estimated or shadow rating and shall include the date as of
which such rating was first provided by Fitch to the Issuer); and any S&P Rating
which is determined from an implied rating, a credit estimate, a confidential
rating or another non-public rating, shall not be distinguished and shall either
(i) be reported in a single column with the public ratings of S&P (without
distinguishing the source) or (ii) be reported in a separate column labeled
“Non-public and Implied S&P Rating.”

 

(16)                            the Principal Balance, the maturity date, the
S&P Rating, the Fitch Rating and the issuer of each Eligible Investment included
in the Collateral;

 

(17)                            (A) the identity and Principal Balance of each
Collateral Debt Security that became a Credit Risk Security, a Defaulted
Security, an Equity Security, a Written Down Security, a Withholding Tax
Security, a Deferred Interest PIK Bond, (B) the date, as provided by the
Collateral Advisor, on which any Collateral Debt Security became a Credit Risk
Security, a Defaulted Security, an Equity Security, a Written Down Security or a
Withholding Tax Security, (C) the date by which the Issuer or the Collateral
Advisor is required to declare its intention to sell or to hold such Collateral
Debt Security, (D) whether the Collateral Advisor has directed the Issuer to
sell or not to sell such Collateral Debt Security, and (E) the date by which any
such sale must occur;

 

(18)                            the identity of each Collateral Debt Security
that was upgraded or downgraded or placed on watch for upgrade or downgrade by
any Rating Agency since the date of the last Note Valuation Report;

 

(19)                            the Principal Balance and identity of each
Collateral Debt Security that was released for sale indicating the reason for
such sale and the amount and identity of each Collateral Debt Security that was
granted since the date of the last Note Valuation Report;

 

(20)                            the identity and Principal Balance of each
Collateral Debt Security that was a Credit Risk Security, a Defaulted Security,
an Equity Security, a Written Down Security, a Withholding Tax Security or a
Deferred Interest PIK Bond;

 

(21)                            the purchase price of each Pledged Security
granted and the sale price of each Pledged Security subject to a sale since the
date of the last Note Valuation Report; and whether such Pledged Security is a
Collateral Debt Security, an Eligible Investment or proceeds in the Collection
Account;

 

134

--------------------------------------------------------------------------------

 

(22)                          the amount of Purchased Accrued Interest;

 

(23)                          a description of any transactions with the
Collateral Advisor, the Issuer, the Collateral Administrator and the Trustee and
any Affiliates thereof;

 

(24)                          the Class A-1 Note Break-Even Default Rate, the
Class A-2A Note Break-Even Default Rate, the Class A-2A Note Break-Even Default
Rate, the Class B Note Break-Even Default Rate, the Class C-1A Note Break-Even
Default Rate, the Class C-1B Note Break-Even Default Rate, the Class C-2A Note
Break-Even Default Rate, the Class C-2B Note Break-Even Default Rate and the
Class D Note Break-Even Default Rate;

 

(25)                          the Class A-1 Note Default Differential, the
Class A-2A Note Default Differential, the Class A-2B Note Default Differential,
the Class B Note Default Differential, the Class C-lA Note Default Differential,
the Class C-1B Note Default Differential, the Class C-2A Note Default
Differential, the Class C-2B Note Default Differential and the Class D Note
Default Differential; and

 

(26)                          the Class A-1 Note Scenario Default Rate, the
Class A-2A Note Scenario Default Rate, the Class A-2B Note Scenario Default
Rate, the Class B Note Scenario Default Rate, the Class C-lA Note Scenario
Default Rate, the Class C-1B Note Scenario Default Rate, the Class C-2A Note
Scenario Default Rate, the Class C-2B Note Scenario Default Rate and the Class D
Note Scenario Default Rate.

 

Upon receipt of each Note Valuation Report, the Trustee and the Collateral
Advisor shall compare the information contained therein to the information
contained in their respective records with respect to the Collateral and shall,
within two (2) Business Days after receipt of such Note Valuation Report, notify
each of the Issuer, the Initial Hedge Counterparty, the Collateral Advisor, the
Trustee, Fitch and S&P if the information contained in the Note Valuation Report
does not conform to the information maintained by the Trustee or the Collateral
Advisor as applicable, with respect to the Collateral, and detail any
discrepancies. In the event that any discrepancy exists, the Trustee and the
Issuer, or the Collateral Advisor shall attempt to promptly resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall
within five (5) Business Days after discovery of such discrepancy cause the
Independent Accountants of recognized international reputation to review such
Note Valuation Report and the Trustee’s and the Collateral Advisor’s records to
determine the cause of such discrepancy. If such review reveals an error in the
Note Valuation Report or the records of the Trustee or the Collateral Advisor,
as the case may be, such item shall be revised accordingly and, as so revised,
shall be utilized in making further calculations.

 

Subject to the terms of this Agreement, the Trustee shall be entitled to rely on
the information supplied by the Collateral Advisor in relation to the
preparation of the Note Valuation Report and shall not be liable for the
accuracy or completeness of such information or the lack thereof.

 

In addition to the foregoing information, each Note Valuation Report shall
include a statement to the following effect:

 

“The Notes have not been and will not be registered under the United States
Securities Act of 1933, as amended (the Securities Act), or under any state
securities laws, and the Co-Issuers have not been and will not be registered
under the United States Investment Company Act of 1940, as amended (the 1940
Act). Each Holder of the Notes, other than those Holders that are not “U.S.
persons” (U.S. Person) within the meaning of Regulation S (Regulation S) under
the Securities Act and have

 

135

--------------------------------------------------------------------------------


 

acquired their Notes outside the United States pursuant to Regulation S, is
required to be both (i) (A) with respect to any Rated Note, a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act (Qualified
Institutional Buyer), (B) solely with respect to the Class D Notes, either
(1) an “accredited investor” as defined in paragraphs (1), (2), (3) or (7) of
Rule 501(A) under the Securities Act (each an Institutional Accredited Investor)
or (2) any of NS CDO Holdings III, LLC, NS Advisors, LLC or any “affiliate”
thereof within the meaning of Rule 405 under the Securities Act that is an
“accredited investor” within the meaning of Rule 501(A) under the Securities Act
(each of the foregoing, a Permitted NS Purchaser) or (C) solely with respect to
the Income Notes, a Permitted NS Purchaser and a “qualified purchaser”
(Qualified Purchaser) within the meaning of Section 3(c)(7) of the 1940 Act,
purchasing for its own account or for the account of another Qualified
Purchaser, that can make all of the representations in the Indenture applicable
to a holder that is a U.S. Person. The beneficial interest in the Notes may be
transferred only to a transferee that meets both of the criteria in clauses
(i) and (ii) above and can make all of the representations in the Indenture
applicable to a Holder that is a U.S. Person, except that any such transfer in
reliance on Regulation S can be made only to a transferee that is not a U.S.
Person. The Issuer has the right to compel any Holder that does not meet the
qualifications and the transfer restrictions set forth in the Indenture to sell
its interest in the Notes, or may sell such interest on behalf of such owner,
pursuant to the Indenture.”

 

(b)                               Redemption Date Instructions. Not less than
five Business Days after receiving an Issuer Request requesting information
regarding a redemption pursuant to Section 9.1 of the Rated Notes of a Class as
of a proposed Redemption Date set forth in such Issuer Request, the Trustee
shall provide the necessary information (to the extent it is available to the
Trustee) to the Issuer, and the Issuer shall compute the following information
and provide such information in a statement (the Redemption Date Statement)
delivered to the Trustee:

 

(1)                                the Aggregate Outstanding Amount of the Rated
Notes of the Class or Classes to be redeemed as of such Redemption Date;

 

(2)                                the amount of accrued interest due on such
Rated Notes as of the last day of the Interest Period immediately preceding such
Redemption Date; and

 

(3)                                the amount in the Collection Account
available for application to the redemption of such Rated Notes.

 

(c)                                  If the Trustee shall not have received any
accounting provided for in this Section 10.10 on the first Business Day after
the date on which such accounting is due to the Trustee, the Trustee shall use
reasonable efforts to cause such accounting to be made by the applicable Payment
Date or Redemption Date. To the extent the Trustee is required to provide any
information or reports pursuant to this Section 10.10 as a result of the failure
of the Issuer to provide such information or reports, the Trustee shall be
entitled to retain an Independent certified public accountant in connection
therewith and the reasonable costs incurred by the Trustee for such Independent
certified public accountant shall be reimbursed pursuant to Section 6.8.

 

The Trustee will make the Note Valuation Report available via its internet
website initially located at www.cdolink.com. All information made available on
the Trustee’s website will be restricted and the Trustee will only provide
access to such reports to those parties entitled thereto pursuant to the
Indenture. In connection with providing access to its website, the Trustee may
require registration and the acceptance of a disclaimer.

 

136

--------------------------------------------------------------------------------


 

Questions regarding the Trustee’s website can be directed to the Trustee’s
customer service desk at phone number 301-815-6600.

 

10.11.                RELEASE OF SECURITIES

 

(a)                                  If no Event of Default has occurred and is
continuing and subject to Section 12, the Issuer shall, in connection with any
sale required pursuant to Section 12.1, by Issuer Order executed by an
Authorized Officer of the Issuer and delivered to the Trustee at least two
Business Days prior to the settlement date for any sale of a security certifying
that the conditions set forth in Section 12.1 are satisfied, direct the Trustee
to release such security from the lien of this Indenture against receipt of
payment therefor.

 

(b)                                 The Issuer shall, if notified that the
issuer of the Pledged Security requires delivery of such Pledged Security as a
condition to redemption or payment in full, by Issuer Order executed by an
Authorized Officer of the Issuer and delivered to the Trustee at least two
Business Days prior to the date set for redemption or payment in full of a
Pledged Security, certifying that such security is being redeemed or paid in
full, direct the Trustee or, at the Trustee’s instructions, the Custodian, to
deliver such security, if in physical form, duly endorsed, or, if such security
is a Clearing Corporation Security, to cause it to be presented, to the
appropriate paying agent therefor on or before the date set for redemption or
payment, in each case against receipt of the redemption price or payment in full
thereof.

 

(c)                                  The Trustee shall deposit any proceeds
received by it from the disposition of a Pledged Security in the appropriate CPP
Sub-Account.

 

(d)                                 The Trustee shall, upon receipt of an Issuer
Order at such time as there are no Rated Notes Outstanding and all obligations
of the Co-Issuers hereunder have been satisfied, release the Collateral from the
lien of this Indenture.

 

(e)                                  The Issuer may retain agents (including the
Collateral Advisor) to assist the Issuer in preparing any notice or other report
required under Section 10.11 and this Section 10.12.

 

10.12.                REPORTS BY INDEPENDENT ACCOUNTANTS

 

(a)                                  At the Closing Date the Issuer (or the
Collateral Advisor on its behalf) shall appoint a firm of Independent certified
public accountants of recognized national reputation for purposes of preparing
and delivering the reports or certificates of such accountants required by this
Indenture. Upon any resignation by such firm, the Issuer shall (after
consultation with the Collateral Advisor) propose a replacement firm meeting the
criteria set forth in the preceding sentence for approval by a Majority of the
Controlling Class. Upon approval by a Majority of the Controlling Class, the
Issuer shall promptly appoint such firm by Issuer Order delivered to the
Trustee, the Initial Hedge Counterparty, the Collateral Advisor and each Rating
Agency. If the Issuer shall fail to appoint a successor to a firm of Independent
certified public accountants which has resigned within 30 days after such
resignation, the Issuer shall promptly notify the Trustee of such failure in
writing. The fees of such Independent certified public accountants and its
successor shall be payable by the Issuer as provided in Section 11.1.

 

(b)                                 On or before May 31 of each year (commencing
with May 31, 2006), the Issuer shall cause to be delivered to the Trustee, the
Income Note Paying Agent and each Rating

 

137

--------------------------------------------------------------------------------


 

Agency an Accountants’ Report specifying the procedures applied and their
associated findings with respect to the Note Valuation Reports and any
Redemption Date Statements prepared in the preceding year. At least 60 days
prior to the Payment Date in May 2006 (and, if at any time a successor firm of
Independent certified public accountants is appointed, prior to the Payment Date
in August following the date of such appointment), the Issuer shall deliver to
the Trustee an Accountant’s Report specifying in advance the procedures that
such firm will apply in making the aforementioned findings throughout the term
of its service as accountants to the Issuer. The Trustee shall promptly forward
a copy of such Accountant’s Report to the Initial Hedge Counterparty, the Rating
Agencies, the Income Note Paying Agent and each Holder of Class A Notes (or, if
no Class A Notes are Outstanding, each Holder of Class B Notes or, if no Class B
Notes are Outstanding, each Holder of Class C Notes), at the address shown on
the Note Register. The Issuer shall not approve the institution of such
procedures if a Majority of the Controlling Class or the Collateral Advisor, by
notice to the Issuer and the Trustee within 30 days after the date of the
related notice to the Trustee, object thereto.

 

(c)                                  Any statement delivered to the Trustee
pursuant to Section 10.12(b) above shall be made available by the Trustee to any
Holder of a Rated Note shown on the Note Register upon written request therefor.

 

10.13.                REPORTS TO RATING AGENCIES

 

In addition to the information and reports specifically required to be provided
to the Rating Agencies, the Income Note Paying Agent, the Holders of Rated Notes
of the Controlling Class, and the Initial Hedge Counterparty pursuant to the
terms of this Indenture, the Income Note Paying Agency Agreement or the Hedge
Agreement (as the case may be), the Issuer shall provide or procure to provide
the Rating Agencies and the Initial Hedge Counterparty with (a) all information
or reports delivered to the Trustee hereunder and (b) such additional
information as the Rating Agencies, the Income Note Paying Agent or the Initial
Hedge Counterparty may from time to time reasonably request and such information
may be obtained and provided without unreasonable burden or expense. The Issuer
shall promptly notify the Trustee, the Income Note Paying Agent and the Initial
Hedge Counterparty if the rating of any Class of Rated Notes has been, or it is
known by the Issuer that such rating will be, changed or withdrawn. The Issuer
shall notify each Rating Agency in the case of (i) termination or amendment of
any Transaction Document or organizational document of the Issuer or Co-Issuer,
(ii) termination or change of party to any of the Transaction Documents or
(iii) material breach of any of the Transaction Documents by any party thereto.

 

10.14.                TAX MATTERS

 

The Issuer and the Co-Issuer agree to treat, and hereby notify the Trustee to
treat, and, by accepting a Rated Note, each Holder of the Rated Notes agrees to
treat, the Rated Notes, for U.S. federal, state and local income tax purposes,
as indebtedness of the Issuer (and not as obligations of the Co-Issuer), to
report all income (or loss) in accordance with such treatment and not to take
any action inconsistent with such treatment except as otherwise required by any
taxing authority under applicable law. The Issuer agrees not to elect to be
treated as other than a corporation for U.S. federal income tax purposes.

 

10.15.                TAX INFORMATION

 

The Issuer will furnish to any Holder of Rule 144A Definitive Notes (or its
designee), Rule 144A Global Notes (or its designees), and Definitive Class D
Notes (or its designee), upon the request of any

 

138

--------------------------------------------------------------------------------


 

such Holder, the necessary information, and will permit such Holder reasonable
access to its books of account, in order to allow such Holder to make a
“qualifying electing fund” election pursuant to Section 1295 of the Code.

 

The Issuer shall provide on a timely basis to any holder of a beneficial
interest in Rule 144A Definitive Notes (or its designee), Rule 144A Global Notes
(or its designees), and Definitive Class D Notes (or its designee), upon written
request therefor certifying that it is such a holder, (i) all information that a
U.S. shareholder making a “qualified electing fund” election (as defined in the
Code) is required to obtain for U.S. federal income tax purposes and (ii) a
“PFIC Annual Information Statement” as described in Treasury Regulation 1.1295-1
(or any successor Internal Revenue Service release or Treasury Regulation),
including all representations and statements required by such statement, and
will take any other steps necessary to facilitate such election by a holder of a
beneficial interest in any Rule 144A Definitive Notes, Rule 144A Global Notes,
and Definitive Class D Notes. The Issuer shall also provide, upon request of a
Holder of, or a holder of a beneficial interest in, any Rule 144A Definitive
Notes, Rule 144A Global Notes, and Definitive Class D Notes, any information
that such Holder or holder of a beneficial interest reasonably requests to
assist such Holder or holder of a beneficial interest with regard to any filing
requirements the Holder or holder of a beneficial interest may have as a result
of the controlled foreign corporation rules under the Code. The cost and expense
of the preparation and delivery of the PFIC Annual Information Statement shall
be at the expense of the Issuer.

 

ARTICLE XI

 

APPLICATION OF MONIES

 

11.1.                      DISBURSEMENTS OF FUNDS FROM PAYMENT ACCOUNT; PRIORITY
OF PAYMENTS

 

(a)                                  Collateral Interest Collections. On any
Payment Date that is not a Redemption Date or a Payment Date following the
occurrence and continuation of an acceleration of the Rated Notes in connection
with an Event of Default, in accordance with a Note Valuation Report prepared by
the Collateral Administrator as of the last day of the Due Period preceding such
Payment Date, Collateral Interest Collections, to the extent of Available Funds
in the Collection Account, will be applied by the Trustee in the following order
of priority:

 

(1)                                  to pay, in the following order:

 

(i)                                   taxes and filing fees and registration
fees (including, without limitation, annual return fees) payable by the
Co-Issuers, if any; and then,

 

(ii)                                pro rata the amount of any due and unpaid
Trustee Fee and Income Note Paying Agent Fee; and then,

 

(iii)                             the amount of any due and unpaid fees to the
Administrator; and then,

 

(iv)                            the amount of any due and unpaid Trustee
Expenses; and then,

 

(v)                               the amount of any due and unpaid fees and
expenses of the Rating Agencies; and then,

 

(vi)                            the amount of any due and unpaid expenses of the
Administrator and any due and unpaid Administrative Expenses not included in
(iii), (iv) and

 

139

--------------------------------------------------------------------------------


 

(v) above, including amounts payable to the Collateral Advisor under the
Collateral Advisory Agreement but excluding the Collateral Advisory Fee; and
then,

 

(vii)                         to deposit to the Expense Reserve Account the
amount needed to bring the amount on deposit therein to U.S.$25,000 (unless the
Collateral Advisor directs that a lesser amount be deposited to the Expense
Reserve Account);

 

provided that the cumulative amount paid under (iii) through (vii) above
(excluding any Administrative Expenses due or accrued with respect to the
actions taken on or prior to the Closing Date and accounting fees that the
Trustee is required to pay (other than certain accountants’ fees related to
annual reviews) and fees the Trustee pays in connection with any Event of
Default and any default of the Collateral Debt Securities) may not exceed
U.S.$250,000 in the aggregate in any consecutive 12-month period;

 

(2)                                  to pay the Senior Collateral Advisory Fee
with respect to such Payment Date and any Senior Collateral Advisory Fee with
respect to a previous Payment Date that was not paid on a previous Payment Date;

 

(3)                                  to pay any Hedge Counterparty, any amounts
due to such Hedge Counterparty under any Hedge Agreement, pro rata, including
any termination payments other than any termination payments payable under
Section 11.1(a)(20) below;

 

(4)                                  to pay Periodic Interest on the Class A-1
Notes and any Defaulted Interest;

 

(5)                                  to pay Periodic Interest on the Class A-2
Notes and any Defaulted Interest;

 

(6)                                  if either of the Class A Coverage Tests is
not satisfied as of the preceding Calculation Date, to pay principal of the
Class A-1 Notes then Outstanding until such Class A Coverage Test is satisfied
as of such Calculation Date or until the Class A-1 Notes are paid in full, and
then to pay principal of the Class A-2 Notes then Outstanding until such Class A
Coverage Test is satisfied as of such Calculation Date or until the Class A-2
Notes are paid in full; provided that for purposes of determining if the Class A
Principal Coverage Test is satisfied after giving effect to any payments under
this Section 11.1(a)(6), the denominator of the Class A Principal Coverage Ratio
shall be calculated after giving effect to any payments of principal on the
Class A Notes to be made pursuant to this Section 11.1(a)(6);

 

(7)                                  to pay an amount equal to the Interest
Reserve Amount for deposit into the Interest Reserve Account;

 

(8)                                  if a Ratings Confirmation Failure occurs,
on each Payment Date commencing with the Payment Date immediately following the
Effective Date, to pay principal on the Class A-1 Notes, the Class A-2 Notes,
the Class B Notes, the Class C-1 Notes, the Class C-2 Notes and the Class D
Notes, in that order, in the amounts necessary for each Rating Agency to confirm
its respective ratings of the Notes assigned on the Closing Date or until each
Class of Notes is paid in full;

 

140

--------------------------------------------------------------------------------


 

(9)                                  to pay Periodic Interest on the Class B
Notes and, if no Class A Notes are Outstanding, any Defaulted Interest on the
Class B Notes;

 

(10)                            if either of the Class B Coverage Tests is not
satisfied as of the preceding Calculation Date, to pay principal of the most
senior Class of Notes then Outstanding until such Class B Coverage Test is
satisfied as of such Calculation Date or until such most senior Class of Notes
is paid in full, and then to pay principal of the next most senior Class of
Notes Outstanding until such Class B Coverage Test is satisfied as of such
Calculation Date or until such next most senior Class of Notes is paid in full
and so on, until such Class B Coverage Test is satisfied or until the Class B
Notes are paid in full; provided that for purposes of determining if the Class B
Principal Coverage Test is satisfied after giving effect to any payments under
this Section 11.1(a)(10), the denominator of the Class B Principal Coverage
Ratio shall be calculated after giving effect to any payments of principal on
the Notes made pursuant to any of the clauses above and pursuant to this
Section 11.1(a)(10) on the related Payment Date; provided, further, that with
respect to the Class B Notes, payment of principal not constituting Class B
Cumulative Applicable Periodic Interest Shortfall Amount shall be paid before
principal constituting the Class B Cumulative Applicable Periodic Interest
Shortfall Amount, if any;

 

(11)                            to pay the Class B Cumulative Applicable
Periodic Interest Shortfall Amount, if any;

 

(12)                            to pay Periodic Interest on the Class C-1 Notes
and, if no Class A Notes and no Class B Notes are Outstanding, any Defaulted
Interest on the Class C-1 Notes;

 

(13)                            to pay Periodic Interest on the Class C-2 Notes
and, if no Class A Notes, no Class B Notes and no Class C-1 Notes are
Outstanding, any Defaulted Interest on the Class C-2 Notes;

 

(14)                            if either of the Class C Coverage Tests is not
satisfied as of the preceding Calculation Date to pay principal (including any
Class B Cumulative Applicable Periodic Interest Shortfall Amount, Class C-1
Cumulative Applicable Periodic Interest Shortfall Amount or Class C-2 Cumulative
Applicable Periodic Interest Shortfall Amount, as applicable) of the most senior
Class of Notes then Outstanding until such Class C Coverage Test is satisfied as
of such Calculation Date or until such most senior Class of Notes is paid in
full, and then to pay principal of the next most senior Class of Notes
Outstanding until such Class C Coverage Test is satisfied as of such Calculation
Date or until such next most senior Class of Notes is paid in full and so on,
until such Class C Coverage Test is satisfied or until the Class C-1 Notes and
then the Class C-2 Notes, in that order, are paid in full; provided that for
purposes of determining if the Class C Principal Coverage Test is satisfied
after giving effect to any payments under this Section 11.1(a)(14), the
denominator of the Class C Principal Coverage Ratio shall be determined after
giving effect to any payments of principal on the Notes pursuant to any of the
clauses above and pursuant to this Section 11.1(a)(14) on the related Payment
Date; provided, further, that with respect to (i) the Class B Notes, payment of
principal not constituting Class B Cumulative Applicable Periodic Interest
Shortfall Amount shall be paid before principal constituting Class B Cumulative
Applicable Periodic Interest Shortfall Amount, if any;

 

141

--------------------------------------------------------------------------------


 

(ii) the Class C-1 Notes, payment of principal not constituting Class C-1
Cumulative Applicable Periodic Interest Shortfall Amount shall be paid before
principal constituting the Class C-1 Cumulative Applicable Periodic Interest
Shortfall Amount, if any; and (iii) the Class C-2 Notes, payment of principal
not constituting Class C-2 Cumulative Applicable Periodic Interest Shortfall
Amount shall be paid before principal constituting Class C-2 Cumulative
Applicable Periodic Interest Shortfall Amount, if any;

 

(15)                            to pay the Class C-1 Cumulative Applicable
Periodic Interest Shortfall Amount, if any;

 

(16)                            to pay the Class C-2 Cumulative Applicable
Periodic Interest Shortfall Amount, if any;

 

(17)                            to pay Periodic Interest on the Class D Notes
and, if no Class A Notes, no Class B Notes and no Class C Notes are Outstanding,
any Defaulted Interest on the Class D Notes;

 

(18)                            if either of the Class D Coverage Tests is not
satisfied as of the preceding Calculation Date to pay principal (including any
Class B Cumulative Applicable Periodic Interest Shortfall Amount, Class C-1
Cumulative Applicable Periodic Interest Shortfall Amount, Class C-2 Cumulative
Applicable Periodic Interest Shortfall Amount or Class D Cumulative Applicable
Periodic Interest Shortfall Amount, as applicable) of the most senior Class of
Notes then Outstanding until such Class D Coverage Test is satisfied as of such
Calculation Date or until such most senior Class of Notes is paid in full, and
then to pay principal of the next most senior Class of Notes Outstanding until
such Class D Coverage Test is satisfied as of such Calculation Date or until
such next most senior Class of Notes is paid in full and so on, until such
Class D Coverage Test is satisfied or until the Class D Notes are paid in full;
provided that for purposes of determining if the Class D Principal Coverage Test
is satisfied after giving effect to any payments under this Section 11.1(a)(18),
the denominator of the Class D Principal Coverage Ratio shall be determined
after giving effect to any payments of principal on the Notes pursuant to any of
the clauses above and pursuant to this Section 11.1(a)(18) on the related
Payment Date; provided, further, that with respect to (i) the Class B Notes,
payment of principal not constituting the Class B Cumulative Applicable Periodic
Interest Shortfall Amount shall be paid before principal constituting the
Class B Cumulative Applicable Periodic Interest Shortfall Amount, if any;
(ii) the Class C-1 Notes, payment of principal not constituting the Class C-1
Cumulative Applicable Periodic Interest Shortfall Amount shall be paid before
principal constituting the Class C-1 Cumulative Applicable Periodic Interest
Shortfall Amount, if any; (iii) the Class C-2 Notes, payment of principal not
constituting the Class C-2 Cumulative Applicable Periodic Interest Shortfall
Amount shall be paid before principal constituting the Class C-2 Cumulative
Applicable Periodic Interest Shortfall Amount, if any; and (iv) the Class D
Notes, payment of principal not constituting the Class D Cumulative Applicable
Periodic Interest Shortfall Amount shall be paid before principal constituting
the Class D Cumulative Applicable Periodic Interest Shortfall Amount, if any;

 

142

--------------------------------------------------------------------------------


 

(19)                            to pay the Class D Cumulative Applicable
Periodic Interest Shortfall Amount, if any;

 

(20)                            to pay termination payments payable to any Hedge
Counterparty upon the termination of the related Hedge Agreement, pro rata, if
such termination occurred solely as the result of an event of default or a
termination event with respect to any Hedge Counterparty as Defaulting Party or
sole Affected Party, as the case may be;

 

(21)                            to pay, in the following order:

 

(i)                                     any due and unpaid Trustee Fee, Trustee
Expenses and any due Income Note Paying Agent Fee and unpaid Administrative
Expenses, including amounts payable to the Collateral Advisor under the
Collateral Advisory Agreement but excluding the Collateral Advisory Fee, in each
case, in the same order of priority as provided in Section 11.1(a)(1) above and
to the extent not paid in full under Section 11.1(a)(1) above without regard to
any limitation on any maximum amounts payable on such date contained therein;
and

 

(ii)                                  on a pro rata basis, any due and unpaid
expenses and other liabilities of the Co-Issuers to the extent not paid under
clause (1) above, whether as a result of an amount limitation imposed thereunder
or otherwise;

 

(22)                            to pay the Subordinate Collateral Advisory Fee
with respect to such Payment Date and any due and unpaid Subordinate Collateral
Advisory Fee with respect to a previous Payment Date that was not paid on a
previous Payment Date;

 

(23)                            after the Payment Date occurring in April 2017,
to pay from remaining Collateral Interest Collections on any Payment Date the
principal on the Class D Notes, until paid in full, then the principal on the
Class C-2 Notes, until paid in full, then the principal of the Class C-1 Notes,
until paid in full, then the principal on the Class B Notes, until paid in full,
then the principal on the Class A-2 Notes until paid in full and then the
principal on the Class A-1 Notes until paid in full; and

 

(24)                            all Income Note Excess Funds to the Income Note
Paying Agent, on behalf of the Issuer, for distributions on the Income Notes in
accordance with the Income Note Paying Agency Agreement.

 

(b)                                 Collateral Principal Collections. On any
Payment Date that is not a Redemption Date or a Payment Date following the
occurrence and continuation of an acceleration of the Rated Notes in connection
with an Event of Default, in accordance with a Note Valuation Report prepared by
the Collateral Administrator as of the last day of the Due Period preceding such
Payment Date, Collateral Principal Collections, to the extent of Available Funds
in the Collection Account, will be applied by the Trustee in the following order
of priority:

 

(1)                                  to the payment of the amounts referred to
in Section 11.1(a)(1) through (5), in the same order of priority specified
therein, but only to the extent not paid in full thereunder;

 

143

--------------------------------------------------------------------------------


 

(2)                                  if either of the Class A Coverage Tests is
not satisfied as of the preceding Calculation Date and to the extent that the
amounts paid pursuant to Section 11.1(a)(6) are insufficient to cause the
Class A Coverage Tests to be satisfied, to pay principal of the Class A-1 Notes
then Outstanding until such Class A Coverage Test is satisfied as of such
Calculation Date or until the Class A-1 Notes are paid in full, and then to pay
principal of the Class A-2 Notes then Outstanding until such Class A Coverage
Test is satisfied as of such Calculation Date or until the Class A-2 Notes are
paid in full; provided that for purposes of determining if the Class A Principal
Coverage Test is satisfied after giving effect to any payments under this
Section 11.1(b)(2), the denominator of the Class A Principal Coverage Ratio
shall be calculated after giving effect to any payments of principal on the
Class A Notes made pursuant to any clause or subclause of Section 11.1(a) and
pursuant to this Section 11.1(b)(2); provided, further, that the numerator of
the Class A Principal Coverage Ratio shall be calculated after giving effect to
any Collateral Principal Collections applied pursuant to Section 11.1(b)(1) and
pursuant to this Section 11.1(b)(2) on the related Payment Date;

 

(3)                                  If the Class A Notes are no longer
Outstanding, to pay, in the following order, Periodic Interest on the Class B
Notes and any Defaulted Interest on the Class B Notes, to the extent that the
amounts paid pursuant to Section 11.1(a)(9) are insufficient to pay such amounts
in full;

 

(4)                                  if either of the Class B Coverage Tests is
not satisfied as of the preceding Calculation Date and to the extent that the
amounts paid pursuant to Section 11.1(a)(10) are insufficient to cause the
Class B Coverage Tests to be satisfied, to pay principal of the most senior
Class of Notes then Outstanding until such Class B Coverage Test is satisfied as
of such Calculation Date or until such most senior Class of Notes is paid in
full, and then to pay principal of the next most senior Class of Notes
Outstanding until such Class B Coverage Test is satisfied as of such Calculation
Date or until such next most senior Class of Notes is paid in full and so on,
until such Class B Coverage Test is satisfied or until the Class B Notes are
paid in full; provided that for purposes of determining if the Class B Principal
Coverage Test is satisfied after giving effect to any payments under this
Section 11.1(b)(4), the denominator of the Class B Principal Coverage Ratio
shall be calculated after giving effect to any payments of principal on the
Notes made pursuant to any clause or subclause of Section 11.1(a) on the related
Payment Date and pursuant to Section 11.1(b)(2) above and this clause (4);
provided, further, that the numerator of the Class B Principal Coverage Ratio
shall be calculated after giving effect to any Collateral Principal Collections
applied pursuant to any of the clauses above and pursuant to this Section
11.1(b)(4) on the related Payment Date; provided, further, that with respect to
the Class B Notes, payments of principal not constituting Class B Cumulative
Applicable Periodic Interest Shortfall Amount shall be paid before principal
constituting the Class B Cumulative Applicable Periodic Interest Shortfall
Amount, if any;

 

(5)                                  If the Class A Notes are no longer
Outstanding, the Class B Cumulative Applicable Periodic Interest Shortfall
Amount, to the extent that the amounts paid pursuant to Section 11.1(a)(11) are
insufficient to pay such amounts in full thereunder;

 

144

--------------------------------------------------------------------------------

 

(6)                                If the Class A Notes and the Class B Notes
are no longer Outstanding, to pay Periodic Interest on the Class C-1 Notes and
any Defaulted Interest on the Class C-1 Notes, to the extent that the amounts
paid pursuant to Section 11.1(a)(12) are insufficient to pay such amounts in
full thereunder;

 

(7)                                If the Class A Notes, the Class B Notes, and
the Class C-1 Notes are no longer Outstanding, to pay Periodic Interest on the
Class C-2 Notes and any Defaulted Interest on the Class C-2 Notes, to the extent
that the amounts paid pursuant to Section 11.1(a)(13) are insufficient to pay
such amounts in full thereunder;

 

(8)                                if either of the Class C Coverage Tests is
not satisfied as of the preceding Calculation Date and to the extent that the
amounts paid pursuant to Section 11.1(a)(14) are insufficient to cause the
Class C Coverage Tests to be satisfied, to pay principal (including any Class B
Cumulative Applicable Periodic Interest Shortfall Amount, Class C-1 Cumulative
Applicable Periodic Interest Shortfall Amount or Class C-2 Cumulative Applicable
Periodic Interest Shortfall Amount as applicable) of the most senior Class of
Notes then Outstanding until such Class C Coverage Test is satisfied as of such
Calculation Date or until such most senior Class of Notes is paid in full, and
then to pay principal of the next most senior Class of Notes Outstanding until
such Class C Coverage Test is satisfied as of such Calculation Date or until
such next most senior Class of Notes is paid in full and so on, until such
Class C Coverage Test is satisfied or until the Class C-1 Notes and then the
Class C-2 Notes, in that order are paid in full; provided that for purposes of
determining if the Class C Principal Coverage Test is satisfied after giving
effect to any payments under this Section 11.1(b)(8), the denominator of the
Class C Principal Coverage Ratio shall be determined after giving effect to any
payments of principal on the Notes made pursuant to any clause or subclause of
Section 11.1(a) on the related Payment Date and pursuant to any clause above and
this Section 11.1(b)(8); provided, further, that for purposes of determining if
the Class C Principal Coverage Test is satisfied, the numerator of the Class C
Principal Coverage Ratio shall be calculated after giving effect to any
Collateral Principal Collections to be applied pursuant to any clause above and
this Section 11.1(b)(8) on the related Payment Date; and provided, further, that
with respect to (i) the Class B Notes, payment of principal not constituting
Class B Cumulative Applicable Periodic Interest Shortfall Amount shall be paid
before principal constituting Class B Cumulative Applicable Periodic Interest
Shortfall Amount; (ii) the Class C-1 Notes, payment of principal not
constituting Class C-1 Cumulative Applicable Periodic Interest Shortfall Amount
shall be paid before principal constituting the Class C-1 Cumulative Applicable
Periodic Interest Shortfall Amount, if any; and (iii) the Class C-2 Notes,
payment of principal not constituting Class C-2 Cumulative Applicable Periodic
Interest Shortfall Amount shall be paid before principal constituting Class C-2
Cumulative Applicable Periodic Interest Shortfall Amount, if any;

 

(9)                                If the Class A Notes and the Class B Notes
are no longer Outstanding, to pay, in the following order:

 

(i)                                    the Class C-1 Cumulative Applicable
Periodic Interest Shortfall Amount, to the extent that the amounts paid pursuant
to Section 11.1(a)(15) are insufficient to pay such amounts in full thereunder;
and

 

145

--------------------------------------------------------------------------------


 

(ii)                                 if the Class A Notes, Class B Notes and the
Class C-1 Notes are no longer Outstanding, the Class C-2 Cumulative Applicable
Periodic Interest Shortfall Amount, to the extent that the amounts paid pursuant
to Section 11.1(a)(16) are insufficient to pay such amounts in full thereunder;

 

(10)                          If the Class A Notes, the Class B Notes and the
Class C Notes are no longer Outstanding, to pay Periodic Interest on the Class D
Notes and any Defaulted Interest on the Class D Notes, to the extent that the
amounts paid pursuant to Section 11.1(a)(17) are insufficient to pay such
amounts in full thereunder;

 

(11)                          If either of the Class D Coverage Tests is not
satisfied as of the preceding Calculation Date and to the extent that amounts
paid pursuant to Section 11.1(a)(18) of Section 11.1(a) are insufficient to
cause the Class D Coverage Tests to be satisfied, to pay principal (including
any Class B Cumulative Applicable Periodic Interest Shortfall Amount, Class C-1
Cumulative Applicable Periodic Interest Shortfall Amount, Class C-2 Cumulative
Applicable Periodic Interest Shortfall Amount or Class D Cumulative Applicable
Periodic Interest Shortfall Amount, as applicable) of the most senior Class of
Notes then Outstanding until such Class D Coverage Test is satisfied as of such
Calculation Date or until such next most senior Class of Notes is paid in full
and so on, until such Class D Coverage Test is satisfied or until the Class D
Notes are paid in full; provided that for purposes of determining if the Class D
Principal Coverage Test is satisfied after giving effect to any payments under
this Section 11.1(b)(11), the denominator of the Class D Principal Coverage
Ratio shall be determined after giving effect to any payment of principal on the
Notes made pursuant to any clause or subclause of Section 11.1(a) on the related
Payment Date and pursuant to any clause or subclause above and this
Section 11.1(b)(11); provided, further, that for purposes of determining if the
Class D Principal Coverage Test is satisfied, the numerator of the Class D
Principal Coverage Ratio shall be calculated after giving effect to any
Collateral Principal Collections to be applied pursuant to any clause or
subclause above and this Section 11.1(b)(11) on the related Payment Date; and
provided, further, that with respect to (i) the Class B Notes, payment of
principal not constituting Class B Cumulative Applicable Periodic Interest
Shortfall Amount shall be paid before principal constituting the Class B
Cumulative Applicable Periodic Interest Shortfall Amount; (ii) the Class C-1
Notes, payment of principal not constituting Class C-1 Cumulative Applicable
Periodic Interest Shortfall Amount shall be paid before principal constituting
the Class C-1 Cumulative Applicable Periodic Interest Shortfall Amount, if any;
(iii) the Class C-2 Notes, payment of principal not constituting Class C-2
Cumulative Applicable Periodic Interest Shortfall Amount shall be paid before
principal constituting Class C-2 Cumulative Applicable Periodic Interest
Shortfall Amount, if any; and (iv) the Class D Notes, payment of principal not
constituting Class D Cumulative Applicable Periodic Interest Shortfall Amount
shall be paid before principal constituting the Class D Cumulative Applicable
Periodic Interest Shortfall Amount, if any;

 

(12)                          if the Class A Notes, the Class B Notes, and the
Class C Notes are no longer Outstanding, to pay the Class D Cumulative
Applicable Periodic Interest

 

146

--------------------------------------------------------------------------------


 

Shortfall Amount, to the extent that amounts paid pursuant to
Section 11.1(a)(19) of Section 11.1(a) are insufficient to pay such amounts in
full thereunder;

 

(13)                          to pay, in the following order:

 

(i)                                    on each Payment Date through and
including the last Payment Date during the Reinvestment Period, to pay to the
Collection Account:

 

(A)                              to the extent the accumulated Collateral
Principal Payments for a CPP Asset Type have not reached an aggregate amount
that is equal to or greater than the Reinvestment Threshold Amount, (x) if the
Issuer, acting through the Collateral Advisor, delivers notice that the Cash
Release Conditions are satisfied with respect to such Collateral Principal
Payments for such CPP Asset Type, then to apply all such Collateral Principal
Payments in accordance with subclause (iii) below or (y) in the absence of such
notice, then to hold such amounts for further accumulation and eventual
reinvestment or application hereunder on a later Payment Date; and

 

(B)                                to the extent the accumulated Collateral
Principal Payments for a CPP Asset Type have reached an aggregate amount that is
equal to or greater than the Reinvestment Threshold Amount with respect to such
CPP Asset Type;

 

1)                                      during the Sixty-Day Reinvestment Window
applicable to such Collateral Principal Payments for such CPP Asset Type, to
remain available in the applicable CPP Sub-Account for application to the
purchase of one or more Substitute Collateral Debt Securities in an aggregate
amount equal to the lesser of (x) the amount of such Collateral Principal
Payments and (y) the amount of such funds available in the Collection Account;
or

 

2)                                      after the Sixty-Day Reinvestment Window
applicable to such Collateral Principal Payments for such CPP Asset Type, then
to apply any remaining amount of such Collateral Principal Payments in
accordance with subclause (iii) below;

 

(ii)                                  on each Payment Date through and including
the last Payment Date  during the Three-Year Period, with respect to the Sale
Proceeds received in respect of any Credit Risk Security, Defaulted Security,
Equity Security, Withholding Tax Security or Written Down Security, to pay to
the Collection Account,

 

(A)                              during the Sixty-Day Reinvestment Window
applicable to such Sale Proceeds, to remain available for application to the
purchase of one or more Substitute Collateral Debt Securities, an aggregate
amount equal to the lesser of (x) such Sale Proceeds

 

147

--------------------------------------------------------------------------------


 

and (y) the amount of such funds available in the Collection Account, or

 

(B)                                after the Sixty-Day Reinvestment Window
applicable to such Sale Proceeds, to apply any remaining amount of such Sale
Proceeds in accordance with subclause (iii) below;

 

(iii)                             (A)                                on each
Payment Date through and including the last Payment Date during the Reinvestment
Period, to pay each Class of Rated Notes in full, pro rata, if the Special
Amortization Pro Rata Condition is satisfied; and

 

(B)                                otherwise, if the Special Amortization Pro
Rata Condition is not satisfied, to pay:

 

1)                                     first to the Class A-1 Notes, until the
Class A-1 Notes have been paid in full;

 

2)                                     second, to the Class A-2 Notes, until the
Class A-2 Notes have been paid in full;

 

3)                                     third, to the Class B Notes, until the
Class B Notes have been paid in full;

 

4)                                     fourth, to the Class C-1 Notes, until the
Class C-1 Notes have been paid in full;

 

5)                                     fifth, to the Class C-2 Notes, until the
Class C-2 Notes have been paid in full; and

 

6)                                     sixth, to the Class D Notes, until the
Class D Notes have been paid in full;

 

(14)                          after the end of the Reinvestment Period, to pay
each Class of Rated Notes:

 

(i)                                   first to the Class A-1 Notes, until the
Class A-1 Notes have been paid in full;

 

(ii)                                second, to the Class A-2 Notes, until the
Class A-2 Notes have been paid in full;

 

(iii)                             third, to the Class B Notes, until the Class B
Notes have been paid in full;

 

(iv)                            fourth, to the Class C-1 Notes, until the
Class C-1 Notes have been paid in full;

 

(v)                               fifth, to the Class C-2 Notes, until the
Class C-2 Notes have been paid in full; and

 

(vi)                            sixth, to the Class D Notes, until the Class D
Notes have been paid in full;

 

148

--------------------------------------------------------------------------------


 

(15)                          to pay termination payments payable to any Hedge
Counterparty upon the termination of the related Hedge Agreement, pro rata, if
such termination occurred solely as the result of an event of default or a
termination event with respect to any Hedge Counterparty as Defaulting Party or
sole Affected Party, as the case may be, to the extent that the amounts paid
pursuant to Section 11.1(a)(20) are insufficient to pay such amounts in full
thereunder;

 

(16)                          to pay, in the following order:

 

(i)                                   any due and unpaid Trustee Fee, Trustee
Expenses, and any due Income Note Paying Agent Fee and any other unpaid
Administrative Expenses, including amounts payable to the Collateral Advisor
under the Collateral Advisory Agreement but excluding the Collateral Advisory
Fee, in each case, in the same order of priority as provided in
Section 11.1(b)(1) above and to the extent not paid in full under clause
(1) above and to the extent that the amounts paid pursuant to
Section 11.1(a)(1) and (21) are insufficient to pay such amounts in full
thereunder; and

 

(ii)                                on a pro rata basis, any due and unpaid
expenses and other liabilities of the Co-Issuers to the extent not paid under
Section 11.1(b)(1) above and to the extent that the amounts paid pursuant to
Section 11.1(a)(1) and (21) are insufficient to pay such amounts in full
thereunder, whether as a result of an amount limitation imposed thereunder or
otherwise;

 

(17)                          to pay the Subordinate Collateral Advisory Fee
with respect to such Payment Date and any due and unpaid Subordinate Collateral
Advisory Fee with respect to a previous Payment Date that was not paid on a
previous Payment Date, to the extent that the amounts paid pursuant to
Section 11.1(a)(22) are insufficient to pay such amounts in full thereunder; and

 

(18)                          all Income Note Excess Funds to the Income Note
Paying Agent, on behalf of the Issuer, for distributions on the Income Notes in
accordance with the Income Note Paying Agency Agreement.

 

(c)                                  If an Event of Default has occurred and is
continuing, on the date or dates determined by the Trustee, the Trustee will
pay, from all collections from, and proceeds of the sale or liquidation of, the
Collateral, in the following order:

 

(1)                              amounts corresponding to the amounts set forth
in clauses Section 11.1(a)(1) through (3), and (to the extent not covered by
Section 11.1(a)(1) through (3)) Section 11.1(b)(1);

 

(2)                              the Periodic Interest on the Class A-1 Notes
(including Defaulted Interest on such Class A-1 Notes, if any);

 

(3)                              the Periodic Interest on the Class A-2 Notes
(including Defaulted Interest on such Class A-2 Notes, if any);

 

(4)                              outstanding principal on the Class A-1 Notes
until paid in full;

 

(5)                              outstanding principal on the Class A-2 Notes
until paid in full;

 

149

--------------------------------------------------------------------------------


 

(6)                              the Periodic Interest on the Class B Notes
(including Defaulted Interest on the Class B Notes, if any) and then outstanding
principal on the Class B Notes (including the Class B Cumulative Applicable
Periodic Interest Shortfall Amount, if any) until paid in full;

 

(7)                              the Periodic Interest on the Class C-1 Notes
(including Defaulted Interest on the Class C-1 Notes, if any) and then
outstanding principal on the Class C-1 Notes (including Class C-1 Cumulative
Applicable Periodic Interest Shortfall Amount, if any) until paid in full;

 

(8)                              the Periodic Interest on the Class C-2 Notes
(including Defaulted Interest on the Class C-2 Notes, if any) and then
outstanding principal on the Class C-2 Notes (including Class C-2 Cumulative
Applicable Periodic Interest Shortfall Amount, if any) until paid in full;

 

(9)                              the Periodic Interest on the Class D Notes
(including Defaulted Interest on the Class D Notes, if any) and then outstanding
principal on the Class D Notes (including Class D Cumulative Applicable Periodic
Interest Shortfall Amount, if any) until paid in full;

 

(10)                        amounts corresponding to the amounts set forth in
Section 11.1(a)(20) through (22), and Section 11.1(b)(15) through (17); and

 

(11)                        to the Income Note Paying Agent, any remaining
amounts for distributions on the Income Notes as set forth in
Section 11.1(a)(24) and Section 11.1(b)(18).

 

(d)                            Not later than 12:00 p.m., New York time, on or
before the Business Day preceding each Payment Date, the Issuer shall, pursuant
to Section 10, remit or cause to be remitted to the Trustee for deposit in the
Payment Account an amount of Cash sufficient to pay the amounts described in
Section 11.1(a) and 11.1(b) required to be paid on such Payment Date.

 

(e)                             If, on any Payment Date, the amount available in
the Payment Account from amounts received in the related Due Period is
insufficient to make the full amount of the disbursements required by the
statements furnished by the Issuer pursuant to Section 10.11(b), the Trustee
shall make the disbursements called for in the order and according to the
priority set forth under Section 11.1(a) and 11.1(b), subject to Section 13.1,
to the extent funds are available therefor.

 

(f)                               Except as otherwise expressly provided in this
Section 11.1, if on any Payment Date the amount of funds is insufficient to make
the full amount of the disbursements required by any clause or subclause of
Section 11.1(a) or 11.1(b) to different Persons, the Trustee shall make the
disbursements called for by such clause or subclause ratably in accordance with
the respective amounts of such disbursements then due and payable to the extent
funds are available therefor.

 

(g)                            With respect to principal payments of the Class B
Notes and Class C Notes in connection with a mandatory redemption pursuant to
Section 11.1(a)(10), (14) or (18) and pursuant to Section 11.1(b)(4), (8) or
(11), payment of principal not constituting the Class B Cumulative Applicable
Periodic Interest Shortfall Amount shall be paid before principal constituting
the Class B Cumulative Applicable Periodic Interest Shortfall Amount, if

 

150

--------------------------------------------------------------------------------


 

any, and payment of principal not constituting the Class C Cumulative Applicable
Periodic Interest Shortfall Amount shall be paid before principal constituting
the Class C Cumulative Applicable Periodic Interest Shortfall Amount, if any.

 

(h)                            Any amounts to be paid to the Income Note Paying
Agent pursuant to Section 11.1(a)(24) or to Section 11.1(b)(18) will be released
from the lien of this Indenture.

 

(i)                                No Collateral Principal Collections will be
paid to a Class of Rated Notes in accordance with the Priority of Payments on a
Payment Date if, after giving effect to such payment, any Principal Coverage
Test for a more Senior Class of Rated Notes would have failed.

 

ARTICLE XII

 

PURCHASE AND SALE OF COLLATERAL DEBT SECURITIES

 

12.1.                      SALE OF COLLATERAL DEBT SECURITIES

 

(a)                                  Sale of Collateral Debt Securities.

 

(1)                                Subject to the satisfaction of the conditions
specified in Section 10.11 as applicable, if the Collateral Advisor, on behalf
of the Issuer, pursuant to this Article 12, shall direct the Trustee to sell any
Temporary Ramp-Up Security, Defaulted Security, Equity Security, Credit Risk
Security, Written Down Security or Withholding Tax Security, the Trustee shall
sell in the manner directed by the Collateral Advisor, any Temporary Ramp-Up
Security, Defaulted Security, Equity Security, Credit Risk Security, Written
Down Security or Withholding Tax Security.

 

(2)                                During the Ramp-Up Period, and in any event,
no later than the Effective Date, the Collateral Advisor shall direct the Issuer
to sell or otherwise dispose of all Temporary Ramp-Up Securities. Sale Proceeds
received with respect to Temporary Ramp-Up Securities shall be reinvested only
in Ramp-Up Collateral Debt Securities that are Fixed Rate Collateral Debt
Securities, provided that any Sale Proceeds received with respect to Temporary
Ramp-Up Securities that are not reinvested in Fixed Rate Collateral Debt
Securities, other than not more than U.S.$500,000 of such Sale Proceeds that may
be reinvested in Substitute Collateral Debt Securities that are not Fixed Rate
Collateral Debt Securities, shall be treated as Collateral Principal Collections
and shall be applied by the Issuer to the making of payments on the Notes,
subject to and in accordance with the Priority of Payments, on the Payment Date
immediately following the Effective Date.

 

(3)                                The Collateral Advisor shall direct the
Issuer to sell or otherwise dispose of any Collateral Debt Security that is an
Equity Security as soon as practicable after such Collateral Debt Security
becomes an Equity Security. The Collateral Advisor may direct the Issuer to sell
or otherwise dispose of all or a portion of any Collateral Debt Security that is
a Defaulted Security, a Written Down Security or a Withholding Tax Security;
provided that the Collateral Advisor shall have (i) certified that such
Collateral Debt Security is a Defaulted Security, a Written Down Security or a
Withholding Tax Security and (ii) declared within five (5) Business Days
following such Collateral Debt Security becoming a

 

151

--------------------------------------------------------------------------------


 

Defaulted Security, a Written Down Security or a Withholding Tax Security
whether it has elected to direct the Issuer to sell or otherwise dispose of all
or a specified portion of such Collateral Debt Security. No such sale or other
disposition is permitted for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes, or if the Issuer or the
Collateral Advisor believes that any such sale or other disposition would
result, and no such sale or disposition does result, in the reduction or
withdrawal of the then-current rating on any Class of Rated Notes by any Rating
Agency. If the Collateral Advisor elects to direct the Issuer to sell or
otherwise dispose of any Defaulted Security, Written Down Security or
Withholding Tax Security as described above, such Collateral Debt Security (or
specified portion thereof) is required to be sold or otherwise disposed of
within twelve (12) months following such election. If the Collateral Advisor
does not elect within such five (5) Business Days to direct the Issuer to sell
or otherwise dispose of any Defaulted Security, Written Down Security or
Withholding Tax Security, such Collateral Debt Security shall not be sold or
otherwise disposed of and shall remain part of the Collateral. Any decision by
the Collateral Advisor to sell or not to sell any Collateral Debt Security
within five (5) Business Days of such Collateral Debt Security first becoming
either a Defaulted Security or a Written Down Security or a Withholding Tax
Security shall not thereafter be changed by the Collateral Advisor or the Issuer
for any reason.

 

(4)                                The Collateral Advisor may direct the Issuer
to sell or otherwise dispose of all or any portion of any Collateral Debt
Security that is a Credit Risk Security; provided that the Collateral Advisor
shall have (i) certified that a Credit Risk Event has occurred and (ii) declared
within five (5) Business Days following the occurrence of any such Credit Risk
Event that it has elected to direct the Issuer to sell or otherwise dispose of
all or a portion of such Collateral Debt Security. No such sale or other
disposition is permitted for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes, or if the Issuer or the
Collateral Advisor believes that any such sale or other disposition would
result, and no such sale or disposition does result, in the reduction or
withdrawal of the then-current rating on any Class of Rated Notes by any Rating
Agency. If the Collateral Advisor elects to direct the Issuer to sell or
otherwise dispose of any Credit Risk Security as described above, such
Collateral Debt Security is required to be sold or otherwise disposed of as soon
as reasonably practicable and in any event within 30 days following such
election. If the Collateral Advisor does not elect within such five (5) Business
Days following any Credit Risk Event to direct the Issuer to sell or otherwise
dispose of any Collateral Debt Security, such Credit Risk Security shall not be
sold or otherwise disposed of and shall remain part of the Collateral, unless a
subsequent Credit Risk Event occurs with respect to such Collateral Debt
Security (or such Collateral Debt Security subsequently becomes a Defaulted
Security, Written Down Security or Withholding Tax Security) and the Collateral
Advisor shall have made the certifications and declarations described above.

 

(5)                                In the event of a Redemption, the Collateral
Advisor shall direct the Trustee to sell Collateral Debt Securities without
regard to the foregoing limitations; provided that the Sale Proceeds therefrom
and other amounts available therefor will be at least sufficient to pay certain
expenses, including all amounts due under any Hedge Agreements, and redeem, in
whole but not in part, the Notes at

 

152

--------------------------------------------------------------------------------


 

the applicable Redemption Prices; and provided, further, that such Sale Proceeds
are used to make such a Redemption.

 

(6)                                The Collateral Advisor shall sell any
Collateral Debt Security pursuant to this Section 12 only at a price that, in
its judgment, is not substantially less than the market value of such Collateral
Debt Security at the time of such sale.

 

(b)                            Reinvestment of Sale Proceeds and Replacement of
Collateral Debt Securities. Following the Closing Date and during (i) the
Ramp-Up Period, subject to the Ramp-Up Criteria, and (ii) the Three-Year Period,
and subject to the satisfaction of the Eligibility Criteria and the Replacement
Criteria in all cases during the periods set forth in (i) and (ii) above, the
Collateral Advisor, acting on behalf of the Issuer shall be required, on a best
efforts basis, to instruct the Trustee, within the Sixty-Day Reinvestment
Window, to reinvest Sale Proceeds received at any time from the sale of
Collateral Debt Securities that are Defaulted Securities, Equity Securities,
Credit Risk Securities, Written Down Securities or Withholding Tax Securities in
Substitute Collateral Debt Securities with an aggregate purchase price up to the
amount of the Sale Proceeds; provided, however, that prior to any such
acquisition of Substitute Collateral Debt Securities by or on behalf of the
Issuer in the manner described above, the following conditions are satisfied on
the date of such acquisition:

 

(1)                                the cumulative amount reinvested in
Substitute Collateral Debt Securities with Sale Proceeds received in the manner
specified above does not exceed the Five Percent Limit;

 

(2)                                any such acquisition is not for the primary
purpose of recognizing gains or decreasing losses resulting from market value
changes;

 

(3)                                neither the Issuer nor the Collateral Advisor
believes that any such acquisition will result, and no such acquisition does
result, in a reduction or withdrawal of the then-current rating on any Class of
Rated Notes by any Rating Agency;

 

(4)                                the rating by any Rating Agency on (A) the
Class A Notes is one or more notches below the rating assigned to the Class A
Notes by such Rating Agency on the Closing Date; or (B) any other Class of Rated
Notes is two or more notches below the rating assigned to such Class of Rated
Notes by such Rating Agency on the Closing Date; and

 

(5)                                the Replacement Criteria are satisfied;

 

In addition, on each date of purchase of a Substitute Collateral Debt Security,
each of the Coverage Tests and the Collateral Quality Tests will be required to
remain satisfied after giving effect to the purchase of such Substitute
Collateral Debt Security (which date of purchase shall be deemed to be the date
on which the Issuer enters into commitments to purchase such Substitute
Collateral Debt Security), or, if immediately prior to giving effect to such
purchase any of the foregoing tests was not satisfied, no such tests that were
not satisfied shall be made worse after giving effect to such proposed purchase
and no such Coverage Tests or Collateral Quality Tests that were satisfied shall
fail to be satisfied after giving effect to such purchase.

 

153

--------------------------------------------------------------------------------

 

If all such Sale Proceeds related to the sale of any Defaulted Securities,
Equity Securities, Credit Risk Securities, Written Down Securities or
Withholding Tax Securities are not reinvested in Substitute Collateral Debt
Securities as described above for any reason within the Sixty Day Reinvestment
Window, the Issuer will be obligated to reinvest such Sale Proceeds in Eligible
Investments until the next succeeding Payment Date, at which time the Trustee on
behalf of the Issuer will distribute such Sale Proceeds in accordance with
Section 11.1 of this Indenture.

 

(c)                                  Collateral Debt Security Principal Payments
and Reinvestment Criteria. Prior to the end of the Reinvestment Period, the
Issuer will use its best efforts to reinvest the Collateral Principal Payments
in the applicable CPP Sub-Account which were in such CPP Sub-Account at the time
the Reinvestment Threshold Amount was satisfied for any particular CPP Asset
Type in accordance with the Reinvestment Criteria during the Sixty-Day
Reinvestment Window following any date on which the amount of Collateral
Principal Payments in such CPP Sub-Account becomes equal to or greater than the
Reinvestment Threshold Amount.

 

To the extent accumulated Collateral Principal Payments for any CPP Asset Type
that are on deposit with the Trustee and as to which the Reinvestment Trigger
Date has not occurred are below the Reinvestment Threshold Amount, within five
(5) Business Days subsequent to receipt of any Collateral Principal Payment for
such CPP Asset Type, in the event the Collateral Advisor on behalf of the Issuer
determines that any reinvestment in Substitute Collateral Debt Securities of the
same CPP Asset Type (i) would not at such time be practicable on commercially
reasonably terms or (ii) would decrease compliance with any of the Coverage
Tests or the Collateral Quality Tests of the portfolio of the Collateral Debt
Securities ((i) and (ii) collectively, the Cash Release Conditions), the Issuer
will have the right to elect that all (but not less than all) of such Collateral
Principal Payments not be accumulated for reinvestment in Substitute Collateral
Debt Securities and instead be reinvested in Eligible Investments until the next
succeeding Payment Date, whereupon the Issuer will distribute such Collateral
Principal Payments in accordance with the Priority of Payments. Where the Cash
Release Conditions are not satisfied, such Collateral Principal Payments will be
held in the applicable CPP Sub-Account corresponding to such CPP Asset Type
until the Reinvestment Threshold Amount for the applicable CPP Asset Type is
satisfied, and prior to such time will not be distributed.

 

If accumulated Collateral Principal Payments exceed the Reinvestment Threshold
Amount for a CPP Asset Type, the Collateral Advisor will be required to use its
best efforts to direct the Issuer to reinvest, within 60 calendar days of the
Reinvestment Trigger Date, such Collateral Principal Payments in Substitute
Collateral Debt Securities (which shall in all cases satisfy the Eligibility
Criteria) in accordance with the Reinvestment Criteria; provided, however, that
Collateral Principal Payments comprised of Collateral Principal Collections from
Substitute Collateral Debt Securities may not be invested further in Substitute
Collateral Debt Securities and must instead be reinvested in Eligible
Investments until the next succeeding Payment Date, whereupon the Issuer will
distribute such Collateral Principal Payments as Collateral Principal
Collections in accordance with Section 11.1 hereof; and provided, further, that
(i) Collateral Principal Payments may not be reinvested in any Substitute
Collateral Debt Securities to the extent that on any date the cumulative amount
of proceeds from Collateral Principal Payments that have been reinvested through
such date would exceed an amount equal to 35% of the CDS Principal Balance as of
the Effective Date, in which case the Issuer will distribute

 

154

--------------------------------------------------------------------------------


 

such excess of Collateral Principal Payments (and any subsequent Collateral
Principal Payments) in accordance with Section 11.1(b), and (ii) a reinvestment
of any Collateral Principal Payment in any Substitute Collateral Debt Security
is only permitted to occur on any date if (A) any such acquisition is not for
the primary purpose of recognizing gains or decreasing losses resulting from
market value changes and (B) neither the Issuer nor the Collateral Advisor
believes that any such acquisition will result, and no such acquisition does
result, in a reduction or withdrawal of the then-current rating on any Class of
Rated Notes by any Rating Agency. Unless otherwise notified by the Collateral
Advisor, the Trustee will be entitled to act on the basis that no such
acquisition will result in a reduction or withdrawal of the then-current rating
on any Class of Rated Note by any Rating Agency.

 

In addition, on each date of purchase of a Substitute Collateral Debt Security,
each of the Coverage Tests and the Collateral Quality Tests will be required to
remain satisfied after giving effect to the purchase of such Substitute
Collateral Debt Security (which date of purchase shall be deemed to be the date
on which the Issuer enters into commitments to purchase such Substitute
Collateral Debt Security), or if immediately prior to giving effect to such
purchase any of the foregoing tests was not satisfied, no such tests that were
not satisfied shall be made worse after giving effect to such proposed purchase
and no such Coverage Tests or Collateral Quality Tests that were satisfied shall
fail to be satisfied after giving effect to such purchase.

 

If all Collateral Principal Payments for which the Reinvestment Trigger Date has
occurred are not reinvested in Substitute Collateral Debt Securities as
described above for any reason within the Sixty-Day Reinvestment Window, then
such Collateral Principal Payments will be required to be reinvested in Eligible
Investments until the Business Day immediately preceding the next succeeding
Payment Date, whereupon the Issuer will be required to transfer such amounts to
the Payment Account (which amounts will at such time become fungible with all
other amounts contained in the Payment Account) and distribute such amounts in
accordance with Section 11.1(b).

 

In the event of an Optional Redemption, Auction Call Redemption or Tax
Redemption of the Notes in whole, but not in part, the Collateral Advisor will
direct the Trustee to sell Collateral Debt Securities without regard to the
foregoing limitations; provided that such sales are conducted in accordance with
the Auction Procedures and Section 9.2.

 

12.2.     PORTFOLIO CHARACTERISTICS

 

Except as provided in Section 12.3(c), a security will be eligible for inclusion
in the Collateral as a Pledged Collateral Debt Security only if, as evidenced by
an Officer’s certificate from the Collateral Advisor to the Trustee, each of the
following eligibility criteria is satisfied immediately after the Issuer Grants
such Collateral Debt Security to the Trustee (collectively, the Eligibility
Criteria):

 

(a)                            it is issued by an issuer incorporated or
organized under the laws of the United States, the Bahamas, Bermuda, the Cayman
Islands, the British Virgin Islands, the Netherlands Antilles, Jersey, Guernsey
or Luxembourg or, it is issued by a Qualifying Foreign Obligor;

 

(b)                           it is U.S. Dollar-denominated, and it is not
convertible into, or payable in, any other currency;

 

155

--------------------------------------------------------------------------------


 

(c)                            it is one of the Specified Types of Collateral
Debt Securities;

 

(d)                           it has an S&P Rating (which rating does not
include a “p”, “pi”, “q”, “t” or “r” subscript) and a Fitch Rating;

 

(e)                            the acquisition, ownership, enforcement and
disposition of such security will not cause the Issuer to be treated as engaged
in a U.S. trade or business for U.S. federal income tax purposes or otherwise to
be subject to tax on a net income basis in any jurisdiction outside the Issuer’s
jurisdiction of incorporation (other than as attributable to property received
in connection with a foreclosure, as permitted under the Transaction Documents);

 

(f)                              the payments on such security are not subject
to withholding tax unless the issuer thereof or the obligor thereon is required
to make additional payments sufficient to cover any withholding tax imposed at
any time on payments made to the Issuer with respect thereto;

 

(g)                           its acquisition would not cause the Issuer or the
pool of Collateral to be required to register as an investment company under the
Investment Company Act;

 

(h)                           it is not a security that is ineligible under its
Underlying Instruments to be purchased by the Issuer and pledged to the Trustee;

 

(i)                               it is not an insurance-linked debt instrument
containing a provision pursuant to which the issuer’s obligation to pay interest
or principal is deferred or forgiven in the event of loss due to certain natural
catastrophes specified in the Underlying Instruments;

 

(j)                               it provides for the payment of principal at
not less than par upon maturity;

 

(k)                            its Underlying Instruments do not obligate the
Issuer to make any future advances or any other payment except the purchase
price thereof;

 

(1)                            it is not a security with respect to which, in
the reasonable judgment of the Collateral Advisor, the timely repayment of
principal and interest is subject to substantial non-credit related risks;

 

(m)                         it is not an Interest Only Security;

 

(n)                           it is not a security issued by an Emerging Market
Issuer;

 

(o)                           it is not a security that has an S&P Rating lower
than “B-” or a Fitch Rating lower than “B-”at the time of purchase;

 

(p)                           it is not a security that has, at the time of
purchase, any deferred or capitalized interest;

 

(q)                           it is not a security that, at the time it is
purchased, is a Credit Risk Security, a Defaulted Security, a Written Down
Security or a Deferred Interest PIK Bond;

 

(r)                              it is not a Synthetic Security;

 

(s)                            at the time the security is purchased by the
Issuer:

 

156

--------------------------------------------------------------------------------


 

(1)                            it is not a security issued by an issuer located
in a country that imposes foreign exchange controls that effectively limit the
availability or use of U.S. Dollars to make when due the scheduled payments of
principal and interest on such security;

 

(2)                            it is not, and does not provide for conversion or
exchange into, Margin Stock at any time over its life;

 

(3)                            it is not an obligation which (1) was incurred in
connection with a merger, acquisition, consolidation or sale of all or
substantially all of the assets of a person or entity or similar transaction
(except in the case of one REIT Debt Security acquired on or before the Closing
Date for an amount not exceeding U.S.$8,000,000) and (2) by its terms is
required to be repaid within one year of the incurrence thereof with proceeds
from additional borrowings or other refinancing;

 

(4)                            it is not the subject of (1) any offer by the
issuer of such security or by any other person made to all of the holders of
such security to purchase or otherwise acquire such security (other than
pursuant to any redemption in accordance with the terms of the related
underlying instruments) or to convert or exchange such security into or for
cash, securities or any other type of consideration or (2) any solicitation by
an issuer of such security or any other person to amend, modify or waive any
provision of such security or any related underlying instrument, and has not
been called for redemption;

 

(5)                            it is not an Equity Security;

 

(6)                            it is not a security that by the terms of its
underlying instruments provides for conversion or exchange (whether mandatory or
at the option of the issuer or the holder thereof) into equity capital at any
time prior to its maturity;

 

(7)                            it is not a financing by a debtor-in-possession
in any insolvency proceeding;

 

(8)                            it is not a first loss tranche of any
securitization that does not have an S&P Rating (as defined in clause (i) of the
definition of S&P Rating) that addresses the obligation of the obligor (or
guarantor, if applicable) to pay principal of and interest on the relevant
Collateral Debt Security in full, which ratings are monitored on an ongoing
basis by the relevant Rating Agency;

 

(9)                            it is not a security that provides for the
payment of interest in cash less frequently than semi-annually;

 

(10)                       if it is a mezzanine loan secured by ownership
interests in entities owning commercial properties (each, a Mezzanine Loan),
(a) the Mezzanine Loan is subject to servicing, custodial and/or similar
arrangements customary for Mezzanine Loans as determined by the Collateral
Advisor in its reasonable discretion, (b) the requirements set forth in the
Indenture regarding the representations and warranties with respect to the
underlying mortgaged property and the Mezzanine Loan have been met and (c) the
terms of the Underlying Instruments are consistent with the terms of similar
Underlying Instruments with

 

157

--------------------------------------------------------------------------------


 

respect to Mezzanine Loans as determined by the Collateral Advisor in its
reasonable discretion; and

 

(11)                          if it is a Deemed Floating Rate Collateral Debt
Security, the Deemed Floating Asset Hedge entered into with respect to such
Deemed Floating Rate Collateral Debt Security conforms to all requirements set
forth in the definition of “Deemed Floating Asset Hedge”;

 

provided that notwithstanding anything to the contrary herein, the Issuer may,
while attempting to dispose of property acquired in foreclosure or similar
circumstances, make an election under Section 882(d) of the Code to treat the
income related to real property located in the United States as income that is
effectively connected with a U.S. trade or business; provided further that
except for property acquired by the Issuer in foreclosure or similar
circumstances and for property expressly permitted to be acquired by the Issuer,
the Issuer may not purchase, acquire or hold (whether as part of a unit with a
Collateral Debt Security, in exchange for a Collateral Debt Security or
otherwise) any asset unless the underlying documents for such asset specify, or
the Issuer has received advice of tax counsel of nationally recognized standing
in the United States experienced in such matters to the effect that, under the
relevant facts and circumstances with respect to such transaction, for U.S.
federal income tax purposes, (i) the obligation or security is indebtedness,
(ii) all obligors and issuers of asset are classified as corporations (and no
elections have been made to the contrary), (iii) no obligor on or issuer of the
asset is engaged in the conduct of a trade or business within the United States,
or (iv) all obligors and issuers of the asset qualify as “grantor trusts”, and
all of the assets of the obligors and issuers of the asset consist of
obligations or securities that the Issuer could have directly acquired and held
as assets (but for restrictions related to withholding taxes) and,
notwithstanding anything to the contrary herein, the Issuer shall not purchase,
acquire or hold any asset the gain from the disposition of which will be subject
to U.S. federal income or withholding tax under Section 897 or Section 1445 of
the Code and the Treasury regulations promulgated thereunder.

 

12.3.        CONDITIONS APPLICABLE TO ALL TRANSACTIONS INVOLVING SALE OR GRANT

 

(a)                                  Any transaction effected under Section 5,
Section 9, Section 10.2 or Section 12.1 shall be conducted on an arms’ length
basis and if effected with the Issuer, the Trustee, the Collateral Advisor or
any Affiliate of any of the foregoing, shall be effected in a secondary market
transaction on terms at least as favorable to the Rated Noteholders as would be
the case if such Person were not so Affiliated; provided that any disposition of
a Collateral Debt Security in accordance with Section 12.1 shall be deemed to
comply with this Section 12.3(a). The Trustee shall have no responsibility to
oversee compliance with this clause by the other parties.

 

(b)                                 Upon any purchase or substitution pursuant
to this Section 12, all of the Issuer’s right, title and interest to the Pledged
Security or Securities shall be, and hereby is, Granted to the Trustee pursuant
to this Indenture, such Pledged Security or Securities shall be registered in
the name of the Trustee, and, if applicable, the Trustee shall receive such
Pledged Security or Securities. The Trustee shall receive, not later than the
date of delivery of any Pledged Security pursuant to a purchase under this
Section 12, (a) an Officer’s Certificate of the Collateral Advisor certifying
(1) compliance with the Reinvestment Criteria in accordance with
Section 12.1(d), (2) that the Collateral Debt Security to be sold constitutes an
Equity Security, a Defaulted Security, a Credit Risk Security, a Withholding Tax
Security or a Written Down Security and (3) that any security to be purchased
satisfies the definition of Collateral Debt Security and (b) an

 

158

--------------------------------------------------------------------------------


 

Officer’s Certificate of the Collateral Advisor on behalf of the Issuer
containing the statements set forth in Section 3.2(b)(2) through (4), (6) and
(7).

 

(c)                             Notwithstanding anything contained in this
Section 12 to the contrary, the Issuer shall,
subject to Section 12.3(d), have the right to effect any transaction to which
the Initial Hedge Counterparty and Holders of Rated Notes evidencing 100% of the
Aggregate Outstanding Amount of each Class of Rated Notes, and each Income
Noteholder has consented, and of which each Rating Agency has been notified in
advance.

 

(d)                            Except as specifically provided in this
Indenture, in no event may the Issuer (i) engage in
any business or activity that would cause the Issuer to be treated as engaged in
a U.S. trade or business for U.S. federal income tax purposes or (ii) acquire or
hold any asset that is an equity interest in an entity that is treated as a
partnership engaged in a U.S. trade or business for U.S. federal income tax
purposes or the acquisition or ownership of which otherwise would subject the
Issuer to net income tax in any jurisdiction outside its jurisdiction of
incorporation. The foregoing shall not, however, preclude the Issuer from
holding Equity Securities or securities received in an Offer pending their sale
in accordance with Section 12.1(c).

 

ARTICLE XIII

 

SECURED PARTIES’ RELATIONS

 

13.1.        SUBORDINATION

 

(a)                                  Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Rated
Notes agree for the benefit of the Initial Hedge Counterparty that the Rated
Notes and the Issuer’s rights in and to the Collateral (solely with respect to
all amounts payable to such Initial Hedge Counterparty pursuant to
Section 11.1(a)(3)), the Subordinate Interests) shall be subordinate and junior
to the rights of such Hedge Counterparty with respect to payments to be made to
such Initial Hedge Counterparty pursuant to the initial Hedge Agreement to the
extent and in the manner set forth in Section 11.1(a)(3) and hereinafter
provided. If any Event of Default (including an Event of Default specified in
Section 5.1(g) or (h)) has occurred and has not been cured or waived all amounts
payable to the Initial Hedge Counterparty pursuant to Section 11.1(a)(3) shall
be paid in Cash or, to the extent the Initial Hedge Counterparty consents, other
than in Cash, before any further payment or distribution is made on account of
the Subordinate Interests.

 

(b)                                 Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the
Class A-2 Notes, the Class B Notes, the Class C Notes and the Class D Notes
agree for the benefit of the Holders of the Class A-1 Notes that the Class A-2
Notes, the Class B Notes, the Class C Notes and the Class D Notes and the
Issuer’s rights in and to the Collateral (with respect to the Class A-1 Notes,
the Subordinate Interests) shall be subordinate and junior to the Class A-1
Notes to the extent and in the manner set forth in this Indenture, including as
set forth in Section 11.1(a) and hereinafter provided. If any Event of Default
(including an Event of Default specified in Section 5.1(g) or (h)) has occurred
and has not been cured or waived, the Class A-1 Notes shall be paid in full in
Cash or, to the extent a Majority of the Class A-1 Notes consent, other than in
Cash, before any further payment or distribution is made on account of the
Subordinate Interests. The Holders of Rated Notes evidencing Subordinate
Interests and

 

159

--------------------------------------------------------------------------------


 

the holders of equity in the Issuer and the Co-Issuer agree, for the benefit of
the Holders of the Class A-1 Notes, not to cause the filing of a petition in
bankruptcy against the Issuer or the Co-Issuer for failure to pay to them
amounts due under the Rated Notes evidencing such Subordinate Interests or
hereunder until the payment in full of the Class A-1 Notes and not before one
year and one day has elapsed since such payment or, if longer, the applicable
preference period then in effect, including any period established pursuant to
the laws of the Cayman Islands.

 

(c)                                  Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class C
Notes and the Class D Notes agree for the benefit of the Holders of the Class A
Notes and the Class B Notes that the Class C Notes and the Class D Notes and the
Issuer’s rights in and to the Collateral (with respect to the Class A Notes and
the Class B Notes the Subordinate Interests) shall be subordinate and junior to
the Class A Notes to the extent and in the manner set forth in this Indenture,
including as set forth in Section 11.1(a) and hereinafter provided. If any Event
of Default (including an Event of Default specified in Section 5.1(g) or (h))
has occurred and has not been cured or waived, the Class A Notes shall be paid
in full in Cash or, to the extent a Majority of the Class A Notes and the
Class B Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests. The Holders of
Rated Notes evidencing Subordinate Interests and the holders of equity in the
Issuer and the Co-Issuer agree, for the benefit of the Holders of the Class A
Notes and the Class B Notes, not to cause the filing of a petition in bankruptcy
against the Issuer or the Co- Issuer for failure to pay to them amounts due
under the Rated Notes evidencing such Subordinate Interests or hereunder until
the payment in full of the Class A Notes and the Class B Notes and not before
one year and one day has elapsed since such payment or, if longer, the
applicable preference period then in effect, including any period established
pursuant to the laws of the Cayman Islands.

 

(d)                                 Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class C
Notes and the Class D Notes agree for the benefit of the Holders of the Class A
Notes and the Class B Notes that the Class C Notes and the Class D Notes and the
Issuer’s rights in and to the Collateral (with respect to the Class A Notes and
the Class B Notes, the Subordinate Interests) shall be subordinate and junior to
the Class A Notes and the Class B Notes to the extent and in the manner set
forth in this Indenture including as set forth in Section 11.1(a) and
hereinafter provided. If any Event of Default (including an Event of Default
specified in Section 5.1(g) or (h)) has occurred and has not been cured or
waived the Class A Notes shall be paid in full in Cash or, to the extent a
Majority of the Class A Notes and the Class B Notes consent, other than in Cash,
before any further payment or distribution is made on account of the Subordinate
Interests. The Holders of Rated Notes evidencing Subordinate Interests and the
holders of equity in the Issuer and the Co-Issuer agree, for the benefit of the
Holders of the Class A Notes and the Class B Notes, not to cause the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due under the Rated Notes evidencing such Subordinate Interests or
hereunder until the payment in full of the Class A Notes and the Class B Notes
and not before one year and one day has elapsed since such payment or, if
longer, the applicable preference period then in effect, including any period
established pursuant to the laws of the Cayman Islands.

 

(e)                                  Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the
Class C-2 Notes and the Class D Notes agree for the benefit of the

 

160

--------------------------------------------------------------------------------


 

Holders of the Class A Notes, the Class B Notes and the Class C-1 Notes that the
Class A Notes, the Class B Notes and the Class C-1 Notes and the Issuer’s rights
in and to the Collateral (with respect to the Class C-2 Notes, the Subordinate
Interests) shall be subordinate and junior to the Class A Notes, the Class B
Notes and the Class C-1 Notes to the extent and in the manner set forth in this
Indenture including as set forth in Section 11.1(a) and hereinafter provided. If
any Event of Default (including an Event of Default specified in
Section 5.1(g) or (h)) has occurred and has not been cured or waived the Class A
Notes, the Class B Notes and the Class C-1 Notes shall be paid in full in Cash
or, to the extent a Majority of each of the Class A Notes, the Class B Notes and
the Class C-1 Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests. The Holders of
Rated Notes evidencing Subordinate Interests and the holders of equity in the
Issuer and the Co-Issuer agree, for the benefit of the Holders of the Class A
Notes, the Class B Notes and the Class C-1 Notes, not to cause the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due under the Rated Notes evidencing such Subordinate Interests or
hereunder until the payment in full of the Class A Notes, the Class B Notes and
the Class C-1 Notes and not before one year and one day has elapsed since such
payment or, if longer, the applicable preference period then in effect,
including any period established pursuant to the laws of the Cayman Islands.

 

(f)                                    Anything in this Indenture or the Rated
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class D
Notes agree for the benefit of the Holders of the Class A Notes, the Class B
Notes and the Class C Notes that the Class D Notes and the Issuer’s rights in
and to the Collateral (with respect to the Class A Notes, the Class B Notes and
the Class C Notes, the Subordinate Interests) shall be subordinate and junior to
the Class A Notes, the Class B Notes to the extent and in the manner set forth
in this Indenture including as set forth in Section 11.1(a) and hereinafter
provided. If any Event of Default (including an Event of Default specified in
Section 5.1(g) or (h)) has occurred and has not been cured or waived the Class A
Notes, the Class B Notes and the Class C Notes shall be paid in full in Cash or,
to the extent a Majority of each of Class A Notes, the Class B Notes and the
Class C Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests. The Holders of
Rated Notes evidencing Subordinate Interests and the holders of equity in the
Issuer and the Co-Issuer agree, for the benefit of the Holders of the Class A
Notes, the Class B Notes and the Class C Notes, not to cause the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due under the Rated Notes evidencing such Subordinate Interests or
hereunder until the payment in full of the Class A Notes, the Class B Notes and
the Class C Notes and not before one year and one day has elapsed since such
payment or, if longer, the applicable preference period then in effect,
including any period established pursuant to the laws of the Cayman Islands.

 

(g)                                 In the event that notwithstanding the
provisions of this Indenture, any Holder of any Subordinate Interests shall have
received any payment or distribution in respect of such Subordinate Interests
contrary to the provisions of this Indenture, then, unless and until all amounts
payable to the Initial Hedge Counterparty pursuant to Section 11.1(a)(3) or to
the Class A Notes, the Class B Notes, the Class C Notes or the Class D Notes as
the case may be, shall have been paid in full in Cash or, to the extent the
Initial Hedge Counterparty or a Majority of the Class A Notes, the Class B
Notes, the Class C Notes or the Class D Notes, as the case may be, consent,
other than in Cash in accordance with this Indenture, such payment or
distribution shall be received and held in trust for the benefit of, and shall
forthwith be paid over and delivered to, the Trustee, which shall pay and

 

161

--------------------------------------------------------------------------------


 

deliver the same to such Initial Hedge Counterparty or the Holders of the
Class A Notes, the Class B Notes, the Class C Notes or the Class D Notes, as the
case may be, in accordance with this Indenture; provided that, if any such
payment or distribution is made other than in Cash, it shall be held by the
Trustee as part of the Collateral and subject in all respects to the provisions
of this Indenture, including this Section 13.1.

 

(h)                                 Each Holder of Subordinate Interests agrees
with the Initial Hedge Counterparty and all Holders of the Class A Notes, the
Class B Notes, the Class C Notes or the Class D Notes, as the case may be, that
such Holder of Subordinate Interests shall not demand, accept, or receive any
payment or distribution in respect of such Subordinate Interests in violation of
the provisions of this Indenture including this Section 13.1; provided that
after all amounts payable pursuant to Section 11.1(a)(3) and all amounts payable
in respect of the Class A Notes, the Class B Notes, the Class C Notes or the
Class D Notes, as the case may be, have been paid in full, the Holders of
Subordinate Interests shall be fully subrogated to the rights of the Initial
Hedge Counterparty or the Holders of the Class A Notes, the Class B Notes, the
Class C Notes or the Class D Notes, as the case may be. Nothing in this
Section 13.1 shall affect the obligation of the Issuer to pay Holders of
Subordinate Interests.

 

13.2.      STANDARD OF CONDUCT

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Secured Party under this Indenture, subject to the terms
and conditions of this Indenture, including Section 5.9, a Secured Party or
Secured Parties shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Secured Party, the Issuer, or any other Person.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1.      FORM OF DOCUMENTS DELIVERED TO TRUSTEE

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer, the Co-Issuer
or the Collateral Advisor may be based, insofar as it relates to legal matters,
upon a certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer, the Co-Issuer or the
Collateral Advisor or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer, the Co-Issuer, the Collateral Advisor or any
other Person, stating that the information with respect to such factual matters
is in the possession of the Issuer, the Co-Issuer, the Collateral Advisor or
such other

 

162

--------------------------------------------------------------------------------


 

Person, unless such Authorized Officer of the Issuer, the Co-Issuer or the
Collateral Advisor or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous. Any Opinion of
Counsel may also be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer, the Co-Issuer or the Collateral Advisor, stating that the information
with respect to such matters is in the possession of the Issuer, the Co-Issuer
or the Collateral Advisor, unless such counsel knows that the certificate or
opinion or representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default is a condition precedent to the taking of any action
by the Trustee at the request or direction of the Issuer or the Co-Issuer, then
notwithstanding that the satisfaction of such condition is a condition precedent
to the Co-Issuers’ rights to make such request or direction, the Trustee shall
be protected in acting in accordance with such request or direction if it does
not have actual knowledge of the occurrence and continuation of such Default as
provided in Section 6.1(d).

 

14.2.        ACTS OF RATED NOTEHOLDERS

 

(a)                                       Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Rated Noteholders may be embodied in and evidenced by one
or more instruments of substantially similar tenor signed by such Rated
Noteholders in person or by an agent duly appointed in writing; and, except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Trustee, and, where it is
hereby expressly required, to the Issuer. Such instrument or instruments (and
the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the Act of the Rated Noteholders, signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee and the Co-Issuers, if made in
the manner provided in this Section 14.2.

 

(b)                                      The fact and date of the execution by
any Person of any such instrument or writing may be proved in any manner which
the Trustee deems sufficient.

 

(c)                                       The principal amount and registered
numbers of Rated Notes held by any Person, and the date of his holding the same,
shall be proved by the Note Register.

 

(d)                                      Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Rated
Notes shall bind the Holder (and any transferee thereof) of such Rated Note and
of every Rated Note issued upon the registration thereof or in exchange therefor
or in lieu thereof, in respect of anything done, omitted or suffered to be done
by the Trustee or the Co-Issuers in reliance thereon, whether or not notation of
such action is made upon such Rated Note.

 

163

--------------------------------------------------------------------------------

 

14.3.                      NOTICES, ETC., TO TRUSTEE, THE CO-ISSUERS AND THE
RATING AGENCIES

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Rated Noteholders or other documents provided or permitted by this Indenture to
be made upon, given or furnished to, or filed with:

 

(a)                                 the Trustee or the Income Note Paying Agent
by any Rated Noteholder or by the Issuer or the Co-Issuer shall be sufficient
for every purpose hereunder if in writing and sent by facsimile in legible form
and confirmed by overnight courier service guaranteed next day delivery to the
Trustee or the Income Note Paying Agent addressed to it at 9062 Old Annapolis
Road, Columbia, Maryland 21045, Attn: CDO Trust Services—N-Star III, telephone
number 410-884-2000, fax number 410-715-3748 or at any other address previously
furnished in writing to the Co-Issuers or Rated Noteholder by the Trustee or
Income Note Paying Agent;

 

(b)                                the Issuer by the Trustee or by any Rated
Noteholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Issuer addressed to it at c/o Walkers SPV Limited, P.O. Box
908 GT, Walker House, Mary Street, George Town, Grand Cayman, Cayman Islands,
Attention: The Directors, or at any other address previously furnished in
writing to the Trustee by the Issuer;

 

(c)                                 the Co-Issuer by the Trustee or by any Rated
Noteholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first-class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Co-Issuer addressed to it at c/o Puglisi & Associates, 850
Library Avenue, Suite 204, Newark, Delaware 19711, Attention: Donald
Puglisi, Esq., facsimile no. 302-738-7210, or at any other address previously
furnished in writing to the Trustee by the Co-Issuer;

 

(d)                                the Rating Agencies by the Co-Issuers or the
Trustee shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form,
(i) in the case of Fitch, addressed to Fitch Ratings, One State Street Plaza,
New York, New York 10041, facsimile no. 212-558-2618, Attention: CDO
Surveillance (e-mail: cdo.surveillance@fitchratings.com); and (ii) in the case
of S&P, addressed to S&P, 55 Water Street, 41st Floor, New York, New York,
10041, Attention: CDO Surveillance and all Note Valuation Reports shall be sent
to S&P electronically at cdo_surveillance@sandp.com; or

 

(e)                                 the Initial Hedge Counterparty by the
Co-Issuers or the Trustee shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed, first
class postage prepaid, hand delivered or sent by overnight courier service or by
facsimile in legible form to the Initial Hedge Counterparty addressed to it at
the address specified in the initial Hedge Agreement or at any other address
previously furnished in writing to the Issuer or the Trustee by the Initial
Hedge Counterparty;

 

(f)                                   the Collateral Advisor by the Co-Issuers
or by the Trustee or a Majority of the Controlling Class, or by the Collateral
Administrator shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and sent by facsimile

 

164

--------------------------------------------------------------------------------


 

in legible form and confirmed by overnight courier service guaranteed next day
delivery, or by electronic mail (where expressly provided herein) to the
Collateral Advisor addressed to it at the address specified in the Collateral
Advisory Agreement or at any other address previously furnished in writing to
the Co-Issuers or the Trustee by the Collateral Advisor;

 

(g)                                the Income Note Paying Agent by the Trustee
in writing sent by facsimile confirmed by overnight courier guaranteed next day
delivery;

 

(h)                                Citigroup by the Co-Issuers, the Collateral
Advisor or the Trustee shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first-class
postage prepaid, hand delivered, sent by overnight courier service or by
telecopy in legible form, to Citigroup addressed to Citigroup Global
Markets, Inc., 390 Greenwich Street, 4th Floor, New York, NY 10013, telecopy no.
212-723-8671, Attention: Global Structured Products; and

 

(i)                                    to the Repository by the Issuer pursuant
to this Indenture shall be made available to the Repository by electronic mail
as a pdf (portable document format) file to CDO Library, c/o The Bond Market
Association, 360 Madison Avenue (18th Floor), New York, NY 10017; Electronic
mail address: admin@cdolibrary.com.

 

Delivery of any request, demand, authorization, direction, notice, consent,
waiver or Act of Rated Noteholders or other documents made as provided above
will be deemed effective: (i) if in writing and delivered in person or by
overnight courier service, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that transmission is received by the
recipient in legible form (as evidenced by the sender’s written record of a
telephone call to the recipient in which the recipient acknowledged receipt of
such facsimile transmission); and (iii) if sent by mail, on the date that mail
is delivered or its delivery is attempted; in each case, unless the date of that
delivery (or attempted delivery) or that receipt, as applicable, is not a
Business Day or that communication is delivered (or attempted) or received, as
applicable, after the close of business on a Business Day, in which case that
communication shall be deemed given and effective on the first following day
that is a Business Day.

 

14.4.                      NOTICES AND REPORTS TO RATED NOTEHOLDERS; WAIVER

 

Except as otherwise expressly provided herein, where this Indenture provides for
a report to Holders or for a notice to Holders of Rated Notes of any event, such
notice shall be sufficiently given to Holders of Rated Notes if in writing and
mailed, first-class postage prepaid, to each Holder of a Rated Note affected by
such event, at the address of such Holder as it appears in the Note Register,
not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such report or notice and such report or notice
shall be in the English language. Notwithstanding any provision to the contrary
contained herein or in any agreement or document related hereto, any report,
statement or other information to be provided by the Trustee may be provided by
providing access to the Trustee’s website containing such information. Such
reports and notices will be deemed to have been given on the date of such
mailing.

 

The Trustee will deliver to the Holder of any Rated Note shown on the Note
Register any readily available information or notice requested to be so
delivered, at the expense of the Issuer. In addition, for so long as any
Class of Rated Notes is listed on the Irish Stock Exchange and so long as the
rules of such exchange so require, notices to the Holders of such Rated Notes
shall also be given by the Trustee to the Irish Paying Agent for delivery to the
Company Announcements Office of the Irish Stock Exchange.

 

165

--------------------------------------------------------------------------------


 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Rated Note shall affect the sufficiency of such
notice with respect to other Holders of Rated Notes.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Rated Noteholders shall be filed with the Trustee but such
filing shall not be a condition precedent to the validity of any action taken in
reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Rated Noteholders when such notice is required to
be given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee shall be deemed to be a
sufficient giving of such notice.

 

14.5.                      EFFECT OF HEADINGS AND TABLE OF CONTENTS

 

The Section headings herein and the Table of Contents are for convenience only
and shall not affect the construction hereof.

 

14.6.                      SUCCESSORS AND ASSIGNS

 

All covenants and agreements in this Indenture by the Co-Issuers shall bind
their respective successors and assigns, whether so expressed or not. Written
notice of any assignment shall be promptly provided by the Issuer to the Initial
Hedge Counterparty, the Holders of Notes of the Controlling Class and each
Rating Agency.

 

14.7.                      SEVERABILITY

 

In case any provision in this Indenture or in the Rated Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

14.8.                      BENEFITS OF INDENTURE

 

The Rated Noteholders, the Initial Hedge Counterparty and each Income Noteholder
is an express third-party beneficiary of this Indenture. Nothing in this
Indenture or in the Rated Notes, expressed or implied, shall give to any Person,
other than the parties hereto and their successors hereunder, the Rated
Noteholders, the Initial Hedge Counterparty and each Income Noteholder, any
benefit or any legal or equitable right, remedy or claim under this Indenture.

 

14.9.                      GOVERNING LAW

 

This Indenture and each Rated Note shall be governed by, and construed in
accordance with, the law of the State of New York.

 

14.10.                SUBMISSION TO JURISDICTION

 

The Co-Issuers hereby irrevocably submit to the non-exclusive jurisdiction of
the Supreme Court of the State of New York sitting in Manhattan and the U.S.
District Court for the Southern District of

 

166

--------------------------------------------------------------------------------


 

New York, and any court of appeal therefrom, in any action or proceeding arising
out of or relating to the Rated Notes or this Indenture, and the Co-Issuers
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in such New York State or federal court. The
Co-Issuers hereby irrevocably waive, to the fullest extent that they may legally
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding. The Co-Issuers hereby irrevocably appoint and designate CT
Corporation, 111 Eighth Avenue, 13th Floor, New York, New York 10011, or any
other Person having and maintaining a place of business in the State of New York
whom the Co-Issuers may from time to time hereafter designate as the true and
lawful attorney and duly authorized agent for acceptance of service of legal
process of the Co-Issuers. The Co-Issuers agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

14.11.                COUNTERPARTS

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

14.12.                WAIVER OF JURY TRIAL

 

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (i) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph.

 

14.13.                JUDGMENT CURRENCY

 

This is an international financing transaction in which the specification of
Dollars (the Specified Currency), and the specification of the place of payment,
as the case may be (the Specified Place), is of the essence, and the Specified
Currency shall be the currency of account in all events relating to payments of
or on the Rated Notes. The payment obligations of the Co-Issuers under this
Indenture and the Rated Notes shall not be discharged by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place. If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder or the Rated Notes in the Specified Currency into another
currency (the Second Currency), the rate of exchange which shall be applied
shall be that at which in accordance with normal banking procedures the Trustee
could purchase the Specified Currency with the Second Currency on the Business
Day next preceding that on which such judgment is rendered. The obligation of
the Co-Issuers in respect of any such sum due from the Co-Issuers hereunder
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Trustee of any sum adjudged to be due hereunder or under the
Rated Notes in the Second Currency the Trustee may in accordance with normal
banking procedures purchase and transfer to the Specified Place the Specified
Currency with the amount of the Second Currency so adjudged to be due; and the
Co-Issuers hereby, as a separate obligation and notwithstanding any such
judgment (but subject to the Priority of Payments as if such separate obligation
in respect of each Class of Rated Notes constituted additional principal owing
in respect of such Class of Rated Notes), agree to indemnify the Trustee and
each Rated Noteholder against, and to pay the Trustee or such Rated Noteholder,
as the case may be, on demand in the Specified Currency, any difference

 

167

--------------------------------------------------------------------------------


 

between the sum originally due to the Trustee or such Rated Noteholder, as the
case may be, in the Specified Currency and the amount of the Specified Currency
so purchased and transferred.

 

14.14.                CONFIDENTIAL TREATMENT OF DOCUMENTS

 

Except as otherwise provided in this Indenture or as required by law or as
required to maintain the listing of the Class A Notes, Class B Notes, the
Class C Notes and the Class D Notes on the Irish Stock Exchange, this Indenture
and the Hedge Agreement shall be treated by the Trustee and the Collateral
Advisor as confidential. The Trustee shall provide a copy of this Indenture to
the Income Note Paying Agent and to any Holder of a beneficial interest in any
Rated Note upon written request therefor certifying that it is such a Holder.

 

ARTICLE XV

 

ASSIGNMENT OF AGREEMENTS, ETC.

 

15.1.                      ASSIGNMENT

 

The Issuer, in furtherance of the covenants of this Indenture and as security
for the Rated Notes and amounts payable to the Rated Noteholders hereunder and
the performance and observance of the provisions hereof, hereby assigns,
transfers, conveys and sets over to the Trustee, for the benefit of the Secured
Parties, all of the Issuer’s estate, right, title and interest in, to and under
the Corporate Services Agreement, the Collateral Advisory Agreement and the
Hedge Agreement, including (i) the right to give all notices, consents and
releases thereunder, (ii) the right to give all notices of termination,
including the commencement, conduct and consummation of proceedings at law or in
equity, (iii) the right to receive all notices, accountings, consents, releases
and statements thereunder and (iv) the right to do any and all other things
whatsoever that the Issuer is or may be entitled to do thereunder; provided that
nothing herein shall obligate the Trustee to determine independently whether
“cause” exists for the removal of the Collateral Advisor pursuant to the
Collateral Advisory Agreement. For the avoidance of doubt, in no event shall the
Trustee be required to perform the obligations of the Collateral Advisor under
the Collateral Advisory Agreement.

 

15.2.                      NO IMPAIRMENT

 

The assignment made hereby is executed as collateral security, and the execution
and delivery hereby shall not in any way impair or diminish the obligations of
the Issuer under the provisions of the Corporate Services Agreement, the
Collateral Advisory Agreement or the Hedge Agreement.

 

15.3.                      TERMINATION, ETC.

 

Upon the redemption and cancellation of the Rated Notes and the payment of all
other Secured Obligations and the release of the Collateral from the lien of
this Indenture, this assignment and all rights herein assigned to the Trustee
for the benefit of the Secured Parties shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under the Corporate
Services Agreement, the Collateral Advisory Agreement and the Hedge Agreement
shall revert to the Issuer and no further instrument or act shall be necessary
to evidence such termination and reversion.

 

15.4.                 ISSUER AGREEMENTS, ETC

 

The Issuer represents that it has not executed any other assignment of the
Collateral Administration Agreement, the Collateral Advisory Agreement or any
Hedge Agreement. The Issuer

 

168

--------------------------------------------------------------------------------


 

agrees that this assignment is irrevocable, and that it will not take any action
which is inconsistent with this assignment or make any other assignment
inconsistent herewith. The Issuer will, from time to time upon the request of
the Trustee, execute all instruments of further assurance and all such
supplemental instruments with respect to this assignment as the Trustee may
reasonably specify.

 

ARTICLE XVI

 

HEDGE AGREEMENT

 

16.1.                      HEDGE AGREEMENT

 

On the Closing Date (or any date on which the Issuer enters into a replacement
Hedge Agreement), (i) the Hedge Counterparty entering into such Hedge Agreement
shall satisfy the Hedge Counterparty Ratings Requirement and (ii) the Issuer
shall assign such Hedge Agreement to the Trustee pursuant to this Indenture and
the Collateral Assignment of Hedge Agreement.

 

(a)                                 The Trustee shall, on behalf of the Issuer
and in accordance with the Note Valuation Report, pay amounts due to the Hedge
Counterparty under the Hedge Agreement on any Payment Date in accordance with
Section 11.1.

 

(b)                                If a Collateralization Event occurs, the
Hedge Counterparty shall within 30 days of the occurrence of such
Collateralization Event either (i) enter into a Credit Support Annex and post
collateral of such types, in such amounts and at such times as are sufficient to
maintain the then-current rating of each Class of Rated Notes by each Rating
Agency, (ii) find a replacement Hedge Counterparty as permitted under the Hedge
Agreement that satisfies the Hedge Counterparty Ratings Requirement,
(iii) obtain a guarantor with such form of guarantee meeting S&P’s then-current
published criteria with respect to guarantees for the obligations of the Hedge
Counterparty under the Hedge Agreement with a long-term issuer credit rating
from S&P of at least “A+” or a short term issuer credit rating from S&P of at
least “A-1” and with a long-term unsecured debt rating from Fitch of at least
“A” and a short-term unsecured debt rating from Fitch, if rated by Fitch, of at
least “F1 “ or (iv) take such other steps as each Rating Agency that has
downgraded the Hedge Counterparty may require (as confirmed to the Collateral
Advisor in writing) to ensure that the then-current ratings on the Rated Notes
by either Rating Agency are not reduced or withdrawn. If the Hedge Counterparty
has not, within 30 days of the occurrence of such Collateralization Event, taken
any of the actions required above, a Substitution Event will be deemed to have
occurred and any action is taken at its own expense.

 

(c)                                 If at any time a Substitution Event has
occurred and is continuing, then the Hedge Counterparty will, (x) in the case of
a Substitution Event referred to in sub-clause (b) of the definition thereof,
within thirty (30) days following such Substitution Event or (y) in the case of
a Substitution Event referred to in sub-clause (a) and (c) of the definition
thereof, within ten (10) Business Days following such Substitution Event, assign
its rights and obligations under the Hedge Agreement, at no cost to the Issuer,
to a party (the Substitute Party) selected by the Hedge Counterparty that
(i) satisfies the Hedge Counterparty Ratings Requirement, (ii) with respect to
which a Rating Agency Confirmation has been obtained and (iii) that assumes all
of the Hedge Counterparty’s obligations under the Hedge Agreement pursuant to an
agreement satisfactory to the Issuer. If the Hedge Counterparty fails to assign
its rights and obligations under the Hedge Agreement to a Substitute Party
within 30 days following such Substitution Event

 

169

--------------------------------------------------------------------------------


 

(in the case of a Substitution Event referred to in sub-clauses (b) of the
definition thereof) or within ten (10) Business Days following such Substitution
Event (in the case of a Substitution Event referred to in sub-clauses (a) and
(c) of the definition thereof), then (x) the Hedge Counterparty shall, while it
continues in good faith to search for an eligible Substitute Party, post and
maintain, or continue to maintain, as the case may be, collateral in accordance
with a Credit Support Annex of such types, in such amounts and at such times as
are sufficient to maintain the then-current rating of each Class of Rated Notes
by each Rating Agency, and (y) the Issuer shall have the right to terminate the
Hedge Agreement with all costs of such termination to be paid by the Hedge
Counterparty.

 

(d)                                The Issuer may, after the Closing Date, enter
into additional Hedge Agreements (including one or more Deemed Floating Asset
Hedges) with additional Hedge Counterparties as the Issuer may elect in its sole
discretion, in each case (i) subject to Rating Agency Confirmation, (ii) in the
event a proposed additional Hedge Agreement has an initial notional amount which
exceeds U.S.$25,000,000, with the prior consent of Bank of America, N.A. (so
long as it continues to act as the Initial Hedge Counterparty), and (iii) in the
case of additional Hedge Counterparties, with the delivery to the Issuer of an
Opinion of Counsel to the additional Hedge Counterparty; provided that the
Issuer will not be required to obtain Rating Agency Confirmation in connection
with entering into any Deemed Floating Asset Hedges which are Form-Approved
Hedge Agreements with a Hedge Counterparty that satisfies the Hedge Counterparty
Ratings Requirement.

 

(e)                                 The Trustee shall, prior to the Closing Date
in respect of the initial Hedge Agreement, cause the Custodian to establish a
segregated, non-interest bearing Securities Account which shall be designated as
a “Hedge Counterparty Collateral Account” with respect to the Hedge Counterparty
in respect of which the Trustee shall be the Entitlement Holder and which the
Trustee shall hold in trust for the benefit of the Secured Parties. The Trustee
shall deposit all collateral received from such Hedge Counterparty under the
Hedge Agreement in such Hedge Counterparty Collateral Account. Any and all funds
at any time on deposit in, or otherwise standing to the credit of, each Hedge
Counterparty Collateral Account shall be held in trust by the Trustee for the
benefit of the Secured Parties. The only permitted withdrawal from or
application of funds on deposit in, or otherwise standing to the credit of, each
Hedge Counterparty Collateral Account shall be (i) for application to
obligations of the Hedge Counterparty to the Issuer under the Hedge Agreement
that are not paid when due (whether when scheduled or upon early termination) or
(ii) to return collateral to the Hedge Counterparty when and as required by the
Hedge Agreement in each case upon the direction of the Issuer pursuant to an
Issuer Order. No assets credited to any Hedge Counterparty Collateral Account
shall be considered an asset of the Issuer for purposes of any of the Coverage
Tests unless and until the Issuer or the Trustee on its behalf is entitled to
foreclose on such assets in accordance with the terms of the Hedge Agreement.

 

(f)                                   Upon its receipt of notice that the Hedge
Counterparty has defaulted in the payment when due of its obligations to the
Issuer under any Hedge Agreement (or, if earlier, when the Trustee becomes aware
of such default) the Trustee shall make a demand on such Hedge Counterparty, or
any guarantor, if applicable, demanding payment forthwith. The Trustee shall
give notice to the Rated Noteholders and each Rating Agency upon the continuance
of the failure by such Hedge Counterparty to perform its obligations for two
Business Days following a demand made by the Trustee on such Hedge Counterparty.

 

170

--------------------------------------------------------------------------------


 

(g)                                If at any time the Hedge Agreement becomes
subject to early termination due to the occurrence of an “event of default” or a
“termination event” (each as defined in the Hedge Agreement) solely attributable
to the Hedge Counterparty or other comparable event, the Issuer and the Trustee
shall take such actions (following the expiration of any applicable grace
period) to enforce the rights of the Issuer and the Trustee thereunder and under
the Collateral Assignment of Hedge Agreement as may be permitted by the terms of
such Hedge Agreement and consistent with the terms hereof, and shall apply any
proceeds of any such actions (including the proceeds of the liquidation of any
collateral pledged by the Hedge Counterparty) to enter into a replacement Hedge
Agreement on substantially identical terms or on such other terms as to which
each Rating Agency shall have provided a Rating Agency Confirmation with a
Substitute Party with respect to which the Hedge Counterparty Ratings
Requirement is satisfied and each Rating Agency shall have provided a Rating
Agency Confirmation. If the Issuer is the sole non-Affected Party or the sole
non-Defaulting Party with respect to such “event of default” or “termination
event”, the Issuer will (with the assistance of the Collateral Advisor) obtain
quotations with respect to such replacement Hedge Agreement from five
prospective counterparties Independent from the Issuer, the Collateral Advisor
and each other that satisfy the Hedge Counterparty Ratings Requirement and with
respect to which a Rating Agency Confirmation shall have been obtained and enter
into a replacement Hedge Agreement with the prospective counterparty that
provides the lowest quotation (if the Issuer is required to make a payment to
such replacement counterparty) or the highest quotation (if such replacement
counterparty is required to make a payment to the Issuer).

 

(h)                                The Issuer shall notify each Rating Agency if
at any time the Hedge Counterparty is required to post collateral or assign its
rights and obligations in and under the Hedge Agreement.

 

(i)                                    The Hedge Agreement may not be amended or
modified at any time other than to effect the appointment of a substitute Hedge
Counterparty or to effect a modification which is of a formal, minor or
technical nature or is to correct a manifest error and which, in the opinion of
the Trustee (based upon an Opinion of Counsel) would not have a material adverse
effect on the interests of Holders of the Rated Notes or of Holders of any
Class or Classes of Rated Notes or the Holders of the Income Notes; provided
that the Issuer has obtained Rating Agency Confirmation with respect to any such
modification. The Trustee shall provide the Collateral Advisor and the Rating
Agencies with a copy of any such modification within 10 Business Days before
effecting such modification.

 

(j)                                    The Issuer shall enter into a Hedge
Agreement only if the payments from the Hedge Counterparty thereunder are not
subject to withholding tax or if the Hedge Counterparty shall be required in
accordance with the terms of the Hedge Agreement to pay additional amounts to
the Issuer sufficient to cover any withholding tax due on payments made by the
Hedge Counterparty to the Issuer under such Hedge Agreement, subject to the
Issuer making customary payee tax representations and providing customary tax
documentation. The Issuer shall not enter into any Hedge Agreement the
acquisition (including the manner of acquisition), ownership, enforcement or
disposition of which would subject the Issuer to tax on a net income basis in
any jurisdiction outside the Issuer’s jurisdiction of incorporation.

 

(k)                                 The Issuer will not terminate or amend any
Hedge Agreement without receiving Rating Agency Confirmation with respect to
such termination or amendment.

 

171

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have set our hands as of the date first above written.

 

 

Executed as a Deed by

N-STAR REAL ESTATE CDO III LTD.,

 

as Issuer

 

 

By:

            /s/ Derrie Boggess

 

 

Name:

Derrie Boggess

 

 

Title:

Director

 

 

 

N-STAR REAL ESTATE CDO III CORP.,

 

as Co-Issuer

 

 

By:

       /s/ Donald J. Puglisi

 

 

Name:

Donald J. Puglisi

 

Title:

President

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Trustee

 

 

By:

Randall S. Reids

 

 

Name:

Randall S. Reids

 

Title:

Vice President

 

--------------------------------------------------------------------------------
